Case 2:18-bk-23361-RK   Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23   Desc
                        Main Document     Page 1 of 368
                Case 2:18-bk-23361-RK                                Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                              Desc
                                                                     Main Document     Page 2 of 368

 Fill in this information to identify the case:
 Debtor name Zacky & Sons Poultry, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA - LOS ANGELES
                                                DIVISION
 Case number (if known):         2:18-bk-23361-RK                                                                                                     amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 WESTERN MILLING                                                                                                                                                      $7,593,954.97
 31120 NUTMEG
 ROAD
 31120 WEST
 STREET
 GOSHEN, CA 93227
 CUDDY FARMS INC.                                                                                                                                                     $1,279,500.75
 28429 CENTER RD.
 RR#5
 STRATHROY,
 ONTARIO
 CANADA N7G3H6
 PACKERS                                                                                                                                                                $613,587.54
 SANITATION
 SERVICES INC
 P.O. BOX 340
 KIELER, WI 53812
 CASCADE                                                                                                                                                                $478,129.74
 SPECIALTY PROD
 GRP
 404
 MARIE-VICTORIN
 KINGSEY FALLS,
 QUEBEC
 CANADA JOA 1
 JENNIE-O TURKEY                                                                                                                                                        $368,087.56
 STORE,INC
 2505 WILLMAR AVE
 SO/WEST
 WILMAR, MN 56201
 CARGILL MEAT                                                                                                                                                           $275,004.07
 SOLUTIONS
 CORPORATION
 151 N. MAIN
 STREET
 WICHITA, KS 67202


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 2:18-bk-23361-RK                                Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                              Desc
                                                                     Main Document     Page 3 of 368


 Debtor    Zacky & Sons Poultry, LLC                                                                          Case number (if known)         2:18-bk-23361-RK
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 PACIFIC GAS &                                                                                                                                                          $252,010.22
 ELECTRIC
 P.O. BOX 997300
 SACRAMENTO, CA
 95899
 SHELL ENERGY                                                                                                                                                           $234,441.97
 NORTH
 AMERICA US LP
 909 FANIN ST., STE
 700
 HOUSTON, TX
 77010
 VISCOFAN USA, INC                                                                                                                                                      $205,796.86
 50 COUNTY COURT
 MONTGOMERY, AL
 36105
 KTEC, INC                                                                                                                                                              $204,750.00
 PO BOX 746
 MIAMI, OK 74355
 DREISBACH                                                                                                                                                              $172,592.00
 ENTERPRISES INC
 2530 E. 11TH
 STREET
 OAKLAND, CA
 94601
 CENTRAL VALLEY                                                                                                                                                         $166,947.58
 TRAILER
 REPAIR
 P.O. BOX 12427
 FRESNO, CA 93777
 CITY OF FRESNO                                                                                                                                                         $160,550.93
 UTILITIES
 P.O. BOX 2069
 FRESNO, CA 93764
 AMERICAN                                                                                                                                                               $148,400.00
 SURVEYING &
 MAPPING, INC.
 3191 MAGUIRE
 BLVD., STE 200
 ORLANDO, FL
 32803
 CHEMSTATION                                                                                                                                                            $145,978.17
 1448 N. SHAW
 ROAD
 STOCKTON, CA
 95215
 NORTHERN PRIDE                                                                                                                                                         $144,246.07
 INC.
 401 S. CONLEY AVE
 THIEF RIVERFALLS,
 MN 56701



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 2:18-bk-23361-RK                                Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                              Desc
                                                                     Main Document     Page 4 of 368


 Debtor    Zacky & Sons Poultry, LLC                                                                          Case number (if known)         2:18-bk-23361-RK
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 JCF FARM LABOR                                                                                                                                                         $135,780.24
 CONTRACTOR
 P.O. BOX 2843
 FRESNO, CA 93745
 VERITIV CORP.                                                                                                                                                          $125,994.69
 2325 S. CEDAR
 AVE.
 FRESNO, CA 93725
 GENE HULL                                                                                                                                                              $118,913.30
 TRUCKING
 2145 E. CONEJO
 AVE
 FRESNO, CA 93725
 PACIFIC GAS AND                                                                                                                                                        $113,998.18
 ELECTRIC
 1745 2ND STREET
 SELMA, CA 93662




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 2:18-bk-23361-RK   Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23   Desc
                        Main Document     Page 5 of 368
            Case 2:18-bk-23361-RK                                         Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                                                      Desc
                                                                          Main Document     Page 6 of 368
 Fill in this information to identify the case:

 Debtor name            Zacky & Sons Poultry, LLC

                                                               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
 United States Bankruptcy Court for the:                       DIVISION

 Case number (if known)               2:18-bk-23361-RK
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $       31,206,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        8,748,088.26

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       39,954,088.26


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       65,955,336.34


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $        1,603,224.84

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       18,262,589.71


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         85,821,150.89




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                Desc
                                                             Main Document     Page 7 of 368
 Fill in this information to identify the case:

 Debtor name         Zacky & Sons Poultry, LLC

                                                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)         2:18-bk-23361-RK
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                                                                            Deposit Account for
           3.1.    Wells Fargo                                              Revenues                     9914                                  $101,431.15



                                                                            Checking - Primary
           3.2.    Wells Fargo                                              Disbursement Account         5858                                  $143,502.96


                                                                            Zero Balance Account -
                                                                            Controlled
                                                                            Disbursements for
           3.3.    Wells Fargo                                              Accounts Payable             3497                                             $0.00



                                                                            Zero Balance Account -
           3.4.    Wells Fargo                                              Hourly Payroll               9948                                             $0.00



                                                                            Zero Balance Account -
           3.5.    Wells Fargo                                              Salary Payroll               9930                                             $0.00



                                                                            Checking - Medical
           3.6.    Wells Fargo                                              Claims Clearing Account      0789                                    $10,058.61




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                      Desc
                                                             Main Document     Page 8 of 368
 Debtor           Zacky & Sons Poultry, LLC                                                  Case number (If known) 2:18-bk-23361-RK
                  Name

                                                                            Zero Balance Account -
                                                                            Flexible Spending Plan
           3.7.     Wells Fargo                                             Clearing Account                0771                              $0.00


                                                                            Checking - Clearing
                                                                            Account for
           3.8.     Wells Fargo                                             Nonrecurring Activity           9922                              $0.00


                                                                            Checking - Workers'
                                                                            Comp. Claims Clearing
           3.9.     Wells Fargo                                             Account                         1696                       $17,450.26


                                                                            Time Deposit - Security
           3.10                                                             for Obligations to Wells
           .    Wells Fargo                                                 Fargo                           0710                       $25,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                      $297,442.98
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    RR&C Development Co. and Redlands Joint Venture LLC - security deposit for leased
           7.1.     real property                                                                                                       $8,609.38




           7.2.     Comdata - security deposit for services                                                                             $3,000.00




           7.3.     TID Water and Power - deposit for utilities                                                                         $2,355.00




           7.4.     Valley Pacific Petroleum - deposit for utilities                                                                    $5,000.00




           7.5.     Saroni                                                                                                              $4,617.00




           7.6.     Flyers - deposit for utilities                                                                                     $15,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                        Desc
                                                             Main Document     Page 9 of 368
 Debtor           Zacky & Sons Poultry, LLC                                                    Case number (If known) 2:18-bk-23361-RK
                  Name




           7.7.     Pacific Gas & Electric - deposit for utilities                                                                       $398,308.79




           7.8.     Federal Express - deposit for services                                                                                 $7,000.00




           7.9.     Southern California Edison - deposit for utilities                                                                    $18,305.00



           7.10
           .    Lowes                                                                                                                      $4,000.00



           7.11
           .    Penske Truck Leasing                                                                                                      $40,000.00



           7.12
           .    Southwest Gas - deposit for utilities                                                                                       $815.00



           7.13
           .    Gilkey Five                                                                                                                $7,500.00



           7.14
           .    Provost & Pritchard                                                                                                       $10,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Levene, Neale, Bender, Yoo & Brill L.L.P. - professional services retainer                                           $209,217.01




           8.2.     GlassRatner Advisory & Capital Group LLC - professional services retainer                                            $200,000.00




 9.        Total of Part 2.                                                                                                        $933,727.18
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         3,938,485.00    -                          70,955.00 = ....             $3,867,530.00
                                              face amount                        doubtful or uncollectible accounts

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                          Desc
                                                             Main Document    Page 10 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                        Case number (If known) 2:18-bk-23361-RK
                Name




 12.       Total of Part 3.                                                                                                        $3,867,530.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Finished Goods Poultry
           Inventory - 2,979,224 lbs.                                                          $0.00    Liquidation                        $298,000.00



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                          $298,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
              No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 28.       Crops-either planted or harvested
           Packaging Materials                                                          $1,367,873.00   Liquidation                        $273,574.60


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                        Desc
                                                             Main Document    Page 11 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                      Case number (If known) 2:18-bk-23361-RK
                Name



 29.       Farm animals Examples: Livestock, poultry, farm-raised fish
           123,472 Chickens
           351,158 Turkeys                                                         $6,262,132.00      Liquidation                        $300,000.00



 30.       Farm machinery and equipment (Other than titled motor vehicles)
           See Item 50                                                                        $0.00                                             $0.00



 31.       Farm and fishing supplies, chemicals, and feed
           Feed                                                                      $165,249.00      Liquidation                         $82,624.50



 32.       Other farming and fishing-related property not already listed in Part 6

 33.       Total of Part 6.                                                                                                        $656,199.10
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                           165249 Valuation method       Cost               Current Value             165249

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
               No
               Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
               No
               Yes

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used   Current value of
                                                                              debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           See Item 41                                                                        $0.00                                             $0.00



 40.       Office fixtures
           See Item 41                                                                        $0.00                                             $0.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           See Schedules Exhibit 41                                                  $270,555.00      Liquidation                         $81,166.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
     Case 2:18-bk-23361-RK                        Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23              Desc
                                                  Main Document    Page 12 of 368

Zacky & Sons Poultry, LLC
                                                                  EXHIBIT "41"
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Office Furniture & Equipment

                                       DESCRIPTION                       ACQ       DM LF   BEGBASIS Accum Dep    NBV
LABEL PRINTER                                                            2/28/13   SL 5                   ‐         ‐
COMM/ADAPTOR                                                             2/28/13   SL 5                   ‐         ‐
COMPUTER SYSTEM                                                          2/28/13   SL 5                   ‐         ‐
TELEPHONE SYSTEM                                                         2/28/13   SL 5                   ‐         ‐
FARGO PRODIGY & PRINTER                                                  2/28/13   SL 5                   ‐         ‐
FARGO PRODIGY W/ PRINTER                                                 2/28/13   SL 5                   ‐         ‐
CONVERTER                                                                2/28/13   SL 5                   ‐         ‐
CONVERTER                                                                2/28/13   SL 5                   ‐         ‐
OVEN5 COMPTR CONTROL                                                     2/28/13   SL 5                   ‐         ‐
PC                                                                       2/28/13   SL 5                   ‐         ‐
SCANNER TERMINAL LICENSE                                                 2/28/13   SL 5                   ‐         ‐
TRANSCIEVER BASE                                                         2/28/13   SL 5                   ‐         ‐
TRANSCIEVER BASE                                                         2/28/13   SL 5                   ‐         ‐
LRT CRADLE                                                               2/28/13   SL 5                   ‐         ‐
LRT CRADLE                                                               2/28/13   SL 5                   ‐         ‐
CEM ANALYZER SYSTEM                                                      2/28/13   SL 5                   ‐         ‐
LABWAVE 900 W/ PRINTER                                                   2/28/13   SL 5                   ‐         ‐
DRACON D300 AMPLIFIER                                                    2/28/13   SL 5                   ‐         ‐
CASE PRINTER                                                             2/28/13   SL 5                   ‐         ‐
CONTROL SYSTEM SOFTWARE                                                  2/28/13   SL 5                   ‐         ‐
PENTIUM BASE COMPUTER                                                    2/28/13   SL 5                   ‐         ‐
COMMUNICATION BOARD                                                      2/28/13   SL 5                   ‐         ‐
TELEPHONE SYSTEM @ SALES                                                 2/28/13   SL 5                   ‐         ‐
PRINTER ENGINE                                                           2/28/13   SL 5                   ‐         ‐
TRAY PACK PRINTER                                                        2/28/13   SL 5                   ‐         ‐
PRINTER, BARCODE                                                         2/28/13   SL 5        1,435    1,435       ‐
OFFICE EQUP-MISC                                                         2/28/13   SL 12           3        2         2
ARTIC STAR DISPLAY CASE                                                  2/28/13   SL 12          41       19        21
TOSHIBA COPIER                                                           2/28/13   SL 12       1,699      808       891
TOSHIBA E-STUDIO28 COPIER                                                2/28/13   SL 12       1,727      821       906
ID SYSTEM                                                                2/28/13   SL 12       2,720    1,294     1,427
PANASONIC TIME LAPSE VCR                                                 2/28/13   SL 12          22       11        12
TURKEY TAG PRINTER                                                       2/28/13   SL 5                   ‐         ‐
386 SX COMPUTER                                                          2/28/13   SL 5                   ‐         ‐
TAG SYSTEM PC-PENTIUM                                                    2/28/13   SL 5                   ‐         ‐
(2) RISC COMMUNICATION BO                                                2/28/13   SL 5                   ‐         ‐
LABEL DESIGN PROGRAM                                                     2/28/13   SL 5                   ‐         ‐
DESKJET PRINTER                                                          2/28/13   SL 5                   ‐         ‐
HP DESKJET 692C                                                          2/28/13   SL 5                   ‐         ‐
MAINTENANCE SOFTWARE                                                     2/28/13   SL 5                   ‐         ‐
PC-BIN LABELER                                                           2/28/13   SL 5                   ‐         ‐
I-O PRINT SERVER                                                         2/28/13   SL 5                   ‐         ‐
PORTABLE SCANNER                                                         2/28/13   SL 5                   ‐         ‐
FOX CPU W/SOFTWARE V1.12                                                 2/28/13   SL 5                   ‐         ‐
SOFTWARE,LABERLING,BARCOD                                                2/28/13   SL 5          320      320       ‐
PRINTERS, SATO                                                           2/28/13   SL 5          173      173       ‐
PRINTER,SATO                                                             2/28/13   SL 5          173      173       ‐
PRINTER, SATO                                                            2/28/13   SL 5        1,510    1,510       ‐
PRINTER,DATAMAX,M-4210                                                   2/28/13   SL 5          639      639       ‐
PRINTER,SATO,CL408E(2)                                                   2/28/13   SL 5        1,738    1,738       ‐
PRINTER, DATAMAX                                                         2/28/13   SL 5          830      830       ‐
COMPUTER,DELL PRECISION                                                  2/28/13   SL 5        1,128    1,128       ‐
TOE TAG SERVER UPGRADE                                                   2/28/13   SL 5        8,146    8,146       ‐
SOFTWARE WONDERWARE                                                      2/28/13   SL 5        6,152    6,152       ‐
WONDERWARE,REFRIGERATION                                                 2/28/13   SL 5          747      747       ‐
PRINTER, DATAMAX                                                         2/28/13   SL 5        3,539    3,539       ‐
COMPUTER,ELE-ASY-79                                                      2/28/13   SL 5        2,107    2,107       ‐
PRINTER,DATAMAX 1-4,TRPAK                                                2/28/13   SL 5        1,072    1,072       ‐
COMPUTER,ELE-ASY-83                                                      2/28/13   SL 5        2,036    2,036       ‐
PRINTER,LABEL SATO                                                       2/28/13   SL 5        1,275    1,275       ‐
COMPUTER, AMD XP                                                         2/28/13   SL 5          771      771       ‐
TOUCH SCREEN, WINC,SPARE                                                 2/28/13   SL 5          463      463       ‐
TOUCH SCREEN,WINC,EAST                                                   2/28/13   SL 5          958      958       ‐
TOUCH SCREEN,WINC,MDM                                                    2/28/13   SL 5          958      958       ‐
     Case 2:18-bk-23361-RK                        Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23              Desc
                                                  Main Document    Page 13 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Office Furniture & Equipment

                                       DESCRIPTION                       ACQ       DM LF   BEGBASIS Accum Dep    NBV
TOUCH SCREEN, WIND, TP                                                   2/28/13   SL 5          958      958       ‐
TOUCH SCREEN, WINC,DB                                                    2/28/13   SL 5          958      958       ‐
DATA MGR SOFTWARE                                                        2/28/13   SL 5        1,403    1,403       ‐
BIN LABELING SOFTWARE                                                    2/28/13   SL 5        2,104    2,104       ‐
2 DESKS 3 DSK CHRS                                                       2/28/13   SL 12                  ‐         ‐
FACSIMILE-TKY PLANT                                                      2/28/13   SL 12                  ‐         ‐
(23) TELEPHONE SETS                                                      2/28/13   SL 12          15        7         8
SECURITY ALARM                                                           2/28/13   SL 12          14        7         7
TRANSMITTER RECVR W/ANTEN                                                2/28/13   SL 12          20        9        10
BURLE CAMERA                                                             2/28/13   SL 12          18        8         9
PANAFAX INKJET                                                           2/28/13   SL 12          16        8         8
COPIER,TOSHIBA ESTUDIO280                                                2/28/13   SL 12       2,662    1,266     1,396
AS/400 FO2                                                               2/28/13   SL 5                   ‐         ‐
BARCODE SCANNERS (4)                                                     2/28/13   SL 5                   ‐         ‐
TRANSCIEVER                                                              2/28/13   SL 5                   ‐         ‐
BATTERY CHARGER                                                          2/28/13   SL 5                   ‐         ‐
PC 486 - 50MHZ                                                           2/28/13   SL 5                   ‐         ‐
PROTOCOL CONVERTOR                                                       2/28/13   SL 5                   ‐         ‐
PROTOCOL CONVERTER                                                       2/28/13   SL 5                   ‐         ‐
COMPUTER,PC,486                                                          2/28/13   SL 5                   ‐         ‐
2ND POE FOR PHONES                                                       2/28/13   SL 5                   ‐         ‐
AS400 MODEL 9402-2031                                                    2/28/13   SL 5                   ‐         ‐
OUTBOUND DISTRIBUTION SYS                                                2/28/13   SL 5                   ‐         ‐
RADIO FREQUENCY/ODS                                                      2/28/13   SL 5                   ‐         ‐
INVENTORY MGT. SYSTEM (IM                                                2/28/13   SL 5                   ‐         ‐
RADIO FREQUENCY/IMS                                                      2/28/13   SL 5                   ‐         ‐
FREIGHT MANAGEMENT SYSTEM                                                2/28/13   SL 5                   ‐         ‐
ADD'L TO 66007                                                           2/28/13   SL 5                   ‐         ‐
COMMUNCATION CONTROL                                                     2/28/13   SL 12                  ‐         ‐
ALARM SYSTEM                                                             2/28/13   SL 12          20        9        10
CANON NP6650 COPIER                                                      2/28/13   SL 12          86       41        45
TOSHIBA COPIER                                                           2/28/13   SL 12         273      130       143
COPIER - TOSHIBA                                                         2/28/13   SL 12       1,701      809       892
TOSHIBA COPIER                                                           2/28/13   SL 12         853      406       448
FAX MACHINE                                                              2/28/13   SL 12                  ‐         ‐
CABINETS, STORAGE (5)                                                    2/28/13   SL 12         656      312       344
TEMP/FEED MONITORING SYS                                                 2/28/13   SL 12         108       51        57
TOSHIBA E-STUDIOS COPIER                                                 2/28/13   SL 12       3,542    1,684     1,857
BROTHERS TYPEWRITER                                                      2/28/13   SL 12                  ‐         ‐
COMPUTER-IBM PC 286                                                      2/28/13   SL 5                   ‐         ‐
COMPUTER UPGRADE                                                         2/28/13   SL 5                   ‐         ‐
2 DESKS & 1 CHAIR                                                        2/28/13   SL 12                  ‐         ‐
PHONES/CABLE/JACK                                                        2/28/13   SL 12                  ‐         ‐
COPIER RPLC                                                              2/28/13   SL 12          29       14        15
PANSONIC COPIER                                                          2/28/13   SL 12          97       46        51
COPIER,TOSHIBA,ESTUDIO355                                                2/28/13   SL 12       4,036    1,919     2,117
SONITROL ADVAN. 3000                                                     2/28/13   SL 12                  ‐         ‐
AUTOCAD LT 2010 SOFTWARE                                                 2/28/13   SL 5          320      320       ‐
PLOTTER HP DJ51024                                                       2/28/13   SL 5        1,735    1,735       ‐
MICROSCOPE                                                               2/28/13   SL 12                  ‐         ‐
UPGRADE FORM 5 TO 10 USRS                                                2/28/13   SL 5                   ‐         ‐
IMAGING SOFTWARE (1)                                                     2/28/13   SL 5                   ‐         ‐
SCANNERS, DUPLEX (1)                                                     2/28/13   SL 5                   ‐         ‐
KODAK SLIDE PROJECTR                                                     2/28/13   SL 12                  ‐         ‐
CAMERA/LAMINATOR                                                         2/28/13   SL 12                  ‐         ‐
ID MAKER SYSTEM                                                          2/28/13   SL 12       2,386    1,135     1,251
COPIER,TOSHIBA,DIGITAL                                                   2/28/13   SL 12       5,764    2,741     3,023
EQUIP - DATA PROCESSING                                                  2/28/13   SL 5                   ‐         ‐
HEWLETT PACKARD DESKJET P                                                2/28/13   SL 5                   ‐         ‐
LOCKING DATA RACK                                                        2/28/13   SL 12                  ‐         ‐
OAK DESK                                                                 2/28/13   SL 12                  ‐         ‐
3 CHRS,2 DSK,1 CALCU                                                     2/28/13   SL 12                  ‐         ‐
AUTO CHECK SIGNER                                                        2/28/13   SL 12                  ‐         ‐
BURROUGHS BURSTER                                                        2/28/13   SL 12                  ‐         ‐
     Case 2:18-bk-23361-RK                        Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23              Desc
                                                  Main Document    Page 14 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Office Furniture & Equipment

                                       DESCRIPTION                       ACQ       DM LF   BEGBASIS Accum Dep    NBV
SHREDDER #1644                                                           2/28/13   SL 12                  ‐         ‐
MICROFILM READR/PRNT                                                     2/28/13   SL 12                  ‐         ‐
BROS. FAX MACHINE                                                        2/28/13   SL 12          8         4         4
KOFAX ASCENT CAPTURE                                                     2/28/13   SL 5                   ‐         ‐
LASER PRINTER                                                            2/28/13   SL 5                   ‐         ‐
PC W/21" MONITOR                                                         2/28/13   SL 5                   ‐         ‐
DOCUMENT SCANNER SYSTEM                                                  2/28/13   SL 5                   ‐         ‐
SHARP CALCULATOR                                                         2/28/13   SL 12                  ‐         ‐
BROTHER TYPEWRITER                                                       2/28/13   SL 12                  ‐         ‐
BROTHER TYPEWRITER                                                       2/28/13   SL 12                  ‐         ‐
EXEC OFFICE FURNITUR                                                     2/28/13   SL 12                  ‐         ‐
TELECON PAGER                                                            2/28/13   SL 12                  ‐         ‐
TYLER FURNITURE                                                          2/28/13   SL 12                  ‐         ‐
FAX MACHINE-2ND FLR                                                      2/28/13   SL 12                  ‐         ‐
STD CUMMINS PERFORTR                                                     2/28/13   SL 12          22       10        11
CONF. FAX MACHINE (2ND FL                                                2/28/13   SL 12           4        2         2
PANSONIC COPIER 7750                                                     2/28/13   SL 12          93       44        49
COPIER,TOSHIBA E-STUDIO                                                  2/28/13   SL 12       5,174    2,461     2,713
CHECK PROTECT W/SIGR                                                     2/28/13   SL 12                  ‐         ‐
CANON COPIER                                                             2/28/13   SL 12         174       83        91
PANOSONIC COPIER                                                         2/28/13   SL 12         325      155       171
COPIER,TOSHIBA, DIGITAL                                                  2/28/13   SL 12       3,910    1,859     2,050
DECISION DATA PRINTR                                                     2/28/13   SL 5                   ‐         ‐
IBM TERMINAL                                                             2/28/13   SL 5                   ‐         ‐
UPS                                                                      2/28/13   SL 5                   ‐         ‐
5728PTI OP. SOFTWARE                                                     2/28/13   SL 5                   ‐         ‐
5728SS1 OP. SOFTWARE                                                     2/28/13   SL 5                   ‐         ‐
5728PC1 OP. SOFTWARE                                                     2/28/13   SL 5                   ‐         ‐
5728WP1 OP. SOFTWARE                                                     2/28/13   SL 5                   ‐         ‐
5728DS1 OP. SOFTWARE                                                     2/28/13   SL 5                   ‐         ‐
UTILITY SOFTWARE                                                         2/28/13   SL 5                   ‐         ‐
MONARCH SOFTWARE                                                         2/28/13   SL 5                   ‐         ‐
INV. PRINTER W/STAND                                                     2/28/13   SL 5                   ‐         ‐
EDI SOFTWARE LICENSE                                                     2/28/13   SL 5                   ‐         ‐
CONTROLLER/PATCH PANEL-SF                                                2/28/13   SL 5                   ‐         ‐
T1 COMMUN.SYSTEM - SFP                                                   2/28/13   SL 5                   ‐         ‐
PRMS-2 MODULE MFG                                                        2/28/13   SL 5                   ‐         ‐
PRMS - 3 MOD INVENTORY                                                   2/28/13   SL 5                   ‐         ‐
PRMS-1 MODULE PURCHASING                                                 2/28/13   SL 5                   ‐         ‐
AS400 MODEL 200 SFP SCAN                                                 2/28/13   SL 5                   ‐         ‐
ATT PAGING SYSTEM - SFP                                                  2/28/13   SL 5                   ‐         ‐
V35 ONE-LN AS400 ADPTRS(3                                                2/28/13   SL 5                   ‐         ‐
MISC TELEPHONE EQ - SFP                                                  2/28/13   SL 5                   ‐         ‐
DISK DRIVES 103GB (SFP)                                                  2/28/13   SL 5                   ‐         ‐
DISK DRIVE 103GB (EMPIRE)                                                2/28/13   SL 5                   ‐         ‐
AS400 MODEM                                                              2/28/13   SL 5                   ‐         ‐
CANNON BUBBLE PRINTER BJC                                                2/28/13   SL 5                   ‐         ‐
PRMS - A/P MODULE                                                        2/28/13   SL 5                   ‐         ‐
AS400 ABSTRACT PROBE                                                     2/28/13   SL 5                   ‐         ‐
WAREHOUSE AS400 UPGRADE                                                  2/28/13   SL 5                   ‐         ‐
ETHERNET CARD                                                            2/28/13   SL 5                   ‐         ‐
OLAP SYSTEM                                                              2/28/13   SL 5                   ‐         ‐
KRONOS @ EMPIRE                                                          2/28/13   SL 5                   ‐         ‐
KRONOS @ EAST PLANT                                                      2/28/13   SL 5                   ‐         ‐
KRONOS-                                                                  2/28/13   SL 5                   ‐         ‐
ADD'L TO FA#65915-65919                                                  2/28/13   SL 5                   ‐         ‐
KRONOS @ SFP                                                             2/28/13   SL 5                   ‐         ‐
AS400 RISC PGMR                                                          2/28/13   SL 5                   ‐         ‐
FRESNO PHONE SYS-EMPIRE                                                  2/28/13   SL 5                   ‐         ‐
EAST PLT PHONE SYSTEM                                                    2/28/13   SL 5                   ‐         ‐
FRESNO MILL PHONE SYSTEM                                                 2/28/13   SL 5                   ‐         ‐
BELGRAVIA PHONE SYSTEM                                                   2/28/13   SL 5                   ‐         ‐
PAMS/FAMS ACCTG SYSTEM                                                   2/28/13   SL 5                   ‐         ‐
MAGSTAR MAG TAPE DRIVE                                                   2/28/13   SL 5                   ‐         ‐
     Case 2:18-bk-23361-RK                        Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23              Desc
                                                  Main Document    Page 15 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Office Furniture & Equipment

                                       DESCRIPTION                       ACQ       DM LF   BEGBASIS Accum Dep    NBV
DECISION DATA PRINTER                                                    2/28/13   SL 5                   ‐        ‐
ETHERNET EXTENDER                                                        2/28/13   SL 5                   ‐        ‐
INTRA/INTERNET ACCESS                                                    2/28/13   SL 5                   ‐        ‐
MONITORS- 17" (6)                                                        2/28/13   SL 5                   ‐        ‐
MONITOR, 1 - 21" COLOR                                                   2/28/13   SL 5                   ‐        ‐
DOCUMENT IMAGING SYSTEM                                                  2/28/13   SL 5                   ‐        ‐
LANROVER XP16 RAS W/MODEM                                                2/28/13   SL 5                   ‐        ‐
OLAP USERS ADDED                                                         2/28/13   SL 5                   ‐        ‐
MONITORS, 6 - 17" COLOR                                                  2/28/13   SL 5                   ‐        ‐
MONITORS, 17" (2)                                                        2/28/13   SL 5                   ‐        ‐
KRONOS ADD'L MISC 2-480TK                                                2/28/13   SL 5                   ‐        ‐
PRINTER, SHUTTLE DOT MATR                                                2/28/13   SL 5                   ‐        ‐
AS400 UPGRAGE                                                            2/28/13   SL 5                   ‐        ‐
DISK STORAGE-AS400 UPGRDE                                                2/28/13   SL 5                   ‐        ‐
MEMORY-AS400 UPGRADE                                                     2/28/13   SL 5                   ‐        ‐
NETWORK MGMT SYSTEM                                                      2/28/13   SL 5                   ‐        ‐
INFRASTRUCTURE UPGRADE                                                   2/28/13   SL 5                   ‐        ‐
PRINTER,1500 LPM DOT MATR                                                2/28/13   SL 5                   ‐        ‐
KRONOS ETHERNET BOARDS                                                   2/28/13   SL 5                   ‐        ‐
AS400 UPGRADE (FA65922)                                                  2/28/13   SL 5                   ‐        ‐
EDI SOFTWARE UPGRADE                                                     2/28/13   SL 5                   ‐        ‐
HARDRIVE SYSTEMS                                                         2/28/13   SL 5                   ‐        ‐
ANTI-VIRUS SOFTWARE                                                      2/28/13   SL 5                   ‐        ‐
SPT PILOT UNIT                                                           2/28/13   SL 5                   ‐        ‐
PIII/600 DESKTOP COMPUTER                                                2/28/13   SL 5                   ‐        ‐
EMPIRE PHONE SYSTEM EXPAN                                                2/28/13   SL 5                   ‐        ‐
INTERIM OFFICE PHONE SYS                                                 2/28/13   SL 5                   ‐        ‐
EMPIRE AS400 REPLCMNT                                                    2/28/13   SL 5                   ‐        ‐
PC W/MONITOR                                                             2/28/13   SL 5                   ‐        ‐
PC W/MONITOR                                                             2/28/13   SL 5                   ‐        ‐
PC W/MONITOR                                                             2/28/13   SL 5                   ‐        ‐
FOSTER FARMS AS400                                                       2/28/13   SL 5                   ‐        ‐
SECURE VPN                                                               2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
DIMENSION 3000 PC (3)                                                    2/28/13   SL 5                   ‐        ‐
SCAN SOFTWARE                                                            2/28/13   SL 5                   ‐        ‐
DATAMAX PRODITY MAS PRNTR                                                2/28/13   SL 5                   ‐        ‐
ETHERNET ACCESS POINT                                                    2/28/13   SL 5                   ‐        ‐
SCANNERS,HOLSTERS,BATTERY                                                2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
TOSHIBA NOTEBOOK                                                         2/28/13   SL 5                   ‐        ‐
TOSHIBA NOTEBOOK                                                         2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
SERVER MICRONET                                                          2/28/13   SL 5                   ‐        ‐
WHITEBOARD PLOYVISION                                                    2/28/13   SL 5                   ‐        ‐
PRINTRONIX 4503 PRINTERS                                                 2/28/13   SL 5                   ‐        ‐
TOSHIBA LAPTOP                                                           2/28/13   SL 5                   ‐        ‐
SATA STORAGE SR420                                                       2/28/13   SL 5                   ‐        ‐
KINGSTON NOTEBOOK                                                        2/28/13   SL 5                   ‐        ‐
KINGSTON NOTEBOOK                                                        2/28/13   SL 5                   ‐        ‐
COMPUTER STD                                                             2/28/13   SL 5                   ‐        ‐
COMPUTER STD                                                             2/28/13   SL 5                   ‐        ‐
COMPUTER STD                                                             2/28/13   SL 5                   ‐        ‐
COMPUTER STD                                                             2/28/13   SL 5                   ‐        ‐
COMPUTER STD                                                             2/28/13   SL 5                   ‐        ‐
COMPUTER STD                                                             2/28/13   SL 5                   ‐        ‐
     Case 2:18-bk-23361-RK                        Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                Desc
                                                  Main Document    Page 16 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Office Furniture & Equipment

                                  DESCRIPTION                              ACQ       DM LF   BEGBASIS Accum Dep    NBV
INTEL P4 COMPUTER                                                          2/28/13   SL 5                   ‐         ‐
TOSHIBA LAPTOP                                                             2/28/13   SL 5                   ‐         ‐
TOSHIBA LAPTOP                                                             2/28/13   SL 5                   ‐         ‐
TOSHIBA LAPTOP                                                             2/28/13   SL 5                   ‐         ‐
UNIX SERVER                                                                2/28/13   SL 5                   ‐         ‐
PRINTER, DATAMAX                                                           2/28/13   SL 5          424      424       ‐
COMPUTER AMD XP 64BIT                                                      2/28/13   SL 5          598      598       ‐
COMPUTER AMD XP 64BIT                                                      2/28/13   SL 5          535      535       ‐
COMPUTER AMD XP 64BIT                                                      2/28/13   SL 5          535      535       ‐
COMPUTER AMD XP 64 BIT                                                     2/28/13   SL 5          535      535       ‐
PRINTER,HP LJP4015X                                                        2/28/13   SL 5        1,028    1,028       ‐
DIGITAL NETWORK                                                            2/28/13   SL 12                  ‐         ‐
PROJECTOR 900, INFOCUS                                                     2/28/13   SL 12         83        39        43
NEC IPS 2000 PHONE SYSTEM                                                  2/28/13   SL 5                   ‐         ‐
DELL POWEREDGE                                                             2/28/13   SL 5          240      240       ‐
DELL POWEREDGE                                                             2/28/13   SL 5          665      665       ‐
LOFAX ASCENT CAPTURE S/W                                                   2/28/13   SL 5        1,333    1,333       ‐
APPLICATION XTENDER                                                        2/28/13   SL 5        3,106    3,106       ‐
VCR / VHS                                                                  2/28/13   SL 12                  ‐         ‐
COPIER - TOSHIBA                                                           2/28/13   SL 12       2,155    1,025     1,130
PHONES/COMPUTER LINES                                                      2/28/13   SL 5                   ‐         ‐
REFRIGERATOR HQ OFFICE                                                     2/28/13   SL 12         141       67        74
FREEZER - HQ OFFICE                                                        2/28/13   SL 12         127       61        67
OVEN/RANGE HQ TEST KITCH                                                   2/28/13   SL 12         896      426       470
DISWASHER - HQ OFFICE                                                      2/28/13   SL 12          87       41        46
DISWASHER - HQ OFFICE                                                      2/28/13   SL 12          87       41        46
RANGE HOOD - HQ OFFICE                                                     2/28/13   SL 12         287      137       151
POSTAGE SCALE                                                              2/28/13   SL 12       3,198    1,521     1,677
POSTAGE MACHINE                                                            2/28/13   SL 12       3,369    1,602     1,767
COPIER,TOSHIBA,DIGITAL                                                     2/28/13   SL 12       5,324    2,532     2,792
PANAFAX INKJET                                                             2/28/13   SL 12          19        9        10
TIME CLOCK                                                                 2/28/13   SL 12                  ‐         ‐
COMPUTER, UPS FOR COMPUTER ROOM                                            3/11/13   SL 5       14,489   14,489       ‐
PRINTER, HP CLR LJ                                                         4/25/13   SL 5        1,176    1,176       ‐
COMPUTER, IBM ISERIES                                                      5/19/13   SL 5        2,964    2,964       ‐
PRINTERS, DATA-MAX I4212E                                                  8/20/13   SL 5        3,261    3,261       ‐
COMPUTER, CHICKMASTER&SW                                                 10/11/13    SL 5        1,723    1,723       ‐
CULLIGAN, 2 WATER COOLERS                                                11/11/13    SL 12       1,125      469       656
COPIER, TOSHIBA E-STUDIO                                                   2/21/14   SL 12       6,196    2,440     3,756
COPIER, TOSHIBA E-STUDIO                                                    1/1/14   SL 12       4,438    1,800     2,639
LAPTOP, TOSHIBA                                                            10/9/14   SL 5        1,054      863       191
PRINTER, SATO CL4NX                                                        11/6/14   SL 5        1,618    1,301       317
COPIER, TOSHIBA E-STUDIO                                                 12/11/14    SL 12       4,437    1,451     2,987
COMPUTERS (3), AMD XP 64 BIT                                               4/26/15   SL 5        3,084    2,190       894
COMPUTERS (3), AMD XP 64 BIT XII 250+                                      7/22/15   SL 5        3,084    2,043     1,041
BATTERY, EXTERNAL BACKUP FOR UPS COMP                                      9/28/15   SL 5        1,514      947       567
COMPUTERS (3), AMD XP 64 BIT XII 250+                                      9/11/15   SL 5        3,084    1,957     1,127
PRINTERS (2), C14NX 203DPI                                                 8/31/15   SL 5        3,348    2,144     1,203
PRINTER, SATO S84EX PRINT ENGINE RH203 DPI                               10/19/15    SL 5        4,344    2,666     1,678
COMPUTERS (6), AMD XP 64 BIT DUAL CORE XII 250+                          10/26/15    SL 5        6,169    3,762     2,407
TELEPHONE EQUIP & DATA WIRING                                            12/28/15    SL 5        1,692      974       719
SERVER, DELL POWER EDGE CPU 72GB RAM                                      1/2/16     SL 12       4,656    1,111     3,545
ID MAKER PRIMACY DUAL SIDED BASE KIT & PRINTER                            8/2/16     SL 12       2,445      464     1,980
INTERCOM SYSTEM, WIRELESS, WILLIAMS SOUND, DWS                            12/5/17    SL 5        2,992      561     2,431
CELLULAR INDUSTRIAL AMPLIFIER, HIBOOST PRO AMP 3G 4G LTE                  4/6/18     SL 5        2,949      355     2,593
DOUBLE DOOR (USDA)                                                         2/28/13   SL 12          11        5         6
DOUBLE DOOR (USDA)                                                         2/28/13   SL 12          11        5         6
DOUBLE DOOR (USDA)                                                         2/28/13   SL 12          11        5         6
AIR CURTAIN                                                                2/28/13   SL 12          18        9        10
DROP RAILS                                                                 2/28/13   SL 12          40       19        21
SS PRINTER STAND                                                           2/28/13   SL 12          13        6         7
SS OVEN DOORS (12 SETS)                                                    2/28/13   SL 12         963      458       505
SECURITY CAMERA SYSTEM                                                     2/28/13   SL 12          95       45        50
DISHWASHER                                                                 2/28/13   SL 12           5        3         3
     Case 2:18-bk-23361-RK                        Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23              Desc
                                                  Main Document    Page 17 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Office Furniture & Equipment

                                       DESCRIPTION                       ACQ       DM LF   BEGBASIS Accum Dep    NBV
BALL TRF TABLE (3)/STANDS                                                2/28/13   SL 12          16        8         8
IMPACT TRAFFIC DOORS                                                     2/28/13   SL 12       3,365    1,600     1,765
CHAIRS,BLACK,STACK,(100)                                                 2/28/13   SL 12       2,652    1,261     1,391
TABLES, LUNCHROOM                                                        2/28/13   SL 12       1,181      561       619
SECURITY CAMERA SYS UPGRA                                                2/28/13   SL 12       3,031    1,442     1,590
SINK, WALL MOUNT,SS,RESTM                                                2/28/13   SL 12       1,420      675       745
CCTV SECURITY SYSTEM                                                     2/28/13   SL 12       4,245    2,019     2,226
BOLLARDS, PEELER ROOM                                                    2/28/13   SL 12       3,161    1,503     1,658
BOOT BENCH & RACKS                                                       2/28/13   SL 12      11,197    5,325     5,872
CCTV SECURITY SYSTEM                                                     2/28/13   SL 12       7,130    3,391     3,739
CABINET, HITEC PARTS                                                     2/28/13   SL 12       3,363    1,599     1,764
CABINET, PARTS                                                           2/28/13   SL 12       3,301    1,570     1,731
CABINET,MODULAR,PARTS                                                    2/28/13   SL 12       2,270    1,080     1,191
A/C,WALL,GUARD SHACK                                                     2/28/13   SL 12       1,004      478       527
HARDNOSE POLYDRAIN                                                       2/28/13   SL 12          36       17        19
RESTROOM SINKS                                                           2/28/13   SL 12         251      119       131
LUNCHROOM TABLES                                                         2/28/13   SL 12         289      138       152
ROLLUP DOOR PROVENE                                                      2/28/13   SL 12       1,466      697       769
FAN,EXHAUST,24 IN                                                        2/28/13   SL 12         675      321       354
WASH STATION                                                             2/28/13   SL 12       2,117    1,007     1,110
BOARDROOM TABLE                                                          2/28/13   SL 12                  ‐         ‐
BOARDROOM CHAIRS                                                         2/28/13   SL 12                  ‐         ‐
A/C UNIT 2 TON                                                           2/28/13   SL 12                  ‐         ‐
RESTROOMS PARTITIONS                                                     2/28/13   SL 12                  ‐         ‐
(6) CAFETERIA TABLES                                                     2/28/13   SL 12           3        1         1
200 AMP SUB FEED                                                         2/28/13   SL 12         320      152       168
400 AMP SERVICE                                                          2/28/13   SL 12         169       80        89
2000 AMP BREAKER                                                         2/28/13   SL 12          72       34        38
BIKE RACK                                                                2/28/13   SL 12          10        5         5
ELECTRICAL/CHLR EXPN                                                     2/28/13   SL 12       1,905      906       999
UG ELECTRICAL/EXPAN                                                      2/28/13   SL 12         385      183       202
EVIS. OFFICE ELECTRC                                                     2/28/13   SL 12          28       13        15
LUNCHRM A.C. ELECTRC                                                     2/28/13   SL 12          25       12        13
8 X 10 DOCK SEALS(3)                                                     2/28/13   SL 12          76       36        40
DOCK LEVELERS (3)                                                        2/28/13   SL 12          90       43        47
LUNCH TABLES                                                             2/28/13   SL 12          52       25        27
COLOR LIGHT SYSTEM                                                       2/28/13   SL 12         314      149       165
INSTALL LOUVRES                                                          2/28/13   SL 12          14        7         7
13 FT LADDER                                                             2/28/13   SL 12          22       11        12
2" WATER LINE                                                            2/28/13   SL 12          17        8         9
EMERGENCY LIGHTING                                                       2/28/13   SL 12          67       32        35
DOCK AIR CURTAINS (3)                                                    2/28/13   SL 12          78       37        41
FIRE SPRINKLERS                                                          2/28/13   SL 12          74       35        39
ELECTRICAL-PRIMARY SERVIC                                                2/28/13   SL 12       3,254    1,547     1,706
FIRE PROTECTION                                                          2/28/13   SL 12         109       52        57
ELECTRICAL-ADD'L ALLOWANC                                                2/28/13   SL 12         863      410       452
(2) S.S. SINKS                                                           2/28/13   SL 12          65       31        34
HOT WATER LINE EXTENTION                                                 2/28/13   SL 12          52       25        27
(11) PIPING DROPS                                                        2/28/13   SL 12          98       47        52
ELECTRICAL - ADD'L ALLOWA                                                2/28/13   SL 12          38       18        20
INSULATED DOORS                                                          2/28/13   SL 12         303      144       159
PLUMBING/MISC                                                            2/28/13   SL 12       1,798      855       943
LIGHT FIXTURES (16 RECESS                                                2/28/13   SL 12         188       89        99
ELECTRICAL WIRING                                                        2/28/13   SL 12          46       22        24
LIGHT FIXTURES (14)                                                      2/28/13   SL 12          97       46        51
A/C-CONTROL ROOM                                                         2/28/13   SL 12           9        4         5
BULLETIN BOARDS                                                          2/28/13   SL 12          54       26        28
FIRE SPRINKLERS                                                          2/28/13   SL 12       1,086      516       569
ROOF VENTILATOR W/CONTRLS                                                2/28/13   SL 12       1,099      522       576
CIRCULATION FANS                                                         2/28/13   SL 12       1,744      829       915
PIPE INSULATION                                                          2/28/13   SL 12       1,880      894       986
SHELVING,BAG TRAILER,46'                                                 2/28/13   SL 12       1,698      807       890
SHELVING,BAG TRAILER,22'                                                 2/28/13   SL 12         788      375       413
SS TABLE FOR BAG FILLER                                                  2/28/13   SL 12       1,003      477       526
     Case 2:18-bk-23361-RK                        Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23              Desc
                                                  Main Document    Page 18 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Office Furniture & Equipment

                                       DESCRIPTION                       ACQ       DM LF   BEGBASIS Accum Dep    NBV
SHELVE,90 DEGREE                                                         2/28/13   SL 12         895      425       469
SS FAN COOLER PANELS (3)                                                 2/28/13   SL 12         928      441       487
SS ADJ CHAIRS (5)                                                        2/28/13   SL 12       2,598    1,235     1,362
AIR CONDITIONER,WINDOW                                                   2/28/13   SL 12         675      321       354
ALARM SYSTEM                                                             2/28/13   SL 12       3,769    1,792     1,976
RAMPS,LOADING, ALUM                                                      2/28/13   SL 12       2,306    1,097     1,209
TABLE,PICNIC (3)                                                         2/28/13   SL 12       1,449      689       760
RECYCLE STATION                                                          2/28/13   SL 12       2,901    1,380     1,521
DOCK LEVELER,BAGGING                                                     2/28/13   SL 12       5,421    2,578     2,843
CABINET,DRAWER,PARTS STRA                                                2/28/13   SL 12       3,046    1,449     1,597
HVAC UNIT-QA OFFICE                                                      2/28/13   SL 12       3,853    1,832     2,021
LADDER@FORKLIFT RAMP                                                     2/28/13   SL 12       1,109      527       581
WASH STATION,S.S.                                                        2/28/13   SL 12       3,373    1,604     1,769
TABLE,SS FOR 55 GAL DRUM                                                 2/28/13   SL 12       1,068      508       560
A/C WALL UNIT RPL FRIEDRI                                                2/28/13   SL 12       3,713    1,766     1,947
AIR CONDTNR & HEATER                                                     2/28/13   SL 12                  ‐         ‐
WREHSE LIGHTING                                                          2/28/13   SL 12         114       54        60
INSULATE NH4 PIPES                                                       2/28/13   SL 12         132       63        69
MCC-600 AMP SVC                                                          2/28/13   SL 12         120       57        63
PIPE INSULATION                                                          2/28/13   SL 12          94       45        49
CONCRETE SLAB-COMPRESSOR                                                 2/28/13   SL 12          18        8         9
65670                                                                    2/28/13   SL 12         117       55        61
GLYCOL SYSTEM                                                            2/28/13   SL 12       2,554    1,215     1,339
INSULATED DOORS                                                          2/28/13   SL 12       3,303    1,571     1,732
PLUMBING (EQUIP)                                                         2/28/13   SL 12         113       54        60
HVAC                                                                     2/28/13   SL 12         796      378       417
FIRE PROTECTION                                                          2/28/13   SL 12       3,927    1,868     2,059
ELECTRICAL-PRIMARY SRVC A                                                2/28/13   SL 12       2,077      988     1,089
ELECTRICAL - ADD'L ALLOWA                                                2/28/13   SL 12       4,247    2,020     2,227
RACKS                                                                    2/28/13   SL 12      18,462    8,780     9,682
REFRIGERATION & CONTROLS                                                 2/28/13   SL 12      31,143   14,810    16,332
MISCELLANEOUS CONCRETE                                                   2/28/13   SL 12         392      186       206
INTRUSION ALARM CONDUITS                                                 2/28/13   SL 12         163       77        85
LIMIT SWITCHES                                                           2/28/13   SL 12          59       28        31
WALL PACK LIGHTS                                                         2/28/13   SL 12          20        9        10
U/G 2" CONDUITS (2)                                                      2/28/13   SL 12         167       79        87
ROOF 2" CONDUITS (2)                                                     2/28/13   SL 12          12        5         6
REFRIGERATOR BOOSTER                                                     2/28/13   SL 12         192       91       101
ALARM CONDUITS                                                           2/28/13   SL 12          29       14        15
1" CONDUIT ELECT.                                                        2/28/13   SL 12          39       19        21
1" CONDUIT DATA/PHONE                                                    2/28/13   SL 12          39       19        21
MODULAR DESK UNITS                                                       2/28/13   SL 12         135       64        71
FOUR DRWR FILE CABINETS (                                                2/28/13   SL 12          44       21        23
 CHAIRS (8)                                                              2/28/13   SL 12          24       11        12
STORAGE CABINETS (3)                                                     2/28/13   SL 12          24       11        13
TWO TIER LOCKERS (3)                                                     2/28/13   SL 12          41       19        21
SHOP DESKS (3)                                                           2/28/13   SL 12          26       12        14
AIR CONDITIONER                                                          2/28/13   SL 12         950      452       498
ROLLUP SECTIONAL DOOR                                                    2/28/13   SL 12       1,309      623       687
DOCK LEVELER HYD                                                         2/28/13   SL 12       3,090    1,469     1,620
DOCK SEALS                                                               2/28/13   SL 12       1,600      761       839
DOCK LEVELER                                                             2/28/13   SL 12       4,651    2,212     2,439
6 UNIT LOCKER                                                            2/28/13   SL 12       2,333    1,109     1,223
CABINET,STORAGE,                                                         2/28/13   SL 12       1,092      519       573
CABINET,FIRE HOSE                                                        2/28/13   SL 12       1,340      637       703
DESK AND CHAIR                                                           2/28/13   SL 12                  ‐         ‐
ADT SECURITY SYSTEM                                                      2/28/13   SL 12       2,574    1,224     1,350
REFRIG W/ 2 GLASS DOORS                                                  2/28/13   SL 12       1,029      489       539
STORAGE EQUIP ANNEX                                                      2/28/13   SL 12       2,524    1,200     1,323
FENCE, CHAIN LINK W/GATES                                                2/28/13   SL 12       4,188    1,992     2,196
HVAC ROOF UNIT,25T                                                       2/28/13   SL 12       4,149    1,973     2,176
HVAC ROOF UNIT,2.5T                                                      2/28/13   SL 12       4,149    1,973     2,176
FLOORING UPGRADE                                                         2/28/13   SL 12       4,249    2,021     2,228
AIR CONDITIONER                                                          2/28/13   SL 12       2,085      992     1,094
     Case 2:18-bk-23361-RK                        Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23              Desc
                                                  Main Document    Page 19 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Office Furniture & Equipment

                                       DESCRIPTION                       ACQ       DM LF   BEGBASIS Accum Dep    NBV
MINI BLINDS                                                              2/28/13   SL 12         495      236       260
YORK A/C 3 TON                                                           2/28/13   SL 12       3,070    1,460     1,610
HVAC UNIT,RESIDENCE                                                      2/28/13   SL 12       4,259    2,025     2,233
CARRIER GASPACK A/C                                                      2/28/13   SL 12       1,903      905       998
HVAC EGG ROOM                                                            2/28/13   SL 12         796      379       418
DESK AND CHAIR                                                           2/28/13   SL 12                  ‐         ‐
CABINETS-MICROBIO LAB                                                    2/28/13   SL 12                  ‐         ‐
CHEM LAB A/C REPLACEMENT                                                 2/28/13   SL 12        644       306       338
LAB FURNITURE                                                            2/28/13   SL 12                  ‐         ‐
CREDENZA                                                                 2/28/13   SL 12                  ‐         ‐
4-DRAWER FILE - F/AD                                                     2/28/13   SL 12                  ‐         ‐
4-DRAWER FILE -PERSN                                                     2/28/13   SL 12                  ‐         ‐
CHAIRS (6)/DESKS (6)                                                     2/28/13   SL 12         67        32        35
PENDAFLEX FILE                                                           2/28/13   SL 12                  ‐         ‐
PENDAFLEX FILE                                                           2/28/13   SL 12                  ‐         ‐
2 DRAWER FILE                                                            2/28/13   SL 12                  ‐         ‐
PENDAFLEX                                                                2/28/13   SL 12                  ‐         ‐
FILE CABINETS                                                            2/28/13   SL 12                  ‐         ‐
4-LEGAL LAT FILES                                                        2/28/13   SL 12                  ‐         ‐
FILE CABINET                                                             2/28/13   SL 12                  ‐         ‐
4DR FILE CABINET                                                         2/28/13   SL 12                  ‐         ‐
ANDERSON DESK                                                            2/28/13   SL 12                  ‐         ‐
ANDERSON DESK                                                            2/28/13   SL 12                  ‐         ‐
DESK                                                                     2/28/13   SL 12                  ‐         ‐
LEGAL FILE FRSNO                                                         2/28/13   SL 12                  ‐         ‐
FILE CABINET FRSNO                                                       2/28/13   SL 12                  ‐         ‐
PENAFLEX FILE                                                            2/28/13   SL 12                  ‐         ‐
4 DRAWER FILE                                                            2/28/13   SL 12                  ‐         ‐
DESK AND CHAIR                                                           2/28/13   SL 12                  ‐         ‐
DESK AND CHAIR                                                           2/28/13   SL 12                  ‐         ‐
3 4DRWR FILE CABINTS                                                     2/28/13   SL 12                  ‐         ‐
4 DRAWER LEGAL FILE                                                      2/28/13   SL 12                  ‐         ‐
FILE CABINET 4 DRAWER                                                    2/28/13   SL 12                  ‐         ‐
USED DESK AND CHAIR                                                      2/28/13   SL 12                  ‐         ‐
CABINTS- NEW OFFICE                                                      2/28/13   SL 12                  ‐         ‐
DESKS- NEW OFFICE                                                        2/28/13   SL 12                  ‐         ‐
DESK CHRS- NEW OFFIC                                                     2/28/13   SL 12                  ‐         ‐
TUB FILES- NEW OFFCE                                                     2/28/13   SL 12                  ‐         ‐
STAKNG CHRS-NEW OFCE                                                     2/28/13   SL 12                  ‐         ‐
MICROFILM HOLDER CAB                                                     2/28/13   SL 12                  ‐         ‐
OFFICE DIVIDR PANELS                                                     2/28/13   SL 12                  ‐         ‐
4 DRAWER FILE/LOCK                                                       2/28/13   SL 12                  ‐         ‐
4 DRAWER FILE CABNET                                                     2/28/13   SL 12                  ‐         ‐
DESK, METAL 78 X 41                                                      2/28/13   SL 12                  ‐         ‐
4 OFFICE CHAIRS                                                          2/28/13   SL 12                  ‐         ‐
CHAIRS                                                                   2/28/13   SL 12                  ‐         ‐
CHAIRS-CORP OFFICE                                                       2/28/13   SL 12                  ‐         ‐
EXECUTIVE DESK                                                           2/28/13   SL 12                  ‐         ‐
CREDENZA                                                                 2/28/13   SL 12                  ‐         ‐
EXECUTIVE CHAIR                                                          2/28/13   SL 12                  ‐         ‐
BOOKCASE                                                                 2/28/13   SL 12                  ‐         ‐
LATERAL FILE CABINET                                                     2/28/13   SL 12                  ‐         ‐
2 SIDE CHAIRS                                                            2/28/13   SL 12                  ‐         ‐
20 X 28 CORNER TABLE                                                     2/28/13   SL 12                  ‐         ‐
4 SIDE CHAIRS                                                            2/28/13   SL 12                  ‐         ‐
USED OFFICE PANELS                                                       2/28/13   SL 12                  ‐         ‐
CONFER. ROOM CHAIRS                                                      2/28/13   SL 12                  ‐         ‐
OFFICE FURNITURE                                                         2/28/13   SL 12                  ‐         ‐
OFFICE FURNITURE                                                         2/28/13   SL 12                  ‐         ‐
EXEC. OFFICE FURN.                                                       2/28/13   SL 12                  ‐         ‐
OFFICE FURNITURE                                                         2/28/13   SL 12                  ‐         ‐
MODULAR WORKSTATIONS                                                     2/28/13   SL 12       1,914      910     1,004
MODULAR FURNITURE, OFFICE                                                2/28/13   SL 12      10,823    5,147     5,676
4 DRAWER FILE/LOCK                                                       2/28/13   SL 12                  ‐         ‐
     Case 2:18-bk-23361-RK                        Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                              Desc
                                                  Main Document    Page 20 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Office Furniture & Equipment

                                 DESCRIPTION                                           ACQ       DM LF   BEGBASIS Accum Dep      NBV
2 DRAWER FILE STLMST                                                                   2/28/13   SL 12                  ‐           ‐
2 DRAWER COMB FILE                                                                     2/28/13   SL 12                  ‐           ‐
2 DRAWER FILE CABNET                                                                   2/28/13   SL 12                  ‐           ‐
DESK, WALNUT 72X36                                                                     2/28/13   SL 12                  ‐           ‐
4 DRAWER FILE - LTR                                                                    2/28/13   SL 12                  ‐           ‐
SORENSEN FURNITURE                                                                     2/28/13   SL 12                  ‐           ‐
CHAIRS W/ARMS (4)                                                                      2/28/13   SL 12         13           6           7
CHAIR, TILT, W ARMS                                                                    2/28/13   SL 12          6           3           3
DESK, WALNUT 72X36                                                                     2/28/13   SL 12                  ‐           ‐
#15-48180 SURF TABLE                                                                   2/28/13   SL 12                  ‐           ‐
USED COFFEE TABLE -                                                                    2/28/13   SL 12                  ‐           ‐
(4) CNF TABLE CHAIRS                                                                   2/28/13   SL 12                  ‐           ‐
2 JUDGES CHAIRS                                                                        2/28/13   SL 12                  ‐           ‐
SAFE                                                                                   2/28/13   SL 12                  ‐           ‐
MODULAR WORKSTATIONS HQ                                                                2/28/13   SL 12       6,952    3,306       3,646
MODULAR WK STA ADMIN                                                                   2/28/13   SL 12         465      221         244
MODULAR WK STA PRIVATE                                                                 2/28/13   SL 12         948      451         497
MODULAR WK STA PRINTERS                                                                2/28/13   SL 12         337      160         177
FURNITURE, FREE STANING                                                                2/28/13   SL 12         356      169         186
BREAK ROOM FURNITURE                                                                   2/28/13   SL 12         339      161         178
PATIO FURNITURE HQ OFF                                                                 2/28/13   SL 12         167       79          87
LIGHT FIXTURES,O/S HID                                                                 2/28/13   SL 12       1,234      587         647
ELECTRICAL DISCONNECT                                                                  2/28/13   SL 12       4,005    1,905       2,100
PROTECTALL SAFE                                                                        2/28/13   SL 12                  ‐           ‐
CARPET "H" STREET                                                                      2/28/13   SL 12                  ‐           ‐
CABINET, JANITORIAL STORAGE                                                            2/28/13   SL 12       1,061      505         557
SECURITY CAMERAS (12)                                                                   1/1/14   SL 12       1,857      753       1,104
SECURITY CAMERAS (12)                                                                   1/1/14   SL 12       1,857      753       1,104
A/C UNIT, 2 TON FRONT OFFICE                                                            3/7/14   SL 12       4,230    1,652       2,578
WIRE PARTITIONED ROOM                                                                  6/10/14   SL 12       1,096      404         692
SECURITY CAMERAS (8)                                                                   12/1/14   SL 12       1,679      553       1,126
SECURITY CAMERAS (12)                                                                   9/1/14   SL 12       5,297    1,854       3,443
DOCK LEVELER, 6X6                                                                      2/26/15   SL 12      13,095    4,051       9,044
DOCK LEVELER, 6X6                                                                      2/26/15   SL 12      13,095    4,051       9,044
DVR FOR CAMERA SYSTEM                                                                   1/8/15   SL 12       1,820      583       1,237
A/C UNIT 2TON, CARRIER                                                                 6/10/15   SL 12       3,875    1,107       2,768
HVAC (2), 4T, AMERICAN STANDARD GAS, 220V 3PHASE, FLORENCE WH                        12/28/15    SL 12      22,750    5,454      17,296
FANS (2), SHOP PEDESTAL, 30", FLORENCE WH                                            12/28/15    SL 12         312       75         237
FURNACE, THERMO SCIENTIFIC THERMOLYNE LARGE MUFFLE 0.5CF, FLORENCE WH                12/28/15    SL 12       4,825    1,157       3,668
CHAIRS (3), 300LB PNEUMATIC TASK, BLUE, FLORENCE WH                                  12/28/15    SL 12         736      176         559
DISHWASHER, KITCHEN AID, FLORENCE WH                                                 12/28/15    SL 12         925      222         703
CABINETS, FLORENCE WH                                                                12/28/15    SL 12       9,991    2,395       7,596
MONITOR, 27" HKC INNOVIEW WIDESCREEN LED - Ward's Office                              8/10/16    SL 12         157       30         127
MONITOR, 23" HP LV2311 - LED BACKLIT 1920 x 1080 Model A6B85A9#ABA - Ward's Office    8/10/16    SL 12         120       23          97
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 1 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          49        9          40
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 2 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          49        9          40
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 3 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          49        9          40
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 4 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          49        9          40
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 5 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          49        9          40
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 6 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          49        9          40
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 7 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          49        9          40
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 8 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          49        9          40
8 CHANNEL VIDEO SECURITY DVR NIGHT OWL, 1TB HDD 960H - Ward's Office                  8/10/16    SL 12         119       22          96
8 CHANNEL VIDEO SECURITY DVR NIGHT OWL, 1TB HDD 960H - FG Trans Steve Lyon            8/10/16    SL 12         134       25         109
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 1 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          51       10          41
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 2 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          51       10          41
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 3 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          51       10          41
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 4 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          51       10          41
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 5 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          51       10          41
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 6 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          51       10          41
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 7 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          51       10          41
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 8 OF 8, HIGH RESOLUTION, 100FT NI        8/10/16    SL 12          51       10          41
8 CHANNEL VIDEO SECURITY DVR NIGHT OWL, 1TB HDD 960H - East HR                       11/21/15    SL 12         146       36         110
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 1 OF 8, HIGH RESOLUTION, 100FT NI       11/21/15    SL 12          60       15          45
     Case 2:18-bk-23361-RK                        Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                       Desc
                                                  Main Document    Page 21 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Office Furniture & Equipment

                                 DESCRIPTION                                      ACQ      DM LF   BEGBASIS Accum Dep     NBV
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 2 OF 8, HIGH RESOLUTION, 100FT NI 11/21/15    SL 12         60        15          45
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 3 OF 8, HIGH RESOLUTION, 100FT NI 11/21/15    SL 12         60        15          45
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 4 OF 8, HIGH RESOLUTION, 100FT NI 11/21/15    SL 12         60        15          45
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 5 OF 8, HIGH RESOLUTION, 100FT NI 11/21/15    SL 12         60        15          45
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 6 OF 8, HIGH RESOLUTION, 100FT NI 11/21/15    SL 12         60        15          45
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 7 OF 8, HIGH RESOLUTION, 100FT NI 11/21/15    SL 12         60        15          45
CAMERA, SECURITY, NIGHT OWL, 900 TVL BULLET, 8 OF 8, HIGH RESOLUTION, 100FT NI 11/21/15    SL 12         60        15          45
SWANN 8 CHANNEL HD NVR, 2TB, REMOTE VIEWING - Empire/Dermody Parking Lot         4/11/15   SL 12        859       257         602
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 1 OF 4, 115FT NIGHT VISION - Empire/D 4/11/15   SL 12        268        80         188
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 2 OF 4, 115FT NIGHT VISION - Empire/D 4/11/15   SL 12        268        80         188
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 3 OF 4, 115FT NIGHT VISION - Empire/D 4/11/15   SL 12        268        80         188
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 4 OF 4, 115FT NIGHT VISION - Empire/D 4/11/15   SL 12        268        80         188
SWANN 8 CHANNEL HD NVR, 2TB, REMOTE VIEWING, 1 OF 2 - Ward's Office              8/10/16   SL 12                   ‐          ‐
SWANN 8 CHANNEL HD NVR, 2TB, REMOTE VIEWING, 1 OF 2 - Ward's Office              8/10/16   SL 12        408         77        331
SWANN 8 CHANNEL HD NVR, 2TB, REMOTE VIEWING, 2 OF 2 - Ward's Office              8/10/16   SL 12                   ‐          ‐
SWANN 8 CHANNEL HD NVR, 2TB, REMOTE VIEWING, 2 OF 2 - Ward's Office              8/10/16   SL 12        408         77        331
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 1 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 1 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 2 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 2 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 3 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 3 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 4 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 4 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 5 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 5 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 6 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 6 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 7 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 7 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 8 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 8 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 9 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 9 OF 16, 115FT NIGHT VISION - Ward's 8/10/16    SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 10 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 10 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 11 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 11 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 12 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 12 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 13 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 13 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 14 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 14 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 15 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 15 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12        102         19         83
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 16 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12                   ‐          ‐
CAMERA, SECURITY, SWANN, 3MP HD IP BULLET, 16 OF 16, 115FT NIGHT VISION - Ward's 8/10/16   SL 12         102        19         83
BACKFLOW DEVICE, 1" FEBCO 825Y RP DOMESTIC @ FLORENCE WH- REQ BY FRESNO 3/20/18            SL 12       3,910       212      3,698
SINK, SS SQF REQ, KILL PLANT BREAKROOM                                           6/18/18   SL 12       4,407       148      4,259
                                                                                                     550,785   280,229    270,555
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                       Desc
                                                             Main Document    Page 22 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                     Case number (If known) 2:18-bk-23361-RK
                Name




 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $81,166.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     See Schedules Exhibit 47                                        $104,047.00     Liquidation                        $31,214.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           See Schedules Exhibit 50                                                $8,272,699.00     Liquidation                    $2,481,809.00



 51.       Total of Part 8.                                                                                                     $2,513,023.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
    Case 2:18-bk-23361-RK                    Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                             Desc

                                                                                         EXHIBIT "47"
                                             Main Document    Page 23 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Automobiles, Vans, Trucks, Motorcycles, Trailers & Titled Farm Vehicles

                         DESCRIPTION                                           ACQ       DM LF   BEGBASIS    Accum Dep     NBV
TRAILER, 16'                                                                   2/28/13   SL  5                      ‐            ‐
1991 TRLMBL REF VAN                                                            2/28/13   SL  5                      ‐            ‐
OFFICE TRLR #5765                                                              2/28/13   SL  5                      ‐            ‐
GUARD SHACK EQ#5807                                                            2/28/13   SL  5                      ‐            ‐
UTIL TRLR/DRY VAN                                                              2/28/13   SL  5                      ‐            ‐
REFRIG UNIT ENGINE                                                             2/28/13   SL  5       2,805        2,805          ‐
REFRIG UNIT ENGINE                                                             2/28/13   SL  5       2,805        2,805          ‐
TRAILER, UTILITY 1999                                                          2/28/13   SL  5       8,996        8,996          ‐
TRAILER, GREAT DANE 1988                                                       2/28/13   SL  5       2,592        2,592          ‐
1994 USED FREIGHTLINER                                                         2/28/13   SL  5                      ‐            ‐
1997 FORD F800 FLATBED TR                                                      2/28/13   SL  5                      ‐            ‐
MODULAR OFFICE TRLR                                                            2/28/13   SL  5                      ‐            ‐
2007 TTC WALKING FLOOR                                                         2/28/13   SL  5                      ‐            ‐
2007 TTC WALKING FLOOR                                                         2/28/13   SL  5                      ‐            ‐
2007 TTC WALKING FLOOR                                                         2/28/13   SL  5                      ‐            ‐
2007 TTC WALKING FLOOR                                                         2/28/13   SL  5                      ‐            ‐
HYDRAULIC ENGINE                                                               2/28/13   SL  5                      ‐            ‐
2003 CHEVY SILVERADO 2500                                                      2/28/13   SL  5                      ‐            ‐
2003 FORD F250 PU                                                              2/28/13   SL  5                      ‐            ‐
2003 CHEVY SILVERADO PU                                                        2/28/13   SL  5                      ‐            ‐
04 CHEVY SILVERADO                                                             2/28/13   SL  5                      ‐            ‐
2001 CHEVY SILVERADO PU                                                        2/28/13   SL  5                      ‐            ‐
2003 FORD F250XL PU                                                            2/28/13   SL  5                      ‐            ‐
TOOL BOX                                                                       2/28/13   SL  5                      ‐            ‐
FORD RANGER 2011 PU                                                            2/28/13   SL  5      11,200       11,200          ‐
TRUCK,FORD F550 2006                                                           2/28/13   SL  5      15,134       15,134          ‐
TRAILER-GOOSENECK 1999                                                         2/28/13   SL  5                      ‐            ‐
GMC CANYON '06 EXT CAB PU                                                      2/28/13   SL  5                      ‐            ‐
CHEVY COLORADO '06 EXTCAB                                                      2/28/13   SL  5                      ‐            ‐
CHEVY SILVERADO 2006 PU                                                        2/28/13   SL  5                      ‐            ‐
CHEVY COLORADO 2006 PU                                                         2/28/13   SL  5                      ‐            ‐
2007 EXT CAB CHEVY PU                                                          2/28/13   SL  5                      ‐            ‐
2012 DODGE RAM CHASSIS                                                         2/28/13   SL  5      40,898       40,898          ‐
1989 TRAILER                                                                   2/28/13   SL  5                      ‐            ‐
1989 TRAILER EQUIP#6978                                                        2/28/13   SL  5                      ‐            ‐
TRAILER, 28X5 BEAVERTAIL                                                       2/28/13   SL  5       9,269        9,269          ‐
FORD F-450 PICKUP                                                              2/28/13   SL  5                      ‐            ‐
2007GMC SIERRA EXT CAB PU                                                      2/28/13   SL  5                      ‐            ‐
1983 FORD LN8000                                                               2/28/13   SL  5                      ‐            ‐
'79 3XL FB TRAILER                                                             2/28/13   SL  5                      ‐            ‐
2000 GMC SIERRA PICKUP                                                         2/28/13   SL  5                      ‐            ‐
CHEVY,SILVERADO 2011 PU                                                        2/28/13   SL  5      14,861       14,861          ‐
END DUMP TRAILER 1996                                                          2/28/13   SL  5       3,154        3,154          ‐
RBLD9446 END DUMP TRLR                                                         2/28/13   SL  5       9,210        9,210          ‐
END DUMP TRAILER 1996 RPR                                                      2/28/13   SL  5       4,398        4,398          ‐
CHEVY COLORADO 2006 P/U                                                        2/28/13   SL  5                      ‐            ‐
BRDR SEVICE PICKUP S-10                                                        2/28/13   SL  5                      ‐            ‐
FORD F-350 PU,1995                                                             2/28/13   SL  5         397          397          ‐
FORD RANGER 2011 PU                                                            2/28/13   SL  5      11,200       11,200          ‐
1997 CHEVY 1 TON                                                               2/28/13   SL  5                      ‐            ‐
FORD F-150 PU,2007                                                             2/28/13   SL  5       4,063        4,063          ‐
SUBLET TRAILER                                                                 2/28/13   SL  5                      ‐            ‐
UTILITY TRAILER                                                                2/28/13   SL  5                      ‐            ‐
REEFER TRAILER, 1997 48'                                                       2/28/13   SL  5                      ‐            ‐
1998 GREAT DANE 48'REEFER                                                      2/28/13   SL  5                      ‐            ‐
    Case 2:18-bk-23361-RK                    Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                             Desc
                                             Main Document    Page 24 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Automobiles, Vans, Trucks, Motorcycles, Trailers & Titled Farm Vehicles

                         DESCRIPTION                                           ACQ       DM LF   BEGBASIS    Accum Dep     NBV
2008 SMITHWAY POULT TRANS                                                      2/28/13   SL  5                      ‐            ‐
REFRIG UNIT ENGINE                                                             2/28/13   SL  5       2,805        2,805          ‐
BRDR SEVICE PICKUP S-10                                                        2/28/13   SL  5                      ‐            ‐
RECEIVER HEAD ASSEM                                                            2/28/13   SL  5                      ‐            ‐
FREIGHTLINER, 2013 3 AXLE                                                      2/28/13   SL  5      66,123       66,123          ‐
FREIGHTLINER, 2013 3 AXLE                                                      2/28/13   SL  5      66,125       66,125          ‐
FREIGHTLINER, 2013 3 AXLE                                                      2/28/13   SL  5      66,108       66,108          ‐
FREIGHTLINER, 2013 3 AXLE                                                      2/28/13   SL  5      65,057       65,057          ‐
FREIGHTLINER, 2013 3 AXLE                                                      2/28/13   SL  5      66,008       66,008          ‐
LEDWELL '91 38' TRLR                                                           2/28/13   SL  5                      ‐            ‐
2001 36' PINSON FEED TRLR                                                      2/28/13   SL  5                      ‐            ‐
2001 36' PINSON FEED TRLR                                                      2/28/13   SL  5                      ‐            ‐
2001 36' PINSON FEED TRLR                                                      2/28/13   SL  5                      ‐            ‐
2001 36' PINSON FEED TRLR                                                      2/28/13   SL  5                      ‐            ‐
2007 PINSON FEED TRAILER                                                       2/28/13   SL  5                      ‐            ‐
2007 PINSON FEED TRAILER                                                       2/28/13   SL  5                      ‐            ‐
1966 LVHL FLTBD TRLR                                                           2/28/13   SL  5                      ‐            ‐
1966 LVHL FLTBD TRLR                                                           2/28/13   SL  5                      ‐            ‐
TRAILER, 1967 FLATBED                                                          2/28/13   SL  5                      ‐            ‐
TRAILER, 1968 FMC                                                              2/28/13   SL  5                      ‐            ‐
TRAILER FA#2198 UPGRD                                                          2/28/13   SL  5       7,557        7,557          ‐
CONGEAR, 1970                                                                  2/28/13   SL  5       4,502        4,502          ‐
1965 CONGEAR,BROWN,UPGRD                                                       2/28/13   SL  5       2,641        2,641          ‐
1966 FLATBED TRLR,MODIFY                                                       2/28/13   SL  5      18,876       18,876          ‐
TRAILER 2037 UPGRD                                                             2/28/13   SL  5      22,707       22,707          ‐
1966 LVHL FB TRLR UPGRD                                                        2/28/13   SL  5      17,703       17,703          ‐
LV HAUL MODULES                                                                2/28/13   SL  5      96,277       96,277          ‐
2012 RAM CREWCAB                                                               2/28/13   SL  5      52,839       52,839          ‐
FREIGHTLINER 1995                                                              2/28/13   SL  5       2,311        2,311          ‐
FREIGHTLINER, 2013 2 AXLE                                                      2/28/13   SL  5      45,199       45,199          ‐
2013 FREIGHTLINER, 2 AXLE                                                      2/28/13   SL  5     110,940      110,940          ‐
2013 FREIGHTLINER, 2 AXLE                                                      2/28/13   SL  5     110,940      110,940          ‐
2013 FREIGHTLINER, 2 AXLE                                                      2/28/13   SL  5     110,940      110,940          ‐
2013 FREIGHTLINER, 2 AXLE                                                      2/28/13   SL  5     110,940      110,940          ‐
1964 FRUHOF DOLLY                                                              2/28/13   SL  5                      ‐            ‐
POULTRY HAULING RACK                                                           2/28/13   SL  5                      ‐            ‐
POULTRY HAULING RACK                                                           2/28/13   SL  5                      ‐            ‐
POULTRY HAULING RACK                                                           2/28/13   SL  5                      ‐            ‐
POULTRY HAULING RACK                                                           2/28/13   SL  5                      ‐            ‐
POULTRY HAULING RACK                                                           2/28/13   SL  5                      ‐            ‐
POULTRY HAULING RACK                                                           2/28/13   SL  5                      ‐            ‐
POULTRY HAULING RACK                                                           2/28/13   SL  5                      ‐            ‐
POULTRY HAULING RACK                                                           2/28/13   SL  5                      ‐            ‐
'74 FLATS AND RACKS                                                            2/28/13   SL  5                      ‐            ‐
TURKEY CAGES 2520-40                                                           2/28/13   SL  5                      ‐            ‐
154 RACKS                                                                      2/28/13   SL  5                      ‐            ‐
INSTALL WET KIT                                                                2/28/13   SL  5                      ‐            ‐
COMPARTMENT RACKS                                                              2/28/13   SL  5                      ‐            ‐
LEGAL FILE                                                                     2/28/13   SL 12                      ‐            ‐
LIVE HAUL RACKS                                                                2/28/13   SL  5                      ‐            ‐
LIVE HAUL RACKS                                                                2/28/13   SL  5                      ‐            ‐
USE TAX ON 3 VEHICLS                                                           2/28/13   SL  5                      ‐            ‐
TIRE CHANGER                                                                   2/28/13   SL 12                      ‐            ‐
AUX GENERATOR                                                                  2/28/13   SL 12                      ‐            ‐
UTILILTY FLTBD TRLR                                                            2/28/13   SL  5                      ‐            ‐
    Case 2:18-bk-23361-RK                    Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                             Desc
                                             Main Document    Page 25 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Automobiles, Vans, Trucks, Motorcycles, Trailers & Titled Farm Vehicles

                         DESCRIPTION                                           ACQ       DM LF   BEGBASIS    Accum Dep     NBV
UTILITY FLTBD TRLR                                                             2/28/13   SL  5                      ‐            ‐
PIKE FLATFED TRAILER                                                           2/28/13   SL  5                      ‐            ‐
PIKE TRLR WITH CAGES                                                           2/28/13   SL  5                      ‐            ‐
CONGEAR--TODCO                                                                 2/28/13   SL  5                      ‐            ‐
TURKEY CAGES                                                                   2/28/13   SL  5                      ‐            ‐
TURKEY CAGES                                                                   2/28/13   SL  5                      ‐            ‐
1970 CONGEAR DOLLY                                                             2/28/13   SL  5                      ‐            ‐
1969 TRAILMOBILE                                                               2/28/13   SL  5                      ‐            ‐
BRGT COOP LIVE CG250                                                           2/28/13   SL  5                      ‐            ‐
TRAILER, 1966 UTILITY                                                          2/28/13   SL  5                      ‐            ‐
TRAILER, 1966 UTILITY                                                          2/28/13   SL  5                      ‐            ‐
BRIGHT POULTRY CAGES                                                           2/28/13   SL  5                      ‐            ‐
POULTRY CAGES (6)                                                              2/28/13   SL  5                      ‐            ‐
TURKEY COOPS                                                                   2/28/13   SL  5                      ‐            ‐
TURKEY COOPS                                                                   2/28/13   SL  5                      ‐            ‐
ADTL 67155 TKY COOPS #2                                                        2/28/13   SL  5                      ‐            ‐
BRIGHT CAGES FOR TRL#4106                                                      2/28/13   SL  5                      ‐            ‐
BRIGHT CAGES FOR TRL#4800                                                      2/28/13   SL  5                      ‐            ‐
TRAILER,1967,UTILITY                                                           2/28/13   SL  5          71           71          ‐
DOLLY,1973,TRAILMOBIL                                                          2/28/13   SL  5          35           35          ‐
TRAILER,1973,TRAILMOBILE                                                       2/28/13   SL  5         106          106          ‐
BRIGHT POULTRY CAGES                                                           2/28/13   SL  5       3,723        3,723          ‐
BRIGHT POULTRY CAGES                                                           2/28/13   SL  5       3,496        3,496          ‐
CHEVY SILVERADO 2006 PU                                                        2/28/13   SL  5                      ‐            ‐
UTILITY DOLLY 1970                                                             2/28/13   SL  5                      ‐            ‐
1967 FLAT BED TRLR                                                             2/28/13   SL  5                      ‐            ‐
RACKS 2590-2600                                                                2/28/13   SL  5                      ‐            ‐
RACKS 2560-2570                                                                2/28/13   SL  5                      ‐            ‐
WELD TRLRS 2630-2640                                                          2/28/13    SL  5                      ‐            ‐
LV HAUL RACK #2790                                                             2/28/13   SL  5                      ‐            ‐
SPCN FLAT BED 1970                                                             2/28/13   SL  5                      ‐            ‐
SPCN DOLLY 1970                                                                2/28/13   SL  5                      ‐            ‐
SPCN DOLLY 1970                                                                2/28/13   SL  5                      ‐            ‐
26-6 T/M TRLR-1970                                                             2/28/13   SL  5                      ‐            ‐
SPCNS DOLLY-USD 1971                                                           2/28/13   SL  5                      ‐            ‐
REBLD RACKS -VEH2697                                                           2/28/13   SL  5                      ‐            ‐
UTILITY CNVRTR GEAR                                                            2/28/13   SL  5                      ‐            ‐
UTILITY TRLR IMPROV                                                            2/28/13   SL  5                      ‐            ‐
FLAT BED TRAILER                                                               2/28/13   SL  5                      ‐            ‐
TURKEY CAGES                                                                   2/28/13   SL  5                      ‐            ‐
1972 TRLMBL FLTBD                                                              2/28/13   SL  5                      ‐            ‐
1972 TRLMBL FLTBD                                                              2/28/13   SL  5                      ‐            ‐
1972 TRLMBL FLTBD                                                              2/28/13   SL  5                      ‐            ‐
2013 FREIGHTLINER, 2 AXLE                                                      2/28/13   SL  5     110,940      110,940          ‐
SPECTRUM DBL-WD EQ#5765                                                        2/28/13   SL  5                      ‐            ‐
UTILITY TRAILER                                                                2/28/13   SL  5                      ‐            ‐
UTILITY TRAILER                                                                2/28/13   SL  5                      ‐            ‐
REFRIG UNIT ENGINE                                                             2/28/13   SL  5       2,805        2,805          ‐
REFRIG UNIT ENGINE                                                             2/28/13   SL  5       2,805        2,805          ‐
UTILITY TRAILER                                                               12/1997    SL  5         -            ‐            ‐
REFRIG UNIT ENGINE                                                             2/28/13   SL  5       2,805        2,805          ‐
REEFER TRAILER,GRATD,2009                                                      2/28/13   SL  5      40,539       40,539          ‐
TRAILER, GREAT DANE 1999                                                       2/28/13   SL  5       8,996        8,996          ‐
UTILITY TRAILER                                                                2/28/13   SL  5       3,117        3,117          ‐
2013 GREAT DANE 28' REFR                                                       2/28/13   SL  5      78,933       78,933          ‐
    Case 2:18-bk-23361-RK                    Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                Desc
                                             Main Document    Page 26 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Automobiles, Vans, Trucks, Motorcycles, Trailers & Titled Farm Vehicles

                           DESCRIPTION                                         ACQ       DM LF    BEGBASIS     Accum Dep      NBV
TRUCK, FORD F550 2006 RPR                                                      2/28/13    SL  5      12,914         12,914        ‐
TRAILER,1993 REFER                                                             2/28/13    SL  5      19,870         19,870        ‐
TRAILER,1998 REFER                                                             2/28/13    SL  5      19,405         19,405        ‐
TRAILER,1968 CONGEAR                                                           2/28/13    SL  5       3,074          3,074        ‐
TRAILER, 1970 BQ42F                                                            2/28/13    SL  5       5,025          5,025        ‐
TRAILER 1985 TUFBY                                                             2/28/13    SL  5       9,040          9,040        ‐
TRAILER, 1985 TUFBY                                                            2/28/13    SL  5       8,963          8,963        ‐
TRAILER, 1972 BROWN                                                            2/28/13    SL  5       9,275          9,275        ‐
TRAILER, 1972 BROWN                                                            2/28/13    SL  5       9,220          9,220        ‐
LV SALES MODULES                                                               2/28/13    SL  5      54,648         54,648        ‐
2007 CHEVY TRAILBLAZER                                                         2/28/13    SL  5                        ‐          ‐
SEDAN, 4DR, CHEVROLET                                                          2/28/13    SL  5                        ‐          ‐
CHEVY TAHOE, 2011                                                              2/28/13    SL  5                        ‐          ‐
CHEVY TAHOE, 2011                                                              2/28/13    SL  5      24,988         24,988        ‐
TRAILER UPGRADE FA#3470                                                        2/28/13    SL  5       1,246          1,246        ‐
TRAILER,1966 UTILITY UPGR                                                      2/28/13    SL  5       1,423          1,423        ‐
2010 DODGE CREW CAB                                                            2/28/13    SL 5       40,630         40,630        ‐
CARSON TRAILER                                                                 2/28/13    SL 5        8,478          8,478        ‐
CHICKEN MODULES (PLANT)                                                        2/28/13    SL 5       94,773         94,773        ‐
DRAWERS & CLAMPS                                                               2/28/13    SL 5       37,899         37,899        ‐
FORD F250, 1989 DIESEL                                                         7/14/14    SL 5        4,000          3,467        533
MAJOR REPAIR #7351                                                              2/6/15    SL 5        8,579          6,463      2,115
MAJOR REPAIR #4335                                                              2/7/15    SL 5        5,109          3,847      1,263
1985 6800 GAL WATER TANK WITH TRAILER                                           4/9/15    SL 5       21,246         15,286      5,961
2015 DODGE RAM 5500 FB                                                         5/12/15    SL 5       68,284         47,892     20,392
1987 INTL TRUCK, DS, LIC# 9A18419                                             1/20/16     SL 5        2,706          1,523      1,183
CHICKEN LIVEHAUL BASKETS (200) (MODULES) EASYLOAD                             5/27/16     SL  5      12,400          6,108      6,292
TRAILER, 2016 HYDRAULIC POULT DUMP TRAILER                                    8/12/16     SL 5       66,807         30,091     36,717
EQUIP HAULING TRAILR                                                          2/28/13     SL 5          -              ‐          ‐
PICKUP-1999 11' FLATBED                                                      7/1999      SL  5          -              ‐          ‐
TURKEY HAULER CA642857                                                        2/28/13     SL 5          -              ‐          ‐
1995 INTERNATIONAL, 2 AXELDAYCAB - LIVEHANG                                   1/19/18     SL 5        4,860            791      4,069
1998 48' REEFER TRAILER, GREAT DANE                                            2/6/17     SL 5        8,327          2,938      5,388
1996 FREIGHTLINER WHITE TRACTOR                                               7/11/17     SL 5        5,184          1,389      3,795
MAJOR REPAIR FA#5113 2003 FORD F250 PU                                       12/15/17     SL 5        5,533          1,007      4,527
MAJOR REPAIR FA#1353, FREIGHTLINER 2013                                       2/26/18     SL 5       13,768          1,954     11,814
                                                                                                   2,033,626     1,929,579    104,047
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23            Desc
                                     Main Document    Page 27 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
                                                                    EXHIBIT "50"
Fixed Asset List ‐ Other Equipment

                       DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep      NBV
HYD HOSE CRIMP MACHINE                                 2/28/13   SL 12          5         3                3
CUTOFF SAW FLOOR MODEL                                 2/28/13   SL 12          5         3                3
WELDER CP300                                           2/28/13   SL 12          7         3                4
HYDRAULIC JACK PRESS                                   2/28/13   SL 12          4         2                2
TRAILBLAZER WELDER                                     2/28/13   SL 12         13         6                7
DISC SANDER/GRINDER                                    2/28/13   SL 12          4         2                2
BATTERY CHARGERS (14                                   2/28/13   SL 12         17         8                9
CLEANER                                                2/28/13   SL 12          4         2                2
GENERATOR                                              2/28/13   SL 12          2         1                1
GRINDER                                                2/28/13   SL 12          6         3                3
LATHE (2)                                              2/28/13   SL 12          7         3                4
POLSHRS/SCRUBBRS (3)                                   2/28/13   SL 12          9         4                5
JACKHAMMER 90#                                         2/28/13   SL 12         12         6                6
HOBERT RECTIFIER CHARGER                               2/28/13   SL 12                  ‐              ‐
SHEILA-ROTOSTRAIN                                      2/28/13   SL 12                  ‐              ‐
SHEILA-VACUUM PUMP                                     2/28/13   SL 12                  ‐              ‐
SHEILA-SHRINK TUNNEL                                   2/28/13   SL 12                  ‐              ‐
SHEILA-ICE MACHINE                                     2/28/13   SL 12                  ‐              ‐
SHEILA-ROTOMATIC SYS                                   2/28/13   SL 12                  ‐              ‐
FAIRBANKS SCALE                                        2/28/13   SL 12                  ‐              ‐
AUTO PACKAGING MACHINE                                 2/28/13   SL 12                  ‐              ‐
ALONCO LOADER W/FRAM                                   2/28/13   SL 12                  ‐              ‐
DPS-1000 SCALE                                         2/28/13   SL 12                  ‐              ‐
LABEL/DIAGRAPH MACH                                    2/28/13   SL 12                  ‐              ‐
ROLLER CONVEYOR                                        2/28/13   SL 12                  ‐              ‐
1 SS CONVEYOR                                          2/28/13   SL 12                  ‐              ‐
PUMP/BOILER #15261                                     2/28/13   SL 12                  ‐              ‐
LABEL MACH-PRINTER                                     2/28/13   SL 12                  ‐              ‐
BEST WEIGH SCALE                                       2/28/13   SL 12                  ‐              ‐
BEST WEIGH SCALE                                       2/28/13   SL 12                  ‐              ‐
BAG LOADER 8177                                        2/28/13   SL 12                  ‐              ‐
LIQUID SMOKE UNIT                                      2/28/13   SL 12                  ‐              ‐
ELECTRIC WELDER                                        2/28/13   SL 12                  ‐              ‐
CRYOVAC STRIP TABLE                                    2/28/13   SL 12                  ‐              ‐
TWO TON CHAIN HOIST                                    2/28/13   SL 12                  ‐              ‐
FRANK RACKS                                            2/28/13   SL 12                  ‐              ‐
CRYOVAC 8600 PK MACH                                   2/28/13   SL 12                  ‐              ‐
PASTRAMI HORN                                          2/28/13   SL 12                  ‐              ‐
SLICE CHUB EQUIPMENT                                   2/28/13   SL 12                  ‐              ‐
TEMP CONTROL OVEN #1                                   2/28/13   SL 12          1            1              1
AIR FUEL MIX SYSTEM                                    2/28/13   SL 12         76           36             40
614 INSERT DIES                                        2/28/13   SL 12          4            2              2
LIQUID RING VAC PUMP                                   2/28/13   SL 12         18            8              9
(4) SS 4900 SCALES                                     2/28/13   SL 12         10            5              5
AIR COMPRESSOR                                         2/28/13   SL 12                  ‐              ‐
WARRICK LOADER                                         2/28/13   SL 12        208           99         109
GIBLET CHILLER                                         2/28/13   SL 12         81           39           43
HAND SANITIZE SYSTEM                                   2/28/13   SL 12         22           10           11
SPICE TANKS & STANDS                                   2/28/13   SL 12        117           56           61
HOBART CHARGER                                         2/28/13   SL 12          8            4            4
HOBART CHARGER                                         2/28/13   SL 12          8            4            4
KEEBLER BLENDER                                        2/28/13   SL 12         89           43           47
DIXIE VAC DIE                                          2/28/13   SL 12         83           39           43
ROTOSTAT MIXER                                         2/28/13   SL 12         40           19           21
ROTOSTAT MIXER                                         2/28/13   SL 12         40           19           21
S/S KETTLE                                             2/28/13   SL 12         12            6            6
    Case 2:18-bk-23361-RK                  Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                           Main Document    Page 28 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                             DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
S/S KETTLE                                                   2/28/13   SL 12          12        6           6
AMFEC VAC BLENDER                                            2/28/13   SL 12         476      226         250
AMFEC SLICE VALVE                                            2/28/13   SL 12          21       10          11
INJECTOR METALQUIMA                                          2/28/13   SL 12       1,451      690         761
T-SIZER STUFFER                                              2/28/13   SL 12         574      273         301
AMFEC PIVOT DUMPERS                                          2/28/13   SL 12          99       47          52
AMFEC PIVOT DUMPERS                                          2/28/13   SL 12          99       47          52
CRYO-VAC SHRK TUNNEL                                         2/28/13   SL 12          65       31          34
DATA LOGGER/ALKAR                                            2/28/13   SL 12          68       32          36
BATTERY, FORKLFT 48V                                         2/28/13   SL 12          38       18          20
BATTERY, FORKLFT 48V                                         2/28/13   SL 12          38       18          20
V-MAT TANK DUMPER                                            2/28/13   SL 12          42       20          22
CO2 HOOD FOR GRINDER                                         2/28/13   SL 12          19        9          10
AMFEC STUFFER B210                                           2/28/13   SL 12         476      227         250
AMFEC B210 VAC STUFF                                         2/28/13   SL 12         478      227         251
TANK DUMPER                                                  2/28/13   SL 12          31       15          16
TIROMAT TSFR CONVYER                                         2/28/13   SL 12          24       11          12
S/S MOBL BRST CHUTE                                          2/28/13   SL 12          21       10          11
V-MAG STUFFER                                                2/28/13   SL 12         559      266         293
STUFFING HEAD                                                2/28/13   SL 12          43       20          22
TAKE AWAY CONVEYOR                                           2/28/13   SL 12          55       26          29
INDEXER/DENESTER                                             2/28/13   SL 12         288      137         151
AMFEC REFRIG'N SYSTM                                         2/28/13   SL 12         176       84          92
6 K BLENDER AMFEC                                            2/28/13   SL 12         708      337         371
50 LOAF MOLD (2)                                             2/28/13   SL 12          37       18          20
AIR CURTAIN (13)                                             2/28/13   SL 12          13        6           7
AIR UNIT                                                     2/28/13   SL 12           3        1           1
BATTERY (25)                                                 2/28/13   SL 12          22       10          11
BLENDER                                                      2/28/13   SL 12          30       14          16
BLENDER                                                      2/28/13   SL 12           1        1           1
BLENDER                                                      2/28/13   SL 12          24       12          13
BLENDER                                                      2/28/13   SL 12          24       12          13
BLENDER                                                      2/28/13   SL 12          10        5           5
BLOWER                                                       2/28/13   SL 12           1        0           1
BRINE CHILLER                                                2/28/13   SL 12          17        8           9
BRINE CHILLER                                                2/28/13   SL 12          11        5           6
CABINET (4)                                                  2/28/13   SL 12           2        1           1
MEAT CASES (2)                                               2/28/13   SL 12           3        2           2
CHILLER                                                      2/28/13   SL 12         187       89          98
CHILLER                                                      2/28/13   SL 12         187       89          98
CODING MACHINE (2)                                           2/28/13   SL 12          12        5           6
CODING MACHINE (2)                                           2/28/13   SL 12           1        1           1
COMPACTOR                                                    2/28/13   SL 12           8        4           4
COMPRESSOR                                                   2/28/13   SL 12           4        2           2
COMPRESSOR                                                   2/28/13   SL 12           1        1           1
COMPRESSOR #2                                                2/28/13   SL 12           6        3           3
COMPRESSOR                                                   2/28/13   SL 12           8        4           4
COMPRESSOR                                                   2/28/13   SL 12           8        4           4
COMPRESSOR                                                   2/28/13   SL 12           5        3           3
COMPRESSOR                                                   2/28/13   SL 12           6        3           3
COMPRESSOR #4                                                2/28/13   SL 12          10        5           6
COMPRESSOR                                                   2/28/13   SL 12          22       10          11
COMPRESSOR                                                   2/28/13   SL 12          20        9          10
CONDENSERS                                                   2/28/13   SL 12           8        4           4
CONDENSERS                                                   2/28/13   SL 12           8        4           4
CONDENSERS                                                   2/28/13   SL 12           8        4           4
    Case 2:18-bk-23361-RK                  Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                           Main Document    Page 29 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                             DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
CONDENSERS                                                   2/28/13   SL 12          8         4          4
CONTAINERS (60)                                              2/28/13   SL 12         23        11         12
CONTAINERS (2)                                               2/28/13   SL 12          3         1          1
CONTAINERS (20)                                              2/28/13   SL 12         18         9          9
CONTROL PANEL                                                2/28/13   SL 12         14         7          7
CONTROL PANEL                                                2/28/13   SL 12         14         7          7
CONTROL PANEL                                                2/28/13   SL 12          1         1          1
CONTROL SYSTEM                                               2/28/13   SL 12          5         2          3
CONTROL SYSTEM                                               2/28/13   SL 12          9         4          5
CONVEYOR                                                     2/28/13   SL 12          3         1          1
CONVEYOR (2)                                                 2/28/13   SL 12          5         2          2
CONVEYOR (4)                                                 2/28/13   SL 12         11         5          6
CONVEYOR                                                     2/28/13   SL 12          7         3          3
CUTTER _ PLASMA                                              2/28/13   SL 12          3         1          2
DISPLAY FIXTURE_REFR                                         2/28/13   SL 12          1         1          1
DIVIDER                                                      2/28/13   SL 12          3         2          2
DUMPER                                                       2/28/13   SL 12         13         6          7
DUMPER                                                       2/28/13   SL 12         20         9         10
EBE SYSTEM                                                   2/28/13   SL 12         36        17         19
FILTER UNITS (5)                                             2/28/13   SL 12          3         1          1
GASBURN                                                      2/28/13   SL 12         45        22         24
GENERATOR                                                    2/28/13   SL 12         17         8          9
GENERATOR                                                    2/28/13   SL 12          9         4          5
GENERATOR                                                    2/28/13   SL 12         17         8          9
GENERATOR                                                    2/28/13   SL 12         17         8          9
GRILLER                                                      2/28/13   SL 12          0         0          0
GRINDER                                                      2/28/13   SL 12          6         3          3
GRINDER                                                      2/28/13   SL 12          2         1          1
GRINDER                                                      2/28/13   SL 12         11         5          6
GRINDER                                                      2/28/13   SL 12         10         5          5
GRINDER                                                      2/28/13   SL 12         16         8          9
GRINDER                                                      2/28/13   SL 12         13         6          7
HEAT EXCHANGER                                               2/28/13   SL 12          2         1          1
HOIST                                                        2/28/13   SL 12          1         1          1
HOPPERS (4)                                                  2/28/13   SL 12         19         9         10
HOPPERS (2)                                                  2/28/13   SL 12          6         3          3
INCUBATOR                                                    2/28/13   SL 12          0         0          0
LABELER                                                      2/28/13   SL 12          7         3          3
LABELER                                                      2/28/13   SL 12         24        11         12
LABELER                                                      2/28/13   SL 12          5         2          2
LABELER                                                      2/28/13   SL 12          7         3          3
LADDER                                                       2/28/13   SL 12          1         0          1
METERS (5)                                                   2/28/13   SL 12         12         6          6
MIXER                                                        2/28/13   SL 12         13         6          7
MIXER                                                        2/28/13   SL 12         24        11         13
OVEN - BATCH OVEN #4                                         2/28/13   SL 12         43        20         22
OVEN - BATCH OVEN #5                                         2/28/13   SL 12         61        29         32
OVEN - BATCH OVEN #3                                         2/28/13   SL 12         43        20         22
OVEN - BATCH OVEN #1                                         2/28/13   SL 12         43        20         22
OVEN - BATCH OVEN #2                                         2/28/13   SL 12         43        20         22
PRINTER                                                      2/28/13   SL 12          6         3          3
PRINTER                                                      2/28/13   SL 12          6         3          3
PRINTER                                                      2/28/13   SL 12          1         0          0
PRINTER                                                      2/28/13   SL 12          7         3          4
PRINTER                                                      2/28/13   SL 12          6         3          3
PRINTER                                                      2/28/13   SL 12          4         2          2
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                       Main Document    Page 30 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
PUMP S/N: 1532RR                                         2/28/13   SL 12          5         2          2
PUMP S/N: A559007                                        2/28/13   SL 12          6         3          3
PUMP, MOYNO S/N: 10029                                   2/28/13   SL 12          5         2          3
PUMP, AMMONIA S/N:3306882                                2/28/13   SL 12          1         1          1
PUMP, FRANK LINE 2                                       2/28/13   SL 12          8         4          4
PUMP, CHIPPED MEAT                                       2/28/13   SL 12         10         5          5
PUMP, MONO S/N: A10378                                   2/28/13   SL 12          6         3          3
PUMP, MOYNO S/N: 112001                                  2/28/13   SL 12          4         2          2
PUMP, MOYNO S/N: 1FFJ68                                  2/28/13   SL 12          5         2          3
PUMP, WATER S/N: 3038251                                 2/28/13   SL 12          0         0          0
PUMP S/N: 45826                                          2/28/13   SL 12          0         0          0
PUMP, BOOSTER S/N: 1PUMP                                 2/28/13   SL 12          4         2          2
PUMP, 41640 BEACH                                        2/28/13   SL 12          4         2          2
PUMP, 28040 DEVAL                                        2/28/13   SL 12          6         3          3
PUMP, WATER S/N: 19332                                   2/28/13   SL 12          0         0          0
PUMP                                                     2/28/13   SL 12         11         5          6
PUMP, AMMONIA S/N:3306871                                2/28/13   SL 12          1         1          1
PUMP, LINE 4 S/N: 254RR                                  2/28/13   SL 12          5         2          2
PUMP, VAC BOOSTER                                        2/28/13   SL 12          5         2          2
PUMP, EMULS S/N: BZ311                                   2/28/13   SL 12          2         1          1
PUMP, 325 VACUUM                                         2/28/13   SL 12          4         2          2
PUMP, STEAM BOILER                                       2/28/13   SL 12          4         2          2
PUMP, 400 CFM                                            2/28/13   SL 12         10         5          5
PUMP, WATER S/N: A19332                                  2/28/13   SL 12          0         0          0
PUMP, WATER S/N: 1PUMP                                   2/28/13   SL 12          0         0          0
PUMP, VACUUM S/N: 37753                                  2/28/13   SL 12          2         1          1
PUMP, MOYNO S/N: A11121                                  2/28/13   SL 12          4         2          2
PUMP, AMMONIA S/N:3306881                                2/28/13   SL 12          1         1          1
PUMP, MOYNO S/N: 1121                                    2/28/13   SL 12          4         2          2
PUMP, BOOSTER S/N: 54343                                 2/28/13   SL 12          4         2          2
PUMP, LINE 1 S/N: C7304                                  2/28/13   SL 12         11         5          6
PUMP, BEACH RUSS                                         2/28/13   SL 12          7         3          3
PUMP, LINE 2                                             2/28/13   SL 12         11         5          6
PUMP, LINE 15                                            2/28/13   SL 12          5         3          3
PUMP, MOYNO S/N: 112001                                  2/28/13   SL 12          4         2          2
PUMP, VAC S/N: 1333                                      2/28/13   SL 12         12         6          6
RACK                                                     2/28/13   SL 12         33        16         17
RACKS (98)                                               2/28/13   SL 12         88        42         46
RACKS, SMOKEHS (110)                                     2/28/13   SL 12         39        19         21
REFRIGERATION UNIT                                       2/28/13   SL 12         39        18         20
SCALE, 26070 BLEND                                       2/28/13   SL 12         10         5          5
SCALE, LOW PRO 26110                                     2/28/13   SL 12          6         3          3
SCALE, LOW PRO 26120                                     2/28/13   SL 12          6         3          3
SCALE, NCI VERSAFLEX                                     2/28/13   SL 12          8         4          4
SCALES, PLATFORM (4)                                     2/28/13   SL 12         14         7          7
SCALES-PACKAGING (2)                                     2/28/13   SL 12          2         1          1
SEALER 1AFCASE                                           2/28/13   SL 12         10         5          5
SEALER, LINE 2 TAF                                       2/28/13   SL 12         10         5          5
SHIP SHEET                                               2/28/13   SL 12          7         3          4
SILOS (6)                                                2/28/13   SL 12         24        11         13
SINKS, "B" STAT'N-(2                                     2/28/13   SL 12          3         1          2
SLICING MACHINE                                          2/28/13   SL 12         42        20         22
SLICING MACHINE                                          2/28/13   SL 12         54        25         28
STUFFER, HANDYMAN                                        2/28/13   SL 12          5         2          3
STUFFER, 3000S                                           2/28/13   SL 12         17         8          9
STUFFER, LOAF                                            2/28/13   SL 12          5         2          3
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                      Main Document    Page 31 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
STUFFER                                                 2/28/13   SL 12           2        1           1
STUFFER, VACUUM                                         2/28/13   SL 12          53       25          28
STUFFER, MODEL 3000S                                    2/28/13   SL 12          29       14          15
STUFFER, VACUUM                                         2/28/13   SL 12          59       28          31
STUFFER, FRANKOMATIC                                    2/28/13   SL 12          45       21          23
TRANSFORMER                                             2/28/13   SL 12           1        1           1
TWIN TAPERS (3)                                         2/28/13   SL 12           2        1           1
UNLOADER                                                2/28/13   SL 12           2        1           1
VOLT STARTER                                            2/28/13   SL 12          11        5           6
V/P CHG PART                                            2/28/13   SL 12          33       16          17
W/W TREATMENT                                           2/28/13   SL 12           7        3           4
LINER ROLLERS                                           2/28/13   SL 12          13        6           7
VALVE, MIXR, THERMCO                                    2/28/13   SL 12          34       16          18
SS TIROMT TOOL RKS-2                                    2/28/13   SL 12          28       13          14
SS TRAY PK WORK TBLS                                    2/28/13   SL 12          17        8           9
SAFETY CABINET                                          2/28/13   SL 12          10        5           5
TRAY PK ROLLR CONVYR                                    2/28/13   SL 12          11        5           6
DISCHRG SPOUT/BLENDR                                    2/28/13   SL 12          12        6           6
SS VAC HOLDG TANKS-2                                    2/28/13   SL 12          37       18          19
WALKIN COOLER POLARK                                    2/28/13   SL 12         220      105         115
WEIGHTRONX FLR SCALE                                    2/28/13   SL 12          50       24          26
WTRNX PIT SCALE (2)_                                    2/28/13   SL 12         181       86          95
TIROMAT SPILL COVER                                     2/28/13   SL 12          34       16          18
BREAST RACKS (66)                                       2/28/13   SL 12       1,489      708         781
VACUUM PACKAGE MACHINE                                  2/28/13   SL 12         125       60          66
DIVERTER GATE                                           2/28/13   SL 12          25       12          13
HOT DOG CONVEYOR                                        2/28/13   SL 12          69       33          36
LEXON SAFETY COVERS (5)                                 2/28/13   SL 12          16        7           8
SANIT.WASH STATNS(2)                                    2/28/13   SL 12          30       14          16
SANIT.WASH STATNS(2)                                    2/28/13   SL 12          31       15          16
SANITATION FOAMER(4)                                    2/28/13   SL 12          30       14          16
SS CONVEYR/MTL DETCT                                    2/28/13   SL 12          44       21          23
TAKE-AWAY CONVEYOR                                      2/28/13   SL 12          35       16          18
DPS-2601 SS SCALE                                       2/28/13   SL 12          84       40          44
GP-1000A PRINTER                                        2/28/13   SL 12          36       17          19
QA TEST SCALE                                           2/28/13   SL 12          10        5           5
QA TEST SCALE                                           2/28/13   SL 12          10        5           5
OVEN UPGRADE (6)                                        2/28/13   SL 12         315      150         165
CHECKWEIGHER (100 LBS)                                  2/28/13   SL 12          10        5           5
WEIGHT CART                                             2/28/13   SL 12          10        5           5
TEST WEIGHT (500 LBS)                                   2/28/13   SL 12          13        6           7
CHECKWEIGHER (100 LBS)                                  2/28/13   SL 12          10        5           5
REC DOCK PIT SCALE                                      2/28/13   SL 12          30       14          15
BOILER FEED PUMP                                        2/28/13   SL 12          26       12          14
HOT WATER HEATER                                        2/28/13   SL 12          38       18          20
RAM BULK LOADER                                         2/28/13   SL 12         290      138         152
MULTIPLE LAYER ENABLER                                  2/28/13   SL 12          41       19          21
HYDRAULIC POWER UNIT                                    2/28/13   SL 12          26       12          14
AMMONIA PUMP                                            2/28/13   SL 12          19        9          10
SS DBL WHL TROLLEY                                      2/28/13   SL 12          18        9          10
AMFEC GEAR BOX                                          2/28/13   SL 12          26       12          13
YORK RW64 COMPRESSOR                                    2/28/13   SL 12          86       41          45
COMPU-NOX CNTRLLR PLC SYS                               2/28/13   SL 12          83       39          43
20 HP VARIANCE SPEED DRIV                               2/28/13   SL 12          48       23          25
FGR DUCT W/ DAMPER ASSY                                 2/28/13   SL 12          61       29          32
CLASS 2 FAN                                             2/28/13   SL 12          90       43          47
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                      Main Document    Page 32 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
COMPUTER PROGRAM                                        2/28/13   SL 12          98       47          51
ODYSSEY CHARGER                                         2/28/13   SL 12          17        8           9
TROJAN BATTERY                                          2/28/13   SL 12          27       13          14
TROJAN BATTERY                                          2/28/13   SL 12          27       13          14
TROJAN BATTERY                                          2/28/13   SL 12          27       13          14
BOILER ROOM INSULATION                                  2/28/13   SL 12          91       43          48
SHIPPING INSULATION                                     2/28/13   SL 12          60       29          32
PACKOUT ROOM INSULATION                                 2/28/13   SL 12          47       22          25
PUMP                                                    2/28/13   SL 12          23       11          12
FAIRBANKS SCALE                                         2/28/13   SL 12           9        4           5
SAFETY COVER                                            2/28/13   SL 12          15        7           8
PUMP                                                    2/28/13   SL 12          13        6           7
FOOD PROCESSOR                                          2/28/13   SL 12           8        4           4
SAFETY COVERS                                           2/28/13   SL 12          15        7           8
SS DRIP PANS (3)                                        2/28/13   SL 12         146       69          76
HI SPEED SCALE                                          2/28/13   SL 12         227      108         119
HYTROL CONVEYOR SYSTEM                                  2/28/13   SL 12         185       88          97
HYDRAULIC POWER UNIT                                    2/28/13   SL 12          17        8           9
SS CHECKWEIGHER SCALE                                   2/28/13   SL 12          14        7           7
REWIND HOSE REEL                                        2/28/13   SL 12           9        4           5
CONVEYOR - HOT DOG LINE                                 2/28/13   SL 12          48       23          25
INJECTOR DUMP CHUTE                                     2/28/13   SL 12          28       13          15
ZIDE LOAD DUMPER                                        2/28/13   SL 12         214      102         112
HOPPER                                                  2/28/13   SL 12          87       41          46
RECEIVING HOPPER                                        2/28/13   SL 12          77       37          41
EMERY LOAD CELL SYSTEM                                  2/28/13   SL 12          77       37          41
BATTERY TRANSFER CART                                   2/28/13   SL 12          28       13          15
TORRELLI MIXER POWER UNIT                               2/28/13   SL 12          18        9          10
MEAT CHUTE - TOP SECTION                                2/28/13   SL 12          51       24          27
S/S CONVEYOR                                            2/28/13   SL 12          52       25          27
DIGI TABLES (3)                                         2/28/13   SL 12          14        7           7
INDEXING CONVEYOR                                       2/28/13   SL 12          73       35          38
ROLLER CONVEYOR                                         2/28/13   SL 12           5        2           2
DATA RECORDER                                           2/28/13   SL 12           5        3           3
FRANK STUFFER                                           2/28/13   SL 12         613      292         322
CONVEYOR                                                2/28/13   SL 12         183       87          96
FEED PUMP                                               2/28/13   SL 12         246      117         129
TOWNSEND PEELER                                         2/28/13   SL 12         223      106         117
SIHI VACUUM PUMP                                        2/28/13   SL 12         108       51          57
REPAIR CONTINUOUS OVEN                                  2/28/13   SL 12         420      200         220
TAPE BOX SEALER                                         2/28/13   SL 12          35       17          19
EXHAUST VENT STACK                                      2/28/13   SL 12          27       13          14
SACKETT BATTERY HANDLING                                2/28/13   SL 12         192       91         100
BATTERY                                                 2/28/13   SL 12          16        8           8
TROJAN BATTERIES (12)                                   2/28/13   SL 12         156       74          82
TROJAN BATTER CHARGERS (4                               2/28/13   SL 12          50       24          26
TROJAN BATTERY CHARGERS (                               2/28/13   SL 12          28       13          15
TROJAN BATTERY CHARGER                                  2/28/13   SL 12          18        9           9
8600 DUAL FEED SYSTEM                                   2/28/13   SL 12       1,402      667         735
PACKING LINE (MAJOR REPAI                               2/28/13   SL 12         579      275         303
HEAT EXCHANGER                                          2/28/13   SL 12         256      122         134
D/A TANK MODIFICATION                                   2/28/13   SL 12         184       87          96
CLEANING UNIT                                           2/28/13   SL 12         148       71          78
HIGH PRESSURE CLEANING SY                               2/28/13   SL 12         737      350         387
DOCK TANK DUMPER W/POWER                                2/28/13   SL 12          60       29          31
FRANK STUFFER ADD'L 80484                               2/28/13   SL 12          55       26          29
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                       Main Document    Page 33 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
S.S. CURING VATS (20)                                    2/28/13   SL 12         105       50       55
ELECTRIC MODULE LINK                                     2/28/13   SL 12          67       32       35
RETUBED CHILLER                                          2/28/13   SL 12         109       52       57
HEAT EXCHNG ADDL FA#80488                                2/28/13   SL 12          14        7        8
8600 FD SYS ADDL FA#80492                                2/28/13   SL 12          10        5        5
PKNG LN RPR ADDL FA#80496                                2/28/13   SL 12           7        3        4
CONDENSATE TANK                                          2/28/13   SL 12          84       40       44
ADD'L TO FA#80491-HI PRES                                2/28/13   SL 12          59       28       31
BUGGY LIFTER                                             2/28/13   SL 12          50       24       26
CASINGBREAK/HORN ASSEMBLY                                2/28/13   SL 12           6        3        3
FREEZER TUNNEL                                           2/28/13   SL 12         186       89       98
YORK COMPRESSOR REBUILT                                  2/28/13   SL 12         158       75       83
DIXIE VAC PUMP                                           2/28/13   SL 12         173       82       91
INCLINE CONVEYOR                                         2/28/13   SL 12          55       26       29
AIR COMPRESSOR MOTOR                                     2/28/13   SL 12         108       51       57
CHICKWEIGH SCALE                                         2/28/13   SL 12          10        5        5
MOYNO PUMP                                               2/28/13   SL 12         207       98      109
MOYNO SANITARY PUMP                                      2/28/13   SL 12         109       52       57
AERATOR MOTOR                                            2/28/13   SL 12          70       33       37
30 BREAST RACKS/CARTS                                    2/28/13   SL 12         683      325      358
MISC POND TEST EQUIPMENT                                 2/28/13   SL 12          23       11       12
POND TEST EQUIP                                          2/28/13   SL 12           3        1        2
BLENDER (OSTERIZER)                                      2/28/13   SL 12           2        1        1
VACUUM TREATMENT                                         2/28/13   SL 12           1        1        1
TOP LOADER BALANCE                                       2/28/13   SL 12           5        3        3
VACUUM PUMP                                              2/28/13   SL 12           4        2        2
HACH SPECTRO                                             2/28/13   SL 12          19        9       10
COD REACTOR                                              2/28/13   SL 12           6        3        3
LAB BENCH                                                2/28/13   SL 12           5        2        2
HOLAC DICER                                              2/28/13   SL 12          83       40       44
TORRELLI MIXER RBLD                                      2/28/13   SL 12         256      122      135
CHECKWEIGHER (6LB)                                       2/28/13   SL 12          15        7        8
CHECKWEIGHER (6LB)                                       2/28/13   SL 12          15        7        8
CUTTING BOARD/WEIGHT SCAL                                2/28/13   SL 12          49       24       26
SCALE, TABLE TOP                                         2/28/13   SL 12          16        7        8
SCALE, TABLE TOP                                         2/28/13   SL 12          16        7        8
SAFETY SHIELDS (4)                                       2/28/13   SL 12          13        6        7
CHECKWEIGHER 60LB                                        2/28/13   SL 12          14        7        7
TILT TRUCK, 1 CU YARD                                    2/28/13   SL 12          18        9       10
HORN TUBE FOR PASTRAMI SL                                2/28/13   SL 12          12        6        6
LADDER TO MIXER PLATFORM                                 2/28/13   SL 12          34       16       18
S.S. PARTS BASKET                                        2/28/13   SL 12          35       16       18
PLASMA CUTTER                                            2/28/13   SL 12          33       16       17
FOOTBATHS, CONCRETE (3)                                  2/28/13   SL 12          37       18       19
PRODUCTION SCOREBOARD                                    2/28/13   SL 12          51       24       27
DRIP PANS                                                2/28/13   SL 12          62       29       32
PLANET LOADER                                            2/28/13   SL 12       1,662      791      872
PLANET LOADER                                            2/28/13   SL 12       1,662      791      872
SUREFLOW PACKAGING SYSTEM                                2/28/13   SL 12       3,171    1,508    1,663
COVEYORS, COUPLING                                       2/28/13   SL 12          54       26       29
CONVEYOR, 4' STRAIGHT                                    2/28/13   SL 12          52       25       27
CONVEYOR, 4' STRAIGHT                                    2/28/13   SL 12          52       25       27
CONVEYOR, 90 DEGREE TURN                                 2/28/13   SL 12          42       20       22
WARRICK PLATFORMS                                        2/28/13   SL 12          23       11       12
PLENUM BOX                                               2/28/13   SL 12          30       14       16
STEIN PROGREILL                                          2/28/13   SL 12         734      349      385
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                       Main Document    Page 34 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
CONVEYOR, STEIN FRYER RM                                 2/28/13   SL 12          39       18       20
S.S. GUARD COVER FOR DISC                                2/28/13   SL 12          28       13       15
PUMP, BUSCH 630 VACUUM                                   2/28/13   SL 12         264      125      138
PLUMBING                                                 2/28/13   SL 12          25       12       13
STEAM HOOD/MANIFOLD                                      2/28/13   SL 12          38       18       20
PUMP, BUSCH 630 VACUUM                                   2/28/13   SL 12         295      140      155
DAMPER                                                   2/28/13   SL 12          24       12       13
TRAY PACK SCALE                                          2/28/13   SL 12          73       35       38
EXHAUST SYSTEM                                           2/28/13   SL 12         325      155      170
PUMP, BUSCH 630 VACUUM                                   2/28/13   SL 12         291      138      153
PETROLEUM FILTRATION SYST                                2/28/13   SL 12         120       57       63
RACKS, HAM PRESS, 10 STAT                                2/28/13   SL 12         507      241      266
3M, TAPER, MANUAL                                        2/28/13   SL 12          52       25       27
RAPIDPAK RP-55                                           2/28/13   SL 12       2,679    1,274    1,405
PR-55 CUTTING DEVICES                                    2/28/13   SL 12         242      115      127
DIE SET/RAPID PAK                                        2/28/13   SL 12         485      231      254
ZIPPER EQUIP/RAPID PAK                                   2/28/13   SL 12         727      346      381
NORWOOD PRINTER/RAPID PAK                                2/28/13   SL 12         145       69       76
BUSCH VACUUM PUMP/RAPIKPK                                2/28/13   SL 12         533      254      280
SQUARE D TRANSFORMER                                     2/28/13   SL 12          71       34       37
AUTO BATTERY EXTRACTOR                                   2/28/13   SL 12          74       35       39
OVEN TEM. MONITOR SYSTEM                                 2/28/13   SL 12         235      112      123
SLICING BLADES                                           2/28/13   SL 12       2,273    1,081    1,192
440 NOVA SHORT CONVEYOR                                  2/28/13   SL 12         426      203      223
TWIN SERVO                                               2/28/13   SL 12          95       45       50
PRINTER W/ INTERFACE                                     2/28/13   SL 12          47       23       25
HORIZONTAL DIVERTER                                      2/28/13   SL 12         331      158      174
OFF FEED CONVEYOR                                        2/28/13   SL 12         379      180      199
THREE GRIPPER(SETS: 10X8)                                2/28/13   SL 12         189       90       99
RP-25 PACKAGE MACHINE                                    2/28/13   SL 12       1,166      554      611
30' ELECTRIC BOOM LIFT                                   2/28/13   SL 12         371      176      195
TOP FILM REGIST SYSTEM                                   2/28/13   SL 12          55       26       29
DOUBLE WHEEL TROLLEYS                                    2/28/13   SL 12         146       69       76
PUSH BACK RACKING                                        2/28/13   SL 12         219      104      115
PPI-200 13" SS INTERLEAV                                 2/28/13   SL 12       1,697      807      890
LARGE PORTION STAR WHEEL                                 2/28/13   SL 12         200       95      105
INCLINE FOLD/OVER SYSTEM                                 2/28/13   SL 12         100       47       52
RAIL SYSTEM MODIFICATIONS                                2/28/13   SL 12         124       59       65
GALESH VACUUM TUMBLER                                    2/28/13   SL 12       1,913      910    1,003
8600 LINE BELT CONVEYOR                                  2/28/13   SL 12         144       69       76
STORK IND. MEAT TENDERIZR                                2/28/13   SL 12         400      190      210
VACUUM TUMBLER GAL-ESH                                   2/28/13   SL 12         507      241      266
GALESH VAC TUMB FRT/TAX                                  2/28/13   SL 12         178       85       93
TILE SAW AND TABLE                                       2/28/13   SL 12          12        6        6
CORE DRILLING MACHINE                                    2/28/13   SL 12          31       15       16
DIVIDER SET - RAPID PAK                                  2/28/13   SL 12         133       63       70
CONTAINMNT ARE EXPANSION                                 2/28/13   SL 12         224      106      117
HOT WATER PRESSURE WASHR                                 2/28/13   SL 12          87       41       46
TAPE MACHINE                                             2/28/13   SL 12         138       65       72
SAUSAGE PEELER                                           2/28/13   SL 12         342      163      180
OVEN STMLN INSULATION                                    2/28/13   SL 12         104       49       54
METAL DETECTOR/CONVY SYS                                 2/28/13   SL 12         306      146      161
TORRELLI MIXER                                           2/28/13   SL 12       1,222      581      641
HYLIFT DUMPER - CHAIN                                    2/28/13   SL 12         171       81       90
OVEN CHAIN - CONTINUOUS                                  2/28/13   SL 12         706      336      370
VACUUM PUMP - ADD'L                                      2/28/13   SL 12          31       15       16
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                      Main Document    Page 35 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
RAPID PAK RP-55 ADD'L                                   2/28/13   SL 12         688       327       361
CONDUIT BENDER GREENLEE                                 2/28/13   SL 12         190        90       100
TAPED BAG LOADER                                        2/28/13   SL 12         788       375       413
FORMING/SEALING INSERT                                  2/28/13   SL 12         910       433       477
RP-25 FREIGT CHARGES                                    2/28/13   SL 12         194        92       102
SATO PRINTER                                            2/28/13   SL 12         365       174       192
PIPELINE METAL DETECTOR                                 2/28/13   SL 12       1,887       897       989
PIPELINE METAL DETECTOR                                 2/28/13   SL 12       1,887       897       989
LIQUID SMOKE ADD-BACK SYS                               2/28/13   SL 12         969       461       508
STEAM OVEN COILS                                        2/28/13   SL 12       2,649     1,260     1,389
RAPID PAK EXIT CONVEYOR                                 2/28/13   SL 12         656       312       344
PLANT LOADER GEARBOX KIT                                2/28/13   SL 12       1,099       523       576
PLANT LOADER GEARBOX KIT                                2/28/13   SL 12       1,099       523       576
TOWNSEND PEELER                                         2/28/13   SL 12       3,427     1,630     1,797
FERRIC CHLORIDE STRG TANK                               2/28/13   SL 12       1,219       580       639
CONTINUOUS OVEN INTERIOR                                2/28/13   SL 12      11,748     5,587     6,161
OVEN CHAIN LUBE SYSTEM                                  2/28/13   SL 12       2,936     1,396     1,540
OVEN MOTOR CONTROL PANELS                               2/28/13   SL 12       5,316     2,528     2,788
OVEN CHAIN LUBE SYSTEM                                  2/28/13   SL 12       2,817     1,340     1,477
EXTRUCTOR                                               2/28/13   SL 12       4,144     1,971     2,173
HAM MOLDS                                               2/28/13   SL 12      14,941     7,105     7,835
HAM MOLD RACKS                                          2/28/13   SL 12      10,811     5,141     5,670
WEILER GRINDER REPAIRS                                  2/28/13   SL 12       3,042     1,447     1,596
VACUUM PACKAGING MACHINE                                2/28/13   SL 12       3,421     1,627     1,794
VACUUM PUMP                                             2/28/13   SL 12       5,230     2,487     2,743
OVEN RACKS STAINLESS STL                                2/28/13   SL 12       4,464     2,123     2,341
IMAJE INK JET PRINTER                                   2/28/13   SL 12       4,918     2,339     2,579
METAL DETECTION SYSTEM                                  2/28/13   SL 12       5,053     2,403     2,650
MULTIVAC PACKAGING MACHIN                               2/28/13   SL 12      44,451    21,140    23,312
WEBER SLICER COMPUT CONTR                               2/28/13   SL 12      84,965    40,407    44,558
MSA65002 KNIFE SHARPENER                                2/28/13   SL 12       4,744     2,256     2,488
HORN SIDE CLIPPER                                       2/28/13   SL 12       1,912       910     1,003
DUMP TRAY SIDE CLIPPER                                  2/28/13   SL 12       1,912       910     1,003
OIL BROWNER/FRYER                                       2/28/13   SL 12      23,214    11,040    12,174
BELMARK CODER PRINTER                                   2/28/13   SL 12       2,438     1,160     1,279
WALKIE PALLET JACK                                      2/28/13   SL 12       2,314     1,100     1,214
HOIST UNIT FOR DIP TANK                                 2/28/13   SL 12       1,005       478       527
PUMP - WASTE WATER PIT                                  2/28/13   SL 12       2,840     1,351     1,489
BOX END LABELER                                         2/28/13   SL 12       3,943     1,875     2,068
BOILER BURNER - RETROFIT                                2/28/13   SL 12      15,754     7,492     8,262
DOCK STACKER                                            2/28/13   SL 12       4,738     2,253     2,485
OIL POT - CHILLER                                       2/28/13   SL 12       2,316     1,101     1,215
GALESH TUMBLER UPGRADE                                  2/28/13   SL 12       2,821     1,342     1,480
SCALE & PLATFORM                                        2/28/13   SL 12       1,015       483       532
SCISSOR LIFT 26'                                        2/28/13   SL 12       1,895       901       994
MAHAFFY HARDER 730                                      2/28/13   SL 12       8,617     4,098     4,519
WARRICK CONVEYOR                                        2/28/13   SL 12         434       206       228
RIETSCHLE VAC PUMP                                      2/28/13   SL 12       5,291     2,516     2,775
RIETSCHLE VAC PUMP                                      2/28/13   SL 12       5,291     2,516     2,775
RIETSCHLE VAC PUMP                                      2/28/13   SL 12         927       441       486
RIETSCHLE VAC PUMP                                      2/28/13   SL 12         927       441       486
INTERLEVER UPGRADE                                      2/28/13   SL 12       4,377     2,082     2,295
PADK COOLER O/H RAIL UPGR                               2/28/13   SL 12       8,690     4,133     4,557
DIVIDER SET RAPIDPAK                                    2/28/13   SL 12       3,252     1,547     1,705
ROTARY KNIFE RAPIDPAK                                   2/28/13   SL 12         899       427       471
TRIM REWIND SYSTEM                                      2/28/13   SL 12       1,992       947     1,045
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                      Main Document    Page 36 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
SS HOT DOG PANS                                         2/28/13   SL 12         558       265       293
S/S BREAST CAGES (5)                                    2/28/13   SL 12       3,388     1,611     1,777
S/S BREAST CAGE SCREENS                                 2/28/13   SL 12       2,297     1,092     1,205
WEBER GRIPPERS                                          2/28/13   SL 12       4,237     2,015     2,222
WEIGHTRONIX SCALE/STUFFIN                               2/28/13   SL 12         618       294       324
EOD LEVELERS                                            2/28/13   SL 12       3,524     1,676     1,848
STUFFING PUMP WAKESHA                                   2/28/13   SL 12       1,874       891       983
SS DRIVE BASE/AMFEC TUMBL                               2/28/13   SL 12       1,256       597       659
SLICE-N-TACT BH-15                                      2/28/13   SL 12       9,561     4,547     5,014
DURAWEIGH O/H FLOOR SCALE                               2/28/13   SL 12       8,899     4,232     4,667
MTC VAT DUMPER                                          2/28/13   SL 12       3,475     1,653     1,822
SAFELINE METAL DETECTOR                                 2/28/13   SL 12       2,605     1,239     1,366
BELCOR BOX SEALER                                       2/28/13   SL 12       1,473       700       772
10' CONVEYOR                                            2/28/13   SL 12       1,192       567       625
JOHN DEERE RIDING MOWER                                 2/28/13   SL 12         845       402       443
RAIL SYSTEM UPGRADE                                     2/28/13   SL 12       1,243       591       652
VEMAG 500 ROBOT STUFFER                                 2/28/13   SL 12       9,122     4,338     4,784
AMFEC COMBO DUMPER                                      2/28/13   SL 12       2,635     1,253     1,382
AMFEC LANDING TABLE                                     2/28/13   SL 12       2,360     1,122     1,238
LITTLE DAVID BOX TAPER                                  2/28/13   SL 12       1,212       577       636
MOYNO PUMP                                              2/28/13   SL 12       5,803     2,760     3,043
METAL DETECTOR SAFELINE                                 2/28/13   SL 12       6,587     3,133     3,455
2-SS FRANK STICK CARTS                                  2/28/13   SL 12       2,387     1,135     1,252
PLATFORM W/STEPS,HANDRAIL                               2/28/13   SL 12       2,108     1,002     1,105
YORK AMMONIA COMPRESSOR                                 2/28/13   SL 12       1,206       574       633
CROWN FORKLIFT                                          2/28/13   SL 12       4,059     1,930     2,128
CUTTER,CROSS GUILLOTINE                                 2/28/13   SL 12       3,089     1,469     1,620
SET,KNIFE,CROSS CUT                                     2/28/13   SL 12         801       381       420
MINCEMASTER EMULSIFIER                                  2/28/13   SL 12       1,515       721       795
TOWNSEND SMOKE-A-MATIC                                  2/28/13   SL 12       3,366     1,601     1,765
SAFELINE METAL DETECTOR                                 2/28/13   SL 12       1,515       721       795
MINCEMASTER EMULSIFER                                   2/28/13   SL 12       3,002     1,428     1,574
S/S PORTABLE WORK STAND                                 2/28/13   SL 12         758       360       397
TRANSFER CONVEYOR                                       2/28/13   SL 12         842       400       442
PALLET JACK, SS                                         2/28/13   SL 12         724       344       380
BATCH SAUSAGE RACKS                                     2/28/13   SL 12      13,483     6,412     7,071
LABELING SYSTEM                                         2/28/13   SL 12       3,934     1,871     2,063
PALLET JACK, SS                                         2/28/13   SL 12         734       349       385
BATTERY HAWKER, 24V                                     2/28/13   SL 12       1,154       549       605
BATTERY HAWKER, 24V                                     2/28/13   SL 12       1,154       549       605
DOCKSTOCKER,RAYMOND                                     2/28/13   SL 12       8,282     3,939     4,343
DRUM DEHEADER ELEC                                      2/28/13   SL 12         778       370       408
BATTERY HAWKER, 36V                                     2/28/13   SL 12       2,393     1,138     1,255
SS BLOWOFF CONVEYOR                                     2/28/13   SL 12       2,493     1,186     1,308
SS VAT DUMPER                                           2/28/13   SL 12       3,269     1,555     1,715
PALLET JACK,SS                                          2/28/13   SL 12         803       382       421
AIR KNIFE TUNNEL                                        2/28/13   SL 12       1,734       824       909
LIFT,INGREDIENT                                         2/28/13   SL 12         564       268       296
FORKLIFT, KALMAR AC ELEC                                2/28/13   SL 12       1,690       804       887
BULKER,HOLLYMATIC 120                                   2/28/13   SL 12         443       211       233
MIXER/GRINDER 180A                                      2/28/13   SL 12       5,099     2,425     2,674
CART,ROLL BAG,SS                                        2/28/13   SL 12       1,452       690       761
TABLE, SS                                               2/28/13   SL 12       1,069       508       561
TABLE,SS                                                2/28/13   SL 12       1,069       508       561
TABLE,SS                                                2/28/13   SL 12       1,069       508       561
PACKAGING MACHINE CRYOVAC                               2/28/13   SL 12      23,597    11,222    12,375
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                       Main Document    Page 37 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
HITEC LINER #1                                           2/28/13   SL 12      38,335    18,231    20,104
HITEC LINKER #2                                          2/28/13   SL 12      38,335    18,231    20,104
HITEC LINER #3                                           2/28/13   SL 12      38,335    18,231    20,104
HITEC LINER #4                                           2/28/13   SL 12      38,335    18,231    20,104
HITEC HOPPER                                             2/28/13   SL 12       3,485     1,657     1,828
HITEC EQUILIZER                                          2/28/13   SL 12       5,228     2,486     2,741
HITEC PUMP UNIT                                          2/28/13   SL 12      12,198     5,801     6,397
PEELER #1 TOWNSEND                                       2/28/13   SL 12      12,500     5,945     6,555
PEELER #2 TOWNSEND                                       2/28/13   SL 12      12,500     5,945     6,555
OVEN UPGRADE                                             2/28/13   SL 12      19,853     9,442    10,412
CHILLER UPGRADE                                          2/28/13   SL 12      11,562     5,499     6,064
LIQUID SMOKE SYSTEM UPGR                                 2/28/13   SL 12       4,100     1,950     2,150
OVEN CHAINS,CONTINUOUS                                   2/28/13   SL 12      19,744     9,390    10,355
FORKLIFT,KOMATSU,2005,LPG                                2/28/13   SL 12       9,512     4,523     4,988
ISCO PRETREATMENT SAMPLER                                2/28/13   SL 12       3,018     1,435     1,583
LIFT,PLATFORM,GENIE                                      2/28/13   SL 12       1,716       816       900
RAIL,OH,RAW FAB,UPGR67257                                2/28/13   SL 12      18,266     8,687     9,579
PLANET SERVO LOADER 05398                                2/28/13   SL 12      12,840     6,106     6,734
PLANET SERVO LOADER 05498                                2/28/13   SL 12      12,840     6,106     6,734
GAS PRESSURE REGULATOR                                   2/28/13   SL 12       1,693       805       888
LIFT TRUCK FOR FILM ROLL                                 2/28/13   SL 12         825       392       432
PRODUCT HOPPER/MODIFY                                    2/28/13   SL 12       2,945     1,400     1,544
STUFFER,B210,UPGRADE                                     2/28/13   SL 12       1,956       930     1,026
10K DUMP APRON                                           2/28/13   SL 12         857       407       449
PUMPS BOILER FEED                                        2/28/13   SL 12       2,984     1,419     1,565
OVER CHAIN #1 BOTTON                                     2/28/13   SL 12      15,276     7,265     8,011
SAUSAGE DIE SET MULTIVAC                                 2/28/13   SL 12      27,546    13,100    14,446
W/W TREATMENT UPGRADE                                    2/28/13   SL 12       1,974       939     1,035
PUMP,DIAPHRAGM                                           2/28/13   SL 12       1,308       622       686
CONVEYOR,TIROMAT DISCHARG                                2/28/13   SL 12       2,883     1,371     1,512
PALLET JACK,HYSTER                                       2/28/13   SL 12         648       308       340
PALLET JACK,HYSTER                                       2/28/13   SL 12         648       308       340
IBC CONTAINMENT                                          2/28/13   SL 12       3,918     1,863     2,055
CONVEYORS,HYTOL                                          2/28/13   SL 12       2,713     1,290     1,423
TOTE STANDS                                              2/28/13   SL 12      11,282     5,365     5,917
LIFTER,INGREDIENT                                        2/28/13   SL 12       3,876     1,843     2,033
VACUUM,CABINET                                           2/28/13   SL 12       6,890     3,277     3,613
CART,SS,MOBILE,DIE STORAG                                2/28/13   SL 12       1,354       644       710
SANITATION STORAGE CAGE                                  2/28/13   SL 12         997       474       523
CART,STORAGE                                             2/28/13   SL 12       1,028       489       539
CATCH BASTETS(2),SS                                      2/28/13   SL 12       2,276     1,082     1,193
BOILER,REFRACTORY,CB                                     2/28/13   SL 12       9,598     4,565     5,034
PALLET JACK,SS                                           2/28/13   SL 12       1,211       576       635
SERVO CONTROLLERS,CONVEYO                                2/28/13   SL 12       3,126     1,487     1,640
SERVO MOTORCESSING                                       2/28/13   SL 12       3,154     1,500     1,654
SERVO MOTOR                                              2/28/13   SL 12       3,154     1,500     1,654
PUMP SERVO CONTROLLER                                    2/28/13   SL 12       4,159     1,978     2,181
PALLET JACK,HYSTER                                       2/28/13   SL 12         743       353       390
PALLET JACK,YALE                                         2/28/13   SL 12         743       353       390
PACKOUT LINE MODIFICATION                                2/28/13   SL 12      22,378    10,642    11,736
BATTERY CHARGER SYSTEM                                   2/28/13   SL 12       3,158     1,502     1,656
EQUIP INSULATION UPGRADE                                 2/28/13   SL 12       3,847     1,830     2,018
TANK, BOIL IN PARTS                                      2/28/13   SL 12       3,748     1,782     1,965
DRIP PANS(3)FOR OVEN COIL                                2/28/13   SL 12       2,747     1,306     1,441
PUMPS W/SEAL KIT                                         2/28/13   SL 12       1,870       889       981
PUMPS                                                    2/28/13   SL 12         621       295       326
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                       Main Document    Page 38 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
PH PROBE FOR CITY DISCHAR                                2/28/13   SL 12         508       242       267
FILM CUTTER(3)                                           2/28/13   SL 12       1,950       928     1,023
COOLER DOOR FRAME                                        2/28/13   SL 12       1,239       589       650
TAPE MACHINE PACKOUT                                     2/28/13   SL 12       3,615     1,719     1,896
REBUILD MAHAFFY HARDER                                   2/28/13   SL 12       9,179     4,365     4,814
TAPE MACHINE FOR PACKOUT                                 2/28/13   SL 12       3,654     1,738     1,916
PUMP, GOULDS                                             2/28/13   SL 12       2,698     1,283     1,415
PANS(6)F CONTINUOUS OVEN                                 2/28/13   SL 12       3,156     1,501     1,655
SLUDGE PRESS UPG FA#80319                                2/28/13   SL 12       2,163     1,029     1,135
RBLD MINCEMASTER,FA#67783                                2/28/13   SL 12       2,103     1,000     1,103
HYDRAULIC POWER UNIT                                     2/28/13   SL 12         901       429       473
FREEZER DOOR FRAME                                       2/28/13   SL 12       2,137     1,016     1,121
EVAP UNITS (8)CONVERSION                                 2/28/13   SL 12      34,910    16,602    18,308
WELDER,TIG,DIVERSION165                                  2/28/13   SL 12       1,047       498       549
WASHER, PRESSURE                                         2/28/13   SL 12         915       435       480
PUMP,BUSCH                                               2/28/13   SL 12       6,257     2,976     3,281
TABLE,MOBILE,SS                                          2/28/13   SL 12         848       403       445
BIRD CARMELIZER                                          2/28/13   SL 12       9,098     4,327     4,771
SCALE,WEIGHTRONIX #3265                                  2/28/13   SL 12       1,141       543       599
SCALE, WEIGHTRONIX #3265                                 2/28/13   SL 12       1,141       543       599
MAHAFFEY,RBLD FA#67166                                   2/28/13   SL 12      28,599    13,601    14,998
TABLES,SS,(3) IN PACKOUT                                 2/28/13   SL 12       2,118     1,007     1,111
DRAIN CLEANING MACHINE                                   2/28/13   SL 12       1,450       689       760
CIRCULATOR,AIR,FAN,30"                                   2/28/13   SL 12       1,732       824       908
CIRCULATOR, AIR,FAN,20"                                  2/28/13   SL 12       1,294       615       679
TANK,WASTE OIL 240 GAL                                   2/28/13   SL 12       3,290     1,565     1,726
PALLET JACK FOR PACKFLOOR                                2/28/13   SL 12       1,396       664       732
SEALING DIE INSERT                                       2/28/13   SL 12       3,038     1,445     1,593
OVEN CHAIN #2 BOTTOM                                     2/28/13   SL 12      23,972    11,400    12,572
BLOWER,EXHAUST, 10"                                      2/28/13   SL 12         828       394       434
PALLETS, S/S                                             2/28/13   SL 12      14,789     7,033     7,756
GRIPPER ROLLER CHAIN                                     2/28/13   SL 12      26,657    12,677    13,980
SCALE, CHECKWEIGHER                                      2/28/13   SL 12       1,043       496       547
SCALE,CHKWGHR                                            2/28/13   SL 12       1,180       561       619
PLATFORM                                                 2/28/13   SL 12       1,387       660       728
TABLES,SS(3)                                             2/28/13   SL 12       2,191     1,042     1,149
AIR & STEAM LINE UPGRADE                                 2/28/13   SL 12       5,235     2,490     2,746
FOUNDATION FOOTING,10K                                   2/28/13   SL 12       8,499     4,042     4,457
STARTER FOR COMPRESSOR#6                                 2/28/13   SL 12       2,204     1,048     1,156
TABLE,SS, PACKOUT                                        2/28/13   SL 12         811       386       425
MINCEMATER EMULSIFER                                     2/28/13   SL 12       2,322     1,104     1,218
PUMP, AMMONIA                                            2/28/13   SL 12       7,611     3,620     3,992
SAFETY CIRCUIT UPGRADE                                   2/28/13   SL 12       9,731     4,628     5,103
AIR CURTAINS (2)                                         2/28/13   SL 12       2,178     1,036     1,142
SS 3/TUB STAND                                           2/28/13   SL 12       1,137       541       596
OIL CONTAINMENT SYSTEM                                   2/28/13   SL 12       3,502     1,665     1,836
SCALES, CHECK WEIGHER (2)                                2/28/13   SL 12       2,249     1,069     1,179
VACUUM PUMP W/MOTOR                                      2/28/13   SL 12      12,838     6,105     6,733
VACUUM PUMP W/MOTOR                                      2/28/13   SL 12       4,160     1,979     2,182
PUMP,VACUUM BOOSTER 6HP                                  2/28/13   SL 12       8,556     4,069     4,487
PACKAGER,RAPIDPAK                                        2/28/13   SL 12      35,322    16,798    18,524
STAND,SANITIZING, 5-TUB                                  2/28/13   SL 12       1,177       560       617
STAND,HOT DOG SORTING                                    2/28/13   SL 12       4,010     1,907     2,103
GRADING TUBS (2)                                         2/28/13   SL 12       1,119       532       587
FEED HOPPER SLIDES (2)                                   2/28/13   SL 12       1,119       532       587
TABLE S/S PACKOUT                                        2/28/13   SL 12         772       367       405
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                      Main Document    Page 39 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
METAL DETECTOR UPGRADE                                  2/28/13   SL 12       4,778     2,272     2,506
PLANET FRANK LOADER                                     2/28/13   SL 12      32,648    15,527    17,122
CAMERA,CCD-COLOR SECURITY                               2/28/13   SL 12       1,836       873       963
METAL DETECTOR UPGRADE                                  2/28/13   SL 12       4,454     2,118     2,336
PALTFORMS,CONT OVENS                                    2/28/13   SL 12       4,094     1,947     2,147
AIR CURTAINS (2)                                        2/28/13   SL 12       2,259     1,074     1,185
AIR CURTAINS (2)                                        2/28/13   SL 12       2,299     1,093     1,206
AIR CURTAINS (2)                                        2/28/13   SL 12       4,598     2,187     2,411
EOD LEVELERS DOCK#2                                     2/28/13   SL 12       2,327     1,107     1,220
MOD 80581 STEINFRYER                                    2/28/13   SL 12      16,512     7,853     8,660
EOD LEVELERS DOCK#10                                    2/28/13   SL 12       2,347     1,116     1,231
OVEN #3,BATCH - LARGE                                   2/28/13   SL 12     136,751    65,035    71,716
STANDS FOR MOTORS                                       2/28/13   SL 12       2,728     1,297     1,430
AIR CURTAINS (2)                                        2/28/13   SL 12       2,119     1,008     1,111
AIR CURTAINS (2)                                        2/28/13   SL 12       2,119     1,008     1,111
STANDS FOR CABINETS                                     2/28/13   SL 12       1,470       699       771
BANDSAW, HORIZONTAL                                     2/28/13   SL 12       1,910       909     1,002
AIR CURTAIN (2)                                         2/28/13   SL 12       2,178     1,036     1,142
AIR CURTAINS (2)                                        2/28/13   SL 12       1,149       547       603
AIR CURTAINS (4)                                        2/28/13   SL 12       3,408     1,621     1,787
RAIL SCALE W/DIGITAL CONT                               2/28/13   SL 12       6,076     2,890     3,186
AIR CURTAINS (2)                                        2/28/13   SL 12       2,178     1,036     1,142
AIR CURTAIN                                             2/28/13   SL 12       1,149       547       603
AIR CURTAINS (2)                                        2/28/13   SL 12       2,339     1,112     1,227
AIR CURTAINS (2)                                        2/28/13   SL 12       2,339     1,112     1,227
FEED SCREW                                              2/28/13   SL 12       5,376     2,557     2,819
PUMP,MEAT-FULLASSY WHINGE                               2/28/13   SL 12      11,330     5,388     5,942
VANES,ROTOR,UPPER&LOWER                                 2/28/13   SL 12         769       366       403
ROTOR,W/O-RING                                          2/28/13   SL 12       2,843     1,352     1,491
MOTOR 250HP                                             2/28/13   SL 12      13,455     6,399     7,056
FANS (4)                                                2/28/13   SL 12       3,605     1,714     1,890
PUMP,FRISTAM,FPX-712                                    2/28/13   SL 12       1,706       811       895
SILO VATS UPGRADE #1&#2                                 2/28/13   SL 12       3,622     1,722     1,899
PALLET JACK,ELECTRIC                                    2/28/13   SL 12       3,370     1,603     1,767
PALLET JACK,ELECTRIC                                    2/28/13   SL 12       3,370     1,603     1,767
PUMP,FRISTAM,FPX-712                                    2/28/13   SL 12       1,720       818       902
MINCEMASTER RBLD 67783                                  2/28/13   SL 12       9,908     4,712     5,196
MINCEMASTER,RBLD #67786                                 2/28/13   SL 12       5,866     2,790     3,076
CONDENSATE PANS,SS                                      2/28/13   SL 12       4,678     2,225     2,453
STANDS,SS (6)                                           2/28/13   SL 12         875       416       459
PUMP, FOR HOPPER #1                                     2/28/13   SL 12       8,675     4,126     4,550
PUMP,FOR HOPPER #3                                      2/28/13   SL 12       9,391     4,466     4,925
STARTER COMPRESSOR #4                                   2/28/13   SL 12       3,688     1,754     1,934
PUMP, VACUUM VANE                                       2/28/13   SL 12      27,554    13,104    14,450
HEAT EXCHANGER                                          2/28/13   SL 12       5,333     2,536     2,797
DOOR SEALS,SHIP DOCK (8)                                2/28/13   SL 12      12,872     6,121     6,750
STAND, VACUUM PUMP                                      2/28/13   SL 12       1,374       654       721
OVEN#4 RECONDITION                                      2/28/13   SL 12     134,674    64,047    70,627
PACKAGER,RAPIDPAK,ATDL                                  2/28/13   SL 12      28,760    13,678    15,083
RAIL SCALE,INSTALLATION                                 2/28/13   SL 12       3,827     1,820     2,007
PALLET JACK,WALKIE RIDER                                2/28/13   SL 12       3,427     1,630     1,797
PALLET JACK,WALKIE RIDER                                2/28/13   SL 12       3,427     1,630     1,797
PALLET JACK,WALKIE RIDER                                2/28/13   SL 12       3,427     1,630     1,797
PALLET JACK,WALKIE RIDER                                2/28/13   SL 12       3,427     1,630     1,797
COMPRESSOR RBLD                                         2/28/13   SL 12       5,797     2,757     3,040
FANS, WALL MOUNT                                        2/28/13   SL 12      14,562     6,925     7,637
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                       Main Document    Page 40 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
SQUEEGEE HOLDER (2)                                      2/28/13   SL 12       4,172     1,984     2,188
BOILER FOOTINGS                                          2/28/13   SL 12      16,050     7,633     8,417
STANDS (4),DRY GOODS                                     2/28/13   SL 12       1,669       794       875
CONTROLLER,DIGITAL                                       2/28/13   SL 12         940       447       493
PLANET FRANK LOADER, ADTL                                2/28/13   SL 12      25,284    12,024    13,260
CONDENSATE PANS,INSTL                                    2/28/13   SL 12      22,522    10,711    11,811
WELDER,DC TIG/STICK                                      2/28/13   SL 12       1,515       720       794
TANK,CONDENSATE BLOW DOWN                                2/28/13   SL 12       3,648     1,735     1,913
BOX UNIT, VACUUM PEELER                                  2/28/13   SL 12       7,887     3,751     4,136
PUMP STANDS                                              2/28/13   SL 12       1,183       563       621
PALLET JACK, 11000 P                                     2/28/13   SL 12       1,393       663       731
MOTOR & STARTER COMPRES#2                                2/28/13   SL 12      11,672     5,551     6,121
PUMP, WAUKESHA 134                                       2/28/13   SL 12       5,153     2,451     2,702
BRINE CHILLER UPGRD                                      2/28/13   SL 12       7,862     3,739     4,123
BRIEN CHILLER,UPGRD                                      2/28/13   SL 12       7,862     3,739     4,123
TUBE BUNDLE                                              2/28/13   SL 12       7,622     3,625     3,997
WATER SOFTNER 3TANK SYS                                  2/28/13   SL 12      27,164    12,918    14,245
CHAIN ROLLER,RAPID PAK                                   2/28/13   SL 12      13,939     6,629     7,310
STAND, RACKING (3) S.S                                   2/28/13   SL 12       2,772     1,318     1,454
SCALE, PORTABLE,BARREL                                   2/28/13   SL 12       1,688       803       885
SANITATION CARTS(3) S.S                                  2/28/13   SL 12       5,640     2,682     2,958
DRAIN TRAY,VEMAG CART                                    2/28/13   SL 12       5,751     2,735     3,016
SCALE, CHECK WEIGHER                                     2/28/13   SL 12       1,275       606       668
GALESH VACUUM TUMBLER MOF                                2/28/13   SL 12       6,213     2,955     3,258
CONVEYOR, PACKOUT                                        2/28/13   SL 12      41,028    19,512    21,516
SCREEN PANS,HOT DOG MIX 2                                2/28/13   SL 12       3,758     1,787     1,971
MP2 CMMS                                                 2/28/13   SL 12       6,756     3,213     3,543
VACUUM PUMP                                              2/28/13   SL 12       7,897     3,756     4,142
BOOSTER PUMP                                             2/28/13   SL 12      11,758     5,592     6,166
VACUUM PUMP                                              2/28/13   SL 12       7,897     3,756     4,142
CONDENSATE TANK                                          2/28/13   SL 12      12,340     5,869     6,472
BATTERY,DEKA,FORKLIFT                                    2/28/13   SL 12       3,172     1,509     1,664
STUFFER, POLY CLIP                                       2/28/13   SL 12     153,162    72,839    80,323
SMOKE TRITRATION SYSTEM                                  2/28/13   SL 12      26,812    12,751    14,061
CLEANER, ULTRASONIC                                      2/28/13   SL 12       2,367     1,126     1,242
CHAIN, RAPIDPAK,LINE 11                                  2/28/13   SL 12      36,533    17,374    19,159
OVEN BATCH #2 RECONDITION                                2/28/13   SL 12     104,747    49,815    54,933
BUNTING LIQ TRAP MAGNET                                  2/28/13   SL 12       7,720     3,671     4,048
PUMP,VACUUM,BUSCH630                                     2/28/13   SL 12       5,836     2,775     3,061
BOILER BURNER                                            2/28/13   SL 12      34,551    16,432    18,120
PALLET JACK, WALKIE                                      2/28/13   SL  3       2,037     2,037       ‐
DULA TANK MIX/CHILL SYST                                 2/28/13   SL 12      76,201    36,239    39,962
DRAIN CLEAN MACHINE                                      2/28/13   SL 12       3,175     1,510     1,665
TIROMAT 560                                              2/28/13   SL 12     246,073   117,025   129,048
INJECTOR, MEPSCO                                         2/28/13   SL 12     172,657    82,110    90,546
CART,NEEDLE MODULE STORAG                                2/28/13   SL 12       1,830       870       960
CABINET,MODULAR PART                                     2/28/13   SL 12       2,357     1,121     1,236
OVEN,CONTROL RPL #5                                      2/28/13   SL 12      54,971    26,143    28,828
OVEN, CONTROL RPL #1                                     2/28/13   SL 12      54,971    26,143    28,828
OVEN,CONTROL RPL #2                                      2/28/13   SL 12      54,971    26,143    28,828
EOD LEVELORS                                             2/28/13   SL 12       3,610     1,717     1,893
HORN STROBE                                              2/28/13   SL 12       2,309     1,098     1,211
C02 FREEZER TUNNEL                                       2/28/13   SL 12      68,788    32,714    36,074
FORKLIFT, SLIP SHEET                                     2/28/13   SL 12       8,349     3,971     4,379
BOLZONI PUSH PULL ATTACH                                 2/28/13   SL 12       4,696     2,233     2,463
100 48X40 PALLETS PLASTIC                                2/28/13   SL 12       7,555     3,593     3,962
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                       Main Document    Page 41 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
PALLET JACK-HAND OPERATED                                2/28/13   SL 12       1,523      724      799
RED ARROW POWERSMOKER                                    2/28/13   SL 12       4,063    1,932    2,131
PUMP, HYDRAULIC, DOCK LEV                                2/28/13   SL 12       6,970    3,315    3,655
HYDRAULIC PIT LEVELER                                    2/28/13   SL 12       9,556    4,544    5,011
PUMP, BUSCH 630 VACUUM                                   2/28/13   SL 12       6,618    3,148    3,471
TRANSFORMER FOR LINKERS                                  2/28/13   SL 12       8,987    4,274    4,713
OIL TANK, AMMONIA SYSTEM                                 2/28/13   SL 12       4,853    2,308    2,545
LUNG GUNS,MECHANICAL                                     2/28/13   SL 12       2,433    1,157    1,276
CNVYR,SS,WASHDOWN                                        2/28/13   SL 12       4,362    2,074    2,287
CNVYR,SS,GRAVITY                                         2/28/13   SL 12       2,846    1,353    1,492
GAS ACCUMULATOR TANK                                     2/28/13   SL 12       1,105      525      579
GAS FLUSH UNIT, CORVAC                                   2/28/13   SL 12      16,133    7,673    8,461
WALL & METAL DOORS                                       2/28/13   SL 12                  ‐        ‐
MOTOR CONTROL                                            2/28/13   SL 12                  ‐        ‐
INSULATE ACCUMULATOR                                     2/28/13   SL 12                  ‐        ‐
12 CYL 4412 VILTER                                       2/28/13   SL 12           8        4         4
OSSID 500 STRETCH WP                                     2/28/13   SL 12       1,170      556      613
OSSID 500 SEAL'G UNT                                     2/28/13   SL 12         160       76        84
WEILER GRINDER                                           2/28/13   SL 12         287      136      151
PRINCE DEBONER                                           2/28/13   SL 12         515      245      270
VAT DUMPERS (2)                                          2/28/13   SL 12          53       25        28
VAT DUMPER                                               2/28/13   SL 12          53       25        28
VMAG STUFFER                                             2/28/13   SL 12         184       87        96
CHUB MACHINE                                             2/28/13   SL 12         552      262      289
SURFC HEAT EXCHANGER                                     2/28/13   SL 12         415      197      218
WST/WTR LIFT STATION                                     2/28/13   SL 12          61       29        32
SEYDELMAN GRINDER                                        2/28/13   SL 12         465      221      244
PRINCE AUGER                                             2/28/13   SL 12          35       16        18
CO2 GAS ANALYZER                                         2/28/13   SL 12          39       19        21
KNIFE, WIZZARD                                           2/28/13   SL 12          22       10        12
KNIFE, WIZZARD                                           2/28/13   SL 12          22       10        12
KNIVES, WIZZARD (2)                                      2/28/13   SL 12          40       19        21
VMAG VERT COL DUMPER                                     2/28/13   SL 12          49       24        26
HOT WATER SHRINK TUNNEL                                  2/28/13   SL 12         442      210      232
AUGER-WIELER GRINDER                                     2/28/13   SL 12         152       72        80
DAPEC THIGH DEBONER                                      2/28/13   SL 12       3,297    1,568    1,729
METAL DETECTOR, PIPELINE                                 2/28/13   SL 12         497      236      261
STEP-IN COOLER                                           2/28/13   SL 12         119       57        62
ULMA HERMETIC SEAL TEST U                                2/28/13   SL 12         117       56        61
FEED WATER RETURN                                        2/28/13   SL 12         271      129      142
BLOWDOWN TANK                                            2/28/13   SL 12         167       80        88
CHEMICAL FEED SYSTEM                                     2/28/13   SL 12          35       17        18
HEAT EXCHANGER                                           2/28/13   SL 12         353      168      185
NATURAL GAS LINE UPGRADE                                 2/28/13   SL 12          74       35        39
AIR CURTAINS/W MOTORS&BLO                                2/28/13   SL 12         195       93      102
PLUMBING-EQUIPMENT                                       2/28/13   SL 12          67       32        35
GREASE TANK-1500 GAL.                                    2/28/13   SL 12         169       80        89
TRAINING TABLE                                           2/28/13   SL 12         177       84        93
REHANG ACCUMULATION CNVYR                                2/28/13   SL 12         345      164      181
DRUMSTICK TRNSFR CNVYR                                   2/28/13   SL 12         201       96      106
THIGH TRNSF CONVEYOR                                     2/28/13   SL 12         158       75        83
THIGH BYPASS TSFR CNVY                                   2/28/13   SL 12         182       87        95
SKIN INCLINE CONVEYOR 10"                                2/28/13   SL 12         166       79        87
THIGH INCLINE CONVYR 12"                                 2/28/13   SL 12         160       76        84
THIGH DEBNE TSFR CONV 18"                                2/28/13   SL 12         194       92      102
THIGH DEBNR-BNE CNVYR 12"                                2/28/13   SL 12         141       67        74
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                       Main Document    Page 42 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
THIGH TRIM TSFR CNVYR 30"                                2/28/13   SL 12         829      394      435
THIGH TRIM TSFR CNVYR 12"                                2/28/13   SL 12         167       79       88
WHTE BALL/FLT MCLE CNV24"                                2/28/13   SL 12         207       99      109
WHTE BALL/FLT MCLE CNV10"                                2/28/13   SL 12         159       76       83
SCAPULA/WSHBN TSFR CNV24"                                2/28/13   SL 12         207       99      109
SCAPULA/WSHBN TSFR CNV10"                                2/28/13   SL 12         159       76       83
WING TSFR CNVYR 24"                                      2/28/13   SL 12         225      107      118
WING TSFR CONVEYOR 10"                                   2/28/13   SL 12         159       76       83
WING TSFR CONVEYOR 24"                                   2/28/13   SL 12         172       82       90
WING TSFR CONVEYOR 10"                                   2/28/13   SL 12         159       76       83
BREAST TSFR CONVEYOR 24"                                 2/28/13   SL 12         217      103      114
BREASE SKIN TSF CNVYR 10"                                2/28/13   SL 12         157       75       82
BREAST BYPASS TSFR CNV24"                                2/28/13   SL 12         198       94      104
BREAST TRIM CONVEYOR 36"                                 2/28/13   SL 12         912      434      478
SKIN INCLINE CONVEYR 10"                                 2/28/13   SL 12         171       81       90
BREAST INCL TSFR CONV 12"                                2/28/13   SL 12         161       77       84
TENDER TSFR CNVYR 12"                                    2/28/13   SL 12         161       77       85
TENDER DEGRISTLER CNVY12"                                2/28/13   SL 12         256      122      134
CARCASS TSFR CPMVEYR 24"                                 2/28/13   SL 12         238      113      125
PARTS PACKING CNVYR 24"                                  2/28/13   SL 12         194       92      102
POWER BOXFLOW CONVEYOR                                   2/28/13   SL 12         322      153      169
WHIZARD KNIFE MDL:505M                                   2/28/13   SL 12       1,275      606      669
WHIZARD KNIFE MDL:850                                    2/28/13   SL 12         359      171      188
WHIZARD KNIFE MDG:350M                                   2/28/13   SL 12         127       61       67
WHIZARD KNIFE MDL: 625M                                  2/28/13   SL 12         260      124      136
HYDRAULIC POWER UNIT                                     2/28/13   SL 12       1,059      504      555
COMBO BIN DUMPERS 3000#                                  2/28/13   SL 12       1,589      756      833
DEICE TABLE                                              2/28/13   SL 12          98       47       52
O/H TURKEY CONE LINE                                     2/28/13   SL 12       2,948    1,402    1,546
TURKEY SKINNER                                           2/28/13   SL 12       1,971      937    1,034
ERGONOMOCI STANDS                                        2/28/13   SL 12         464      220      243
USED TKY TENDERLOIN DEGRI                                2/28/13   SL 12       1,773      843      930
ROSS SLICER                                              2/28/13   SL 12       1,023      487      537
ALASKA GAS FLUSH OVWRP                                   2/28/13   SL 12       4,977    2,367    2,610
ALASKA AUTO INFD INDEXER                                 2/28/13   SL 12         602      286      316
ALASKA HRS-300 SHRK TUNNE                                2/28/13   SL 12         829      394      435
ALASKA ELECTRIC PHOTOCELL                                2/28/13   SL 12         159       75       83
REISER INLINE GRINDER                                    2/28/13   SL 12         356      169      187
REISER GRINDER HORN                                      2/28/13   SL 12          71       34       37
REISER SAUSAGEHORN                                       2/28/13   SL 12          91       43       48
AMFEC BLENDER MODIFY                                     2/28/13   SL 12         980      466      514
AMFEC DUMPER                                             2/28/13   SL 12         303      144      159
DUMPER PORTABLE BASE                                     2/28/13   SL 12          59       28       31
COMBO DUMPERS                                            2/28/13   SL 12       1,778      846      933
VACUUM HOPPER 5000#                                      2/28/13   SL 12         589      280      309
12 APRON HANGERS MOUNTED                                 2/28/13   SL 12          52       25       27
FABCO BONE-IN HOPPER                                     2/28/13   SL 12          59       28       31
FABCO BONE-IN CONVEYOR                                   2/28/13   SL 12         396      188      208
FABCO UNDERGRADE TABLES                                  2/28/13   SL 12         114       54       60
FABCO INSPECTION TABLE                                   2/28/13   SL 12          29       14       15
FABCO INSPECTION TABLE                                   2/28/13   SL 12          29       14       15
FABCO TRAY CONVEYOR                                      2/28/13   SL 12         103       49       54
FABCO TRAY CNVYR                                         2/28/13   SL 12         283      135      148
FABCO TRAY CONVEYOR                                      2/28/13   SL 12         131       62       68
SAUSAGE STUFFING TABLE                                   2/28/13   SL 12          25       12       13
SAUSAGE TRANSFER CHUTE                                   2/28/13   SL 12          35       17       18
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                       Main Document    Page 43 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
FABCO TRAY CONVEYOR                                      2/28/13   SL 12         143        68        75
SAUSAGE LOADING CONVEYOR                                 2/28/13   SL 12         190        90       100
TRAY ACCUMULATION TABLE                                  2/28/13   SL 12          29        14        15
FABCO TRAY CONVEYOR                                      2/28/13   SL 12         103        49        54
FABCO PACKING CONVEYOR                                   2/28/13   SL 12         698       332       366
HOPPER & INCLINE CONVYR                                  2/28/13   SL 12         180        86        94
QA INSPECTION TABLE                                      2/28/13   SL 12          50        24        26
PAD PLACE TABLE                                          2/28/13   SL 12          36        17        19
CUTTING TABLE                                            2/28/13   SL 12          50        24        26
19 TRAY HANGERS                                          2/28/13   SL 12          67        32        35
AMFEC CHILLER 85000BTU                                   2/28/13   SL 12         443       211       233
AMFEC TUMBLER 5000#                                      2/28/13   SL 12       1,970       937     1,033
AMFEC MEAT SAW                                           2/28/13   SL 12         117        56        61
URSCHEL STRIPPER CUTTER                                  2/28/13   SL 12       1,029       490       540
FAMCO SAUSAGE LINKER                                     2/28/13   SL 12         579       275       304
DEVRO Z-LINKER BRKFST SGE                                2/28/13   SL 12         409       195       215
VEMAG BUGGIES 400#                                       2/28/13   SL 12         234       111       123
15" BLOWER                                               2/28/13   SL 12          24        11        12
THERMCO 02/CO2 MIXER                                     2/28/13   SL 12         321       153       168
DAPEC THIGH DEBONER                                      2/28/13   SL 12         139        66        73
HYDRAULIC PUMP CONTROLS                                  2/28/13   SL 12          92        44        48
TRAYPACK REFRIG. SYSTEM                                  2/28/13   SL 12       5,117     2,433     2,683
QUINCEY COMPRESSOR 50HP                                  2/28/13   SL 12         620       295       325
CO2 PIPING                                               2/28/13   SL 12         323       153       169
DENESTER FOR TRAY PACK                                   2/28/13   SL 12         566       269       297
SEYDELMAN GRINDER                                        2/28/13   SL 12         863       410       453
FABCO TRAY CONVEYOR                                      2/28/13   SL 12         143        68        75
CONVEYR EXHAUST/DUCTING                                  2/28/13   SL 12         978       465       513
ULMA INFEED LINE MODIFIC                                 2/28/13   SL 12         270       128       142
HOT H2O SHRINK TUNNEL                                    2/28/13   SL 12         519       247       272
CO2 TANK AND SLAB                                        2/28/13   SL 12       7,703     3,663     4,040
BUSS DUCT                                                2/28/13   SL 12       1,987       945     1,042
HOUSING/AUGER FOR GRINDER                                2/28/13   SL 12       4,706     2,238     2,468
MSM SCREEN UPGRADE                                       2/28/13   SL 12       1,951       928     1,023
CROWN RIDER PALLET JACK                                  2/28/13   SL 12       2,226     1,059     1,167
SS SCALE STAND W/ROLLERS                                 2/28/13   SL 12         456       217       239
CONVEYOR UPGRADES TRAYPAC                                2/28/13   SL 12       1,393       662       730
BETTCHER WIZZARD KNIVE                                   2/28/13   SL 12       3,773     1,794     1,979
SS LOAF SLICER CHUTE (R&D                                2/28/13   SL 12         245       116       128
OSSID 750E OVERWRAP SYSTM                                2/28/13   SL 12     119,210    56,693    62,517
OSSID AUTO-INDEXER                                       2/28/13   SL 12      11,698     5,563     6,135
OSSID END SEAL SHRINK                                    2/28/13   SL 12      21,925    10,427    11,498
OSSID GAS FLUSH KIT                                      2/28/13   SL 12       5,326     2,533     2,793
UNIVERSAL LABEL SYSTEM                                   2/28/13   SL 12       2,541     1,208     1,333
CROWN RIDER PALLET JACK                                  2/28/13   SL 12       2,439     1,160     1,279
SS BELT WASHER                                           2/28/13   SL 12       1,496       711       784
SS CYLINDER CAGE-TRAYPACK                                2/28/13   SL 12       2,088       993     1,095
SAFETY COVERS/BLAST TUNNL                                2/28/13   SL 12         698       332       366
TRAYPACK CONVEYORS                                       2/28/13   SL 12       2,537     1,206     1,330
DISCHARGE CHUTE                                          2/28/13   SL 12       1,409       670       739
SCALE RAMP                                               2/28/13   SL 12         710       338       373
DAPEC THIGH DEBONER                                      2/28/13   SL 12      45,472    21,625    23,847
Z INCLINE SS HYD CONVEYOR                                2/28/13   SL 12       2,373     1,129     1,245
Z CLEATED SS HYD CONVEYOR                                2/28/13   SL 12       3,730     1,774     1,956
INTERLOCK BELT SS HYD CNV                                2/28/13   SL 12       2,373     1,129     1,245
T/P HYD CONVEYOR 10X48                                   2/28/13   SL 12       4,502     2,141     2,361
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                       Main Document    Page 44 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
L-SHAPE T/P CONVEYR 10X29                                2/28/13   SL 12       2,720     1,293     1,426
H/D SS BIN DUMPER                                        2/28/13   SL 12       5,683     2,702     2,980
DANSENSOR GAS CONTROLLER                                 2/28/13   SL 12       7,633     3,630     4,003
SS 7' TSFR CONVEYOR                                      2/28/13   SL 12       1,866       887       978
TRAYPACK MODIFICATIONS                                   2/28/13   SL 12         780       371       409
HYDRAULIC PIPE IN CUTUP                                  2/28/13   SL 12         871       414       457
DAPEC BELTS                                              2/28/13   SL 12         490       233       257
DRUM CROSSOVER CONVEYOR                                  2/28/13   SL 12       2,717     1,292     1,425
THIGH CROSSOVER CONVEYOR                                 2/28/13   SL 12       2,683     1,276     1,407
INCLINE CONVEYOR                                         2/28/13   SL 12       1,605       763       842
DRIP PANS & CHUTE-CUTUP                                  2/28/13   SL 12       1,043       496       547
SS CONVEYOR-TRAY PACK                                    2/28/13   SL 12       3,440     1,636     1,804
OSSID NDA SEAL STAND                                     2/28/13   SL 12         708       337       371
HD DRAWER PARTS CABINET                                  2/28/13   SL 12       1,255       597       658
ADTL DAPEC THIGH DEBONER                                 2/28/13   SL 12       3,734     1,776     1,958
BATTERY LIFT BRIDGE CRANE                                2/28/13   SL 12       7,989     3,799     4,190
HG3 KNIFE SHARPENER                                      2/28/13   SL 12       5,854     2,784     3,070
HONER KNIFE SHARPENER                                    2/28/13   SL 12       5,318     2,529     2,789
POSS GRINDER                                             2/28/13   SL 12     128,904    61,303    67,601
CATWALK, M.S.                                            2/28/13   SL 12       1,972       938     1,034
S/S GRINDER CONVEYOR                                     2/28/13   SL 12       2,459     1,169     1,290
CATWALK, M.S.                                            2/28/13   SL 12         862       410       452
BATTERY FORKLIFT                                         2/28/13   SL 12       1,084       516       569
BATTERY FORKLIFT                                         2/28/13   SL 12       1,084       516       569
BATTERY FORKLIFT                                         2/28/13   SL 12       1,114       530       584
BATTERY FORKLIFT                                         2/28/13   SL 12       1,114       530       584
NUTEC PATTY MACHINE                                      2/28/13   SL 12      57,482    27,337    30,145
PALLET JACK CROWN                                        2/28/13   SL 12       2,988     1,421     1,567
BATTERY FORKLIFT 24V WORKHOG                             2/28/13   SL 12       1,086       517       570
BATTERY FORKLIFT                                         2/28/13   SL 12       1,128       537       592
BATTERY FORKLIFT                                         2/28/13   SL 12       1,128       537       592
E-Z TEC DSP METAL DETECTO                                2/28/13   SL 12       7,531     3,582     3,950
PUMP WAUKESHA                                            2/28/13   SL 12       6,452     3,068     3,383
BATTERY FORKLIFT DEKA SB175 GRAY                         2/28/13   SL 12       1,325       630       695
BATTERY FORKLIFT DEKA SB175 GRAY                         2/28/13   SL 12       1,325       630       695
BATTERY FORKLIFT                                         2/28/13   SL 12       1,343       639       704
BATTERY FORKLIFT                                         2/28/13   SL 12       1,343       639       704
WATER SOFTENER                                           2/28/13   SL 12       2,351     1,118     1,233
FORKLIFT, CATEPILLAR ID# 23360                           2/28/13   SL 12       7,059     3,357     3,702
BINDUMPER, MALAVAC                                       2/28/13   SL 12       3,387     1,611     1,776
METAL DETECTOR EZ TEC                                    2/28/13   SL 12      13,004     6,184     6,820
HOIST SWING ARM                                          2/28/13   SL 12       3,028     1,440     1,588
CART,DOUBLEDECK,SS                                       2/28/13   SL 12         724       344       380
VE-MAG HOPPER ASSEMBLY                                   2/28/13   SL 12      10,811     5,141     5,670
CENTRE BEARING-PDX 5                                     2/28/13   SL 12       1,846       878       968
SCREENS, SET-USED                                        2/28/13   SL 12       2,445     1,163     1,282
DEBONING SCEW                                            2/28/13   SL 12       4,152     1,975     2,178
AUTORESTRICTOR                                           2/28/13   SL 12       3,210     1,527     1,684
SCREENS,SET-NEW                                          2/28/13   SL 12       4,465     2,123     2,342
KNIFE ASSEMBLY                                           2/28/13   SL 12       2,566     1,220     1,346
TENDER TENDON PULLER                                     2/28/13   SL 12      46,095    21,921    24,173
NUTEC 8OZ PATTY PARTS                                    2/28/13   SL 12       6,042     2,873     3,169
BASKET,BIN DUMPER                                        2/28/13   SL 12       2,762     1,313     1,448
STORAGE CONTAINER LOCKABL                                2/28/13   SL 12         878       417       460
POSS THRUST HOUSING                                      2/28/13   SL 12       5,566     2,647     2,919
COMPRESSOR REBILD                                        2/28/13   SL 12       8,717     4,146     4,572
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                  Desc
                                     Main Document    Page 45 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                           ACQ       DM LF   BEGBASIS Accum Dep    NBV
PALLET JACK,CROWN                                              2/28/13   SL 12       1,972       938     1,034
BELT FOR CONVEYOR INTRALO                                      2/28/13   SL 12       6,332     3,011     3,321
PUMP,VACUUM,VOONER                                             2/28/13   SL 12       4,422     2,103     2,319
VACUUM PUMP FOR TUMBLER                                        2/28/13   SL 12       6,240     2,968     3,273
PUMP,HIGH PRESSURE                                             2/28/13   SL 12       2,172     1,033     1,139
DENESTER,BASKETS (210)                                         2/28/13   SL 12       5,585     2,656     2,929
GAS ANALYZER                                                   2/28/13   SL 12       3,084     1,466     1,617
PRINTER,INKJET                                                 2/28/13   SL 12       6,662     3,168     3,494
NUTEC 6.1OZ PATTY FORMS                                        2/28/13   SL 12       4,274     2,033     2,241
BOILER/IRON FIREMAN 100HP                                      2/28/13   SL 12      33,102    15,742    17,360
ROTARY ACTUATOR                                                2/28/13   SL 12       2,664     1,267     1,397
PUMP, SEWAGE, SUB                                              2/28/13   SL 12       1,410       670       739
SLICER,SCALLOPINI                                              2/28/13   SL 12      78,411    37,290    41,121
SEYDELMAN GRINDER UPGR                                         2/28/13   SL 12      22,573    10,735    11,838
CART,SANITATION                                                2/28/13   SL 12       1,273       605       668
CART,SANITATION                                                2/28/13   SL 12       1,273       605       668
STEAM CLEANER                                                  2/28/13   SL 12       3,471     1,651     1,820
GOLF CART,ELEC 2006                                            2/28/13   SL 12       2,526     1,201     1,325
TABLE,SAW,SS                                                   2/28/13   SL 12       2,318     1,102     1,215
STANDS,TUB HOLDER SS(2)                                        2/28/13   SL 12       1,020       485       535
FORKLIFT 2007 MITSUBISHI 3 STAGE W/REACO BATTERY & EXCIDE CH   2/28/13   SL 12      15,412     7,330     8,083
GAS ANALYZER,DANSENSOR                                         2/28/13   SL 12      20,651     9,821    10,830
SCALE,IN LINE,OSSID                                            2/28/13   SL 12      83,427    39,675    43,752
FRONT FLANGE FOR PDX5                                          2/28/13   SL 12       8,568     4,075     4,493
GAS ANALYZER, MOCON                                            2/28/13   SL 12       7,148     3,399     3,748
DETECTOR,METAL,EZ TEC                                          2/28/13   SL 12      18,170     8,641     9,529
PROFAT SS 120V/240V                                            2/28/13   SL 12      29,797    14,171    15,626
CHAIN LINK ASSYK ASSY                                          2/28/13   SL 12      10,164     4,834     5,330
ROSS TOP SEALER UPGRADE                                        2/28/13   SL 12      23,884    11,358    12,525
LABEL APPLICATIOR-IDT                                          2/28/13   SL 12       7,752     3,687     4,065
LABEL APPLICATIOR-IDT                                          2/28/13   SL 12       7,752     3,687     4,065
CONVEYOR-LABEL APPLICATOR                                      2/28/13   SL 12       8,816     4,193     4,623
CONVEYOR-LABEL APPLICATOR                                      2/28/13   SL 12       8,816     4,193     4,623
VEMAG HP-10-C VAC STUFFER                                      2/28/13   SL 12      50,777    24,148    26,629
PRINTER,CIMA-M INKJET                                          2/28/13   SL 12       9,917     4,716     5,201
METAL DETECTOR, ERIEZ                                          2/28/13   SL 12      22,879    10,880    11,998
METAL DETECTOR                                                 2/28/13   SL 12      19,240     9,150    10,090
C02 INJECTION SYSTEM, 12                                       2/28/13   SL 12      28,007    13,319    14,688
POWER SOURCE WELDER                                            2/28/13   SL 12           8         4         4
DRIP PAN, BAGGING                                              2/28/13   SL 12       2,174     1,034     1,140
POWER WIRING                                                   2/28/13   SL 12                   ‐         ‐
POWER WIRING                                                   2/28/13   SL 12                   ‐         ‐
WIRING & INSTALLATN                                            2/28/13   SL 12                   ‐         ‐
WIRING INCREASE 440V                                           2/28/13   SL 12                   ‐         ‐
WIRING PUMP,FLOOD LT                                           2/28/13   SL 12                   ‐         ‐
PUMP-VACUUM CL203                                              2/28/13   SL 12                   ‐         ‐
CHILLER-GIBLET                                                 2/28/13   SL 12                   ‐         ‐
DRAINS-FLOOR & GUTTR                                           2/28/13   SL 12                   ‐         ‐
PUMP VACUUM 30HP                                               2/28/13   SL 12                   ‐         ‐
TABLE GIBLET S/S                                               2/28/13   SL 12                   ‐         ‐
2 TABLES S/S                                                   2/28/13   SL 12                   ‐         ‐
GREASE TRAP                                                    2/28/13   SL 12                   ‐         ‐
2-STAINLESS STEEL TK                                           2/28/13   SL 12                   ‐         ‐
STENCIL MACHINE                                                2/28/13   SL 12                   ‐         ‐
HOCK CUTTER                                                    2/28/13   SL 12                   ‐         ‐
TRUCK WASH RACK                                                2/28/13   SL 12                   ‐         ‐
    Case 2:18-bk-23361-RK                  Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                           Main Document    Page 46 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                             DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
RIDGID POWER DRIVE                                           2/28/13   SL 12                  ‐           ‐
ICE MAKER INSTALLATN                                         2/28/13   SL 12                  ‐           ‐
SALVAGE STATION                                              2/28/13   SL 12                  ‐           ‐
AIR COMPRESR & DRYR                                          2/28/13   SL 12                  ‐           ‐
BLOOD & LUNG TANK                                            2/28/13   SL 12                  ‐           ‐
NEW EVIS LINE                                                2/28/13   SL 12                  ‐           ‐
NEW BAG LINE                                                 2/28/13   SL 12                  ‐           ‐
TURKEY SCALDER                                               2/28/13   SL 12                  ‐           ‐
SS CONVEYOR W/SS TBL                                         2/28/13   SL 12                  ‐           ‐
2 TRSNS CONVYR TABLS                                         2/28/13   SL 12                  ‐           ‐
GIZZARD SPLITTER                                             2/28/13   SL 12                  ‐           ‐
NEW KILL LINE                                                2/28/13   SL 12                  ‐           ‐
MILLER WELDER                                                2/28/13   SL 12                  ‐           ‐
LBR/PARTS MTR CONTRL                                         2/28/13   SL 12                  ‐           ‐
INSPECTION PLATFORM                                          2/28/13   SL 12                  ‐           ‐
INSPECTION PLATFORM                                          2/28/13   SL 12                  ‐           ‐
ICE MACHINE                                                  2/28/13   SL 12                  ‐           ‐
TRUCK SCALE                                                  2/28/13   SL 12                  ‐           ‐
S/S TANKS 103                                                2/28/13   SL 12                  ‐           ‐
BOX CNVYR & HYTL MTR                                         2/28/13   SL 12                  ‐           ‐
HERCULES DUMPER                                              2/28/13   SL 12                  ‐           ‐
NEW DOCK PLATE                                               2/28/13   SL 12                  ‐           ‐
SWECO SEPARATOR                                              2/28/13   SL 12                  ‐           ‐
ICE MAKER & INSTALL                                          2/28/13   SL 12                  ‐           ‐
GIBLET CHILLER                                               2/28/13   SL 12                  ‐           ‐
OSTEOMYELITIS STATIO                                         2/28/13   SL 12                  ‐           ‐
PICKING MACHINE                                              2/28/13   SL 12                  ‐           ‐
ICE AUGERS                                                   2/28/13   SL 12                  ‐           ‐
BELT CONVEYOR                                                2/28/13   SL 12                  ‐           ‐
NECK TRIMMER                                                 2/28/13   SL 12                  ‐           ‐
STACK CHILL TNKS 53                                          2/28/13   SL 12                  ‐           ‐
ICE AUGER                                                    2/28/13   SL 12                  ‐           ‐
MODIFY SHACKLES                                              2/28/13   SL 12          8        4            4
STAINLESS TANKS                                              2/28/13   SL 12         36       17           19
JARVIS VENT GUN (2)                                          2/28/13   SL 12          6        3            3
590' EVIS WEBB CHAIN                                         2/28/13   SL 12         23       11           12
FOMACO W/B INJECTOR                                          2/28/13   SL 12        418      199          219
ADDL 150A PICKING RM                                         2/28/13   SL 12         15        7            8
SIMMONS KILL MACHINE                                         2/28/13   SL 12         84       40           44
PROD RACKING SYSTEM                                          2/28/13   SL 12         58       28           30
FAIRBANKS SCALE                                              2/28/13   SL 12          6        3            3
SS TABLE-SCALE & BAG                                         2/28/13   SL 12          4        2            2
WHIZZARD AIR-OP KNIF                                         2/28/13   SL 12          5        3            3
WHIZZARD AIR-OP KNIF                                         2/28/13   SL 12          5        3            3
SS HYDRL TANK DUMPER                                         2/28/13   SL 12         81       38           42
TROJAN BATT. CHARGER                                         2/28/13   SL 12         11        5            6
S.S. POST STUNNER                                            2/28/13   SL 12         25       12           13
TRUCK HOIST-LIV HANG                                         2/28/13   SL 12         39       18           20
S.S. CASE CONVEYOR                                           2/28/13   SL 12         97       46           51
BRINE TANKS CATWALK                                          2/28/13   SL 12         21       10           11
FAIRBANKS SCALE 60#                                          2/28/13   SL 12          8        4            4
(5) SCALE & READ OUT                                         2/28/13   SL 12         43       21           23
WATER TANK 2000 GAL                                          2/28/13   SL 12         50       24           26
ERGO WORK STATIONS                                           2/28/13   SL 12         40       19           21
BOUMATIC VACUUM PUMP                                         2/28/13   SL 12         23       11           12
ICE AUGERS                                                   2/28/13   SL 12        239      114          125
    Case 2:18-bk-23361-RK                  Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                           Main Document    Page 47 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                             DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
FOOT RAILS                                                   2/28/13   SL 12          27       13       14
GIB CHILLER EXIT                                             2/28/13   SL 12          57       27       30
AMMONIA COMPRESSOR                                           2/28/13   SL 12         209       99      109
S/S INTRALOX CONVEYR                                         2/28/13   SL 12          61       29       32
S/S GRAVITY CONVEYOR                                         2/28/13   SL 12          10        5        5
S/S GRAVITY CONVEYOR                                         2/28/13   SL 12          12        6        6
S/S GRAVITY CONVEYOR                                         2/28/13   SL 12          12        6        6
MORRIS CHILLER #1                                            2/28/13   SL 12       3,948    1,878    2,070
WATER RECHILLER #1                                           2/28/13   SL 12         809      385      424
1 300 HP COMPRESSORS                                         2/28/13   SL 12         665      316      349
BAC CONDENSOR                                                2/28/13   SL 12         748      356      392
AMMONIA UFC DIFFUSIN                                         2/28/13   SL 12         128       61       67
WATER TREATMENT SYTM                                         2/28/13   SL 12         100       48       52
ASME ACCUMULATOR                                             2/28/13   SL 12          78       37       41
AMMONIA LEAK DETECTR                                         2/28/13   SL 12          31       15       16
PIPING - AMMONIA                                             2/28/13   SL 12         295      140      154
PIPING-CHILLED WATER                                         2/28/13   SL 12         281      134      147
PIPING - AIR                                                 2/28/13   SL 12          89       42       47
8HP PUMP                                                     2/28/13   SL 12          53       25       28
PIPING/MAKEUP WATER                                          2/28/13   SL 12          21       10       11
RELOCATE WATER TANK                                          2/28/13   SL 12         120       57       63
FIRE SPRINKLER/TEMP                                          2/28/13   SL 12          42       20       22
CONVEYORS/ELEVTORS                                           2/28/13   SL 12         733      348      384
SHACKLES                                                     2/28/13   SL 12          48       23       25
12FT SINKS (2)                                               2/28/13   SL 12          35       17       18
PUMP FIRE LANES                                              2/28/13   SL 12          19        9       10
MORRIS CHILLER #2                                            2/28/13   SL 12       4,049    1,925    2,123
WATER RECHILLER #2                                           2/28/13   SL 12         829      394      435
MORRIS CHILLER #3                                            2/28/13   SL 12       4,049    1,925    2,123
WATER RECHILLER #3                                           2/28/13   SL 12         829      394      435
CONVEYOR/ELEVATOR(5)                                         2/28/13   SL 12         590      280      309
CHILLER SPRAYER                                              2/28/13   SL 12          18        9        9
CHIL'R DISCHGE CHUTE                                         2/28/13   SL 12          17        8        9
ENERGY MGMNT SYSTEM                                          2/28/13   SL 12         139       66       73
GRADING TABLE LIGHT                                          2/28/13   SL 12          56       26       29
FIRE SPRINKLERS                                              2/28/13   SL 12         880      419      462
150' REPROCESS LINE                                          2/28/13   SL 12         104       49       55
CHILLER CATWALKS                                             2/28/13   SL 12         294      140      154
REFRIGERATION SYSTEM                                         2/28/13   SL 12       3,350    1,593    1,757
ICE AUGERS ELECTRIC                                          2/28/13   SL 12          69       33       36
PC101 OVHD SIZER                                             2/28/13   SL 12         697      331      365
PLUMBING/CHLR EXP                                            2/28/13   SL 12         713      339      374
TRENCH DRAIN                                                 2/28/13   SL 12         129       61       68
6 WORKSTATIONS                                               2/28/13   SL 12          67       32       35
FLOW METER                                                   2/28/13   SL 12         279      133      147
GIBLET CHILLER(GAMEC                                         2/28/13   SL 12          23       11       12
5' ICE AUGER ADD'N                                           2/28/13   SL 12         124       59       65
ICE AUGAR MOD & RELO                                         2/28/13   SL 12         329      157      173
CURVED CHILLER CHUTE                                         2/28/13   SL 12           6        3        3
BETTCHER 210 SHARPR                                          2/28/13   SL 12          44       21       23
EVISC SPEED CONTROL                                          2/28/13   SL 12          37       17       19
EVISC SPEED CONTROL                                          2/28/13   SL 12          37       17       19
PICKING CONTROL                                              2/28/13   SL 12         214      102      112
6" FEATHER WATERLINE                                         2/28/13   SL 12          80       38       42
AIR CURTAINS (14)                                            2/28/13   SL 12         102       49       54
AIR, MANIFOLD                                                2/28/13   SL 12          41       19       21
    Case 2:18-bk-23361-RK                  Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                           Main Document    Page 48 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                             DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
SCALE PIT                                                    2/28/13   SL 12         12         6           7
ROASTER HEAD PULLER                                          2/28/13   SL 12         51        24          27
FAN BOIL                                                     2/28/13   SL 12          9         4           5
16' CONVEYOR/HOCKCTR                                         2/28/13   SL 12        169        81          89
TSFR SPEED CONTROL                                           2/28/13   SL 12         45        21          24
S/S TSFR WATER RAIL                                          2/28/13   SL 12         66        31          34
S/S HOCK CUT CHUTE                                           2/28/13   SL 12         25        12          13
TSFR CATCH GRATES                                            2/28/13   SL 12         36        17          19
S/S HOCK CONV'R CHUT                                         2/28/13   SL 12         29        14          15
NETTING STANDS                                               2/28/13   SL 12         50        24          26
HOCK CUTTER CHUTE                                            2/28/13   SL 12         17         8           9
BIRD WASH SYSTEM                                             2/28/13   SL 12        357       170         187
INSTALL HEADER                                               2/28/13   SL 12         45        22          24
BOILER FEED WATER TK                                         2/28/13   SL 12        126        60          66
CONDESSING TOWER TRT                                         2/28/13   SL 12        202        96         106
SAND SEPARATOR                                               2/28/13   SL 12         76        36          40
TURNS                                                        2/28/13   SL 12         56        27          29
ELEVATORS                                                    2/28/13   SL 12         33        16          17
CHAIN                                                        2/28/13   SL 12        156        74          82
I-BEAM                                                       2/28/13   SL 12         29        14          15
INSPECTION STATION                                           2/28/13   SL 12         61        29          32
SUPPORT FRAMES                                               2/28/13   SL 12        286       136         150
TKY NECK TRIMMER                                             2/28/13   SL 12        108        51          57
INSPECTION STATION                                           2/28/13   SL 12         61        29          32
EVIS SHACKLES-2ND LN                                         2/28/13   SL 12        158        75          83
GIBLET PUMP                                                  2/28/13   SL 12         72        34          38
GIBLET PUMP                                                  2/28/13   SL 12         72        34          38
CORNER TURNS                                                 2/28/13   SL 12         47        22          25
VACUUM MANIFOLD                                              2/28/13   SL 12         63        30          33
MODIFY TUCK TABLE                                            2/28/13   SL 12         69        33          36
(6) LUNG GUNS                                                2/28/13   SL 12         14         7           7
(2) GIBLET HOPPERS                                           2/28/13   SL 12         32        15          17
VACUUM PUMP MOTOR                                            2/28/13   SL 12         23        11          12
HANDWASH SINK                                                2/28/13   SL 12         15         7           8
SALVAGE STATION                                              2/28/13   SL 12         43        21          23
GIBLET STRAINER                                              2/28/13   SL 12          9         4           5
SALVAGE STATION                                              2/28/13   SL 12         28        13          15
HEAD PULLER MODIF'TN                                         2/28/13   SL 12         32        15          17
SWECO INSTALLATION                                           2/28/13   SL 12         87        42          46
LABELLER-PRODIGY PTR                                         2/28/13   SL 12         28        13          15
LABLLR/PRODIGY PRNTR                                         2/28/13   SL 12         28        13          15
FEATHER PULLER                                               2/28/13   SL 12        282       134         148
RP-6 PICKER                                                  2/28/13   SL 12        592       282         311
RP-3 PICKER                                                  2/28/13   SL 12        529       252         277
90/30 CONTROL PANEL                                          2/28/13   SL 12        119        57          62
HYD DR UNIT                                                  2/28/13   SL 12        352       167         185
AIR COMPRESSR QUINCY                                         2/28/13   SL 12        159        76          83
AIR DRYER                                                    2/28/13   SL 12         39        19          21
AIR DRYER - ROTOMTC                                          2/28/13   SL 12         37        18          20
FAIRBNKS BNCH SCALE                                          2/28/13   SL 12         19         9          10
S/S EVIS PLATFORM                                            2/28/13   SL 12         51        24          27
SCALE PIT - TRANSFER                                         2/28/13   SL 12         34        16          18
SHACKLES (100)                                               2/28/13   SL 12         46        22          24
SCREW CONVEYORS (2)                                          2/28/13   SL 12        129        62          68
BELT CONVEYOR                                                2/28/13   SL 12         47        22          25
SCALDER TEMP CONTROL                                         2/28/13   SL 12         23        11          12
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                      Main Document    Page 49 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
PLASTIC BINS (99)                                       2/28/13   SL 12         337      160         177
CHECKWEIGHER SCALE                                      2/28/13   SL 12          17        8           9
DIFFUSER TANK                                           2/28/13   SL 12         132       63          69
12" TOTALIZER W/W                                       2/28/13   SL 12         110       53          58
GEAR REDUCER                                            2/28/13   SL 12          22       11          12
FRBANKS 4908 WEIGHER                                    2/28/13   SL 12          22       11          12
CONVEYOR                                                2/28/13   SL 12          18        9           9
(6) STEAM MIX SYSTEM                                    2/28/13   SL 12         378      180         198
BIRDWASHER CW 1B348                                     2/28/13   SL 12         724      344         379
BIRDWASHER PUMP                                         2/28/13   SL 12          23       11          12
EVIS. SHACKLE                                           2/28/13   SL 12         175       83          92
PUMP                                                    2/28/13   SL 12          30       14          16
"A" LINE                                                2/28/13   SL 12         347      165         182
FEATHER PRESS                                           2/28/13   SL 12       1,588      755         833
SHACKLE LINE BRUSHES                                    2/28/13   SL 12         107       51          56
SHACKLE LINE BRUSHES                                    2/28/13   SL 12         107       51          56
ROTOMATIC UPDATES                                       2/28/13   SL 12         383      182         201
SIZING LINE REHANG CONVEY                               2/28/13   SL 12         221      105         116
FEATHER SEPARATOR-CANTREL                               2/28/13   SL 12         213      101         112
UPGRADE SIZING LINE                                     2/28/13   SL 12         131       62          69
400 EVIS SHACKLES                                       2/28/13   SL 12         201       96         106
LEWIS HOCK CUTTER                                       2/28/13   SL 12         540      257         283
NASH VACUUM PUMP                                        2/28/13   SL 12         192       91         101
NETTING HORNS (4)                                       2/28/13   SL 12          39       19          21
TMV SHOE & RAMP                                         2/28/13   SL 12          49       23          26
TMV SHOE & RAMP                                         2/28/13   SL 12          49       23          26
TMV SHOE & RAMP                                         2/28/13   SL 12          49       23          26
TMV SHOE & RAMP                                         2/28/13   SL 12          49       23          26
TMVL SHOE & RAMP                                        2/28/13   SL 12          49       23          26
TMVL SHOE & RAMP                                        2/28/13   SL 12          49       23          26
TMVL SHOE & RAMP                                        2/28/13   SL 12          49       23          26
TMVL SHOE & RAMP                                        2/28/13   SL 12          49       23          26
10 HP BOOSTER PUMP                                      2/28/13   SL 12          40       19          21
SANI-KLEEN I/O BIRDWASHER                               2/28/13   SL 12       1,101      524         578
WASTEWATER SAMPLER/FLOWME                               2/28/13   SL 12         717      341         376
TAG SYSTEM SCALES (8)                                   2/28/13   SL 12         961      457         504
INFEED/DISCHARGE CHUTES                                 2/28/13   SL 12          36       17          19
INFEED/DISCHARGE CHUTES                                 2/28/13   SL 12          41       20          22
MODIFY CONVEYOR                                         2/28/13   SL 12          63       30          33
NETTING CONVEYOR                                        2/28/13   SL 12         378      180         198
STAINLESS STEEL SCALE TAB                               2/28/13   SL 12         114       54          60
LINCO SCALDER EXTENSION                                 2/28/13   SL 12         927      441         486
GENT-L-FLEX PICKER                                      2/28/13   SL 12       1,341      638         703
GRINDER PUMP                                            2/28/13   SL 12          78       37          41
PLENUM CABINETS (3)                                     2/28/13   SL 12          82       39          43
CHILLER ADD'L DUCTWORK                                  2/28/13   SL 12         848      403         445
AMMONIA COMPRSSR MICROPRO                               2/28/13   SL 12         121       58          64
FORKTRUCK BOOM (HOIST)                                  2/28/13   SL 12          19        9          10
BIG JOE PALLET JACK                                     2/28/13   SL 12         205       98         108
REFRIGERATION & CONTROLS                                2/28/13   SL 12         206       98         108
DIVERTOR KIT                                            2/28/13   SL 12         151       72          79
PLATFORMS                                               2/28/13   SL 12         173       82          91
HANDRAILS                                               2/28/13   SL 12          22       11          12
CONVEYOR MOTOR DRUMS (2)                                2/28/13   SL 12          98       47          52
CONVEYOR CHILLER #3                                     2/28/13   SL 12         101       48          53
EXIT CONVEYOR CHUTE                                     2/28/13   SL 12          19        9          10
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                     Main Document    Page 50 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                       DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
99 SS VATS                                             2/28/13   SL 12         643      306      337
SHRINK TUNNEL W/CHUTE&CON                              2/28/13   SL 12         206       98      108
SHRINK TUNNEL W/CHUTE&CON                              2/28/13   SL 12         206       98      108
EXHAUST FAN (SPICE ROOM)                               2/28/13   SL 12          32       15       17
AIR TANK                                               2/28/13   SL 12          38       18       20
AIR TANK                                               2/28/13   SL 12          38       18       20
AIR PIPING/BAG LINE                                    2/28/13   SL 12         422      201      221
WATER PIPING/BAG LINE                                  2/28/13   SL 12         289      137      152
STEAM PIPING/BAG LINE                                  2/28/13   SL 12         400      190      210
NETTING HORN FILLER                                    2/28/13   SL 12         187       89       98
MARATHON RO CONTAINER                                  2/28/13   SL 12         121       57       63
DISCHARGE CHUTE                                        2/28/13   SL 12           6        3        3
SCALE NO.1                                             2/28/13   SL 12          85       40       44
PRINTER NO.1                                           2/28/13   SL 12          85       40       44
NETTER NO. 1                                           2/28/13   SL 12          85       40       44
SCALE NO. 2                                            2/28/13   SL 12          85       40       44
PRINTER NO. 2                                          2/28/13   SL 12          85       40       44
NETTER NO. 2                                           2/28/13   SL 12          85       40       44
BAGGING LINE WASH STATION                              2/28/13   SL 12          51       24       27
NORDSON GLUE SYSTEM                                    2/28/13   SL 12         299      142      157
NORDSON GLUE SYSTEM                                    2/28/13   SL 12         299      142      157
GUARD RAILS                                            2/28/13   SL 12         102       48       53
BLISSMATIC BOXFORMER LINE                              2/28/13   SL 12       1,843      876      967
SEALMATIC BOX SEALER LINE                              2/28/13   SL 12         842      400      442
BLISSMATIC BOXFORMER LINE                              2/28/13   SL 12       1,843      876      967
SEALMATIC BOX SEALER LINE                              2/28/13   SL 12         842      400      442
TRUHONE KNIFE SHARPENING                               2/28/13   SL 12         322      153      169
BATCH CONTROLLER                                       2/28/13   SL 12          14        7        7
CENTRIFUGAL PUMP                                       2/28/13   SL 12          47       22       25
BASTE MIX CONTROL PANEL                                2/28/13   SL 12          68       33       36
S.S. PIPING                                            2/28/13   SL 12          70       33       37
S.S. TANKS                                             2/28/13   SL 12          34       16       18
AGITATOR                                               2/28/13   SL 12           7        3        4
BAG LINE ELECTRICAL                                    2/28/13   SL 12       1,435      682      752
MOTOR CONTROL-BAG LINE                                 2/28/13   SL 12         744      354      390
VACUUM SYSTEM                                          2/28/13   SL 12         202       96      106
CAVITY PUMP                                            2/28/13   SL 12         139       66       73
RBLD VISCERA SCREEN                                    2/28/13   SL 12          52       25       27
STORAGE TANK                                           2/28/13   SL 12         118       56       62
WATER PUMP                                             2/28/13   SL 12           7        4        4
VISCERA FOUNDATION                                     2/28/13   SL 12          52       25       27
PRESSURE BLOWER                                        2/28/13   SL 12          11        5        6
PRESSURE BLOWER                                        2/28/13   SL 12          11        5        6
COMMUNICATION BOARD                                    2/28/13   SL 12         113       54       59
2-CHECKWEIGHER                                         2/28/13   SL 12       1,014      482      532
2-TRANSFER CASE PRINTERS                               2/28/13   SL 12         560      266      293
2-POWERED PRINTER LIFTS                                2/28/13   SL 12          58       28       31
CODE BATCH PRINTER                                     2/28/13   SL 12          47       22       24
SYSTEM CONTROL SOFTWARE                                2/28/13   SL 12         108       51       57
LABEL WIZARD                                           2/28/13   SL 12           9        4        5
2-LABEL SCANNERS                                       2/28/13   SL 12         223      106      117
CODE IN-FEED SCANNER                                   2/28/13   SL 12         223      106      117
2-WT/PRODUCT LINE CONTROL                              2/28/13   SL 12          60       29       32
2-CASE LABELER UPGRADE                                 2/28/13   SL 12          58       28       31
BAGGING LINE CONVEYORS                                 2/28/13   SL 12       5,942    2,826    3,116
FOX SYSTEM                                             2/28/13   SL 12       1,479      704      776
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                      Main Document    Page 51 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
FOX SYSTEM                                              2/28/13   SL 12       1,479      704      776
CHUTES                                                  2/28/13   SL 12         292      139      153
WATER HEATER                                            2/28/13   SL 12         133       63       70
WATER HEATER                                            2/28/13   SL 12         133       63       70
SPLIT CASE PUMP                                         2/28/13   SL 12         235      112      123
SPLIT CASE PUMP                                         2/28/13   SL 12         172       82       90
QUIKWATER UNIT                                          2/28/13   SL 12       2,477    1,178    1,299
GAS METER & LINES                                       2/28/13   SL 12          58       28       31
HOT GAS DEFROSTER                                       2/28/13   SL 12         155       74       81
BIN DUMPER                                              2/28/13   SL 12         357      170      187
JARVIS VENT GUN                                         2/28/13   SL 12          43       21       23
GAS FLOW METER                                          2/28/13   SL 12         129       61       68
HOT WATER SHRINK TUNNEL                                 2/28/13   SL 12         442      210      232
HOT WATER SHRINK TUNNEL                                 2/28/13   SL 12         442      210      232
QUICKWATER UNIT ADD'L                                   2/28/13   SL 12          23       11       12
BINS, PLSTC REMCON BSP-38                               2/28/13   SL 12       1,380      656      724
BINS, PLSTC REMCON BSP-36                               2/28/13   SL 12         709      337      372
BINS, PLSTC REMCON FBP-56                               2/28/13   SL 12       1,211      576      635
TURKEY NECK CHILLER                                     2/28/13   SL 12         320      152      168
COZZINI KNIFE SHARPEN SYS                               2/28/13   SL 12         634      302      333
GIZZARD DEFATTERS                                       2/28/13   SL 12       1,004      478      527
BASKETS/DIVIDERS                                        2/28/13   SL 12       1,891      899      992
DOLLY,ALUM BASKET 34-450V                               2/28/13   SL 12       1,680      799      881
TABLE TOP GRINDER                                       2/28/13   SL 12          48       23       25
PAC CHECK                                               2/28/13   SL 12         269      128      141
HOT WATER CONDENSATE PUMP                               2/28/13   SL 12          85       40       45
KOBE PUMP PLC                                           2/28/13   SL 12          74       35       39
HEART & LIVER HARVESTER                                 2/28/13   SL 12       1,142      543      599
LGHTNG V6P37 VEXTOR MIX                                 2/28/13   SL 12         300      143      157
WASH DOWN STATIONS                                      2/28/13   SL 12         806      383      423
FAIRBNKS S/S FLOOR SCALE                                2/28/13   SL 12         215      102      113
2 S/S MIXER TANKS                                       2/28/13   SL 12         230      109      121
NORDSON GLUE POT                                        2/28/13   SL 12         257      122      135
TRANSCEIVER                                             2/28/13   SL 12          38       18       20
SCANNER &SOFTWARE                                       2/28/13   SL 12          97       46       51
SCANNER & SOFTWARE                                      2/28/13   SL 12          97       46       51
SCANNER & SOFTWARE                                      2/28/13   SL 12          97       46       51
70' FLASHING                                            2/28/13   SL 12          34       16       18
STEEL GUARDS                                            2/28/13   SL 12         166       79       87
130' RAILING                                            2/28/13   SL 12         243      116      128
ENGINEER FEE/FREIGHT                                    2/28/13   SL 12         131       62       69
REUSABLE BINS                                           2/28/13   SL 12       1,024      487      537
EVISCERATION CHAIN                                      2/28/13   SL 12         889      423      466
FEATHER DRAG CONVEYOR                                   2/28/13   SL 12         561      267      294
LABEL APPLICATOR                                        2/28/13   SL 12         567      270      297
FAIRBANKS SCALES PKG STAT                               2/28/13   SL 12         114       54       60
FAIRBANKS SCALES PKG STAT                               2/28/13   SL 12         114       54       60
FAIRBANKS SCALES PKG STAT                               2/28/13   SL 12         114       54       60
FAIRBANKS SCALES PKG STAT                               2/28/13   SL 12         114       54       60
PACKING STATION                                         2/28/13   SL 12         267      127      140
PACKING STATION                                         2/28/13   SL 12         267      127      140
PACKING STATION                                         2/28/13   SL 12         267      127      140
PACKING STATION                                         2/28/13   SL 12         267      127      140
PACKING STATION                                         2/28/13   SL 12         267      127      140
PACKING STATION                                         2/28/13   SL 12         267      127      140
NETTING HORNS                                           2/28/13   SL 12          90       43       47
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                       Main Document    Page 52 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
NETTING HORN                                             2/28/13   SL 12          90       43       47
NETTING HORNS                                            2/28/13   SL 12          90       43       47
METAL DETECTORS                                          2/28/13   SL 12         564      268      296
FEATHER AUGER (REPLCMNT)                                 2/28/13   SL 12       2,542    1,209    1,333
TAPED BAGLOADER - 18"                                    2/28/13   SL 12       1,413      672      741
TAPED BAGLOADER - 16"                                    2/28/13   SL 12       1,103      524      578
CROSS-OVER CONVEYOR                                      2/28/13   SL 12       1,531      728      803
S/S CONVEYOR PLATFORM                                    2/28/13   SL 12         401      191      210
BONE-IN INJECTOR                                         2/28/13   SL 12      16,377    7,789    8,589
FEED SCREW HOUSING                                       2/28/13   SL 12       2,558    1,217    1,342
SALES TAX BONE-IN INJECT                                 2/28/13   SL 12          60       28       31
SHRINK TUNNEL                                            2/28/13   SL 12         564      268      296
FAMCO LINKER                                             2/28/13   SL 12       3,543    1,685    1,858
EVISCERATION CHAIN                                       2/28/13   SL 12       4,717    2,243    2,474
TROLLEY WHEELS - SIZG LN                                 2/28/13   SL 12       1,308      622      686
BAGGING CAROUSEL BELTS                                   2/28/13   SL 12       1,610      766      844
FEATHER AUGERS 24" RH                                    2/28/13   SL 12       3,674    1,747    1,927
EVISCERATAION CHAIN LABOR                                2/28/13   SL 12         255      121      134
TRUCK HOIST REBUILD                                      2/28/13   SL 12       3,947    1,877    2,070
NETTING CLIPPERS SSTEEL                                  2/28/13   SL 12       5,253    2,498    2,755
BOILERS - TKY PLANT                                      2/28/13   SL 12      18,726    8,906    9,820
UPGRADE SIZING LINE                                      2/28/13   SL 12       6,719    3,195    3,524
PLATFORMS,LADDERS                                        2/28/13   SL 12         573      273      301
PLATFORMS,LADDERS                                        2/28/13   SL 12       1,433      681      751
PLATFORMS,LADDERS                                        2/28/13   SL 12         860      409      451
SS CONVEYOR GATE DIVIDER                                 2/28/13   SL 12         919      437      482
TURKEY GRADER                                            2/28/13   SL 12       2,077      988    1,089
CROSSOVER CONVEYOR                                       2/28/13   SL 12       2,210    1,051    1,159
SS HORNS - BAGGING DEPT                                  2/28/13   SL 12         507      241      266
FAST TOP KITS-MDM&COOLER2                                2/28/13   SL 12         963      458      505
MARIE CALLENDER LINE MODS                                2/28/13   SL 12       5,697    2,709    2,988
SS HORNS (3)                                             2/28/13   SL 12         524      249      275
SS BIN DUMPER STAND                                      2/28/13   SL 12         862      410      452
CONVEYOR UPGRADES-EVIS DP                                2/28/13   SL 12       2,781    1,323    1,458
SS DRIP PANS                                             2/28/13   SL 12         291      139      153
SS CHUTE-PACKING CONVEYOR                                2/28/13   SL 12       2,157    1,026    1,131
GIBLET PACKING CONVEYOR                                  2/28/13   SL 12       2,156    1,025    1,131
SS GRILLS W/ COVERS                                      2/28/13   SL 12       1,633      777      857
SS BONE CATCHING BOX                                     2/28/13   SL 12         406      193      213
NETTING STATION UPGRADES                                 2/28/13   SL 12       3,506    1,668    1,839
SS STANDS-BAGGING LINE                                   2/28/13   SL 12         693      330      364
FAIRBANKS SCALE W/BASE                                   2/28/13   SL 12         848      403      445
PRINTER CABINET-BAGGING D                                2/28/13   SL 12         464      221      243
PRINTER CABINET-BAGGING D                                2/28/13   SL 12         464      221      243
TIPPER TIE CLIPPER/TAGGER                                2/28/13   SL 12       3,099    1,474    1,625
TIPPER TIE CLIPPER                                       2/28/13   SL 12       3,100    1,474    1,626
NORDSON 3700 ADHESV MELT                                 2/28/13   SL 12       1,935      920    1,015
PRINTER CABINET                                          2/28/13   SL 12         464      221      243
CUTTER TRACK BAGGING DPT                                 2/28/13   SL 12         557      265      292
NETTING STATION - BAGGING                                2/28/13   SL 12       1,907      907    1,000
CUMPUTER TABLE-BAGGING DP                                2/28/13   SL 12         642      305      337
ROTOMATIC EMERGENCY CABLE                                2/28/13   SL 12       6,947    3,304    3,643
TURKEY DEFATTER                                          2/28/13   SL 12       3,222    1,532    1,690
FAIRBANKS 18"X18" SCALE                                  2/28/13   SL 12         885      421      464
CROWN PALLET JACK                                        2/28/13   SL 12       2,395    1,139    1,256
LITTLE DAVID BOX TAPER                                   2/28/13   SL 12         985      468      516
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                     Main Document    Page 53 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                    ACQ       DM LF   BEGBASIS Accum Dep    NBV
OZONE SANITATION SYSTEM                                2/28/13   SL 12       5,679     2,701     2,978
BATTERY FORKLIFT EXIDE WORKHOG                         2/28/13   SL 12       1,030       490       540
TRASH SUM PUMP                                         2/28/13   SL 12       9,910     4,713     5,197
FAIRBANKS SCALE                                        2/28/13   SL 12         737       351       387
FAIRBANKS SCALE                                        2/28/13   SL 12         737       351       387
FAIRBANKS SCALE                                        2/28/13   SL 12         737       351       387
FAIRBANKS SCALE                                        2/28/13   SL 12         737       351       387
FEATHER AUGER                                          2/28/13   SL 12      26,373    12,542    13,831
FAIRBANKS SCALE                                        2/28/13   SL 12         831       395       436
FAIRBANKS SCALE                                        2/28/13   SL 12         831       395       436
FAIRBANKS SCALE                                        2/28/13   SL 12         831       395       436
SCALE TABLES(4)                                        2/28/13   SL 12       2,512     1,195     1,318
CONVEYOR DOUBLE DECK                                   2/28/13   SL 12       1,399       665       734
SS PLATFORM W/STAIRS                                   2/28/13   SL 12       2,912     1,385     1,527
FRICK SCREW COMPRESSOR                                 2/28/13   SL 12      20,517     9,757    10,760
TOLLESON GOLF CART                                     2/28/13   SL 12       1,649       784       865
SIMMONS SF-7002 STUNNER                                2/28/13   SL 12      14,512     6,901     7,610
SS CHILLER THRU HOPPER                                 2/28/13   SL 12       1,141       543       598
HURST 50HP PRESSUR VESSEL                              2/28/13   SL 12      17,352     8,252     9,100
GUT AUGER                                              2/28/13   SL 12      21,070    10,020    11,050
FORKLIFT, TOYOTA 500LB CAP PNEUMATIC                   2/28/13   SL 12       8,250     3,923     4,326
RACK SHAFTS & GEARS                                    2/28/13   SL 12       6,042     2,873     3,169
BLOOD PUMP DIAPHRAGM                                   2/28/13   SL 12       9,295     4,421     4,875
LABEL APPLICATOR,CASE END                              2/28/13   SL 12      13,280     6,316     6,964
TABLES, SS (2)                                         2/28/13   SL 12       1,678       798       880
STAND,SS,ERGO,BAGGING LIN                              2/28/13   SL 12       1,405       668       737
GUIDE RAILING,SS                                       2/28/13   SL 12         961       457       504
SWITCH,SAFETY,MAIN                                     2/28/13   SL 12      11,315     5,381     5,934
BIN DUMPER BASKET                                      2/28/13   SL 12       1,242       591       651
STAND,SS,ERGO,KILL PLANT                               2/28/13   SL 12       3,559     1,693     1,867
CONVEYOR,GRADING, UPGRADE                              2/28/13   SL 12       7,580     3,605     3,975
BAGGING LINE CNVYR,EXT                                 2/28/13   SL 12       4,071     1,936     2,135
CONVEYOR,SS,TRANSFER                                   2/28/13   SL 12       4,529     2,154     2,375
LADDER,ROLLING,11 STEPS                                2/28/13   SL 12         671       319       352
TRANSFER CONVEYOR                                      2/28/13   SL 12       1,158       551       607
CONVEYOR,BAG LINE A TSFR                               2/28/13   SL 12       4,681     2,226     2,455
PRINTER,PRODIGY W LABER                                2/28/13   SL 12       1,786       849       936
WATER SOFTNER                                          2/28/13   SL 12       1,873       891       982
TUBS,SANITIZING,SS                                     2/28/13   SL 12       4,195     1,995     2,200
AIRSHIRZ                                               2/28/13   SL 12       2,828     1,345     1,483
AIRSHIRZ                                               2/28/13   SL 12       2,828     1,345     1,483
AIR COMPRESSOR                                         2/28/13   SL 12       4,934     2,347     2,588
SANITATION SYSTEM                                      2/28/13   SL 12       9,343     4,443     4,900
SCALE CABINET SS                                       2/28/13   SL 12       1,509       718       791
SCALE CABINET,SS                                       2/28/13   SL 12       1,525       725       800
MODIFY INFEED CONVEYOR                                 2/28/13   SL 12       1,441       685       756
SS FLASHING EVIS WET WALL                              2/28/13   SL 12         985       468       516
DRIP PANS,SS                                           2/28/13   SL 12       3,340     1,588     1,752
TABLE,SANITATION,SS                                    2/28/13   SL 12         692       329       363
TABLES,ROLLING, SS(2)                                  2/28/13   SL 12       1,902       904       997
TABLE,W/CASTER,SS                                      2/28/13   SL 12         951       452       499
TABLE,SS                                               2/28/13   SL 12       1,295       616       679
ODOR CONTROLLING SYSTEM                                2/28/13   SL 12         982       467       515
PUMP,TRAVAINI                                          2/28/13   SL 12       5,393     2,565     2,828
NECK CUTTER, JARVIS                                    2/28/13   SL 12         893       425       469
NECK CUTTER, JARVIS                                    2/28/13   SL 12         893       425       469
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                     Main Document    Page 54 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                          DESCRIPTION                  ACQ       DM LF   BEGBASIS Accum Dep    NBV
JARVIS VENT GUNS                                       2/28/13   SL 12       7,075     3,365     3,710
RBLD BLISSMATIC BOXFORMER                              2/28/13   SL 12       6,753     3,211     3,541
NECK CUTTER, JARVIS                                    2/28/13   SL 12         887       422       465
POST STUNNER                                           2/28/13   SL 12       2,031       966     1,065
TRUCK SCALE REPAIR                                     2/28/13   SL 12       6,270     2,982     3,288
MIXER,LIGHTNIN,X5P25                                   2/28/13   SL 12       1,844       877       967
CONVEYOR,66656 UPGRADE                                 2/28/13   SL 12       6,736     3,204     3,533
ICE MAKER REBUILD                                      2/28/13   SL 12      19,012     9,041     9,970
PUMP,ALFA LAVAL,ROTARY                                 2/28/13   SL 12       5,322     2,531     2,791
TEST SCALE FRAME,SS                                    2/28/13   SL 12       1,057       503       554
TABLE,SS W/SHELVES                                     2/28/13   SL 12       1,284       611       674
CONVEYOR,SS,ROLLER                                     2/28/13   SL 12       2,565     1,220     1,345
CONVEYOR,SS,ROLLER                                     2/28/13   SL 12       2,565     1,220     1,345
PALLET JACK,CROWN 2002 & EXCIDE BATTERY                2/28/13   SL 12       3,534     1,681     1,853
CONVEYOR,SS,UPGRD                                      2/28/13   SL 12       3,213     1,528     1,685
CLIPPER,HORIZONTAL PLLYCL                              2/28/13   SL 12       2,474     1,177     1,298
CLIPPER,TIPPER TIE                                     2/28/13   SL 12       5,854     2,784     3,070
CLIPPER,TIPPER TIE                                     2/28/13   SL 12       5,854     2,784     3,070
CLIPPER,ROTAMATIC,SS                                   2/28/13   SL 12       7,563     3,597     3,966
CLIPPER,ROTAMATIC,SS                                   2/28/13   SL 12       7,563     3,597     3,966
CHAIN,SL348,EVIS                                       2/28/13   SL 12      18,389     8,745     9,644
WHIZARD NKIFE-EVIS                                     2/28/13   SL 12       1,060       504       556
PUMP,TRAVAINI,SANITATION                               2/28/13   SL 12       5,176     2,462     2,714
DRIP PAN,SS 11'X 24"                                   2/28/13   SL 12         875       416       459
TRUCK HOIST UPGRADE                                    2/28/13   SL 12      12,813     6,093     6,719
TABLE,SS,W/CASTERS                                     2/28/13   SL 12       2,682     1,276     1,407
METAL DETECTOR,EZ TEL DSP                              2/28/13   SL 12      19,102     9,084    10,017
VEMAG HP-10-C                                          2/28/13   SL 12      56,676    26,953    29,722
TRUCK HOIST,GEARS,RACKS                                2/28/13   SL 12      13,603     6,469     7,134
ROSS TENDERIZER                                        2/28/13   SL 12       8,613     4,096     4,517
TEST WEIGHTS,1000LB                                    2/28/13   SL 12       4,847     2,305     2,542
PRINTER,INK JET                                        2/28/13   SL 12      17,538     8,341     9,197
HEAT EXCHANGER,SCRAP SURF                              2/28/13   SL 12     170,352    81,014    89,337
PALLET JACK,MITSUBISHI 2006                            2/28/13   SL 12       3,543     1,685     1,858
FORKLIFT, 2002,MITSUBISHI                              2/28/13   SL 12       9,854     4,686     5,168
PUMP, WAUKESHA                                         2/28/13   SL 12      11,527     5,482     6,045
CONTAINERS, BULK                                       2/28/13   SL  5       3,746     3,746       ‐
PUMPS, WAUKESHA 134                                    2/28/13   SL 12       3,312     1,575     1,737
BATTERY, PALLET JACK W/510 AHC                         2/28/13   SL 12       2,431     1,156     1,275
BATTERY, PALLET JACK W/510 AHC                         2/28/13   SL 12       2,431     1,156     1,275
BATTERY, PALLET JACK                                   2/28/13   SL 12       2,431     1,156     1,275
BATTERY, PALLET JACK W/510 AHC                         2/28/13   SL 12       2,431     1,156     1,275
LOAF FORMER, VEMAG                                     2/28/13   SL 12       6,340     3,015     3,325
DEBONING SCREW, POSS PDX5                              2/28/13   SL 12       6,487     3,085     3,402
SCREEN PLATES, POSS PDX5                               2/28/13   SL 12       5,871     2,792     3,079
RESTRICTOR POSS PDX5                                   2/28/13   SL 12       6,872     3,268     3,604
SES CAL-HYPO SYS                                       2/28/13   SL 12       4,293     2,042     2,251
STANDS,S.S. (12)                                       2/28/13   SL 12       3,889     1,850     2,040
VENT GUN-EVIS                                          2/28/13   SL 12       2,538     1,207     1,331
STANDS, S.S. (2)                                       2/28/13   SL 12       1,067       507       560
STAND, S.S.                                            2/28/13   SL 12         831       395       436
TOP SEALER,ROSS IN-PACK                                2/28/13   SL 12      50,618    24,073    26,546
GUN,GLUE,NORDSON                                       2/28/13   SL 12       1,053       501       552
CABINET,SS,DOUBLE DOOR                                 2/28/13   SL 12       3,363     1,599     1,764
GUN,GLUE NORDSON                                       2/28/13   SL 12       2,231     1,061     1,170
GLUE TANK, NORDSON                                     2/28/13   SL 12       6,218     2,957     3,261
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                     Main Document    Page 55 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                   ACQ       DM LF   BEGBASIS Accum Dep    NBV
CURTAINS, SAFETY                                       2/28/13   SL 12      12,590     5,987     6,603
TAPE MACHINE, 3"                                       2/28/13   SL 12       4,983     2,370     2,613
BLOOD TANK,SS,WASTE WATER                              2/28/13   SL 12       6,446     3,065     3,380
APV #4                                                 2/28/13   SL 12      19,657     9,348    10,309
PALLET JACK,CAT 2008 ID# UT6495 6000LBS                2/28/13   SL  5       2,706     2,706       ‐
NECK PULLER, CHICKEN                                   2/28/13   SL 12       1,995       949     1,046
AUGER UNLOADER,FRAMEWEILE                              2/28/13   SL 12       2,371     1,127     1,243
STAND,SS,W/STAIRS                                      2/28/13   SL 12       2,455     1,168     1,287
VEMAG MMP 220 PORTIONER                                2/28/13   SL 12      46,591    22,157    24,434
TOWNSEND SKINNER                                       2/28/13   SL 12      12,916     6,143     6,774
CONVEYOR                                               2/28/13   SL 12      18,155     8,634     9,521
CONVEYORS FOR SKINNER                                  2/28/13   SL 12       5,986     2,847     3,139
INTRALOX MODULAR BELING                                2/28/13   SL 12      15,583     7,411     8,172
DANSENSOR UNIT,TRAYPACK                                2/28/13   SL 12      22,201    10,558    11,643
SS CHUTE, PATTY MACHINE                                2/28/13   SL 12       3,940     1,874     2,066
M-TEK CORR VAC MARK 3                                  2/28/13   SL 12      13,836     6,580     7,256
TAPE MACHINE,3M, 3"                                    2/28/13   SL 12       5,566     2,647     2,919
SAWS, KFC, CKN                                         2/28/13   SL 12      11,833     5,627     6,205
PUMP,VACUUM,DEKKER                                     2/28/13   SL 12       7,584     3,607     3,977
CHUBMAKER 4000                                         2/28/13   SL 12     363,944   173,081   190,863
MOTOR, SWECO, 2.5HP                                    2/28/13   SL 12       3,319     1,579     1,741
PUMP. WAUKESHA 134, MEAT                               2/28/13   SL 12       5,829     2,772     3,057
FANS, 24" (6)LIVEHANG                                  2/28/13   SL 12       4,841     2,302     2,539
NUTEC 710 PATTY MACHINE                                2/28/13   SL 12       4,992     2,374     2,618
GRINDER/FORMING HEAD                                   2/28/13   SL 12      11,242     5,346     5,896
JACK, PALLET, ELECT,RIDER 6000LBS                      2/28/13   SL 12       4,607     2,191     2,416
TRAY DENESTER 1120 PORTIO                              2/28/13   SL 12      55,831    26,552    29,280
CO2 EXHAUST HOOD                                       2/28/13   SL 12       8,788     4,179     4,609
LIVEHANG PLATFORM                                      2/28/13   SL 12      26,594    12,647    13,947
LADDER,ROLLING 11 STEP                                 2/28/13   SL 12       1,008       480       529
PUMP, SELF-PRIMING TRASH                               2/28/13   SL 12       5,476     2,604     2,872
EVAPORATOR COIL                                        2/28/13   SL 12      33,736    16,044    17,692
GRILLS S.S. (4)                                        2/28/13   SL 12       2,679     1,274     1,405
MOTOR, SWECO                                           2/28/13   SL 12       3,419     1,626     1,793
CROSSOVER CONVEYOR                                     2/28/13   SL 12       2,057       978     1,079
MOTOR, 10HP MDM HYDRAULIC                              2/28/13   SL 12       1,153       548       605
PUMP, FOR PITS-OFFAL ROOM                              2/28/13   SL 12      10,349     4,922     5,427
MOTOR/GEARBOX, TRAYPACK                                2/28/13   SL 12       1,848       879       969
PUMP, SUM 5 HP S.S.                                    2/28/13   SL 12       6,215     2,956     3,260
2005 CAT PALLET JACK END RIDER ID# UT6673              2/28/13   SL 12       4,386     2,086     2,300
PUMP, WAUKESHA 134 MDM                                 2/28/13   SL 12      10,373     4,933     5,440
TOP SEALER, ROSS IN-PACK                               2/28/13   SL 12       2,725     1,296     1,429
DOSATRON CHEMICAL PUMP                                 2/28/13   SL 12       1,544       734       810
METAL DETECTOR RPR                                     2/28/13   SL 12      10,869     5,169     5,700
SALVAGE STATION SS                                     2/28/13   SL 12       4,382     2,084     2,298
CONVEYOR, BOX LINE, S.S.                               2/28/13   SL 12       1,631       776       855
PALLET JACK, CROWN 2002                                2/28/13   SL 12       3,075     1,462     1,612
GLUE UNIT, NORDSON 3700V                               2/28/13   SL 12       3,610     1,717     1,893
PUMP, WAUKESHA RPR                                     2/28/13   SL 12       4,426     2,105     2,321
PALLET JACK, ELECT,RIDER 6000LBS                       2/28/13   SL 12       2,118     1,007     1,111
ELECTRIC MOTOR 125HP                                   2/28/13   SL 12                   ‐         ‐
WIRING                                                 2/28/13   SL 12                   ‐         ‐
REWIRE & ELEC-EQUIP                                    2/28/13   SL 12                   ‐         ‐
AIRCOLD CONDENSER                                      2/28/13   SL 12                   ‐         ‐
AMMONIA COMPRESR CYL                                   2/28/13   SL 12                   ‐         ‐
COMPRESSOR 7X7 60HP                                    2/28/13   SL 12                   ‐         ‐
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                      Main Document    Page 56 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
COMPRESSOR 9X9 100HP                                    2/28/13   SL 12                  ‐           ‐
COMPRESSR 12 CYL                                        2/28/13   SL 12                  ‐           ‐
COMPRESSR 6 CLY 60HP                                    2/28/13   SL 12                  ‐           ‐
COMPRESSOR P120 60HP                                    2/28/13   SL 12                  ‐           ‐
COMPRESSR A200 125HP                                    2/28/13   SL 12                  ‐           ‐
COMPRESSR 6 CYL                                         2/28/13   SL 12                  ‐           ‐
REFRIGERATION PIPING                                    2/28/13   SL 12                  ‐           ‐
VILTER AMMONIA COMPR                                    2/28/13   SL 12                  ‐           ‐
TROJAN CHARGER                                          2/28/13   SL 12                  ‐           ‐
NEW MOTOR CONTROL                                       2/28/13   SL 12                  ‐           ‐
CANTRELL CHAIN ASSY                                     2/28/13   SL 12                  ‐           ‐
2-NEW AIR COMPRESSOR                                    2/28/13   SL 12                  ‐           ‐
INSULATE AMMONIA LN                                     2/28/13   SL 12                  ‐           ‐
COOLING TOWER                                           2/28/13   SL 12                  ‐           ‐
ADD. COOLING TOWER                                      2/28/13   SL 12                  ‐           ‐
NEW PURGE&SUCTION                                       2/28/13   SL 12                  ‐           ‐
INTERCOOLER                                             2/28/13   SL 12                  ‐           ‐
TECO 100 HP MOTOR                                       2/28/13   SL 12           6       3            3
SULLAIR AIR DRYER                                       2/28/13   SL 12          15       7            8
HYSTR FRKLIFT S35XL                                     2/28/13   SL 12          61      29           32
(9) SERIES 1 GE PLCS                                    2/28/13   SL 12          33      16           18
CHILLER AMMONIA DRUM                                    2/28/13   SL 12           6       3            3
VILTER COMPRESSOR                                       2/28/13   SL 12         226     108          119
6" SUCTION HEADER                                       2/28/13   SL 12          48      23           25
CAT FORKLIFT GC15                                       2/28/13   SL 12         119      56           62
125HP MOTOR                                             2/28/13   SL 12          18       9           10
HOBART CHARGER                                          2/28/13   SL 12          13       6            7
200# ECLIPSE SCLE QA                                    2/28/13   SL 12          20       9           10
APV COOLER HOOKUP                                       2/28/13   SL 12         235     112          123
S/S TRUCK PLATFORM 4                                    2/28/13   SL 12          34      16           18
TROJAN BATTERY                                          2/28/13   SL 12          40      19           21
MOTOR STARTER - COMPRESSO                               2/28/13   SL 12          74      35           39
VERTICAL ACCUMULATOR                                    2/28/13   SL 12         858     408          450
OIL COOLER COMPRESSOR                                   2/28/13   SL 12         194      92          102
VILTER COMPRESSOR                                       2/28/13   SL 12         163      77           85
PURGER COMPRESSOR                                       2/28/13   SL 12         129      61           68
INSTALLATION INTER-COOLER                               2/28/13   SL 12       1,055     502          553
BACK PRESSURE REGULATOR                                 2/28/13   SL 12          89      42           47
FORKLIFT EQUIPMENT                                      2/28/13   SL 12         571     271          299
FORKLIFT EQUIPMENT                                      2/28/13   SL 12         571     271          299
ADD'L BATTERY PLUS CHARGE                               2/28/13   SL 12         106      50           56
ADD'L BATTERY PLUS CHARGE                               2/28/13   SL 12         106      50           56
ADD'L BATTERY PLUS CHARGE                               2/28/13   SL 12         106      50           56
ADD'L BATTERY PLUS CHARGE                               2/28/13   SL 12         106      50           56
ADD'L BATTERY PLUS CHARGE                               2/28/13   SL 12         106      50           56
ADD'L BATTERY PLUS CHARGE                               2/28/13   SL 12         106      50           56
ADD'L BATTERY PLUS CHARGE                               2/28/13   SL 12         106      50           56
ADD'L BATTERY PLUS CHARGE                               2/28/13   SL 12         106      50           56
PALLET INVERTERS IN DE-SL                               2/28/13   SL 12         484     230          254
STRETCH WRAPPERS ON DOCK                                2/28/13   SL 12         415     197          218
STRETCH WRAPPERS ON DOCK                                2/28/13   SL 12         415     197          218
EVAPORATIVE COOLING COIL                                2/28/13   SL 12         172      82           90
OIL RECOVERY SYSTEM                                     2/28/13   SL 12         497     236          261
GALVANIZED STEEL PALLETS                                2/28/13   SL 12         258     123          136
TROJAN BATTERY                                          2/28/13   SL 12          38      18           20
BARCODE SCANNER EQUIPMENT                               2/28/13   SL 12       1,518     722          796
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                      Main Document    Page 57 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
OVERHEAD OUTLETS(INVENTOR                               2/28/13   SL 12          74        35        39
HAND HELD SCANNERS (6)                                  2/28/13   SL 12         325       155       171
SUB-PANEL FOR FUEL PUMP                                 2/28/13   SL 12          87        41        46
EXHAUST FAN                                             2/28/13   SL 12          29        14        15
AIR HANDLING UNIT                                       2/28/13   SL 12         194        92       102
ALARM SYSTEM                                            2/28/13   SL 12         117        56        62
POWERED INFEED/EXIT CONVE                               2/28/13   SL 12         127        60        66
PAINT SPRAYER (USED)                                    2/28/13   SL 12          20         9        10
SPACE HEATER (PROPANE)                                  2/28/13   SL 12           9         4         5
REFRIGERATION PIPING UPGR                               2/28/13   SL 12       1,276       607       669
REPLACE VALVES OLD FACILI                               2/28/13   SL 12       2,824     1,343     1,481
INSTALL HOT H20 TANK/PUMP                               2/28/13   SL 12         160        76        84
HYDRAULIC TANK                                          2/28/13   SL 12         477       227       250
FORKLIFT BATTERY                                        2/28/13   SL 12          89        42        47
FORKLIFT BATTERY                                        2/28/13   SL 12          89        42        47
FORKLIFT BATTERY                                        2/28/13   SL 12         208        99       109
FORKLIFT BATTERY                                        2/28/13   SL 12         208        99       109
FORKLIFT BATTERY                                        2/28/13   SL 12         188        90        99
BOOSTER COMPRESSOR                                      2/28/13   SL 12       3,342     1,590     1,753
BOOSTER COMPRESSOR ADD'L                                2/28/13   SL 12       1,971       937     1,033
MOTOR 600 HP SOFT START                                 2/28/13   SL 12       1,857       883       974
WALKIE RIFER LIFT TOYOTA                                2/28/13   SL 12       2,131     1,013     1,117
CATERPILLER LIFT                                        2/28/13   SL 12       2,372     1,128     1,244
CATERPILLAR LIFT                                        2/28/13   SL 12       2,372     1,128     1,244
TRAYPACK METAL DETECTOR                                 2/28/13   SL 12       7,513     3,573     3,940
3 PC ROLLER RACK                                        2/28/13   SL 12       6,885     3,274     3,611
BATTERY CABLE RETRACTORS                                2/28/13   SL 12         401       191       210
SS DRIP TRAYS                                           2/28/13   SL 12       3,770     1,793     1,977
RAYMOND FORKLIFT                                        2/28/13   SL 12      23,481    11,167    12,314
RAYMOND FORKLIFT                                        2/28/13   SL 12      23,481    11,167    12,314
RAYMOND FORKLIFT                                        2/28/13   SL 12      23,481    11,167    12,314
RAYMOND FORKLIFT                                        2/28/13   SL 12      23,481    11,167    12,314
RAYMOND FORKLIFT                                        2/28/13   SL 12      23,481    11,167    12,314
RAYMOND FORKLIFT                                        2/28/13   SL 12      23,481    11,167    12,314
RAYMOND FORKLIFT                                        2/28/13   SL 12      23,481    11,167    12,314
RAYMOND FORKLIFT                                        2/28/13   SL 12      23,481    11,167    12,314
BATTERY,FORKLIFT,DEKA                                   2/28/13   SL 12       2,939     1,398     1,541
BATTERY,FORKLIFT,DEKA                                   2/28/13   SL 12       2,939     1,398     1,541
CHAIN HOIST,VALUSTAR                                    2/28/13   SL 12       1,418       674       743
HOIST, CHAIN                                            2/28/13   SL 12       1,288       613       676
COMPRESSOR #6                                           2/28/13   SL 12      14,551     6,920     7,631
BATTERY RAYMOND LIFT 36V                                2/28/13   SL 12       6,432     3,059     3,373
BATTERY RAYMOND LIFT 36V                                2/28/13   SL 12       6,432     3,059     3,373
BATTERY RAYMOND LIFT 36V                                2/28/13   SL 12       6,432     3,059     3,373
COMPRESSOR #2, RBLD FRICK                               2/28/13   SL 12      21,517    10,233    11,284
PUMP, VIKING AMMONIA                                    2/28/13   SL 12       1,248       594       655
SCALES, STATIC MOBIL CASE                               2/28/13   SL 12      17,771     8,452     9,320
KOMATSU WHEEL LOADER 1999                               2/28/13   SL 12      67,288    32,000    35,288
KOMATSU MAJOR RPR                                       2/28/13   SL 12      12,556     5,971     6,585
WELDER, BOBCAT KOHLER 250                               2/28/13   SL 12       2,206     1,049     1,157
BOBCAT 250 WELDER KOHLER                                2/28/13   SL 12       2,390     1,137     1,253
BIO FOGGER                                              2/28/13   SL 12       2,784     1,324     1,460
CEMENT MIXER                                            2/28/13   SL 12       2,082       990     1,092
BANDSAW HVBS                                            2/28/13   SL 12       1,338       636       702
COMPRESSOR, AIR                                         2/28/13   SL 12       1,551       738       813
AIR COMPRESSOR STAT                                     2/28/13   SL 12       1,729       822       907
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                     Main Document    Page 58 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                       DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
WELDER, PORTABLE                                       2/28/13   SL 12       3,142    1,494    1,648
WELDER,PORTABLE,GAS DRIEN                              2/28/13   SL 12       3,210    1,527    1,683
HATCHER                                                2/28/13   SL 12         614      292      322
EGG FLATS (165 EGG)                                    2/28/13   SL 12      14,567    6,927    7,639
EGG FLATS (120 EGG)                                    2/28/13   SL 12      14,531    6,911    7,621
HATCHER UPGRD #65901                                   2/28/13   SL 12       2,556    1,216    1,341
INCUBATOR CONV TKY TO CKN                              2/28/13   SL 12       6,573    3,126    3,447
KUBOTA 4WD TRACTOR                                     2/28/13   SL 12         245      116      128
STEAM CLEANER EQ# 7905                                 2/28/13   SL 12       2,428    1,155    1,273
KUBOTA TRACTOR EQ# 8879                                2/28/13   SL 12         659      313      346
AUGER DRIVE,CAT A19B                                   2/28/13   SL 12       2,184    1,038    1,145
BIT,AUGER 9"                                           2/28/13   SL 12         356      169      187
WINDROWER,LEWIS POULTRY                                2/28/13   SL 12      16,119    7,666    8,453
TRACTOR,70DT,DEUTZ FAHR                                2/28/13   SL 12      17,506    8,325    9,180
FOAM STATION @ THORNE                                  2/28/13   SL 12       1,395      663      732
EZ GO FARM (GOLF) CART                                 2/28/13   SL 12         439      209      230
HOUSE CLEANER SKIMMR                                   2/28/13   SL 12                  ‐        ‐
BUSH HOG CUTTER                                        2/28/13   SL 12                  ‐        ‐
FEED EQUIP REPAIR                                      2/28/13   SL 12                  ‐        ‐
H D ROTO TILLER                                        2/28/13   SL 12                  ‐        ‐
RHINO LR-7 ANGLE BLD                                   2/28/13   SL 12                  ‐        ‐
RHINO S-5 MOWER                                        2/28/13   SL 12                  ‐        ‐
SOILMOVER                                              2/28/13   SL 12                  ‐        ‐
CARRY ALL EQ# 6330                                     2/28/13   SL 12                  ‐        ‐
LEWIS HOUSEKEEPER                                      2/28/13   SL 12         117       56        61
JOHN DEERE TRACTOR                                     2/28/13   SL 12         817      389      428
SPIDER BRUSH                                           2/28/13   SL 12          52       25        27
3-PT HITCH                                             2/28/13   SL 12          45       21        24
LEWIS HOUSE CLEANER                                    2/28/13   SL 12       8,235    3,916    4,318
TRACTOR MASSEY FERGUSON                                2/28/13   SL 12      14,084    6,698    7,386
TRACTOR, 2WD, 2009                                     2/28/13   SL 12      16,005    7,611    8,393
PUMPS BOOSTER G&L (2)                                  2/28/13   SL 12         507      241      266
SAFETY SHOWERS(2)                                      2/28/13   SL 12         539      256      282
MIXTANK SYSTEM                                         2/28/13   SL 12       2,864    1,362    1,502
VAPOR METER, LPG SYSTEM                                2/28/13   SL 12       2,702    1,285    1,417
TANK,200 GAL,DIESEL                                    2/28/13   SL 12       1,177      560      617
FREE RANGE PENS                                        2/28/13   SL 12       6,326    3,009    3,318
GAS REGULATORS                                         2/28/13   SL 12       1,170      556      613
RANGE PENS                                             2/28/13   SL 12       4,617    2,196    2,421
FAN MOTOR                                              2/28/13   SL 12         686      326      360
PUMP,GOULDS GBC PRESSURE                               2/28/13   SL 12       1,401      666      735
TRACTOR,FARMS,2009                                     2/28/13   SL 12      11,899    5,659    6,240
RANGE PEN, BARN #15                                    2/28/13   SL 12       3,611    1,717    1,894
RANGE PEN, BARN #16                                    2/28/13   SL 12       3,140    1,493    1,647
RANGE PEN, BARN #17                                    2/28/13   SL 12       3,101    1,475    1,626
RANGE PEN, BARN #18                                    2/28/13   SL 12       3,171    1,508    1,663
RANGE PEN,BARN #19                                     2/28/13   SL 12       3,249    1,545    1,704
RANGE PEN,BARN #20                                     2/28/13   SL 12       3,216    1,529    1,687
RANGE PEN,BARN #22                                     2/28/13   SL 12       3,340    1,589    1,752
FAN 36" BARN 12                                        2/28/13   SL 12       4,229    2,011    2,218
FAN 36" BARN 13                                        2/28/13   SL 12       4,229    2,011    2,218
FAN 36" BARN 14                                        2/28/13   SL 12       4,229    2,011    2,218
FAN 36" BARN 15                                        2/28/13   SL 12       4,229    2,011    2,218
FAN 36" BARN 16                                        2/28/13   SL 12       4,229    2,011    2,218
FAN 36" BARN 17                                        2/28/13   SL 12       4,229    2,011    2,218
FAN 36" BARN 18                                        2/28/13   SL 12       4,229    2,011    2,218
    Case 2:18-bk-23361-RK               Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                 Desc
                                        Main Document    Page 59 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                              ACQ       DM LF   BEGBASIS Accum Dep    NBV
FAN 36" BARN 19                                                  2/28/13   SL 12       4,229    2,011      2,218
FAN 36" BARN 20                                                  2/28/13   SL 12       4,229    2,011      2,218
FAN 36" BARN 21                                                  2/28/13   SL 12       4,229    2,011      2,218
FAN 36" BARN 22                                                  2/28/13   SL 12       4,230    2,011      2,218
GOLF CART,ELEC 48VOLT                                            2/28/13   SL 12       3,618    1,721      1,898
74" ROTO TILLER                                                  2/28/13   SL 12       1,578      751        828
GOLF CART,ELEC 48 VOLT                                           2/28/13   SL 12       3,618    1,721      1,898
CARRYALL SCRAPPER MISKIN                                         2/28/13   SL 12       3,025    1,438      1,586
6TH AVENUE CURTAINS                                              2/28/13   SL 12         171       81          90
MISKIN SCRAPPER                                                  2/28/13   SL 12          42       20          22
MISKIN SCRAPPER                                                  2/28/13   SL 12          42       20          22
POULT TRAILER                                                    2/28/13   SL 12          42       20          22
POULT TRAILER                                                    2/28/13   SL 12          42       20          22
POULT TRAILER                                                    2/28/13   SL 12          42       20          22
BUSHHOG POST HOLE DIGGER                                         2/28/13   SL 12          42       20          22
PACIFIC WEED MOWER                                               2/28/13   SL 12          42       20          22
LANDPRIDE SCRAPPERS -2                                           2/28/13   SL 12          42       20          22
FLATBED TRAILERS                                                 2/28/13   SL 12          42       20          22
FLATBED TRAILERS                                                 2/28/13   SL 12          42       20          22
CUMBERLAND POULT EQUIPMEN                                        2/28/13   SL 12         798      379        418
CUMBERLAND GROWOUT EQUIPM                                        2/28/13   SL 12       5,318    2,529      2,789
KUBOTA TRACTOR                                                   2/28/13   SL 12         433      206        227
REARS ORCHARD SPRAYER                                            2/28/13   SL 12         164       78          86
TRANSPORT AUGER                                                  2/28/13   SL 12          48       23          25
PLASSON DRINKERS (0)                                             2/28/13   SL 12                  ‐          ‐
PLASSON DRINKERS (400)                                           2/28/13   SL 12          36        17         19
WATER FILTRATION SYSTEM 6 (sand separator & media sand filter)   2/28/13   SL 12         204        97       107
75 KW DIESEL GENERATOR-PO                                        2/28/13   SL 12         304      145        159
KRAUSE DISC                                                      2/28/13   SL 12         141        67         74
SWEEPSTER EQ#8540                                                2/28/13   SL 12         200        95       105
6TH AVE BROODER CURTAIN                                          2/28/13   SL 12       2,129    1,013      1,117
WATER STORAGE TANK                                               2/28/13   SL 12       2,907    1,383      1,525
MASSEY FERGUSON TRACTOR                                          2/28/13   SL 12      10,829    5,150      5,679
2002 CLUB CAR 48V ELECT                                          2/28/13   SL 12       1,319      627        692
2002 CLUB CAR 48V ELECT                                          2/28/13   SL 12       1,319      627        692
STOVES BROODER (0)                                               2/28/13   SL 12                  ‐          ‐
STOVES BROODER (75)                                              2/28/13   SL 12       5,285    2,514      2,772
STOVES BROODER (20)                                              2/28/13   SL 12       1,489      708        781
STOVES BROODER (40)                                              2/28/13   SL 12       2,903    1,381      1,523
STOVES BROODER (44)                                              2/28/13   SL 12       3,275    1,558      1,718
STOVES BROODER (75)                                              2/28/13   SL 12       5,583    2,655      2,928
TANK,PRESSURE                                                    2/28/13   SL 12      30,991   14,739     16,253
SAFETY CHAINS                                                    2/28/13   SL 12       5,208    2,477      2,731
CHLORINATION SYSTEM                                              2/28/13   SL 12       3,435    1,634      1,802
PUMP, SPRAY STATION PEERLESS 20HP 3600RP                         2/28/13   SL 12       2,794    1,329      1,465
TANK,85 GAL BLADDER                                              2/28/13   SL 12         714      340        375
PUMP,BOOSTER 21/2HP,#JHHG3 STA-RITE                              2/28/13   SL 12         346      165        182
TANK,WATER 5000 GAL                                              2/28/13   SL 12       2,963    1,409      1,554
PUMP PANEL 10HP 480V                                             2/28/13   SL 12         442      210        232
GOLF CART, ELEC, 48VOLT                                          2/28/13   SL 12       3,618    1,721      1,898
ENVIRONMENTAL CONTROLLERS                                        2/28/13   SL 12       7,459    3,547      3,912
BEFCO ROTO TILLER                                                2/28/13   SL 12       1,601      761        840
BROODER STOVES (25)                                              2/28/13   SL 12       1,911      909      1,002
FANS UPGRADE (13) 36"                                            2/28/13   SL 12       1,538      732        807
PUMP G&L W/MOTOR                                                 2/28/13   SL 12         531      253        279
FANS, REPLACEMENT (18) 36"                                       2/28/13   SL 12       4,221    2,007      2,213
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                     Main Document    Page 60 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                    ACQ       DM LF   BEGBASIS Accum Dep    NBV
MACHINES/MOTORS                                        2/28/13   SL 12      26,517    12,611    13,906
PUMP (2) G/L W/MOTOR HS#32,35 COOLING SYS UPGR         2/28/13   SL 12         806       383       423
FAN W/METAL BOX (10)                                   2/28/13   SL 12       2,115     1,006     1,109
PUMPS (3), FOGGER FOR COOLING SYSTEM                   2/28/13   SL 12       2,945     1,401     1,545
FAN (10) W/METAL BOX W/O CORD                          2/28/13   SL 12       5,287     2,514     2,773
CURTAINS,WALL                                          2/28/13   SL 12      58,851    27,988    30,863
TANK, MEDICATION                                       2/28/13   SL 12       2,205     1,049     1,157
WATER SYSTEM UPGRD                                     2/28/13   SL 12       2,209     1,051     1,159
PUMPS(9) FOGGER UPGRD G/LPUMP W/1PH 60HZ 115V MOTOR    2/28/13   SL 12       4,809     2,287     2,522
FAN 36" BARN #30 (8)                                   2/28/13   SL 12       5,949     2,829     3,120
FAN 36" BARN #31 (8)                                   2/28/13   SL 12       5,949     2,829     3,120
FAN 36" BARN #32 (8)                                   2/28/13   SL 12       5,949     2,829     3,120
FAN 36" BARN #33 (8)                                   2/28/13   SL 12       5,949     2,829     3,120
FAN 36" BARN #34 (8)                                   2/28/13   SL 12       5,949     2,829     3,120
FAN 36" BARN #35 (0)                                   2/28/13   SL 12                   ‐         ‐
FAN 36" BARN #35 (8)                                   2/28/13   SL 12       5,949     2,829     3,120
FAN 36" BARN #36 (0)                                   2/28/13   SL 12                   ‐         ‐
FAN 36" BARN #36 (8)                                   2/28/13   SL 12       5,949     2,829     3,120
FAN 36" BARN #37 (0)                                   2/28/13   SL 12                   ‐         ‐
FAN 36" BARN #37 (8)                                   2/28/13   SL 12       5,949     2,829     3,120
FAN 36" BARN #38 (0)                                   2/28/13   SL 12                   ‐         ‐
FAN 36" BARN #38 (8)                                   2/28/13   SL 12       5,949     2,829     3,120
FAN 36" BARN #39 (0)                                   2/28/13   SL 12                   ‐         ‐
FAN 36" BARN #39 (8)                                   2/28/13   SL 12       5,949     2,829     3,120
FANS, AGD 36" (15)                                     2/28/13   SL 12       6,702     3,187     3,515
PUMP, WELL WATER DELIVERY                              2/28/13   SL 12       1,529       727       802
FANS UPGRADE (7) 36"                                   2/28/13   SL 12         828       394       434
FANS UPGRADE (7) 36"                                   2/28/13   SL 12         828       394       434
MACHINES/MOTORS                                        2/28/13   SL 12      16,346     7,774     8,572
PUMP G/L W/MOTOR (2)                                   2/28/13   SL 12         798       380       419
FAN W/METAL BOX (0)                                    2/28/13   SL 12                   ‐         ‐
FAN W/METAL BOX (4)                                    2/28/13   SL 12         847       403       444
FANS (0)/COOLING SYSTEM                                2/28/13   SL 12                   ‐         ‐
FANS (10)/COOLING SYSTEM                               2/28/13   SL 12       2,733     1,300     1,433
PUMPS (3),FOGGER/COOLING SYS                           2/28/13   SL 12       1,471       700       772
CONTROLLER,SAND SEPARATOR                              2/28/13   SL 12       3,096     1,472     1,624
MIDICATION TANK, RPL                                   2/28/13   SL 12       2,317     1,102     1,215
FAN 36" BARN 10 (0)                                    2/28/13   SL 12                   ‐         ‐
FAN 36" BARN 10 (8)                                    2/28/13   SL 12       6,653     3,164     3,489
FAN 36" BARN 11 (0)                                    2/28/13   SL 12                   ‐         ‐
FAN 36" BARN 11 (8)                                    2/28/13   SL 12       6,653     3,164     3,489
FAN 36" BARN 12 (0)                                    2/28/13   SL 12                   ‐         ‐
FAN 36" BARN 12 (8)                                    2/28/13   SL 12       6,653     3,164     3,489
FAN 36" BARN 13 (0)                                    2/28/13   SL 12                   ‐         ‐
FAN 36" BARN 13 (8)                                    2/28/13   SL 12       6,653     3,164     3,489
FAN 36" BARN 14 (0)                                    2/28/13   SL 12                   ‐         ‐
FAN 36" BARN 14 (8)                                    2/28/13   SL 12       6,653     3,164     3,489
FAN 36" BARN 15 (0)                                    2/28/13   SL 12                   ‐         ‐
FAN 36" BARN 15 (8)                                    2/28/13   SL 12       6,653     3,164     3,489
FAN 36" BARN 16 (0)                                    2/28/13   SL 12                   ‐         ‐
FAN 36" BARN 16 (8)                                    2/28/13   SL 12       6,653     3,164     3,489
FAN 36" BARN 17 (0)                                    2/28/13   SL 12                   ‐         ‐
FAN 36" BARN 17 (8)                                    2/28/13   SL 12       6,653     3,164     3,489
FAN 36" BARN 18 (0)                                    2/28/13   SL 12                   ‐         ‐
FAN 36" BARN 18 (8)                                    2/28/13   SL 12       6,653     3,164     3,489
FAN 36" BARN 19 (0)                                    2/28/13   SL 12                   ‐         ‐
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23           Desc
                                      Main Document    Page 61 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep     NBV
FAN 36" BARN 19 (8)                                     2/28/13   SL 12       6,652     3,164      3,489
WATER SYSTEM UPG 6TH GREY                               2/28/13   SL 12       3,673     1,747      1,926
CURTAINS                                                2/28/13   SL 12     107,353    51,054     56,299
FANS, AGD 36" (15)                                      2/28/13   SL 12       5,883     2,798      3,085
FANS, AGD 36" (15)                                      2/28/13   SL 12       5,883     2,798      3,085
PUMP/MOTOR, PEERLESS                                    2/28/13   SL 12       1,805       859        947
PUMP, WELL WATER DELIVERY                               2/28/13   SL 12       1,819       865        954
CURTAINS                                                2/28/13   SL 12          80        38          42
MEDICATION TANK                                         2/28/13   SL 12                   ‐          ‐
SPRINKLING SYSTEM                                       2/28/13   SL 12                   ‐          ‐
FUEL TANK                                               2/28/13   SL 12                   ‐          ‐
PUMP                                                    2/28/13   SL 12                   ‐          ‐
SOIL MOVER                                              2/28/13   SL 12                   ‐          ‐
AUTO CURTAIN MINDERS                                    2/28/13   SL 12                   ‐          ‐
CHLORINATION SYSTEM                                     2/28/13   SL 12                   ‐          ‐
BROODER STOVES                                          2/28/13   SL 12                   ‐          ‐
LEWIS HOUSEKEEPER                                       2/28/13   SL 12          16          8          8
ZETRON ULTRAC ALARM                                     2/28/13   SL 12          46         22         24
(50) 48" FANS                                           2/28/13   SL 12         385       183        202
(20) FOGGER INLETS                                      2/28/13   SL 12          19          9         10
5' LITTER GITTER                                        2/28/13   SL 12          25         12         13
TUFF PRESSURE WASHER                                    2/28/13   SL 12          43         20         22
HUNTSMAN NIPPLE DRINKERS                                2/28/13   SL 12         729       347        383
KAWASAKI MULE                                           2/28/13   SL 12         202         96       106
TRACTOR REPAIR/ENGIN RBLD                               2/28/13   SL 12       1,773       843        930
BROODER STOVE                                           2/28/13   SL 12       7,160     3,405      3,755
CURTAIN - GROW-OUT RANCH                                2/28/13   SL 12       6,716     3,194      3,522
CURTAINS UPGRADE                                        2/28/13   SL 12         507       241        266
3000 GAL TANK(2)                                        2/28/13   SL 12       1,702       809        893
CURTAIN MACHINE                                         2/28/13   SL 12       2,721     1,294      1,427
BUSH HOG RTS 62 TILLER                                  2/28/13   SL 12       1,561       742        819
END CONTROL PANS                                        2/28/13   SL 12       5,493     2,612      2,881
RODENT BAIT STATION                                     2/28/13   SL 12       1,488       708        780
RECIR/FILTRATION SYSTEM                                 2/28/13   SL 12       3,939     1,873      2,066
FILTRATION SYSTEM                                       2/28/13   SL 12       2,590     1,232      1,358
WATER TREATMENT SYSTEM                                  2/28/13   SL 12       1,595       759        837
FEED FILL SYS(10 BARNS)                                 2/28/13   SL 12      27,537    13,096     14,441
TRACTOR, FARM 2009                                      2/28/13   SL 12      18,238     8,673      9,564
FEEDLINE,CHORETIME,BARN 5                               2/28/13   SL 12      10,549     5,017      5,532
FEEDLINE,CHORETIME,BARN 6                               2/28/13   SL 12      10,549     5,017      5,532
FEEDLINE CHORETIME BARN 7                               2/28/13   SL 12                   ‐          ‐
FEEDLINE CHORETIME BARN 7                               2/28/13   SL 12      10,549     5,017      5,532
FEEDLINE,CHORETIME,BARN 8                               2/28/13   SL 12                   ‐          ‐
FEEDLINE,CHORETIME,BARN 8                               2/28/13   SL 12      10,549     5,017      5,532
FEEDLINE,CHORETIME,BARN 9                               2/28/13   SL 12                   ‐          ‐
FEEDLINE,CHORETIME,BARN 9                               2/28/13   SL 12      10,549     5,017      5,532
RANGE PENS                                              2/28/13   SL 12       5,352     2,545      2,806
RANGE PENS                                              2/28/13   SL 12      23,085    10,978     12,106
CHORE-TRONICS CONTROL                                   2/28/13   SL 12       3,652     1,737      1,915
SCALE KITS/FEED HOPPERS 2                               2/28/13   SL 12       2,252     1,071      1,181
HEATERS, QUAD(11)BARN#4                                 2/28/13   SL 12       7,764     3,692      4,071
HEATER,TUBE,REFLECTORS(7)                               2/28/13   SL 12       8,409     3,999      4,410
FEEDLINE, BARN#10                                       2/28/13   SL 12       8,505     4,045      4,460
FEEDLINE, BARN #11                                      2/28/13   SL 12       8,505     4,045      4,460
FEEDLINE,BARN #12                                       2/28/13   SL 12                   ‐          ‐
FEEDLINE                                                2/28/13   SL 12       4,252     2,022      2,230
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                      Main Document    Page 62 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
FEEDLINE,BARN #5                                        2/28/13   SL 12       4,252    2,022     2,230
FEEDLINE, BARN #13                                      2/28/13   SL 12                  ‐         ‐
FEEDLINE, BARN #12                                      2/28/13   SL 12       8,505    4,045     4,460
FEEDLINE, BARN #14                                      2/28/13   SL 12                  ‐         ‐
FEEDLINE                                                2/28/13   SL 12       5,953    2,831     3,122
FEEDLINE, BARN #5                                       2/28/13   SL 12       2,551    1,213     1,338
TRANSFER AUGER EQ#7037                                  2/28/13   SL 12                  ‐         ‐
FEED TANKS                                              2/28/13   SL 12                  ‐         ‐
FEED CART 513992                                        2/28/13   SL 12                  ‐         ‐
EVAP COOLER 4400 CFM                                    2/28/13   SL 12                  ‐         ‐
EVAP COOLER 3400 CFM                                    2/28/13   SL 12                  ‐         ‐
ELECTRICAL SYSTEM                                       2/28/13   SL 12                  ‐         ‐
FOGGER SYSTEM                                           2/28/13   SL 12                  ‐         ‐
OFFSET DISC EQ# 7907                                    2/28/13   SL 12                  ‐         ‐
FEED TRANSFER AUGER                                     2/28/13   SL 12                  ‐         ‐
SANITATION STATION                                      2/28/13   SL 12                  ‐         ‐
SIDE WALL NETTING                                       2/28/13   SL 12                  ‐         ‐
SANITATION STATION                                      2/28/13   SL 12                  ‐         ‐
1989 KUBOTA M7030DTL                                    2/28/13   SL 12          27        13        14
(42) 36" FANS                                           2/28/13   SL 12         146        70        77
CURTAIN REPLACEMENT                                     2/28/13   SL 12         136        65        72
DIGI PRO CURTAIN MCH                                    2/28/13   SL 12         103        49        54
CLARK NIPPLE DRINKRS                                    2/28/13   SL 12         192        91      101
1996 LEWIS 450 GL SPRAYER                               2/28/13   SL 12         105        50        55
BRAWLEY CURTAINS                                        2/28/13   SL 12       3,091    1,470     1,621
HEATERS                                                 2/28/13   SL 12       5,562    2,645     2,917
ORP/PH SYSTEM                                           2/28/13   SL 12       1,914      910     1,004
BROOD RINGS                                             2/28/13   SL 12       1,114      530       584
TILLER BEFCO                                            2/28/13   SL 12       1,540      732       807
2003 ELECT CLUB CAR                                     2/28/13   SL 12       1,584      753       831
CURTAIN UPGRADE                                         2/28/13   SL 12         625      297       328
TRACTOR MASSEY FERGUSON                                 2/28/13   SL 12       6,015    2,860     3,154
FANS W/METAL BOX                                        2/28/13   SL 12       2,115    1,006     1,109
RANGE PENS                                              2/28/13   SL 12       1,259      599       660
RANGE PENS                                              2/28/13   SL 12       1,784      848       936
RANGE PENS                                              2/28/13   SL 12       2,308    1,098     1,211
RANGE PENS                                              2/28/13   SL 12      17,996    8,558     9,437
BROODER STOVES (94)                                     2/28/13   SL 12      11,379    5,412     5,968
COMPRESSOR,610 AIR RITE                                 2/28/13   SL 12       1,138      541       597
AUTO FEEDING SYSTEM                                     2/28/13   SL 12                  ‐         ‐
14TON BULK FEED TANK                                    2/28/13   SL 12                  ‐         ‐
BROODER HOUSE WATERS                                    2/28/13   SL 12                  ‐         ‐
FOGGER SYSTEM                                           2/28/13   SL 12                  ‐         ‐
1-12TON BULK TANK                                       2/28/13   SL 12                  ‐         ‐
2-12TON BULK TANK                                       2/28/13   SL 12                  ‐         ‐
RANGE FEEDERS-7                                         2/28/13   SL 12                  ‐         ‐
FEED CART 514376                                        2/28/13   SL 12                  ‐         ‐
EQUIP MOVING TRAILER                                    2/28/13   SL 12                  ‐         ‐
SANITATION STATION                                      2/28/13   SL 12                  ‐         ‐
KUBOTA L3600DT                                          2/28/13   SL 12         237      113       124
BROODER STOVES UPGRADE                                  2/28/13   SL 12       2,860    1,360     1,500
TANK, 220 GALLONS                                       2/28/13   SL 12         917      436       481
TANK, PRESSURE                                          2/28/13   SL 12       1,216      579       638
STOVES, BROODER (10)                                    2/28/13   SL 12       1,078      513       565
TRACTOR,FARMS,2WD,2009                                  2/28/13   SL 12      11,899    5,659     6,240
FEEDERS, 36" MINI                                       2/28/13   SL 12          38        18        20
    Case 2:18-bk-23361-RK                  Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                           Main Document    Page 63 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                             DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
BROODER RING WIRE                                            2/28/13   SL 12         27        13         14
PLASSON DRINKERS                                             2/28/13   SL 12         31        15         16
BROODER STOVES                                               2/28/13   SL 12        257       122       135
FEED CART & AUGER                                            2/28/13   SL 12                  ‐         ‐
PLUMBING TOP OUT                                             2/28/13   SL 12                  ‐         ‐
FEED TANKS                                                   2/28/13   SL 12                  ‐         ‐
WATER EQUIPMENT                                              2/28/13   SL 12                  ‐         ‐
CURTAIN SYSTEM                                               2/28/13   SL 12                  ‐         ‐
UNDERGROUND BROODING                                         2/28/13   SL 12                  ‐         ‐
UNDERGROUND ELECTRIC                                         2/28/13   SL 12                  ‐         ‐
DEAD BINS                                                    2/28/13   SL 12                  ‐         ‐
MEDICATION SYSTEM                                            2/28/13   SL 12                  ‐         ‐
ELECTRICAL TOP OUT                                           2/28/13   SL 12                  ‐         ‐
BROODER EQUIPMENT                                            2/28/13   SL 12                  ‐         ‐
FEEDER EQUIPMENT                                             2/28/13   SL 12                  ‐         ‐
PUMP SYSTEM                                                  2/28/13   SL 12                  ‐         ‐
UNDERGROUND PLUMBING                                         2/28/13   SL 12                  ‐         ‐
GAS LINES                                                    2/28/13   SL 12                  ‐         ‐
INSULATION                                                   2/28/13   SL 12                  ‐         ‐
SPRAY STATION                                                2/28/13   SL 12                  ‐         ‐
FAN SYSTEM                                                   2/28/13   SL 12                  ‐         ‐
FOGGERS                                                      2/28/13   SL 12                  ‐         ‐
PUMPING SYSTEM                                               2/28/13   SL 12                  ‐         ‐
SUSPENSION EQUIPMENT                                         2/28/13   SL 12                  ‐         ‐
1989 KUBOTA TRACTOR                                          2/28/13   SL 12                  ‐         ‐
CURTAIN MACHINES (8)                                         2/28/13   SL 12         138        65        72
STEAM CLEANER                                                2/28/13   SL 12          59        28        31
SWEEPSTER                                                    2/28/13   SL 12         198        94      104
FEEDER SYSTEM                                                2/28/13   SL 12         252      120       132
#8660 MASSEY FERGUSON                                        2/28/13   SL 12      12,884    6,127     6,757
CURTAIN UPGRADE                                              2/28/13   SL 12         516      246       271
ENGINE, 16HP KOHLER                                          2/28/13   SL 12         763      363       400
BROODER STOVES (129)                                         2/28/13   SL 12      17,956    8,539     9,417
PUMP,CONTRIFUGAL                                             2/28/13   SL 12         789      375       414
CONTROLLER & PROBE                                           2/28/13   SL 12       3,117    1,483     1,635
STOVES, (26) BARN 1,2,3                                      2/28/13   SL 12       5,632    2,678     2,953
ROTOTILLER                                                   2/28/13   SL 12                  ‐         ‐
1988 SOIL MOVER                                              2/28/13   SL 12                  ‐         ‐
PLUMBING TOP OUT                                             2/28/13   SL 12                  ‐         ‐
FEED TANKS                                                   2/28/13   SL 12                  ‐         ‐
WATER EQUIPMENT                                              2/28/13   SL 12                  ‐         ‐
CURTAIN SYSTEM                                               2/28/13   SL 12                  ‐         ‐
UNDERGROUND BROODING                                         2/28/13   SL 12                  ‐         ‐
UNDERGROUND ELECTRIC                                         2/28/13   SL 12                  ‐         ‐
DEAD BINS                                                    2/28/13   SL 12                  ‐         ‐
MEDICATION SYSTEM                                            2/28/13   SL 12                  ‐         ‐
ELECTRICAL TOP OUT                                           2/28/13   SL 12                  ‐         ‐
BR0ODER EQUIPMENT                                            2/28/13   SL 12                  ‐         ‐
FEEDER EQUIPMENT                                             2/28/13   SL 12                  ‐         ‐
PUMP SYSTEM                                                  2/28/13   SL 12                  ‐         ‐
UNDERGROUND PLUMBING                                         2/28/13   SL 12                  ‐         ‐
GAS LINES                                                    2/28/13   SL 12                  ‐         ‐
INSULATION                                                   2/28/13   SL 12                  ‐         ‐
SPRAY STATION                                                2/28/13   SL 12                  ‐         ‐
FAN SYSTEM                                                   2/28/13   SL 12                  ‐         ‐
FOGGERS                                                      2/28/13   SL 12                  ‐         ‐
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                       Main Document    Page 64 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
PUMPING SYSTEM                                           2/28/13   SL 12                  ‐           ‐
SUSPENSION EQUIPMENT                                     2/28/13   SL 12                  ‐           ‐
NEW HOWSE ROTOTILLER                                     2/28/13   SL 12           9        4         5
TRACTOR, 1998 FORD                                       2/28/13   SL 12         560      266       293
SAND MEDIA FILTER                                        2/28/13   SL 12       1,141      543       598
HEATER REPAIRS,BROODER                                   2/28/13   SL 12         571      272       300
CURTAIN UPGRADE                                          2/28/13   SL 12         776      369       407
CURTAIN UPGRADE                                          2/28/13   SL 12         929      442       487
FAN MOTOR                                                2/28/13   SL 12         298      142       156
FAN W/CONE                                               2/28/13   SL 12       1,195      568       627
CURTAIN 3500FT SIDEWALL                                  2/28/13   SL 12      14,725    7,003     7,722
PUMP, CONTRIFUGAL                                        2/28/13   SL 12         698      332       366
CONTROLLER & PROBE                                       2/28/13   SL 12       2,538    1,207     1,331
PUMP, METERING                                           2/28/13   SL 12         934      444       490
PUMP, METERING                                           2/28/13   SL 12         934      444       490
CONTROLLER,ALEX-TRANIX                                   2/28/13   SL 12       2,945    1,400     1,544
LPG VAPOR PIPING UPGRD                                   2/28/13   SL 12       1,024      487       537
SPACE HEATERS (6), LP                                    2/28/13   SL 12       5,046    2,400     2,646
RANGE PENS 18 AVE B 1-12                                 2/28/13   SL 12      44,278   21,057    23,220
TIME CLOCK                                               2/28/13   SL 12                  ‐         ‐
PLUMBING TOP OUT                                         2/28/13   SL 12                  ‐         ‐
FEED TANKS                                               2/28/13   SL 12                  ‐         ‐
WATER EQUIPMENT                                          2/28/13   SL 12                  ‐         ‐
UNDERGROUND BROODING                                     2/28/13   SL 12                  ‐         ‐
UNDERGROUND ELECTRIC                                     2/28/13   SL 12                  ‐         ‐
DEAD BINS                                                2/28/13   SL 12                  ‐         ‐
MEDICATION SYSTEM                                        2/28/13   SL 12                  ‐         ‐
ELECTRICAL TOP OUT                                       2/28/13   SL 12                  ‐         ‐
BROODER EQUIPMENT                                        2/28/13   SL 12                  ‐         ‐
FEEDER EQUIPMENT                                         2/28/13   SL 12                  ‐         ‐
PUMP SYSTEM                                              2/28/13   SL 12                  ‐         ‐
UNDERGROUND PLUMBING                                     2/28/13   SL 12                  ‐         ‐
GAS LINES                                                2/28/13   SL 12                  ‐         ‐
INSULATION                                               2/28/13   SL 12                  ‐         ‐
SPRAY STATION                                            2/28/13   SL 12                  ‐         ‐
FAN SYSTEM                                               2/28/13   SL 12                  ‐         ‐
FOGGERS                                                  2/28/13   SL 12                  ‐         ‐
PUMPING SYSTEM                                           2/28/13   SL 12                  ‐         ‐
SUSPENSION EQUIPMENT                                     2/28/13   SL 12                  ‐         ‐
KENT RANCH ALARM SYS                                     2/28/13   SL 12          12        6         7
1995 FORD 4WD TRACTOR MDL                                2/28/13   SL 12         456      217       239
KENT RANCH-CURTAIN REPLAC                                2/28/13   SL 12         545      259       286
820' CHORETIME FEEDER SYS                                2/28/13   SL 12       4,314    2,052     2,262
ENGINE KOHLER 16HP                                       2/28/13   SL 12         725      345       380
CURTAIN UPGRADE                                          2/28/13   SL 12         837      398       439
RANGE PENS                                               2/28/13   SL 12       9,234    4,391     4,843
CURTAINS,3500FT SIDEWALL                                 2/28/13   SL 12      13,578    6,457     7,121
PUMP,CONTRIFUGAL                                         2/28/13   SL 12         616      293       323
PUMP, METERING                                           2/28/13   SL 12         794      378       417
PUMP, METERING                                           2/28/13   SL 12         794      378       417
CONTROLLER & PROBE                                       2/28/13   SL 12       2,246    1,068     1,178
TILLER, ROTARY                                           2/28/13   SL 12       2,528    1,202     1,326
SPACE HEATER (4)                                         2/28/13   SL 12       4,753    2,261     2,493
RANGE PEN BARN #2                                        2/28/13   SL 12       2,760    1,313     1,447
RANGE PEN BARN #3                                        2/28/13   SL 12       2,555    1,215     1,340
RANGE PEN, BARN #4                                       2/28/13   SL 12       2,600    1,237     1,364
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23         Desc
                                      Main Document    Page 65 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep   NBV
RANGE PEN BARN #9                                       2/28/13   SL 12       2,448    1,164     1,284
RANGE PEN,BARN #10                                      2/28/13   SL 12       2,416    1,149     1,267
RANGE PEN BARN #11                                      2/28/13   SL 12       2,515    1,196     1,319
RANGE PEN BARN #1                                       2/28/13   SL 12       2,678    1,273     1,404
RANGE PEN, BARN #12                                     2/28/13   SL 12       2,641    1,256     1,385
SPACE HEATERS (5),LP                                    2/28/13   SL 12       4,245    2,019     2,226
CURTAIN UPGRD KENT N SIDE                               2/28/13   SL 12       3,696    1,758     1,938
FEED CART EQ# 7717                                      2/28/13   SL 12                  ‐         ‐
DETROIT GENERATOR                                       2/28/13   SL 12          15        7          8
BUSHHOG SQ72 MOWER                                      2/28/13   SL 12           2        1          1
BEFCO G50 50" TILLER                                    2/28/13   SL 12           3        1          1
SOILMOVER 500RF 5 YD                                    2/28/13   SL 12          11        5          6
500 GAL ORCHD SPRAYR                                    2/28/13   SL 12          20       10         11
6"X34' TRANSPRT AUGR                                    2/28/13   SL 12           3        1          2
PRESSURE WASHER(TUFF 2-15                               2/28/13   SL 12          59       28         31
AMERICAN RANCH SWEEPER                                  2/28/13   SL 12         198       94       104
MASSEY FERGUSON TRACTOR                                 2/28/13   SL 12      10,617    5,049     5,568
480' CHORETIME FEEDER SYS                               2/28/13   SL 12       2,187    1,040     1,147
FEEDER SYSTEM UPGRADE                                   2/28/13   SL 12         665      316       349
STOVES UPGRADE                                          2/28/13   SL 12       1,625      773       852
PUMP BALDOR 5HP                                         2/28/13   SL 12         766      364       401
STOVE UPGRADE                                           2/28/13   SL 12       1,677      798       879
TRACTOR,4WD FARM                                        2/28/13   SL 12       5,508    2,619     2,889
VAPORIZPOR RPLC                                         2/28/13   SL 12       5,678    2,700     2,977
DRINKERS                                                2/28/13   SL 12         889      423       466
STOVE REPLACEMENT(79)                                   2/28/13   SL 12       8,434    4,011     4,423
RANGE PENS                                              2/28/13   SL 12       6,925    3,294     3,632
CHORETIME CONTROLLER                                    2/28/13   SL 12       4,609    2,192     2,417
CHORETIME CONTROLLER                                    2/28/13   SL 12       4,609    2,192     2,417
CHORETIME CONTROLLER                                    2/28/13   SL 12       4,609    2,192     2,417
BEFCO 74" TILLER                                        2/28/13   SL 12           5        2          2
CUMBERLAND FEED SYSTEM                                  2/28/13   SL 12       4,003    1,904     2,099
CURTAINS UPGRADE                                        2/28/13   SL 12       2,089      994     1,096
FANS,SINGLE PHASE 48"                                   2/28/13   SL 12       7,482    3,558     3,924
HEATERS,BARN,GAS/PROPANE                                2/28/13   SL 12       4,185    1,990     2,195
FREE RANGE PENS                                         2/28/13   SL 12       7,970    3,790     4,180
FAN W/CONE COOLING SYS UP                               2/28/13   SL 12       2,471    1,175     1,296
RANGE PENS                                              2/28/13   SL 12      20,776    9,881    10,896
TRACTOR,MASSEY FERGUS2615                               2/28/13   SL 12       8,583    4,082     4,501
FANS/COOLING SYSTEM                                     2/28/13   SL 12       5,244    2,494     2,750
CURTAIN UPGRADE                                         2/28/13   SL 12       2,400    1,141     1,259
SPACE HEATER (6)                                        2/28/13   SL 12       2,879    1,369     1,510
CURTAIN UPGRD BARN 6                                    2/28/13   SL 12         777      370       408
FAN 48" BARN 6                                          2/28/13   SL 12       1,243      591       652
SPACE HEATERS (6), LP                                   2/28/13   SL 12       5,379    2,558     2,821
TANK, MEDICATION                                        2/28/13   SL 12       1,976      940     1,036
BEFCO 74" TILLER                                        2/28/13   SL 12           5        2          2
KUBOTA M7030DTN-B                                       2/28/13   SL 12         347      165       182
FREE RANGE HEN PENS                                     2/28/13   SL 12       8,554    4,068     4,486
AUGER REPAIRS                                           2/28/13   SL 12       1,056      502       554
FAN UPGRADE                                             2/28/13   SL 12       2,738    1,302     1,436
CURTAIN UPGRADE                                         2/28/13   SL 12       1,062      505       557
FANS,SINGLE PHASE 48"                                   2/28/13   SL 12       6,450    3,067     3,382
COMPRESSOR                                              2/28/13   SL 12       1,104      525       579
FEED TANK #1                                            2/28/13   SL 12       1,273      605       668
FEED TANK #2                                            2/28/13   SL 12       1,273      605       668
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                      Main Document    Page 66 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
FEED ANGER #1                                           2/28/13   SL 12         405       193       213
FEED ANGER #2                                           2/28/13   SL 12         405       193       213
CONCRETE SLAB                                           2/28/13   SL 12         791       376       415
CONCRETE SLAB                                           2/28/13   SL 12         791       376       415
SPRAY STATION                                           2/28/13   SL 12       1,654       786       867
FAN W/CONE COOLING SYS UP                               2/28/13   SL 12       1,737       826       911
CURTAIN UPGRADE                                         2/28/13   SL 12       1,513       720       794
FANS, COOLING SYSTEM                                    2/28/13   SL 12       3,035     1,443     1,592
RANGE PENS                                              2/28/13   SL 12      30,050    14,291    15,759
CURTAIN UPGRD BARN 8                                    2/28/13   SL 12       1,217       579       638
FAN 48" BARN 8                                          2/28/13   SL 12       1,395       664       732
SPACE HEATERS (5)LP                                     2/28/13   SL 12       4,668     2,220     2,448
PUMP,BOOSTER 5HP                                        2/28/13   SL 12       1,395       663       732
PUMP,BOOSTER,5HP                                        2/28/13   SL 12       1,395       663       732
POULTRY HOUSE SPRAYER                                   2/28/13   SL 12       3,251     1,546     1,705
MASSEY FERGUSON 492-4                                   2/28/13   SL 12      12,634     6,008     6,625
MASSEY FERGUSON 492-4                                   2/28/13   SL 12      12,634     6,008     6,625
FORD TRACTOR                                            2/28/13   SL 12      33,110    15,746    17,364
MASSEY FERGUSON TRACTOR                                 2/28/13   SL 12       4,094     1,947     2,147
AUTO FEED SYSTEM                                        2/28/13   SL 12      10,142     4,823     5,319
ROTOTILLER                                              2/28/13   SL 12         744       354       390
TURKEY TRAILER                                          2/28/13   SL 12         558       265       293
WATER SYSTEM                                            2/28/13   SL 12       1,675       796       878
GENERATOR                                               2/28/13   SL 12         558       265       293
WATER STORAGE TANK                                      2/28/13   SL 12       6,141     2,920     3,220
AUTO FEED SYSTEM                                        2/28/13   SL 12      40,752    19,381    21,372
FEED AUGER EQ#8366                                      2/28/13   SL 12         465       221       244
AUTO FEED SYSTEM                                        2/28/13   SL 12      24,377    11,593    12,784
DEAD CONTAINER                                          2/28/13   SL 12         542       258       284
FANS/MOTORS                                             2/28/13   SL 12       3,843     1,827     2,015
ZIGG LINE                                               2/28/13   SL 12       5,582     2,655     2,928
ELECTRICAL BOXES                                        2/28/13   SL 12      46,332    22,034    24,298
FLATBED TRAILER-FARM USE                                2/28/13   SL 12       2,186     1,039     1,146
FLATBED TRAILER-FARM USE                                2/28/13   SL 12       2,186     1,039     1,146
FLATBED TRAILER-FARM USE                                2/28/13   SL 12       2,186     1,040     1,147
AIR COMPRESSOR                                          2/28/13   SL 12         430       204       225
PRESSURE WASHER                                         2/28/13   SL 12         324       154       170
PUMP CENTRIFUGAL                                        2/28/13   SL 12         423       201       222
ROTEM SCALE LABOR                                       2/28/13   SL 12         628       299       329
FIRE EXTINGUISHERS                                      2/28/13   SL 12         426       203       224
SAFETY SHOWERS                                          2/28/13   SL 12         487       232       255
WATER SYSTEM UPGRADE                                    2/28/13   SL 12      30,634    14,569    16,065
PORTERS CARRY ALL SCRAPER                               2/28/13   SL 12       6,640     3,158     3,482
TANK, 2100 GAL (WEST WELL                               2/28/13   SL 12      12,088     5,749     6,339
SIDEWALL NETTING                                        2/28/13   SL 12      14,173     6,740     7,433
CURTAIN RPLCMNT                                         2/28/13   SL 12      33,932    16,137    17,795
FAN REPLACEMENT (85 FANS)                               2/28/13   SL 12      18,078     8,597     9,481
FEED LINE SYSTEM                                        2/28/13   SL 12     136,759    65,039    71,720
BROODER STOVES                                          2/28/13   SL 12      20,980     9,978    11,003
TILLER, BEFCO EQ#5869                                   2/28/13   SL 12       1,974       939     1,035
FOGGER SYSTEM                                           2/28/13   SL 12      30,933    14,711    16,222
FREE RANGE PENS                                         2/28/13   SL 12       7,819     3,718     4,100
THERMOSTAT FOGGERS/FANS                                 2/28/13   SL 12       1,706       812       895
WATER TREATMENT WESTWELL                                2/28/13   SL 12       1,331       633       698
TANKS, MEDICATION (4)                                   2/28/13   SL 12       7,341     3,491     3,850
PROPANE REGULATORS (8)                                  2/28/13   SL 12       1,877       893       984
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                       Main Document    Page 67 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
CURTAIN UPGRADE                                          2/28/13   SL 12      16,792     7,986     8,806
GEARBOX, BEFCO TILLER BOX                                2/28/13   SL 12       1,191       567       625
RANGE PENS, 20'X460' BARN                                2/28/13   SL 12      32,148    15,289    16,859
RANGE PENS, 20'X 460' W/                                 2/28/13   SL 12      12,009     5,711     6,298
ROTEM PLATFORM SCALE                                     2/28/13   SL 12       1,498       713       786
ROTEM PLATFORM SCALE                                     2/28/13   SL 12       1,498       713       786
ROTEM PLATFORM SCALE                                     2/28/13   SL 12         649       309       340
ROTEM PLATFORM SCALE                                     2/28/13   SL 12         649       309       340
CURTAINS UPGRADE                                         2/28/13   SL 12         616       293       323
TILLER BEFCO                                             2/28/13   SL 12       1,540       732       807
ROTEM SCALE                                              2/28/13   SL 12         988       470       518
ROTEM SCALE                                              2/28/13   SL 12         988       470       518
ROTEM SCALES,INSTALLATION                                2/28/13   SL 12       5,103     2,427     2,676
PUMP G/L W/MOTOR                                         2/28/13   SL 12         798       380       419
FANS W/METAL BOX                                         2/28/13   SL 12       2,335     1,111     1,225
RANGE PENS                                               2/28/13   SL 12       9,234     4,391     4,843
RANGE PENS                                               2/28/13   SL 12      13,851     6,587     7,264
CURTAIN UPGRD                                            2/28/13   SL 12       1,242       591       652
TANK,WATER PRESSURE 315GA                                2/28/13   SL 12       1,398       665       733
PUMP,DIAPHRAGM,UDOR                                      2/28/13   SL 12       1,630       775       855
CURTAIN 7 BARNS                                          2/28/13   SL 12      40,441    19,233    21,208
NETTING 7 BARNS                                          2/28/13   SL 12      14,810     7,043     7,767
TRACTOR FARM 2007                                        2/28/13   SL 12      15,189     7,224     7,966
TILLER ROTARY BEFCO                                      2/28/13   SL 12       1,835       873       962
SOILMOVER/SCRAPER                                        2/28/13   SL 12       7,912     3,763     4,149
STOVES,BROODER                                           2/28/13   SL 12       1,351       642       708
FANS,DIRECT DRIVE 36"                                    2/28/13   SL 12       1,255       597       658
FEED/FILL SYSTEM                                         2/28/13   SL 12       8,373     3,982     4,391
DIRECT DRIVE FEED MOTORS                                 2/28/13   SL 12       2,788     1,326     1,462
FEED AUGER WAGON                                         2/28/13   SL 12       2,267     1,078     1,189
FREE RANGE PENS                                          2/28/13   SL 12       8,101     3,853     4,249
FEED/FILL SYSTEM BARN #3                                 2/28/13   SL 12      11,285     5,367     5,918
FEED/FILL SYSTME BARN #4                                 2/28/13   SL 12      11,285     5,367     5,918
FEED/FILL SYSTEM BARN #5                                 2/28/13   SL 12      11,285     5,367     5,918
FEED/FILL SYSTEM BARN #6                                 2/28/13   SL 12      11,710     5,569     6,141
FEED/FILL SYSTEM BARN #7                                 2/28/13   SL 12      11,566     5,501     6,066
FEED/FILL SYSTEM BARN #8                                 2/28/13   SL 12      11,879     5,649     6,230
CURTAINS BARN#6                                          2/28/13   SL 12       1,592       757       835
CURTAINS BARN#7                                          2/28/13   SL 12       1,592       757       835
CURTAINS BARN#8                                          2/28/13   SL 12       1,592       757       835
CURTAINS BARN#5                                          2/28/13   SL 12       1,592       757       835
RODENT BAIT STATIONS                                     2/28/13   SL 12         975       464       511
CHLORINE INJECTION SYSTEM                                2/28/13   SL 12       1,611       766       845
STOVES,BROODER (92)                                      2/28/13   SL 12       9,568     4,550     5,018
MED TANKS(2) W/PLUMB                                     2/28/13   SL 12       1,451       690       761
CHEM. INJECTION SYSTEM                                   2/28/13   SL 12       2,326     1,106     1,220
STOVES, BROODER(LABOR)                                   2/28/13   SL 12       3,066     1,458     1,608
RANGE PENS                                               2/28/13   SL 12      13,851     6,587     7,264
SPRAY STATION                                            2/28/13   SL 12       3,728     1,773     1,955
20KW DISEL GENERATOR                                     2/28/13   SL 12                   ‐         ‐
2200GAL STORAGE TANK                                     2/28/13   SL 12                   ‐         ‐
ZIGGITY NIPPLE DRNKR                                     2/28/13   SL 12         916       436       480
1925GAL WATER TANK/PRESSR                                2/28/13   SL 12       2,177     1,035     1,142
STOVES UPGRADE                                           2/28/13   SL 12         800       380       419
PLASSON DRINKERS                                         2/28/13   SL 12       4,269     2,030     2,239
CURTAIN UPGRADE                                          2/28/13   SL 12         578       275       303
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                     Main Document    Page 68 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                      DESCRIPTION                      ACQ       DM LF   BEGBASIS Accum Dep    NBV
BROODER STOVES                                         2/28/13   SL 12       6,036    2,870      3,165
CURTAINS,VENTILATION                                   2/28/13   SL 12       4,743    2,256      2,487
PANCAKE BROODERS                                       2/28/13   SL 12                  ‐          ‐
SBM BROODRS-DEEPCR                                     2/28/13   SL 12                  ‐          ‐
WATER TANK                                             2/28/13   SL 12                  ‐          ‐
SPACE HEATERS                                          2/28/13   SL 12          11         5          6
TURKY CONVERSION                                       2/28/13   SL 12      14,072    6,692      7,380
BROODER STOVES                                         2/28/13   SL 12       6,003    2,855      3,148
CURTAINS,VENTILATION                                   2/28/13   SL 12       3,370    1,603      1,767
3 FEEDR LINES-DELORO                                   2/28/13   SL 12                  ‐          ‐
WATER PRESSURE TANK                                    2/28/13   SL 12                  ‐          ‐
DEL ORO FEEDER SYSTM                                   2/28/13   SL 12                  ‐          ‐
SPACE HEATERS                                          2/28/13   SL 12          11         5          6
CHORETIME FEED SYSTEM DEL                              2/28/13   SL 12         369      176        194
FEED SYSTEM                                            2/28/13   SL 12         217      103        114
ZIGGITY DRINKERS                                       2/28/13   SL 12         102        49         53
GENERATOR 15KW GEN-PRO                                 2/28/13   SL 12         223      106        117
GENERATOR 15KW GEN-PRO                                 2/28/13   SL 12         223      106        117
GENERATOR 15KW GEN-PRO                                 2/28/13   SL 12         223      106        117
TRANSFER SWITCHES                                      2/28/13   SL 12          60        28         31
CURTAINS UPGRADE                                       2/28/13   SL 12       1,065      506        558
DRINKERS TURKEY                                        2/28/13   SL 12      17,767    8,449      9,317
NETTING POULTRY UPG                                    2/28/13   SL 12       1,798      855        943
POULT FEEDERS TURKEY                                   2/28/13   SL 12       2,759    1,312      1,447
PUMP METERING                                          2/28/13   SL 12         458      218        240
BROODER STOVES                                         2/28/13   SL 12       5,293    2,517      2,776
PLASSON DRINKERS (40)                                  2/28/13   SL 12         849      404        445
CURTAINS, VENTILATION                                  2/28/13   SL 12       4,899    2,330      2,569
PUMP, WELL                                             2/28/13   SL 12       3,555    1,690      1,864
FORKLIFT,MANITOU                                       2/28/13   SL 12      21,083   10,026     11,056
CLUB CAR, 2006                                         2/28/13   SL 12       3,659    1,740      1,919
2008 EZ GOLF CART                                      2/28/13   SL 12       3,740    1,779      1,961
CDG-WATER TRTMNT                                       2/28/13   SL 12       3,568    1,697      1,871
2008 EZ GOLF CART                                      2/28/13   SL 12       3,740    1,779      1,961
2006 CLUB CAR                                          2/28/13   SL 12       3,794    1,804      1,990
CLUB CAR, 2006                                         2/28/13   SL 12       3,578    1,701      1,876
CDG-WATER TRTMNT                                       2/28/13   SL 12       4,376    2,081      2,295
TABLE-GRADING                                          2/28/13   SL 12                  ‐          ‐
TABLE-ROLLAWAY                                         2/28/13   SL 12                  ‐          ‐
EGG DIPPING EQUIP                                      2/28/13   SL 12                  ‐          ‐
5-BIOBEAKERS                                           2/28/13   SL 12                  ‐          ‐
POULT MERRYGROUND                                      2/28/13   SL 12                  ‐          ‐
POULT MERRYGORND 9'                                    2/28/13   SL 12                  ‐          ‐
FILTER SYS DIP TANK                                    2/28/13   SL 12                  ‐          ‐
CARBON DIOXIDE DETEC                                   2/28/13   SL 12                  ‐          ‐
HATCH GENERATOR EQ#7252                                2/28/13   SL 12                  ‐          ‐
CHICK-G0-ROUND VACC                                    2/28/13   SL 12                  ‐          ‐
ROTARY AIR COMPRESSR                                   2/28/13   SL 12                  ‐          ‐
48 TRUCK BUGGIES                                       2/28/13   SL 12                  ‐          ‐
POWER VACUUM WASTE                                     2/28/13   SL 12                  ‐          ‐
1 REFRIGERATOR                                         2/28/13   SL 12                  ‐          ‐
INSULATION                                             2/28/13   SL 12                  ‐          ‐
ELECTRICAL                                             2/28/13   SL 12                  ‐          ‐
KUHL TRAYWASHER                                        2/28/13   SL 12                  ‐          ‐
PLUMBING                                               2/28/13   SL 12                  ‐          ‐
YORK WATER CHILLER                                     2/28/13   SL 12                  ‐          ‐
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                      Main Document    Page 69 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                        DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
BWECO SPRAY & WASH                                      2/28/13   SL 12                  ‐            ‐
HEATING/COOLING/A/C                                     2/28/13   SL 12                  ‐            ‐
SPRAY STATION                                           2/28/13   SL 12                  ‐            ‐
STRWIN 5200 BIOJECTR                                    2/28/13   SL 12           6         3          3
(14) EMERGNCY LIGHTS                                    2/28/13   SL 12          11         5          6
(5) EVAP COOLERS                                        2/28/13   SL 12           6         3          3
10' EGG SHELL CRUSHR                                    2/28/13   SL 12          38        18         20
MASTER CENTRAL ALARM                                    2/28/13   SL 12           9         4          5
VENT HATCHER SYST(3)                                    2/28/13   SL 12         314      149        165
MULTIFANS (2)                                           2/28/13   SL 12         303      144        159
HATCHER                                                 2/28/13   SL 12         614      292        322
HATCHER                                                 2/28/13   SL 12         614      292        322
HATCHER                                                 2/28/13   SL 12         614      292        322
HATCHER                                                 2/28/13   SL 12         614      292        322
HATCHER                                                 2/28/13   SL 12         614      292        322
HATCHER                                                 2/28/13   SL 12         614      292        322
HATCHER                                                 2/28/13   SL 12         614      292        322
HATCHER                                                 2/28/13   SL 12         614      292        322
HATCHER                                                 2/28/13   SL 12         614      292        322
HATCHER                                                 2/28/13   SL 12         614      292        322
HATCHER                                                 2/28/13   SL 12         614      292        322
TRUCKING BUGGIES (20)                                   2/28/13   SL 12         191        91       100
OVERHEAD COVER                                          2/28/13   SL 12          21        10         11
BLOWER/VAC AIR UNIT                                     2/28/13   SL 12         198        94       104
DOUBLE CONE & GO-ROUND                                  2/28/13   SL 12          68        32         36
CONVEYORS S/S                                           2/28/13   SL 12         161        77         84
CONVEYORS, MODIFICATION                                 2/28/13   SL 12          52        25         27
HATCHING TRAYS                                          2/28/13   SL 12         433      206        227
COMPRESSOR - HATCHERY                                   2/28/13   SL 12       2,020      961      1,060
INCUBATOR VENT UPGRADE                                  2/28/13   SL 12       3,447    1,640      1,808
(2) INCUBATORS A18T-120                                 2/28/13   SL 12      74,032   35,207     38,824
CHILLED WATER PIPING                                    2/28/13   SL 12      35,301   16,788     18,513
(8) HATCHERS TVH66-120                                  2/28/13   SL 12     110,294   52,453     57,841
VENTILATION                                             2/28/13   SL 12       9,450    4,494      4,956
DOWN COLLECTION                                         2/28/13   SL 12       3,733    1,775      1,957
HIGH PRESSURE WASH                                      2/28/13   SL 12       5,009    2,382      2,627
HOT WATER BOILER                                        2/28/13   SL 12       9,051    4,304      4,747
HOT WATER STORAGE TANK                                  2/28/13   SL 12       2,438    1,159      1,278
REFRIG COOLING SYS 3STAGE                               2/28/13   SL 12      12,231    5,817      6,414
FOGGER,TORNADO,DYNA                                     2/28/13   SL 12         677      322        355
WATER TREATMENT SYSTEM                                  2/28/13   SL 12       1,129      537        592
CONDENSER 46 TON                                        2/28/13   SL 12       7,608    3,618      3,990
TANK, WASTE W/OSHA LADDER                               2/28/13   SL 12      14,608    6,947      7,661
DRYER FOR AIR COMPRESSOR                                2/28/13   SL 12       2,674    1,272      1,402
CHICKEN LOADER-SHIFF                                    2/28/13   SL 12                  ‐          ‐
BRIGHT TURKEY LOADER                                    2/28/13   SL 12                  ‐          ‐
WATER COOLER                                            2/28/13   SL 12                  ‐          ‐
FIRE HOSE                                               2/28/13   SL 12                  ‐          ‐
OVERHEAD LUBE RACKS                                     2/28/13   SL 12                  ‐          ‐
MEDIUM BATH                                             2/28/13   SL 12                  ‐          ‐
ELECTRONIC BALANCE                                      2/28/13   SL 12                  ‐          ‐
FUME HOOD                                               2/28/13   SL 12                  ‐          ‐
STOMACHER BLENDER                                       2/28/13   SL 12                  ‐          ‐
SPECTROMETER                                            2/28/13   SL 12       5,160    2,454      2,706
SHIMADZU GAS CHROMATOGRAP                               2/28/13   SL 12       8,453    4,020      4,433
PROTEIN ANALYZER                                        2/28/13   SL 12      20,072    9,546     10,527
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                       Main Document    Page 70 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                     ACQ       DM LF   BEGBASIS Accum Dep    NBV
SHAKER, ORIBITAL, VAR SPD                                2/28/13   SL 12         615      292        322
CENTRIFUGE, BENCH-MODEL                                  2/28/13   SL 12       1,001      476        525
ADMIRAL REFRIGERATOR                                     2/28/13   SL 12                   ‐         ‐
FISHER CENTRIFUGE                                        2/28/13   SL 12                   ‐         ‐
THELCO OVEN #18                                          2/28/13   SL 12                   ‐         ‐
5FT HOOD AND MOTOR                                       2/28/13   SL 12                   ‐         ‐
OLYMPUS MICROSCOPE                                       2/28/13   SL 12                   ‐         ‐
28" LABCONCO HOOD                                        2/28/13   SL 12                   ‐         ‐
EXHAUST SYSTEM                                           2/28/13   SL 12                   ‐         ‐
PH METER                                                 2/28/13   SL 12                   ‐         ‐
SPECTONIC 21DV                                           2/28/13   SL 12                   ‐         ‐
ANALYTICAL BALANCE                                       2/28/13   SL 12                   ‐         ‐
ISO LAB OVEN                                             2/28/13   SL 12                   ‐         ‐
ALUM PLATE                                               2/28/13   SL 12                   ‐         ‐
ELECTRONIC FURN BOX                                      2/28/13   SL 12                   ‐         ‐
HOBART GRINDER                                           2/28/13   SL 12                   ‐         ‐
BOD INCUBATOR                                            2/28/13   SL 12           4         2         2
BENCH TOP HOOD                                           2/28/13   SL 12           9         4         5
GPC SYSTEM                                               2/28/13   SL 12       7,792     3,706     4,086
SOXTEC SOLVENT EXTRAC SYS                                2/28/13   SL 12      14,296     6,799     7,497
VIDAS - MINI, IMMUNOASSAY ANALYZER                       2/28/13   SL 12      15,325     7,288     8,037
(3) INCUBATORS                                           2/28/13   SL 12          13         6         7
SS COMPUTER WORKSTATION                                  2/28/13   SL 12         712       338       373
SS COMPUTER WORKSTATION                                  2/28/13   SL 12         706       336       370
EXTERNAL ATENNA ENCLOSURE                                2/28/13   SL 12         551       262       289
EXHAUST FANS,                                            2/28/13   SL 12       3,492     1,661     1,831
PUMP FOR FARM WELL                                       2/28/13   SL 12                   ‐         ‐
TAPE HEAD 3" ACCUGLIDE 3M                                2/28/13   SL 12       4,986     2,371     2,615
SCALE, EMERY WINSLOW FOUR                                2/28/13   SL 12       9,763     4,643     5,120
OVEN #1 REFURBISHING                                     2/28/13   SL 12     288,874   137,380   151,494
ROLLING CARTS LIVE SALES                                 2/28/13   SL 12     100,734    47,906    52,828
FORKLIFT, BRIGHT 3WD                                     2/28/13   SL 12      46,258    21,999    24,259
ANGLIA AUTOFLOW CHX                                      2/28/13   SL 12      36,209    17,220    18,989
ANGLIA AUTOFLOW CHX PHASE 2                              2/28/13   SL 12     394,030   187,389   206,641
SAWS                                                     2/28/13   SL 12       7,408     3,523     3,885
CVP-MTEC CORRVAC                                         2/28/13   SL 12      20,318     9,663    10,655
FORKLIFT, MITSUBISHI                                     2/28/13   SL 12      23,024    10,950    12,075
MCC, ALLEN BRADLEY                                       2/28/13   SL 12      48,880    23,246    25,634
ELECTRICAL HYDR PUMPS                                    2/28/13   SL 12      13,561     6,449     7,112
SHACKLES-PICKING                                         2/28/13   SL 12       3,526     1,677     1,849
MTEC CORRVAC MARK3                                       2/28/13   SL 12      13,493     6,417     7,076
S.S. FOOT UNLOADER                                       2/28/13   SL 12       5,136     2,442     2,693
PLUMBING, LIVER TANK                                     2/28/13   SL 12       8,023     3,815     4,207
REHANG CONVEYOR, SHUTE &                                 2/28/13   SL 12       8,656     4,116     4,539
CONVEYOR, HOCK CUTTER 15' SS                             2/28/13   SL 12      13,713     6,522     7,192
CONVEYOR, REHANG 15' SS                                  2/28/13   SL 12      14,846     7,060     7,785
WORKER PLATFORMS (2), SS                                 2/28/13   SL 12       2,440     1,160     1,279
CONVEYOR, LIVE HANG 15' EXT                              2/28/13   SL 12       6,489     3,086     3,403
PLUMBING, AIRLINE                                        2/28/13   SL 12       1,846       878       968
PLUMBING, WATER LINE                                     2/28/13   SL 12       1,412       672       741
CONVEYOR, TRANSFER                                       2/28/13   SL 12       2,793     1,328     1,465
PLUMBING, COOLER                                         2/28/13   SL 12       1,047       498       549
TAPE HEAD, UPPER ASSEMBLY                                3/19/13   SL 12       1,959       923     1,036
FAN, POULTRY DIRECT DRIVE                                3/29/13   SL 12         798       374       424
FAN, POULTRY DIRECT DRIVE                                3/29/13   SL 12         798       374       424
PUMP, BOOSTER GOULD                                      3/29/13   SL 12         694       325       369
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23          Desc
                                     Main Document    Page 71 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                   ACQ       DM LF   BEGBASIS Accum Dep    NBV
PUMP, BOOSTER GOULD                                    3/29/13   SL 12         694       325       369
PUMP, BOOSTER 5HP                                      3/28/13   SL 12       1,490       699       791
PUMP, BOOSTER 5HP                                      3/28/13   SL 12       1,490       699       791
2008 CLUB CART UTILITY                                 3/20/13   SL 12       3,898     1,836     2,062
PUMPS, AMMONIA (2)                                      3/4/13   SL 12      48,400    22,973    25,426
CHICKEN EVIS SYSTEM PHASE 1                            2/28/13   SL 12      38,931    18,515    20,417
TIG WELDER DIVERSION                                   4/10/13   SL 12       2,042       952     1,090
PUMP, END SUCTION                                      4/23/13   SL 12       5,991     2,775     3,216
PALLET LEVEL LOADER                                    4/10/13   SL 12       2,473     1,153     1,320
PALLET JACK 11,000 LB                                  4/25/13   SL 12       1,626       753       874
SPRAYER, LEWIS POULTRY                                 4/23/13   SL 12       8,726     4,042     4,684
PERFORATED TABLE (2)                                   4/15/13   SL 12       3,187     1,482     1,705
1 PUMP, BUSCH, 630, RBLD 80565                          5/9/13   SL 12      10,784     4,956     5,828
BATTERY, PALLET JACK 24V                               5/23/13   SL 12       2,273     1,037     1,236
BATTERY, FORKLIFT 24V                                  5/16/13   SL 12       2,273     1,041     1,232
BATTERY, FORKLIFT 36V                                  5/22/13   SL 12       4,325     1,975     2,350
CURTAIN UPGRADES                                       5/17/13   SL 12       5,523     2,528     2,995
PUMPS (7) FOGGER, BOOSTING GOULDS GBC                  5/13/13   SL 12       4,846     2,223     2,623
COOLING SYSTEM UPG                                     5/17/13   SL 12       4,452     2,038     2,414
CURTAIN UPGRADES                                       5/17/13   SL 12       4,306     1,971     2,335
COOLING SYSTEM UPG                                     5/17/13   SL 12       4,279     1,959     2,320
COOLING CURTAIN SYSTEM                                 5/24/13   SL 12       1,728       788       940
STOVES, BROODER (79)                                    6/5/13   SL 12      17,562     7,963     9,599
PALLET LEVEL LOADER                                    6/13/13   SL 12       2,452     1,107     1,344
PLASMA CUTMASTER 82 20'                                6/21/13   SL 12       2,381     1,071     1,310
MOTOR RPLC FA68940                                      6/7/13   SL 12       2,881     1,305     1,576
PUMP, BOOSTER 60HP 3550RPM                              6/6/13   SL 12       4,520     2,048     2,471
FAN 36" GALV PANEL (15)                                6/19/13   SL 12       4,653     2,095     2,558
FAN 36" GALV PANEL (14)                                6/19/13   SL 12       4,343     1,955     2,388
FAN 36" GALV PANEL (15)                                6/19/13   SL 12       4,653     2,095     2,558
CHICKEN EVIS SYSTEM                                     6/1/13   SL 12     186,272    84,630   101,642
LUNG VAC TANK, CHILLER                                  6/1/13   SL 12       4,206     1,911     2,295
NECKBREAKER, RBLD                                       6/1/13   SL 12      13,420     6,097     7,323
CROPPER, RBLD                                           6/1/13   SL 12      36,496    16,581    19,914
MOTOR RPLC FA68562                                     5/29/13   SL 12       1,655       753       902
PUMP, WASTE WATER RECYLING                             7/15/13   SL 12       2,051       911     1,140
GENERATOR, PORTABLE                                     7/3/13   SL 12       2,556     1,143     1,413
GENERATOR, PORTABLE                                     7/3/13   SL 12       4,014     1,794     2,219
DEAD BIN DUMPSTER                                      7/11/13   SL 12       1,134       505       629
DODGE OIL SAC REMOVER CCW                               7/1/13   SL 12       6,241     2,793     3,448
JOHNSON VENTOR V-J                                      7/1/13   SL 12      17,308     7,745     9,563
JOHNSON OPENER V-J                                      7/1/13   SL 12      13,950     6,243     7,708
JOHNSON EVISCERATOR VI-J                                7/1/13   SL 12      20,558     9,200    11,359
PRESSURE WASHER, LANDACOLD                             8/22/13   SL 12       1,556       678       878
BATTERY, PALLET JACK 24V REACO TRAY 090                 8/6/13   SL 12       2,629     1,155     1,474
BATTERY, PALLET JACK 24V REACO TRAY 090                 8/6/13   SL 12       2,629     1,155     1,474
CHICK MASTER GEN IV                                    8/14/13   SL 12       1,096       479       617
LINE DIVIDERS (2) EVIS                                  8/1/13   SL 12       7,623     3,357     4,265
LEWIS IN-LINE BIRD UNLOAD                               8/1/13   SL 12       4,697     2,069     2,628
FAN, 25" TUBE AXIAL                                    7/28/13   SL 12       1,583       699       885
OVEN CHAINS,CONTINUOUS                                  9/2/13   SL 12      21,855     9,466    12,389
MOTOR 15HP 3510 RPM                                     9/9/13   SL 12       1,232       532       701
UNDERGROUND PLUMBING                                   9/28/13   SL 12       7,502     3,204     4,297
OVEN, CONTROL RPR BATCH #1                              9/7/13   SL 12       1,466       633       833
OVEN, CONTROL RPR BATCH #3                              9/7/13   SL 12       1,466       633       833
OVEN, CONTROL RPR BATCH #4                              9/7/13   SL 12       1,466       633       833
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23           Desc
                                       Main Document    Page 72 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                      ACQ       DM LF   BEGBASIS Accum Dep    NBV
OVEN, CONTROL RPR BATCH #5                                 9/7/13   SL 12       1,466       633       833
MOTOR 10HP 1800RPM                                        9/26/13   SL 12       1,281       548       733
MAJOR REPAIR #67128                                       9/23/13   SL 12       2,734     1,171     1,563
AERATOR MOTOR RBLD #80527                                 8/30/13   SL 12       4,840     2,100     2,741
SUMP GRATE, 3/8" PLATE COVE                               8/30/13   SL 12       4,426     1,920     2,506
COMRESSOR, SULLAIR RE-MFG                                 8/28/13   SL 12       6,881     2,988     3,893
DEAD BIN DUMPSTER                                         10/4/13   SL 12       1,072       457       616
SCALE, FAIRBANKS BENCH                                    10/4/13   SL 12       2,106       897     1,209
PUMP FOR ROTOMATIC                                       10/11/13   SL 12       4,958     2,103     2,855
BOILER, VESSEL REPLACEMENT                               11/20/13   SL 12      32,519    13,498    19,021
PUMP, AMMONIA TEIKOKU                                    11/15/13   SL 12      45,394    18,893    26,500
CATCH PANS AT HOT (2)                                    11/11/13   SL 12       2,397     1,000     1,397
CO2 DETECTOR, GAS ALERT                                   11/8/13   SL 12       1,569       656       914
EXHAUST FAN, 24' 120V                                    11/11/13   SL 12       1,262       527       736
SECONDARY DAF CHAIN &                                    12/20/13   SL 12      14,656     5,983     8,673
IMMERSION, CHILLER PROBE                                 12/13/13   SL 12       2,289       938     1,351
RACK SMOCK ROLLING,SS                                     2/28/13   SL 12       3,021     1,436     1,584
DEAD BIN DUMPSTER                                         2/18/14   SL 12       1,023       403       619
CATCH PANS (2) AT HOT                                     1/31/14   SL 12       2,955     1,178     1,777
BURNER, MAXON, CYCLOMAX                                   1/29/14   SL 12       8,405     3,354     5,051
WATER TREATMENT INFRASTRUCTURE                             1/1/14   SL 12      16,198     6,568     9,630
COYOTE SIZING SYSTEM                                      2/21/14   SL 12      44,692    17,601    27,090
CURTAIN UPGRADES                                          4/15/14   SL 12      14,810     5,654     9,157
CURTAIN REPLACEMENT                                       4/15/14   SL 12      76,135    29,063    47,071
CONTROLLER, DELTA MOTION                                  3/26/14   SL 12       5,476     2,115     3,361
OVEN #2 CHILLER PLATE                                      3/1/14   SL 12       2,419       948     1,471
NUTEC 710 GUARD COVER                                      4/2/14   SL 12       1,407       541       866
FORKLIFT, 10,000LB                                        3/22/14   SL 12       4,887     1,892     2,995
DRIP PAN S.S. FOR SHIPPING                                 4/4/14   SL 12       1,463       562       901
UTILITY CART, STAINLESS                                   4/30/14   SL 12       1,805       683     1,122
DRIP PAN, S.S.                                             5/8/14   SL 12       1,342       505       837
PALLET JACK, ELECTRIC 24V                                 5/28/14   SL 12       1,299       483       816
PALLET JACK, ELECTRIC                                     5/28/14   SL 12       1,299       483       816
PUMP, WAUKESHA BACK-UP                                     2/7/14   SL 12       4,280     1,699     2,581
KNIFE SHARPENER, ELEC                                      6/3/14   SL 12       1,311       486       825
EVAP COOLER, LIVE HANG                                    6/25/14   SL 12         902       330       572
AMMONIA LEAK DETECTOR                                    10/26/14   SL 12       1,269       428       841
AMMONIA LEAK DETECTOR                                    10/26/14   SL 12       1,269       428       841
RAYMOND ELECTRIC PALLET JACK                             10/14/14   SL 12       4,578     1,557     3,021
RAYMOND ELECTRIC PALLET JACK                             10/14/14   SL 12       4,578     1,557     3,021
HUMIDITY DATA LOGGER                                     10/26/14   SL 12       1,596       539     1,057
ELECTRIC CHAIN HOIST                                     11/18/14   SL 12       1,397       464       933
EYEWASH/DRENCH STATION                                    11/4/14   SL 12       1,316       441       875
AIR COMPRESSOR                                           11/12/14   SL 12       1,745       582     1,163
PUMP, WELL, VERTICAL                                     11/12/14   SL 12       1,736       579     1,157
VACUUM PUMP, VOONER                                       9/23/14   SL 12       8,105     2,796     5,309
PUMP, VIKING, AMMONIA                                     12/3/14   SL 12       1,451       477       974
CART COVER, LOCKABLE, S/S                                 12/4/14   SL 12       2,258       742     1,516
PUMP, WAUKESHA W134                                      12/16/14   SL 12      11,432     3,724     7,707
BATTERY, FORKLIFT REACO 24V                              12/30/14   SL 12       2,926       944     1,982
CHICKMASTER UPGRADE                                       12/1/14   SL 12       5,042     1,660     3,382
MISKIN SCRAPPER MAJOR RPR                                  2/7/14   SL 12       3,572     1,418     2,154
DRIVE METAL BOX FANS (4)                                  8/15/14   SL 12       2,037       721     1,316
MOTOR, COMPRESSOR #8 125HP                                3/15/14   SL 12      11,484     4,465     7,019
AMMONIA VALVES (2) FOR +10 & +27                           7/1/14   SL 12      33,164    12,077    21,087
OVEN #1 BEARINGS                                           4/1/14   SL 12       7,966     3,066     4,900
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23           Desc
                                     Main Document    Page 73 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                           DESCRIPTION                  ACQ       DM LF   BEGBASIS Accum Dep    NBV
OVEN #2 BEARINGS                                        3/15/14   SL 12      17,216     6,694    10,522
OVEN #2 UPPER OVEN CHAINS                               5/19/14   SL 12      21,889     8,186    13,703
BARN #1 COOLING SYSTEM ADDITIONS                         8/1/14   SL 12       4,229     1,510     2,719
BARN #3 COOLING SYSTEM ADDITIONS                         8/1/14   SL 12       4,013     1,433     2,580
FAN REPLACEMENT                                          8/5/14   SL 12       4,612     1,643     2,969
BARN #4 COOLING SYSTEM ADDITIONS                         8/1/14   SL 12       4,435     1,584     2,852
CHAIN, KILL LINE, 348                                   1/21/15   SL 12      32,177    10,219    21,958
WATER FILTRATION SYSTEM                                  3/4/15   SL 12       6,509     2,005     4,504
CONVEYOR, 4" CURVED FOR TRAYPACK                        1/30/15   SL 12       1,063       335       727
PUMP, HAND, LEG CYL                                     1/23/15   SL 12       1,219       387       833
LAB MILL, STEINLITE, 110 VOLT                            2/4/15   SL 12       2,441       767     1,674
PUMP, CHILLER, PULSATRON                                 3/1/15   SL 12       1,628       502     1,125
BATTERY, STANDUP LIFT                                   4/30/15   SL 12       4,813     1,420     3,393
PRINTER, LABEL, DURALABEL 9000                          4/29/15   SL 12       1,833       541     1,292
BOILER FEED WATER MAKEUP TANK                           6/10/15   SL 12       4,944     1,412     3,532
BAYHEAD HAUL ALL TILT TRUCK                             5/19/15   SL 12       1,851       538     1,313
PALLET JACK, EL, MITSUBISHI, 6000 LB, EXCIDE BATTERY    6/10/15   SL 12       3,247       927     2,319
BATTERY, PALLET JACK, REACO 24V TRAY 090 1050 LBS       6/24/15   SL 12       2,710       765     1,945
FLOOR SCRUBBER, AUTOMATIC                               6/25/15   SL 12       5,194     1,466     3,728
MAJOR REPAIR FA#69113                                   6/18/15   SL 12       9,000     2,554     6,446
BATTERY, FORKLIFT, REACO 36V                            7/14/15   SL 12       6,298     1,750     4,548
TANK, VERTICAL, C HD 2000GAL                            7/17/15   SL 12       1,627       451     1,176
WATER TANK, 3000GAL STORAGE                             7/22/15   SL 12       1,843       509     1,334
WATER TANK, 3000GAL STORAGE                             7/22/15   SL 12       1,843       509     1,334
SS AIR BAFFLE, COVER FOR EVAP COOLER                    7/28/15   SL 12       4,091     1,124     2,967
PRESSURE TANK, 900 GAL                                 10/23/15   SL 12       6,233     1,588     4,644
BATTERY, REACO 36V, RAYMOND LIFTS                       9/29/15   SL 12       6,298     1,639     4,659
BATTERY, REACO 24V, BAGGING DEPT                        8/25/15   SL 12       2,710       727     1,983
BATTERY, REACO 24V, BAGGING DEPT                        8/25/15   SL 12       2,710       727     1,983
METAL DETECTOR MDM, ERIEZ EXTREME                      10/26/15   SL 12      18,487     4,698    13,789
PUMP, STATOR, MOYNO FOR MEAT SILO #2                    8/13/15   SL 12       3,571       968     2,603
BATTERY, REACO 36V                                      8/13/15   SL 12       6,298     1,707     4,591
BATTERY, REACO 36V                                      7/15/15   SL 12       4,846     1,345     3,501
FANS (35) 36" DD BOX FANS                               5/28/15   SL 12      14,706     4,244    10,462
GATE VALVE 12", SLURRY KNIFE ON EGG SHELL WASTE TANK     3/2/15   SL 12       6,086     1,877     4,209
RBLD BOOSTER PUMP HEADS & RPLC MOTOR 20HP                4/9/15   SL 12       1,855       556     1,299
RBLD BOOSTER PUMP HEADS & RPLC MOTOR 20HP                4/9/15   SL 12       1,855       556     1,299
POULTRY BOXES (250) GREEN                                6/1/15   SL 12       9,213     2,650     6,563
POULTRY BOXES (250) WHITE                                6/1/15   SL 12       9,213     2,650     6,563
FANS (8) 36" DD 120/240V                                 6/2/15   SL 12       3,242       932     2,310
FANS (28) 36" DD BOX FAN 120/240V                        6/2/15   SL 12      23,674     6,805    16,869
FANS (4) 36" DD METAL BOX FANS                          11/3/15   SL 12       1,315       332       983
FAN MOTORS (4), 36" 1/2 HP                              11/3/15   SL 12         534       135       399
6TH AVENUE CURTAINS                                     2/11/15   SL 12      15,229     4,763    10,466
6TH AVENUE CURTAINS                                     2/11/15   SL 12      14,159     4,429     9,730
FAN, EXHAUST HATCHER ROOM #1                           10/30/15   SL 12       1,915       485     1,430
SCALE, CHECK WEIGHER NEXWEIGH DIGITAL IP-69K           10/15/15   SL 12       2,678       687     1,991
BATTERY, REACO 24V, BAGGING DEPT TRAY 165              10/22/15   SL 12       3,383       863     2,520
CURTAIN UPGRADES                                        1/1/15    SL 12       5,588     1,800     3,788
CURTAIN UPGRADES                                        1/1/15    SL 12       2,794       900     1,894
CURTAIN UPGRADES                                        1/1/15    SL 12       2,794       900     1,894
CURTAIN UPGRADES                                        1/1/15    SL 12       2,794       900     1,894
CURTAIN UPGRADES                                        1/1/15    SL 12       1,957       630     1,326
CURTAIN UPGRADES                                        1/1/15    SL 12       1,957       630     1,326
GAS SENSOR, PORTABLE, HONEYWELL AMMONIA                10/29/15   SL 12       1,828       463     1,365
PUMP, ENGINE DRIVEN-SEMI-TRASH, 3.5HP                  11/16/15   SL 12       1,007       251       756
    Case 2:18-bk-23361-RK            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                   Desc
                                     Main Document    Page 74 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                          DESCRIPTION                            ACQ      DM LF   BEGBASIS Accum Dep    NBV
PUMP, ENGINE DRIVEN-SEMI-TRASH, 3.5HP                          11/18/15   SL 12       1,007       251       756
PUMP, ENGINE DRIVEN-SEMI-TRASH, 3.5HP                          11/18/15   SL 12       1,007       251       756
PUMP, ENGINE DRIVEN-SEMI-TRASH, 3.5HP                          11/19/15   SL 12       1,007       250       756
PUMP, ENGINE DRIVEN-SEMI-TRASH, 3.5HP                          11/19/15   SL 12       1,007       250       756
PUMP, ENGINE DRIVEN-SEMI-TRASH, 3.5HP                          11/19/15   SL 12       1,007       250       756
LABOR-JOHNSON OPENER V-J                                         7/1/13   SL 12         595       266       329
LABOR-JOHNSON EVISCERATOR VI-J                                   7/1/13   SL 12         595       266       329
TAIL DRUM, FABRICATION                                           1/1/15   SL 12         649       209       440
DRIVEL DRUM, FABRICATION                                         1/1/15   SL 12         866       279       587
REHAND CONVEYOR, RPR                                             1/1/15   SL 12       1,798       579     1,219
VACUUM, S.S. W/PVC PIPES, INSTALLED                              1/1/15   SL 12       1,550       499     1,051
TRACKS, TROLLEY, INSTALLED                                       1/1/15   SL 12       1,888       608     1,280
CROPPER, E-STOP, INSTALLED                                       1/1/15   SL 12       1,397       450       947
NECK PULLING MACHINE, S.S., TROUGH CHUTE                         1/1/15   SL 12       1,941       625     1,316
REBUILD FA#80045, COMPRESSOR #7                                11/17/15   SL 12       4,933     1,229     3,704
MAJOR REPAIRS FA#80213, BOOSTER PUMP                           12/10/15   SL 12       3,456       843     2,613
FOODCRAFT BREAST & LEG PROCESS MACHINE                         12/10/15   SL 12      27,057     6,597    20,460
JOHNSON I/O BIRD WASHER                                        12/10/15   SL 12      15,419     3,760    11,659
PUMP, ENGINE DRIVEN-SEMI-TRASH, 3.5HP                          11/24/15   SL 12       1,007       249       758
FUME HOOD, POLY, TOP DUCTED 36" W/FAN 120VAC, FLORENCE WH 12/28/15        SL 12       3,162       758     2,404
FUME HOOD, S.S., TOP DUCTED 36" W/FAN 120VAC, FLORENCE WH      12/28/15   SL 12       8,412     2,017     6,396
EXHAUST BLOWERS (2), UPGRADE DUCTWORK, DUCT FANS (3), INLINE 12/28/15     SL 12       5,332     1,278     4,054
WATER HEATERS (2), MINI TANK ELEC, 120V, FLORENCE WH           12/28/15   SL 12       1,851       444     1,407
HOOD, S.S., FLORENCE WH                                        12/28/15   SL 12       6,843     1,640     5,202
8FT, 5.5CY, HYDRAULIC CARRYALL SCRAPER W/MEC DOLLY, PORTERS 2/1/2016      SL 12      17,160     3,977    13,184
COMPRESSOR #1 REBUILD UPPER END                                 1/19/16   SL 12       4,843     1,137     3,707
MOTOR, 50HP, WASTE WATER POND, YOGESH, W/LOVEJOY COUPLER 1/26/16          SL 12       4,557     1,062     3,495
COMPRESSOR #1 REBUILD UPPER END                                  1/8/16   SL 12       5,045     1,197     3,848
CURTAIN REPLACEMENT, SAMUEL GROW S SIDE                          1/4/16   SL 12      32,704     7,788    24,916
AIR COMPRESSOR, 50 HP, FS CURTIS, NxB37 ROTARY SCREW UNIT, 46 2/1/16      SL 12      18,667     4,326    14,341
AIR DRYER, FS CURTIS, 400 CFM, 460V, 3 PHASE                     2/1/16   SL 12       6,005     1,391     4,613
AIR DRYER, FS CURTIS, 400 CFM, 460V, 3 PHASE                     2/1/16   SL 12       6,005     1,391     4,613
CURTAIN REPLACEMENT, 8,400F, S SIDE OF 10 BARNS                 2/11/16   SL 12      52,375    12,017    40,357
TURKEY FEED SYSTEM, CUMBERLAND, 3 BUILDINGS                     2/18/16   SL 12      90,386    20,595    69,791
STOVES, BROODER (40)                                            3/18/16   SL 12      61,161    13,531    47,630
PUMP, SKIN, 4" HPVC 304 BUNA COMPLETE                           1/16/16   SL 12       6,304     1,484     4,820
TAPERED TROUGH, FOR BREAST SKINNERS                             1/16/16   SL 12       2,002       471     1,531
TRACTOR, 2008 NEW HOLLAND 4WD                                   3/24/16   SL 12      24,721     5,435    19,286
TABLES (2), FOR PACKOUT                                         2/15/16   SL 12       2,043       467     1,576
COMPRESSOR #2 REBUILD 80052                                      2/6/16   SL 12       5,152     1,188     3,964
FEED/FILL SYSTEM, BARN #1                                       3/31/16   SL 12       9,449     2,062     7,386
FEED/FILL SYSTEM, BARN #3                                       3/31/16   SL 12       9,449     2,062     7,386
SCALE, CHECKWEIGHER, 35LB, W/BATTERY FOR QUALITY CONTROL D 3/28/16        SL 12       1,298       284     1,014
UTILITY TRUCK, SS, RELIUS ELITE 48"W, 1,000 LB CAPACITY         3/15/16   SL 12       1,170       260       910
PUMP, WAUKESHA N34, MODEL HH1150 SM-LD, S/N:130131              3/17/16   SL 12      11,191     2,478     8,712
FANS (10) 36" DD BOX FAN 120/240V                               4/14/16   SL 12       3,602       775     2,827
BLOWER, 20" WHEEL                                               3/24/16   SL 12       2,015       443     1,572
CHICKEN HEAD PULLER                                             3/21/16   SL 12       1,272       280       991
REBUILD COMPRESSOR #3 SF#56720                                  4/20/16   SL 12      10,425     2,228     8,197
PLASMA MACH PMX30 AIR HAND SYS                                   4/4/16   SL 12       1,840       400     1,440
PRESSURE TANK, 900 GAL GALVANIZED                               4/20/16   SL 12       4,684     1,001     3,683
20" AIR BLOWER & DRAIN SCREEN                                    4/6/16   SL 12       2,745       595     2,149
CIRCUIT BREAKER, CUTLER HAMMER 150 AMP                          4/13/16   SL 12       1,741       375     1,366
GENERATOR, SHARED BTWN 25/81 & 25/82 (FA#69333 & 69333-1 ALL ON 4/25/16   SL 12       1,613       343     1,270
GENERATOR, SHARED BTWN 25/81 & 25/82 (FA#69333 & 69333-1 ALL ON 4/25/16   SL 12       1,613       343     1,270
CHEMSTATION PERACETIC ACID DOSING SYS W/ 2 YAMAHA PUMPS          5/1/16   SL 12       2,398       506     1,892
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                  Desc
                                       Main Document    Page 75 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                           DESCRIPTION                             ACQ      DM LF   BEGBASIS Accum Dep   NBV
POULTRY BOXES (260) WHITE                                         4/27/16   SL 12      11,253    2,387     8,866
POULTRY BOXES (240) GREEN                                         4/27/16   SL 12      10,387    2,203     8,184
FANS (10) 36" DD BOX FAN 120/240V                                 5/26/16   SL 12       3,602      740     2,862
FANS (13) 36" DD BOX FAN 120/240V                                 5/26/16   SL 12       4,683      962     3,721
WELL PRESSURE TANK, 220 GALLON                                    5/11/16   SL 12       1,310      274     1,036
CONDENSOR, SHELF LIFE COOLER                                      5/18/16   SL 12       2,284      473     1,810
STOVES, BROODER (50)                                              4/30/16   SL 12      10,097    2,135     7,962
CURTAIN REPLACEMENT, VENTILATION                                  4/30/16   SL 12       5,866    1,240     4,626
STOVES, BROODER (50)                                              4/30/16   SL 12       9,856    2,084     7,772
CURTAIN REPLACEMENT, VENTILATION                                  4/30/16   SL 12       5,952    1,258     4,694
CLUB CAR, 48V ELECT                                               6/30/16   SL 12       3,553      702     2,851
BATTERY, FORKLIFT, 36V, FOR GUSTAVO LIFT, M:18-125-13, SN:F052802 6/23/16   SL 12       4,955      987     3,969
MODIFICATION TO ENCLOSE HOPPER, TO RUN NEW PRODUCT                 6/1/16   SL 12       1,303      266     1,037
FAN, CIRC. EXHAUST, FOR LIVE HOLDING SHED, 48"                     6/8/16   SL 12       1,537      311     1,226
AIR COMPRESSOR, WHITEWATER, FOR STORAGE TANK                      6/22/16   SL 12       1,645      328     1,317
WELL PUMP & MOTOR RPLCMT                                          6/27/16   SL 12       3,960      785     3,175
ULTRASONIC OPEN CHANNEL FLOWMETER                                 7/15/16   SL 12       3,670      712     2,958
SANITARY STANDS (6), FOR THE TUB                                   7/8/16   SL 12       3,937      770     3,167
S.S. POST STUNNER #1 REBUILD, 64504                               9/29/16   SL 12      14,348    2,535    11,813
TANK, WATER 5,000 GAL GREEN 102" X 157"                           9/26/16   SL 12      17,336    3,075    14,260
TANK, WATER 5,000 GAL GREEN 102" X 157"                           9/26/16   SL 12      17,336    3,075    14,260
HEATERS (22), OVAL 80 L.B. WHITE, LP 20' 1-STAGE, HOUSE #2        9/26/16   SL 12      28,821    5,113    23,708
DRINKERS, ZIGGITY BIG Z WATERING SYSTEM, (8) 240' LINES, HOUSE # 9/26/16    SL 12      21,519    3,817    17,702
H2 FEEDER LINES, CHORE-TIME, (2) 480' LINES W/ WINCHING, HOUSE # 9/26/16    SL 12      18,717    3,320    15,397
FANS (8), CHORE-TIME 36' DD GALVANIZED W/ HYFLO® SHUTTER, 1PH- 9/26/16      SL 12      14,042    2,491    11,551
CURTAINS, (2) 500' W/ WINCHING, SIDE WALL, 84" SINGLE ITEM CLEAR 9/26/16    SL 12       8,115    1,440     6,676
FEED FILL SYSTEM, MODEL 75, CHORE-TIME FLEX-AUGER, W/ SUSPEN 9/26/16        SL 12       2,270      403     1,867
FOGGER SYSTEM W/ SUSPENSION, HOUSE #2                             9/26/16   SL 12       1,151      204       947
CONTROLLER, CHORE-TRONICS MOD. 24, CHORE-TIME, HOUSE #2           9/26/16   SL 12       3,859      685     3,175
CONTROLLER, ELECTRONIC DIMMER, 7200W MR3, HOUSE #2                9/26/16   SL 12       3,859      685     3,175
GENERATOR, 16KW, 24OV 1PH992CC, AIR COOLED LP, HOUSE #2           9/26/16   SL 12       5,348      949     4,399
PUMP, 2" TRASH, MQ# QP2TH, EXPECTED LIFE 5YRS                     8/16/16   SL 12       1,824      341     1,483
H2 FEEDER W/CHUTE, STARTER, FEEDER FOR BROOD                       9/9/16   SL 12       2,025      367     1,658
H2 FEEDER W/CHUTE, STARTER, FEEDER FOR BROOD                       9/9/16   SL 12       2,025      367     1,658
PUMP, BOOSTER, 2 1/2 HP 3 PHASE STA-RITE                          9/30/16   SL 12       1,004      177       827
COMPRESSOR, WHITEWATER AIR RITE MODEL D610HP                      10/4/16   SL 12       1,824      320     1,504
COMPRESSOR, AIR, PORTABLE 5.5HP                                  10/20/16   SL 12       1,044      179       864
INCUBATOR, VWR 1556 10.8 CFT 120V                                 7/22/16   SL 12       5,483    1,055     4,428
PUMP, VACUUM, VG-4A-M VOONER LIQUID RING SEAL                     8/16/16   SL 12       8,108    1,514     6,594
SAW, 8 IN, 332T-115V, HTM115                                      8/24/16   SL 12       1,606      297     1,309
EOD DOCK LEVELER, RECEIVING DOCK #1                               9/21/16   SL 12       2,200      393     1,807
LIGHTNIN MIXER X5P33, SN: 1000003149853, FOR BAGGING STIR BASTI 9/12/16     SL 12       3,385      611     2,774
REACO PALLET JACK CHARGER 24V POWERHOUSE MOTIVE                   8/19/16   SL 12       2,282      425     1,858
REACO PALLET JACK CHARGER 24V POWERHOUSE MOTIVE                   9/13/16   SL 12       2,282      412     1,871
BATTERY, FORKLIFT, REACO 36V 2900 LBS, FOR RAYMOND LIFTS, ELE 9/14/16       SL 12       6,298    1,134     5,163
SCUBA UNIT, COMPLETE UNIT COUGAR, W/30MIN ALUM TANK                9/9/16   SL 12       1,293      234     1,059
SCUBA UNIT, COMPLETE UNIT COUGAR, W/30MIN ALUM TANK               9/15/16   SL 12       1,293      233     1,061
SCUBA UNIT, COMPLETE UNIT COUGAR, W/30MIN ALUM TANK               9/15/16   SL 12       1,293      233     1,061
BATTERY, FORKLIFT, REACO 36V 2900 LBS, FOR RAYMOND LIFTS, ELE 10/4/16       SL 12       6,298    1,106     5,192
MOTOR, COMPRESSOR #3, TECO-WESTINGHOUSE, 250 HP, SHORT SHA10/12/16          SL 12      18,601    3,232    15,369
SOFT START SYSTEM, 361 AMPS 120V COIL 3PH                        10/12/16   SL 12       3,314      576     2,738
MOTOR, GRUNDFOS 40HP, FOR GRUNDFOS HIGH PRESSURE PUMP            10/10/16   SL 12       6,663    1,161     5,502
S/S DUCTWORK FOR OVEN EXHAUSTS                                    10/7/16   SL 12       3,728      652     3,076
SCREENED S/S TABLE FOR SLICE LINE                                10/14/16   SL 12       1,659      287     1,371
BIN DIVIDER ON AMFEC HOPPER                                      10/12/16   SL 12       2,372      412     1,960
S/S PAN WITH FRAME FOR PICKING ROOM                              10/18/16   SL 12       1,894      326     1,567
    Case 2:18-bk-23361-RK                  Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                        Desc
                                           Main Document    Page 76 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                               DESCRIPTION                                  ACQ      DM LF   BEGBASIS Accum Dep    NBV
PUMP, BOOSTER, 7.5HP W/MOTOR                                              10/31/16   SL 12       1,938       328     1,609
GLUE UNIT, PRO BLUE 10 HOT MELT FOR BOXES @ BAGGING DEPT SN 10/10/16                 SL 12       4,865       847     4,017
FAN, EXHAUST 36" UPBLAST VENTILATORS (2) FOR PICKING ROOM MD 11/8/16                 SL 12      12,114     2,030    10,084
PUMP, WAUKESHA 2085, FOR RECIRC CHILLERS SN:1000002461408                 9/20/16    SL 12       3,697       661     3,036
GLUE GUN, H206-T, 1.3" CTR, 3+3AIR, 230V                                  10/13/16   SL 12       2,166       376     1,791
Heaters (66) Oval 80 (22 per house) & Piping - (3) NEW BROOD HOUSES        9/1/16    SL 12      74,421    13,627    60,794
TABLE, WEBER SLICING , FOR LINE 6                                           1/1/17   SL 12       3,026       470     2,556
SCUBA UNIT, COMPLETE UNIT COUGAR, W/30MIN ALUM TANK                       12/27/16   SL 12       1,293       202     1,091
TABLE, S.S., STUNT W/ UHMW SIDE BRACKETS (POST STUNNER #2, FO 12/2/16                SL 12       2,629       426     2,203
DRIP PAN, S.S., FOR VACUUM TUBE (OVER FMI MACHINE)                         12/7/16   SL 12       1,850       298     1,552
BATTERY, FORKLIFT, REACO 36V, FOR RAYMOND LIFTS, ELECTRIC ST 12/14/16                SL 12       6,298     1,004     5,294
G & H PARTITIONS                                                          12/14/16   SL 12       1,747       278     1,469
MODIFY HOPPER FOR AMFEC 210                                               12/23/16   SL 12       6,273       987     5,286
MAJOR REPAIR FA#80048                                                     12/16/16   SL 12       1,041       165       875
CURTAINS & POULTRY NETTING, POTTER GROW                                    3/15/17   SL 12      43,462     6,023    37,439
MULTIVAC R530 RETOOLING LINE 10 TO 3                                       12/1/16   SL 12      28,239     4,584    23,655
MULTIVAC R230 PANEL SCREEN UPGRADE                                         4/1/15    SL 12      12,276     3,702     8,574
PUMP, 10+ SIDE AMMONIA, TEIKOKU R-12, SEALLESS CANNED MOTOR 2/2/16                   SL 12      38,397     8,889    29,507
CHECKWEIGHER W/ RECHARGEABLE BATTERY PACK (HC-061) FS-I SCA11/1/16                   SL 12       1,210       205     1,005
EXHAUST FAN, STEAM WITH SHAFT & BEARINGS, CONTINUOUS OVEN 12/15/16                   SL 12       6,780     1,079     5,701
BATTERY, FORKLIFT, REACO 24V, M:12-85A-13 TRY, S:R78102                    1/13/17   SL 12       2,920       445     2,474
SMOCK RACK, ALLERGEN S.S., PACKOUT, SLICE LINE                              1/5/17   SL 12       2,713       419     2,295
SMOCK RACK, ALLERGEN S.S., PACKOUT, SLICE LINE                              1/5/17   SL 12       2,713       419     2,295
BATTERY, FORKLIFT, REACO 24V, WASB175 CNNCTR, M:12-85-13 TRY0 1/9/17                 SL 12       2,920       448     2,472
BATTERY, FORKLIFT, REACO 24V, WASB175 CNNCTR, M:12-85-13 TRY0 1/9/17                 SL 12       2,920       448     2,472
BATTERY, FORKLIFT, 12x125x13 STB, 30.5"x13"x50" POSITION B, 24V WA 2/1/17            SL 12       3,424       507     2,916
AIRSHIRZ, STANDARD XL, COMPLETE UNIT FOR PRODUCTION                        1/26/17   SL 12       2,516       376     2,140
MAJOR REPAIR FA#68750 WAUKESHA 134 UI PUMP REBUILD                         2/1/17    SL 12       8,487     1,258     7,230
V-EDGE DUMP BUGGY, STAINLESS W/ WHEELS, 400 LBS, FOR PACKOU 1/25/17                  SL 12       1,395       209     1,186
MOTOR, BALDOR J1210B, CHILLER BLOWER MOTOR                                 2/3/17    SL 12       3,162       467     2,695
HOPPER, BUMP RELEASE, 1 1/2 YARD                                           1/26/17   SL 12       1,269       190     1,079
PALLET JACK, SCISSOR LIFT, 27 X 45, 2200 LB CAP M:1785                      2/8/17   SL 12       1,023       150       873
CURTAINS, 84" POLY 2000FT DOUBLE HEM M:A-03-0050                          2/15/17    SL 12       2,500       362     2,138
PUMP, COMPRESSOR, WHITEWATER AIR RITE HIGH PRESSURE, PUMP 3/1/17                     SL 12       1,741       247     1,494
PUMP, COMPRESSOR, WHITEWATER AIR RITE HIGH PRESSURE, PUMP 3/1/17                     SL 12       1,741       247     1,494
WATER MONITOR, SENTINEL CELLULAR REMOTE MONITOR, FOR PACK 2/15/17                    SL 12       2,454       356     2,098
PALLET JACK,USED TOYOTA, 2013 ELECTRIC STAND-UP, 6000 LB CAP, 3/9/17                 SL 12       6,473       906     5,567
PUMP, BOOSTER PEERLESS M:C815A, 20HP MOTOR 230/460 VOLT 3 PH 3/27/17                 SL 12       2,468       335     2,133
CART, FEED TRANSFER, FOR NORTHERN CHICKEN RANCHES                         4/21/17    SL 12       1,500       195     1,305
GENERATOR, PORTABLE, 7500 WATTS, FOR BROOD #4 M:24W827                     1/23/17   SL 12       1,694       255     1,440
GENERATOR, PORTABLE, 7500 WATTS, FOR ELEC STOVES IN BROODE 1/23/17                   SL 12       1,694       255     1,440
SANITATION HEAT EXCHANGER UBEND S:LEA31-PN9320E                            5/20/17   SL 12      14,712     1,817    12,895
Ziggity Watering System - (3) NEW BROOD HOUSES                              9/1/16   SL 12      63,765    11,676    52,089
H2 Pan Feeder Lines - (3) NEW BROOD HOUSES                                 9/1/16    SL 12      61,683    11,295    50,389
Fans (24) 8 per house, 366DD Gaiv. Hyflo .5H) - (3) NEW BROOD HOUSES 9/1/16          SL 12      42,335     7,752    34,583
Curtains - (3) NEW BROOD HOUSES                                             9/1/16   SL 12      34,956     6,401    28,556
Feed Fill System (Model 75x70' Tandem Flex Auger Fill System) - (3) NEW BR 9/1/16    SL 12      25,242     4,622    20,620
Fogger System w/ Booster Pump (1.5HP, 1PH, 25GP)- (3) NEW BROOD HOU 9/1/16           SL 12      14,182     2,597    11,585
Controller: Chore-Tronics MOD.24 - (3) NEW BROOD HOUSES                     9/1/16   SL 12      19,377     3,548    15,829
Generator, 16kw Electrical Generator - (3) NEW BROOD HOUSES                 9/1/16   SL 12      12,136     2,222     9,914
Grain Silo (15.4 Ton w/Ladder) - (3) NEW BROOD HOUSES                      9/1/16    SL 12      27,680     5,068    22,612
6,000 Gal Propane Tank - (3) NEW BROOD HOUSES                              9/1/16    SL 12      75,435    13,813    61,623
MAJOR REPAIR FA#80055, COMPRESSOR REBUILD                                  4/14/17   SL 12       4,708       620     4,088
BUMP RELEASE HOPPER 1 - 1.5 YD                                             4/28/17   SL 12       1,269       163     1,106
TABLE, WEBER SLICING TABLE FOR LINE 6                                      5/19/17   SL 12       4,053       501     3,551
CART, SS H/D 2 SHELF UTILITY CART, 42Lx25w, 1200LB CAP, FOR SLICIN 5/26/17           SL 12       1,049       128       921
    Case 2:18-bk-23361-RK              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                  Desc
                                       Main Document    Page 77 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                         DESCRIPTION                               ACQ      DM LF   BEGBASIS Accum Dep   NBV
PUMP, VERTICAL INLINE PATTERSON HVAC PUMP, FOR CITY BOOSTER 6/19/17         SL 12       3,683      430     3,253
PRINTER, THERMAL, SHARED BTWN 04/70 & 05/70 (FA#69519 & 69519-1 7/12/17     SL 12         821       92       730
PRINTER, THERMAL, SHARED BTWN 04/70 & 05/70 (FA#69519 & 69519-1 7/12/17     SL 12         821       92       730
PRESSURE WASHER, BE ELECTRIC, B3010E3C, 3000 PSI,FOR RACK WA 7/14/17        SL 12       1,481      164     1,317
PUMP, VACUUM, GVS 300, FRG002149, 3PH 230/460V 50/60H             7/7/17    SL 12      10,679    1,202     9,477
PUMP, VACUUM, GVS 300, FRG002150, 3PH 230/460V 50/60H             7/7/17    SL 12      10,679    1,202     9,477
GENERATOR, PORTABLE, 9375 WATTS, 420CC                            8/10/17   SL 12       1,771      186     1,586
PUMP, BOOSTER GOULDS, M: 3410 S:Q228C542, 2X3-11, BRONZE FITTE 7/29/17      SL 12       9,359    1,006     8,353
FRICK AMMONIA COIL M: AGHN 090.2H/28-H2L/10P.M S: 300/775929.001 8/18/17    SL 12      38,867    4,002    34,865
WASTEWATER SAMPLER HEAD, HACH AS950                               8/25/17   SL 12       4,070      413     3,657
MOTOR, SWECO, 2.5 HP 460V 60/3/1200 HOSTILE DUTY                  9/20/17   SL 12       3,545      338     3,207
CHICKMASTER COLOR TOUCH SCREEN, 641D-02-4935, GEN IV, 2 PORT 9/12/17        SL 12       1,110      108     1,002
CHICKMASTER COLOR TOUCH SCREEN, 641D-02-4935, GEN IV, 2 PORT 9/14/17        SL 12       1,110      107     1,003
MAJOR REPAIR FA#68408, NEW MOTOR, RAM 500 HP 3570 RPM RS-M90 10/2/17        SL 12      18,369    1,703    16,666
BATTERY, FORKLIFT, GNB 24V, M:M1501208513A, SN:GHW2835, BAGGI 10/9/17       SL 12       3,062      279     2,783
BATTERY, FORKLIFT, GNB 24V, M:M1501208513A, SN:GHW2838, BAGGI 10/19/17      SL 12       3,062      272     2,790
MAJOR REPAIR FA#68222, (2) 2-1/2" KUNKLE 6252FLJ01-AS BOILER REL 10/7/17    SL 12       2,179      200     1,980
MAJOR REPAIR FA#68222, (2) 2-1/2" KUNKLE 6252FLJ01-AS BOILER REL 10/7/17    SL 12       2,338      214     2,124
MAJOR REPAIR FA#67283 FEED AUGER EQ#8366                           5/9/17   SL 12       1,837      231     1,605
REBUILD FA#80053 COMPRESSOR #4                                   11/29/17   SL 12       7,068      562     6,506
MAJOR REPAIR FA#80045 COMPRESSOR #3                              11/29/17   SL 12       4,878      388     4,491
BUCHI ROTOVAPOR R-100                                             11/7/17   SL 12       4,743      401     4,342
HATCHER ROOM REPAIRS - EXHAUST SYSTM & DOWN CATCH DUCT            5/18/17   SL 12       5,409      671     4,739
CURTAIN SYSTEM UPGRADE                                            4/24/17   SL 12       4,974      644     4,330
TANK, 2000 GAL VERTICAL WATER                                    11/15/17   SL 12       1,318      109     1,209
HEATERS FOR GROWOUT BARNS #9, #14                                 12/5/17   SL 12       1,595      125     1,470
WATER SOFTENER SYSTEM, 9100 SXT 90 COMPLETE TWIN ALT.             1/11/18   SL 12       3,698      258     3,441
FA#69474 EXTEND EXISTING BELT CONVEYOR, LINE 10, BY 24"           1/19/18   SL 12       2,570      174     2,396
PUMP, 630 VACUUM, 25HP TEFC MOTOR & 3" VACUUM CANISTER            1/16/18   SL 12      23,087    1,581    21,506
AIRSHIRZ, STANDARD XL, COMPLETE UNIT FOR PRODUCTION               1/10/18   SL 12       2,626      183     2,443
SPRAY STATION, FOAM, 20 GAL, PORTABLE, USED TO CLEAN WALLS         1/5/18   SL 12       1,037       74       963
MAJOR REPAIRS FA#8707                                             1/25/18   SL 12      13,661      908    12,753
FEED SYSTEM MODIFICATION, SPLIT HOUSE 1 MIDDLE                     5/4/17   SL 12       3,609      459     3,150
UPDATE FEED SYSTEM - (HSE 16 & 36) CUMBERLAND                      5/4/17   SL 12       7,813      994     6,820
UPDATE FEED SYSTEM - CUMBERLAND                                    5/4/17   SL 12       2,916      371     2,545
COMPRESSOR, WHITEWATER AIR RITE                                   12/4/17   SL 12       1,741      136     1,604
COMPRESSOR, WHITEWATER AIR RITE                                   12/4/17   SL 12       1,741      136     1,604
LABMASTER-AW STANDARD-LAB WATER ACTIVITY METER                     3/8/17   SL 12      13,485    1,890    11,595
MAJOR RPR FA#8200, NEW BLADE, MISKIN SCRAPPER                     1/30/18   SL 12       2,911      190     2,721
FORKLIFTS (2), HD SELF DUMPER, WRIGHT 30099, FOR WASTEWATER, 2/2/18         SL 12       3,852      249     3,603
BATTERY, FORKLIFT 24V REACO, TRAY 090, M:12-85-13, SN:R85499      3/7/18    SL 12       3,293      188     3,105
RANGE PENS                                                        6/15/17   SL 12       3,286      386     2,899
RANGE PENS                                                        1/29/17   SL 12      55,198    8,217    46,981
BRAWLEY HOUSE#5 CONVERSION TO BROOD                               7/30/17   SL 12      10,862    1,166     9,696
STOVES (60) BROODING STOVES                                      11/15/17   SL 12      11,973      990    10,984
RANGE PENS, ALL BROOD & GROWOUT BARNS                             3/15/17   SL 12      61,940    8,584    53,356
RANGE PENS                                                         2/1/17   SL 12      16,594    2,459    14,135
PUMP END & MOTOR, 25 HP FRANKLIN SUBMERSIBLE, EAST WELL           8/15/17   SL 12      11,688    1,211    10,476
CURTAIN UPGRADES, HOUSE #5 TO #11                                 1/30/17   SL 12      24,390    3,625    20,765
CURTAIN UPGRADES, HOUSE #10 TO #14                               12/30/16   SL 12      57,916    9,018    48,898
VAPORIZER RH120 & COMPLETE HEADER, PROPANE                       12/15/17   SL 12      11,074      839    10,234
GENERATOR, PORTABLE, 9375 W, 420CC 7500W 120/240 VAC BRIGGS & 6/22/18       SL 12       1,607       52     1,554
GENERATOR, PORTABLE, 9375 W, 420CC 7500W 120/240 VAC BRIGGS & 6/22/18       SL 12       1,607       52     1,554
PRINTER, SATOLABEL FOR LABEL ROOM                                 3/19/18   SL 12       1,534       83     1,451
PUMP , WB 5.4 HP VACUUM PUMP BOOSTER FOR LINE 9                   6/28/18   SL 12      13,536      423    13,112
BATTERY, FORLIFT 24 V REACO M:12-85A-13 JK42                      6/29/18   SL 12       3,293      102     3,191
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                      Desc
                                      Main Document    Page 78 of 368

Zacky & Sons Poultry, LLC
Case #2:18‐bk‐23361‐RK
Fixed Asset List ‐ Other Equipment

                      DESCRIPTION                                ACQ      DM LF   BEGBASIS Accum Dep        NBV
PUMP, DIAPHRAGM, REGULATOR HYPRO GH50 HYPRO DBA 160              7/5/18   SL 12       2,635       78           2,557
PUMP, STATOR, MOYNO, F5111E, 1FF10H                             6/29/18   SL 12       3,571      111           3,460
PUMP, DIAPHRAGM, REGULATOR HYPRO GH50 HYPRO DBA 200 SPLIT BETWE 7/24/18   SL 12       1,463       37           1,426
PUMP, DIAPHRAGM, REGULATOR HYPRO GH50 HYPRO DBA 200 SPLIT BETWE 7/24/18   SL 12       1,463       37           1,426
GENORATORS (3) PORTABLE BRIGGD & STRATTON 7500W 2100SERIES 7/28/18        SL 12       1,443       35           1,407
GENORATORS (3) PORTABLE BRIGGD & STRATTON 7500W 2100SERIES 7/28/18        SL 12       1,443       35           1,407
GENORATORS (3) PORTABLE BRIGGD & STRATTON 7500W 2100SERIES 7/28/18        SL 12       1,443       35           1,407
EYE STATION BRADLEY, DRENCH SHOWER W/ EYE WASH S19-360DC        8/6/18    SL 12       2,068       46           2,022
                                                                                  14,384,894   6,112,195   8,272,699
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                        Desc
                                                             Main Document    Page 79 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                     Case number (If known) 2:18-bk-23361-RK
                Name

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 2020 S. East Aveue,
                     Fresno, CA
                     Property Name:
                     Fresno Office
                     Property Description:
                     Office
                     Approx. Acerage:
                     9.57
                     Approx. SF of
                     Buildings on Site:
                     12,000

                     Great Rock has a first
                     priority deed of trust
                     lien on all owned real
                     property listed in
                     Schedule A, other
                     than the real property
                     located at 190 N.
                     Throne and 18804
                     S.Camden Ave.

                     GemCap has a
                     second priority deed
                     of trust lien on all
                     owned real property
                     listed in Schedule A,
                     other than the real
                     property located at
                     190 N. Throne and
                     18804 S.Camden Ave.                  Fee simple                   Unknown       Liquidation                     $1,420,000.00


           55.2.     2222 & 2240 S. East
                     Avenue, Fresno, CA
                     Property Name: East
                     Plant
                     Property Description:
                     Processing Plant
                     Approx. Acerage:
                     4.98
                     Approx. SF of
                     Buildings on Site:
                     51,045                               Fee simple                   Unknown       Liquidation                     $1,526,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                      Desc
                                                             Main Document    Page 80 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                    Case number (If known) 2:18-bk-23361-RK
                Name

           55.3.     2950 E. California
                     Avenue, Fresno, CA
                     Property Name:
                     Empire
                     Property Description:
                     Processing Plant
                     Approx. Acerage:
                     11.53
                     Approx. SF of
                     Buildings on Site:
                     164,198                              Fee simple                   Unknown       Liquidation                  $4,900,000.00


           55.4.     2272 S. East Avenue,
                     Fresno, CA
                     Property Name:
                     Florence
                     Property Description:
                     Dry Goods
                     Warehouse
                     Approx. Acerage:
                     2.97
                     Approx. SF of
                     Buildings on Site:
                     30,000                               Fee simple                   Unknown       Liquidation                  $1,600,000.00


           55.5.     1111 Navy Drive,
                     Stockton, CA
                     Property Name:
                     Stockton
                     Property Description:
                     Cook Plant
                     Approx. Acerage:
                     15.17
                     Approx. SF of
                     Buildings on Site:
                     103,988                              Fee simple                   Unknown       Liquidation                  $3,920,000.00


           55.6.     43501 6th Avenue,
                     Corcoran, CA
                     Property Name: 6th
                     Avenue
                     Property Description:
                     Brood/ Red/Grow
                     Ranch
                     Approx. Acerage: 400
                     Approx. SF of
                     Buildings on Site:
                     966,800                              Fee simple                   Unknown       Liquidation                  $5,040,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                      Desc
                                                             Main Document    Page 81 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                    Case number (If known) 2:18-bk-23361-RK
                Name

           55.7.     19010 & 19012 S.
                     Brawley , Fresno, CA
                     Property Name:
                     Brawley
                     Property Description:
                     Brood/Grow Ranch
                     Approx. Acerage: 80
                     Approx. SF of
                     Buildings on Site:
                     231,052                              Fee simple                   Unknown       Liquidation                  $1,800,000.00


           55.8.     590 W. Kamm
                     Avenue, Caruthers,
                     CA
                     Property Name:
                     Experimental
                     Property Description:
                     Brood/Grow Ranch
                     Approx. Acerage: 20
                     Approx. SF of
                     Buildings on Site:
                     104,190                              Fee simple                   Unknown       Liquidation                  $1,890,000.00


           55.9.     16395 & 16485 19th
                     Avenue, Lemoore,
                     CA
                     Property Name:
                     Holm/Holm
                     Property Description:
                     Brood/Grow Ranch
                     Approx. Acerage: 40
                     Approx. SF of
                     Buildings on Site:
                     104,388                              Fee simple                   Unknown       Liquidation                       $870,000.00


           55.10 17432 & 17388 18th
           .     Avenue, Lemoore,
                     CA
                     Property Name:
                     Holm/18th Avenue
                     Property Description:
                     Grow Ranch
                     Approx. Acerage:
                     78.79
                     Approx. SF of
                     Buildings on Site:
                     261,334                              Fee simple                   Unknown       Liquidation                  $1,710,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                      Desc
                                                             Main Document    Page 82 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                    Case number (If known) 2:18-bk-23361-RK
                Name

           55.11 19744 Kent Avenue,
           .     Lemoore, CA
                     Property Name:
                     Holm/Kent
                     Property Description:
                     Grow Ranch
                     Approx. Acerage:
                     77.19
                     Approx. SF of
                     Buildings on Site:
                     261,334                              Fee simple                   Unknown       Liquidation                  $1,830,000.00


           55.12 8351 McMullin Grade,
           .     Fresno, CA
                     Property Name: G&H
                     Property Description:
                     Brood/Grow Ranch
                     Approx. Acerage: 80
                     Approx. SF of
                     Buildings on Site:
                     478,712                              Fee simple                   Unknown       Liquidation                  $2,630,000.00


           55.13 1486 S. Industrial
           .     Way, Kerman, CA
                     Property Name:
                     Kerman
                     Property Description:
                     Hatchery
                     Approx. Acerage: 4
                     Approx. SF of
                     Buildings on Site:
                     26,921                               Fee simple                   Unknown       Liquidation                  $1,670,000.00


           55.14 190 N. Thorne,
           .     Fresno, CA
                     Property Name:
                     Thorne Garage
                     Property Description:
                     Maintinance Shop
                     Approx. Acerage:
                     3.39
                     Approx. SF of
                     Buildings on Site:
                     15,537                               Fee simple                   Unknown       Liquidation                       $200,000.00


           55.15 18804 S. Camden
           .     Ave, Laton, CA
                     Property Name: Litter
                     Yard
                     Property Description:
                     Open Land
                     Approx. Acerage:
                     22.56
                     Approx. SF of
                     Buildings on Site:
                     N/A                                  Fee simple                   Unknown       Liquidation                       $200,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                      Desc
                                                             Main Document    Page 83 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                    Case number (If known) 2:18-bk-23361-RK
                Name

           55.16 20115 Del Oro Road,
           .     Apple Valley, CA
                     Name: Del Oro Ranch
                     Approx. SF of
                     Buildings on Site:
                     152,341                              Leasehold                         $0.00                                             $0.00


           55.17 7915 Deep Creek
           .     Road, Apple Valley,
                     CA
                     Name: Deep Creek
                     Ranch
                     Approx. SF of
                     Buildings on Site:
                     92,393                               Leasehold                         $0.00                                             $0.00


           55.18 18606 Lords Road,
           .     Helendale, CA
                     Name: Helendale
                     Ranch
                     Approx. SF of
                     Buildings on Site:
                     110,982                              Leasehold                         $0.00                                             $0.00


           55.19 9507 Niles Ave. ,
           .     Corcoran, CA
                     Name: Samual Brood
                     Approx. SF of
                     Buildings on Site:
                     105,638                              Leasehold                         $0.00                                             $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                      Desc
                                                             Main Document    Page 84 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                    Case number (If known) 2:18-bk-23361-RK
                Name

           55.20 Single Lease of:
           .     (1) 8479 South
                     Madera Avenue
                     Fresno, CA
                     Name: Huntsman
                     Ranch
                     Approx. SF of
                     Buildings on Site:
                     279,220

                     (2) 5556 S. Placer
                     Ave., San Juaquin,
                     CA
                     Name: Placer Ranch
                     Approx. SF of
                     Buildings on Site:
                     261,092

                     (3) 5546 S. Placer
                     Ave., San Juaquin,
                     CA
                     Name: American
                     Brood Ranch
                     Approx. SF of
                     Buildings on Site:
                     103,950

                     (4) 20739 W.
                     American Ave.,
                     Kerman, CA
                     Name: American
                     Grow Ranch
                     Approx. SF of
                     Buildings on Site:
                     261,092                              Leasehold                         $0.00                                             $0.00


           55.21 5606 E. Davis Ave.,
           .     Laton, CA
                     Name: Sunbird
                     Ranch
                     Approx. SF of
                     Buildings on Site:
                     222,800                              Leasehold                         $0.00                                             $0.00


           55.22 25765 W. Whitebridge
           .     Rd., Mendota, CA
                     Name:
                     Kerman/Whitesbridge
                     Ranch
                     Approx. SF of
                     Buildings on Site:
                     478,712                              Leasehold                         $0.00                                             $0.00


           55.23 15956 S. East Ave.,
           .     Caruthers, CA
                     Name: Potter Ranch
                     Approx. SF of
                     Buildings on Site:
                     111,340                                                                $0.00                                             $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                         Desc
                                                             Main Document    Page 85 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                     Case number (If known) 2:18-bk-23361-RK
                Name



            55.24 13200 Crossroads
            .     Parkway North, City
                     of Industry, CA
                     Name: Crossroads
                     Office
                     Approx. SF of
                     Buildings on Site:
                     3,395                                Leasehold                         $0.00                                                $0.00


            55.25 11005 Nevada Ave.,
            .     Hanford, CA
                     Name: Crossroads
                     Office
                     Approx. SF of
                     Buildings on Site:
                     312,812                              Leasehold                         $0.00                                                $0.00




 56.        Total of Part 9.                                                                                                      $31,206,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                      Desc
                                                             Main Document    Page 86 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                    Case number (If known) 2:18-bk-23361-RK
                Name

           US Trademark Registrations, Reg. No., Reg.
           Date. Expiration Date:

           Zacky Farms, 2781924, 11/11/03, 11/11/23
           Zacky Farms (Stylized), 1351943, 7/30/85, N/A
           THE CALIFORNIAN, 4045537, 10/25/11,
           10/25/21
           Tender Gold, 4031760, 9/27/11, 9/27/21
           International Poultry, 4406003, 9/24/13, 9/24/23
           Samuel's Ranch, 4406006, 9/24/13, 9/24/23
           LillianZ Ranch, 4931634, 4/5/16, 4/5/26
           The Westerner, 86673467, 11/10/15, 11/10/25


           California Registrations, Reg. No., Reg. Date.
           Expiration Date:

           Quick'n Lean, 106948, 1/5/01, N/A
           Tender Gold, 105299, 7/22/99, N/A
           Poppy, 105301, 7/22/99, N/A
           Soup'R Chicken, 105298, 7/22/99, N/A
           Culinary Classics, 105297, 7/22/99, N/A
           International Poultry, 105296, 7/22/99, N/A
           Zacky Farms, 75993, 2/19/1985, N/A


           Domain Names:

           www.zacky.com
           www.zackyfarms.com


           Trade Names:

           Zacky
           Zacky Farms                                                               $110,000.00     Liquidation                       $101,000.00



 61.       Internet domain names and websites
           See Item 60                                                                      $0.00                                             $0.00



 62.       Licenses, franchises, and royalties

 63.       Customer lists, mailing lists, or other compilations
           Customer Lists                                                              Unknown                                           Unknown



 64.       Other intangibles, or intellectual property

 65.       Goodwill

 66.       Total of Part 10.                                                                                                      $101,000.00
           Add lines 60 through 65. Copy the total to line 89.

 67.       Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.       Is there an amortization or other similar schedule available for any of the property listed in Part 10?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                      Desc
                                                             Main Document    Page 87 of 368
 Debtor         Zacky & Sons Poultry, LLC                                                    Case number (If known) 2:18-bk-23361-RK
                Name


               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            The Debtor has various insurance policies with no
            current value to the Debtor than deposits/unearned
            premiums.                                                                                                                         $0.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            The Debtor is in the process of analyzing all rights and
            claims it may have against any and all parties. By not
            specifically identifying any such rights and claims, the
            Debtor is not waiving them. All rights and claims the
            Debtor may have against any and all parties are
            expressly preserved.

            The Debtor has no pending litigation claims.                                                                                Unknown
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                              $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 2:18-bk-23361-RK                                Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                                    Desc
                                                                 Main Document    Page 88 of 368
 Debtor          Zacky & Sons Poultry, LLC                                                                           Case number (If known) 2:18-bk-23361-RK
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $297,442.98

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $933,727.18

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $3,867,530.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $298,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                    $656,199.10

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $81,166.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $2,513,023.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $31,206,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $101,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $8,748,088.26            + 91b.           $31,206,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $39,954,088.26




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
           Case 2:18-bk-23361-RK                              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                         Desc
                                                              Main Document    Page 89 of 368
 Fill in this information to identify the case:

 Debtor name         Zacky & Sons Poultry, LLC

                                                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)             2:18-bk-23361-RK
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Associated Feed & Supply                       Describe debtor's property that is subject to a lien                 $189,458.81                  Unknown
       Creditor's Name                                Proceeds from the sale of eggs, poultry, or
                                                      other products derived from eggs and
       P.O. BOX 2367                                  poultry.
       Turlock, CA 95381
       Creditor's mailing address                     Describe the lien
                                                      Agricultural
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   GemCap Lending I, LLC                          Describe debtor's property that is subject to a lien             $15,900,000.00            $39,929,088.26
       Creditor's Name                                GC has (1) a 1st priority lien on substantially
       co Todd Lander/Freeman,                        all of the Debtor's personal property and (2) a
       Freeman et                                     2nd priority deed of trust lien on all owned
       1888 Century Park East,                        real property listed in Sched A, with
       Suite 1900                                     exceptions noted therein.
       Los Angeles, CA 90067
       Creditor's mailing address                     Describe the lien
                                                      First Priority Lien on Substantially All Pers.
                                                      Prop. /Second Deed of Trust on RP
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                 Desc
                                                              Main Document    Page 90 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                Case number (if know)    2:18-bk-23361-RK
              Name


       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Great Rock Cap. Partners
 2.3                                                  Describe debtor's property that is subject to a lien               $28,200,000.00    $39,929,088.26
       Mgmt, LLC
       Creditor's Name                                GR has a (1) 1st priority deed of trust lien on
                                                      all owned real property listed in Sched A,
       co Paul Hastings                               with exceptions noted therein, and (2) a 2nd
       LLP/Leslie Plaskon                             priority lien on substantially all of the
       200 Park Avenue                                Debtor's personal property
       New York, NY 10166
       Creditor's mailing address                     Describe the lien
                                                      First Deed of Trust on RP/Second Priority
                                                      Lien on Substantially All Pers. Prop.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       May 2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Lillian Zacky, as Tee of the
 2.4                                                                                                                     $21,665,877.53     $8,723,088.26
       Robert                                         Describe debtor's property that is subject to a lien
       Creditor's Name                                Lillian Zacky, as Tee, has a 3rd priority lien on
       D. Zacky and Lillian D.                        substantially all of the Debtor's personal
       Zacky Trust                                    property
       1010 Moraga Drive
       Los Angeles, CA 90049
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Wells Fargo                                    Describe debtor's property that is subject to a lien                     Unknown        $25,000.00

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 2:18-bk-23361-RK                              Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                       Desc
                                                              Main Document    Page 91 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                Case number (if know)       2:18-bk-23361-RK
              Name

       Creditor's Name                                Wells Fargo - Time Deposit - Security for
       c/o JMBM / Robert B.                           Obligations to Wells Fargo - Acct# 0710
       Kaplan
       Two Embarcadero Center,
       5th Fl
       San Francisco, CA 94111
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $65,955,336.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        34

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                            Desc
                                                             Main Document    Page 92 of 368
 Fill in this information to identify the case:

 Debtor name         Zacky & Sons Poultry, LLC

                                                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)           2:18-bk-23361-RK
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $402.13         $0.00
           ACOSTA RAMIREZ, CHRISTOPH                                 Check all that apply.
           2011 S 4TH ST                                                Contingent
           FRESNO, CA 93702                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $3,589.65         $938.69
           ADAME-SALDANA, MACARIO                                    Check all that apply.
           3885 E. ANDREWS AVE                                          Contingent
           FRESNO, CA 93726                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   26717                               Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                          Desc
                                                             Main Document    Page 93 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,407.13      $386.68
          Adan Tejeda Perez                                          Check all that apply.
          9306 GRAYSON RD                                               Contingent
          DENAIR, CA 95316                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,668.49      $1,405.02
          AGUILAR-SANCHEZ, WALTER                                    Check all that apply.
          1808 S 5TH STREET                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,754.81      $3,892.97
          AGUIRRE, NICOLAS M                                         Check all that apply.
          4034 EAST GRANT                                               Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $279.96      $0.00
          Aldo Aceves Salamanca                                      Check all that apply.
          920 S 2ND ST                                                  Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                          Desc
                                                             Main Document    Page 94 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,066.34      $3.23
          Aldo Isal Mendoza                                          Check all that apply.
          1700 DAIRY AVE #147                                           Contingent
          CORCORAN, CA 93212                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,588.08      $0.00
          Alejadro Maldonado Jr                                      Check all that apply.
          P O BOX 74                                                    Contingent
          SAN JOAQUIN, CA 93660                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $73.26      $0.00
          ALEJANDREZ, EMILIO                                         Check all that apply.
          2038 S WILLOW AVE # 4                                         Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,582.05      $891.30
          Alvarado Pedro Ramos                                       Check all that apply.
          529 E. NINTH ST                                               Contingent
          HANFORD, CA 93230                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                          Desc
                                                             Main Document    Page 95 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $13,199.05      $7,715.33
          ALVARADO, RAUL                                             Check all that apply.
          16159 CINDY AVENUE                                            Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $817.34      $130.87
          ALVAREZ, MARIA DELIDA                                      Check all that apply.
          360 N ROOSEVELT #102                                          Contingent
          FRESNO, CA 93701                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,828.56      $128.67
          Ambrosio Castro Vielma                                     Check all that apply.
          PO BOX 132                                                    Contingent
          ALPAUGH, CA 93201                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,601.82      $76.49
          Angela Montes De Oca                                       Check all that apply.
          2326 S HOLLY AVE                                              Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                          Desc
                                                             Main Document    Page 96 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,018.52      $1,919.44
          AQUINO PEREZ, MARTIN                                       Check all that apply.
          4564 N SHARON AVE #D                                          Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,876.04      $1,748.34
          ARIAS-CARRILLO, MISAEL W                                   Check all that apply.
          1278 E DUFF AVE                                               Contingent
          REEDLEY, CA 93654                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,477.93      $1,225.23
          ARIZAGA, HECTOR                                            Check all that apply.
          725 VILLA AVE APT #143                                        Contingent
          CLOVIS, CA 93612                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $921.48      $0.00
          ARMBRISTER, KIANA                                          Check all that apply.
          2029 E SUSSEX WAY #214                                        Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                          Desc
                                                             Main Document    Page 97 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,328.64      $1,843.86
          ARROYO, ENRIQUE SANCHEZ                                    Check all that apply.
          11910 PECOS RD                                                Contingent
          APPLE VALLEY, CA 92308                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $728.45      $0.00
          ARTEAGA, ROSEMARY                                          Check all that apply.
          4524 W PALO ALTO AVE #101                                     Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,843.62      $557.89
          AUSBORN, MATTHEW RAY                                       Check all that apply.
          268 N U ST #13                                                Contingent
          FRESNO, CA 93701                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $773.26      $0.00
          AVALOS, CLAUDIA                                            Check all that apply.
          145 E. BROWN AVE                                              Contingent
          FRESNO, CA 93704                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                          Desc
                                                             Main Document    Page 98 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,383.10      $247.78
          AVALOS, JUAN                                               Check all that apply.
          1502 S 4TH ST                                                 Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,470.08      $2,936.16
          AYALA, ARMANDO GARCIA                                      Check all that apply.
          2133 MARIPOSA DR                                              Contingent
          HUGHSON, CA 95326                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,911.21      $330.53
          AYALA, JOSE L                                              Check all that apply.
          3902 E NEVADA AVE                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,324.21      $259.86
          AYALA, MARIA                                               Check all that apply.
          4854 E TULARE AVE #104                                        Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                          Desc
                                                             Main Document    Page 99 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,369.68      $5,623.13
          AYTO, LARRY                                                Check all that apply.
          7999 DEEP CREEK ROAD                                          Contingent
          APPLE VALLEY, CA 92308                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,631.88      $922.45
          BAKER, GERALD EDWIN                                        Check all that apply.
          2533 W NIELSON                                                Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,145.27      $117.35
          BANUELOS, JACOB ANTHONY                                    Check all that apply.
          1619 E. WEBSTER AVE                                           Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $600.88      $0.00
          BARBOSA, JOVITA                                            Check all that apply.
          1786 E GERALD AVE                                             Contingent
          DINUBA, CA 93618                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 100 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,990.30      $929.02
          BARBOZA, MARIA LUZ ZENDEJ                                  Check all that apply.
          4324 E BALL AVE                                               Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,269.92      $222.52
          BECERRIL CONTRERAS, MARIA                                  Check all that apply.
          293 E RICHARDSON WAY                                          Contingent
          HANFORD, CA 93230                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $256.63      $39.86
          BEJARANO, LUIS MANUEL                                      Check all that apply.
          3158 E BELMONT AVE                                            Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,163.58      $281.86
          BENJAMIN, MIULEEN                                          Check all that apply.
          1619 E WEBSTER AVE                                            Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 101 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $386.74      $0.00
          BLAZA, MAGDALENA                                           Check all that apply.
          41121 CENTRAL DRIVE                                           Contingent
          OROSI, CA 93647                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,005.53      $0.00
          BONNER, SHARETHA MASAKO                                    Check all that apply.
          4848 N GLENN AVE APT D                                        Contingent
          FRESNO, CA 93704                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,923.06      $1,170.78
          BORBA, KIRK A                                              Check all that apply.
          19431 E ADAMS AVE                                             Contingent
          REEDLEY, CA 93654                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,904.42      $867.49
          BOWERS, JERMAINE DUANE                                     Check all that apply.
          6 PICO AVE APT D                                              Contingent
          CLOVIS, CA 93612                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 102 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,964.20      $0.00
          BRIGGS, RICHARD J                                          Check all that apply.
          597 W SCOTT AVE                                               Contingent
          CLOVIS, CA 93612                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,531.86      $907.01
          BROCK, JAYMIE                                              Check all that apply.
          2503 MINNEWAWA AVE                                            Contingent
          CLOVIS, CA 93612                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,679.95      $2,000.02
          BUGARINI, JOSE MANUEL                                      Check all that apply.
          5063 E WEATHERMAKER                                           Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $12,115.04      $0.00
          BURNHAM, STEVE                                             Check all that apply.
          38 Siena                                                      Contingent
          Laguna Niguel, CA 92677                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 103 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,057.86      $247.05
          BUSTAMANTE, ANGEL                                          Check all that apply.
          3202 E BUTLER AVE                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $11,820.14      $7,390.16
          CALDERON, ALVARO                                           Check all that apply.
          5478 W HOLLAND AVE                                            Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,397.04      $2,429.58
          CALDERON, LUZ                                              Check all that apply.
          590 W KAMM ST                                                 Contingent
          CARUTHERS, CA 93609                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,869.26      $1,901.80
          CALDERON-CERDA, BERNARDO                                   Check all that apply.
          6999 DEEP CREEK                                               Contingent
          APPLE VALLEY, CA 92308                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 12 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 104 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,198.60      $308.29
          CAMACHO, CARLOS EDUARDO                                    Check all that apply.
          3215 E BUTLER AVE                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $618.51      $161.32
          CAMPOS, JOSE                                               Check all that apply.
          340 E ADAMS APT 20                                            Contingent
          FOWLER, CA 93625                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,411.22      $284.24
          Candelaria Ramirez Maria                                   Check all that apply.
          8351 S. McMullin Grade                                        Contingent
          Fresno, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,113.04      $4,145.58
          CARRASCO-SANABRIA, R                                       Check all that apply.
          1113 ALDER AVE                                                Contingent
          CORCORAN, CA 93212                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 13 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 105 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,302.63      $2,547.42
          CARREON, OLIVERIO H                                        Check all that apply.
          40275 NANCY RD                                                Contingent
          CUTLER, CA 93615                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,881.74      $548.07
          CARRILLO, ANGEL                                            Check all that apply.
          2828 N CHANCE                                                 Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,644.83      $316.07
          CARRILLO, DANIEL LUPE                                      Check all that apply.
          1025 W VALENCIA AVE                                           Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,650.92      $1,246.32
          CARRILLO, MARIA C                                          Check all that apply.
          2453 S 11TH STREET                                            Contingent
          FRESNO, CA 93725                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 14 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 106 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.55     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,544.85      $1,761.96
          CARRILLO-COSIO, ALLAN A                                    Check all that apply.
          1856 S PRICE AVE                                              Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.56     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,954.84      $530.58
          CASAS, FERNANDO                                            Check all that apply.
          2369 S G ST                                                   Contingent
          FRESNO, CA 93721                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.57     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,038.36      $1,285.53
          CASTANEDA, LUCIANA FLOREN                                  Check all that apply.
          4778 E SIMPSON                                                Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.58     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,922.20      $531.43
          CASTILLO, BENJAMIN JESSE                                   Check all that apply.
          981 POLLASKY AVE APT F                                        Contingent
          CLOVIS, CA 93612                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 15 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 107 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.59     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $897.31      $0.00
          CAYABO, SILVIA SIAGAN                                      Check all that apply.
          810 N FLORAL ST                                               Contingent
          VISALIA, CA 93291                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.60     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $781.36      $76.49
          CERVANTES, CHRISTOPHER SY                                  Check all that apply.
          4136 N THESTA AVE APT 7                                       Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.61     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,160.00      $16.35
          CERVANTES, MARIA D                                         Check all that apply.
          4773 E BUTLER AVE                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.62     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,871.09      $151.11
          Cesar Ballesteros                                          Check all that apply.
          1515 CLAIRE AVE                                               Contingent
          CORCORAN, CA 93212                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 16 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 108 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.63     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,364.39      $555.16
          CHANG, SEE                                                 Check all that apply.
          4054 E. DWIGHT WAY #109                                       Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.64     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,004.70      $0.00
          CHAPMAN, GARRY                                             Check all that apply.
          454 W TRENTON AVE                                             Contingent
          CLOVIS, CA 93619                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.65     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,091.39      $231.35
          CHATMAN, DEVON MARSHAWN                                    Check all that apply.
          2240 S. CHERRY AVE                                            Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.66     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,072.16      $1,150.86
          CHAVEZ, ESMERALDA                                          Check all that apply.
          591 S SISKIYOU                                                Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 17 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 109 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.67     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,912.39      $3,354.87
          CHITTAPHONG, VINCE T                                       Check all that apply.
          4121 W FENDER AVE                                             Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.68     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $163.68      $0.00
          COLEMAN, CATRINNA MARIE                                    Check all that apply.
          5175 N. FRESNO ST 231                                         Contingent
          FRESNO, CA 93710                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.69     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,112.35      $406.89
          CONWAY, EDWIN KEITH                                        Check all that apply.
          108 W. EDEN                                                   Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.70     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,419.55      $0.00
          COOPER, DELONI DEADWYLER                                   Check all that apply.
          4782 E DWIGHTWAY                                              Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 18 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 110 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.71     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,379.49      $708.87
          CORNEJO, VICENTE                                           Check all that apply.
          1608 S. HAZELWOOD                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.72     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,161.51      $713.85
          CORONA, AMELIA                                             Check all that apply.
          3749 1/2 CYPRESS AVE                                          Contingent
          EL MONTE, CA 91731                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.73     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,937.26      $3,969.80
          CORONA, HUMBERTO                                           Check all that apply.
          679 VIA CERIONI                                               Contingent
          MADERA, CA 93637                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.74     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,260.76      $299.00
          CORTES, TERESA                                             Check all that apply.
          1215 S ARROYO AVE                                             Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 19 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 111 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.75     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $784.94      $0.00
          COSIO, LUIS ALBERTO SANTO                                  Check all that apply.
          330 S GARDEN                                                  Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.76     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,633.07      $1,206.77
          COSIO-VILLA, MARIA R                                       Check all that apply.
          2432 S LOTUS AVE                                              Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.77     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,929.10      $4,271.14
          COVARRUBIAS, JAVIER                                        Check all that apply.
          50 REDWOOD AVE                                                Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.78     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,916.00      $1,850.79
          COX, JOHN D                                                Check all that apply.
          3708 N PALM AVE                                               Contingent
          FRESNO, CA 93704                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 20 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 112 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.79     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,426.41      $1,199.55
          CZECHNER, MARTHA G                                         Check all that apply.
          1346 N. EATON AVE                                             Contingent
          DINUBA, CA 93618                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.80     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $27,816.70      $1,437.39
          DAHLEN, TOM                                                Check all that apply.
          9929 Laurel Springs Ave                                       Contingent
          Las Vegas, NV 89134                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.81     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,949.39      $6,339.12
          Daniel Torres                                              Check all that apply.
          9235 S LAC JAC                                                Contingent
          REEDLEY, CA 93654                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.82     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,795.55      $1,310.77
          DAYTON, CHRIS E                                            Check all that apply.
          12460 STARDUST CIRCLE                                         Contingent
          VICTORVILLE, CA 92392                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 21 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 113 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.83     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,307.00      $1,118.30
          DEALBA, MARY ELVIRA                                        Check all that apply.
          5250 E HUNTINGTON                                             Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.84     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $799.89      $147.79
          DEJEAN, BRANDON JOSEPH                                     Check all that apply.
          1527 S THIRD ST                                               Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.85     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $696.00      $9.53
          DEVI, SATYA                                                Check all that apply.
          6204 W SAN JOSE AVE                                           Contingent
          FRESNO, CA 93723                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.86     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,385.12      $937.53
          DHALIWAL, BALBIR KAUR                                      Check all that apply.
          5160 W COTTON AVENUE                                          Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 22 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 114 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.87     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,161.46      $0.00
          DI PINTO, RANDEL J                                         Check all that apply.
          2377 LOS ALTOS AVE                                            Contingent
          CLOVIS, CA 93611                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.88     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,158.64      $13.11
          DIAZ DE MICHEL, MARIA                                      Check all that apply.
          3754 E NEVADA                                                 Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.89     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,723.52      $446.46
          DIAZ, MIGUEL ANGEL                                         Check all that apply.
          147 E EDEN AVE                                                Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.90     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,855.64      $0.00
          DOBIS, JASON                                               Check all that apply.
          4929 N. Hollow Ln                                             Contingent
          Boise, ID 83702                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 23 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 115 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.91     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,321.71      $0.00
          DRUM, LOUISE                                               Check all that apply.
          3093 W ASHCROFT                                               Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.92     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,133.59      $1,561.84
          DURAN, ROY JESUS                                           Check all that apply.
          5122 E. OLIVE APT # 120                                       Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.93     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,363.23      $151.90
          EASON, DEONDRE REY                                         Check all that apply.
          5235 N AGUSTA                                                 Contingent
          FRESNO, CA 93710                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.94     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,586.07      $16.56
          EASTER, LEROY                                              Check all that apply.
          942 KAVILAND AVE                                              Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 24 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 116 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.95     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,927.27      $461.98
          EDELBROCK, JEREMY                                          Check all that apply.
          2229 E DONNER AVE                                             Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.96     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,498.85      $0.01
          Efrain Pulido                                              Check all that apply.
          262 S BORDEAUX AVE                                            Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.97     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,782.88      $149.86
          Elizabeth Floresdeacosta                                   Check all that apply.
          9123 S BRYAN AVE                                              Contingent
          RAISIN CITY, CA 93652                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.98     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,166.21      $309.97
          Emidio Carranza Carranza                                   Check all that apply.
          6998 MERCED FALLS RD                                          Contingent
          SNELLING, CA 95369                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 25 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 117 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.99     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,898.36      $2,557.26
          Emilia Arias Munoz                                         Check all that apply.
          145 HUNT RD                                                   Contingent
          NEWMAN, CA 95360                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.100    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,336.57      $0.00
          ESCOBAR, MERY A                                            Check all that apply.
          2809 MILL ST                                                  Contingent
          SELMA, CA 93662                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.101    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,510.92      $3,784.98
          ESPARZA-FLORES, MAURICIO                                   Check all that apply.
          475 N ALICE STREET                                            Contingent
          DINUBA, CA 93618                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.102    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,500.84      $2,016.06
          ESPINO-DIAZ, GERARDO                                       Check all that apply.
          11931 KIOWA ROAD                                              Contingent
          APPLE VALLEY, CA 92308                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 26 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 118 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.103    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,110.25      $1,757.12
          ESQUIVEL, MARIO                                            Check all that apply.
          974 FILBERT AVE                                               Contingent
          CLOVIS, CA 93611                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.104    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,095.76      $308.77
          ESTRADA, JOSE ANTONIO                                      Check all that apply.
          11344 S BRAWLEY AVE                                           Contingent
          CARUTHERS, CA 93609                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.105    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,157.15      $500.62
          ESTRADA-GUZMAN, JOSE M                                     Check all that apply.
          2006 9TH STREET                                               Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.106    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,747.32      $244.38
          ESTRADADEENCISO, SILVIA                                    Check all that apply.
          4320 E TURNER AVE                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 27 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 119 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.107    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,157.80      $1,679.27
          FARR, MICHAEL RAY                                          Check all that apply.
          208 NO 3RD ST                                                 Contingent
          FOWLER, CA 93625                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.108    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,088.86      $2,202.34
          Felimon C. Rodriguez                                       Check all that apply.
          5602 E DAVIS AVE                                              Contingent
          LATON, CA 93242                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.109    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,032.76      $3.23
          FIGUEROA IBARRA, MERCEDES                                  Check all that apply.
          1070 W GRIFFITH WAY #104                                      Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.110    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,153.04      $10,678.18
          FISHER, MARK                                               Check all that apply.
          316 W Palo Alto                                               Contingent
          Clovis, CA 93612                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 28 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 120 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.111    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,091.38      $476.67
          FLORES, JOSE MORENO                                        Check all that apply.
          2119 S LOTUS                                                  Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.112    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,500.46      $712.35
          FLORES, RAFAELA                                            Check all that apply.
          4816 E FILLMORE AVE # 204                                     Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.113    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,309.98      $552.64
          FONSECADESANCHEZ, ROSALIA                                  Check all that apply.
          2540 N FIRST                                                  Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.114    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,072.58      $0.00
          FOSTER, ERIC JAVON WILL                                    Check all that apply.
          1221 N PEACH AVE #264                                         Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 29 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 121 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.115    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,092.35      $263.82
          Francisco Ozuna Vasquez                                    Check all that apply.
          614 OTIS AVE SPC #6                                           Contingent
          CORCORAN, CA 93212                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.116    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,488.91      $2,091.87
          FREA, TRACY A                                              Check all that apply.
          5845 W WILLIS AVE                                             Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.117    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,919.04      $2,434.26
          FRIAS, CESAR SALINAS                                       Check all that apply.
          16469 YUCCA AVENUE                                            Contingent
          VICTORVILLE, CA 92395                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.118    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,954.42      $1,191.56
          GALEANA-RENTERIA, TOMAS                                    Check all that apply.
          709 7TH STREET                                                Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 30 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 122 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.119    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $717.06      $0.00
          GALLEGOS CEJA, ROSA E                                      Check all that apply.
          936 KLETTE AVE                                                Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.120    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,191.97      $84.07
          GALVAN MANRIQUEZ, VERONIC                                  Check all that apply.
          2304 S. LILY AVE                                              Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.121    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,458.09      $151.90
          GARCIA, BRENDA BERNICE                                     Check all that apply.
          3130 E PINE AVE                                               Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.122    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,818.32      $84.07
          GARCIA, EPIFANIA BELMONTE                                  Check all that apply.
          233 N. MARIPOSA ST                                            Contingent
          FRESNO, CA 93701                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 31 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 123 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.123    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $360.00      $5.29
          GARCIA, LUIS ANGEL GARCIA                                  Check all that apply.
          771 N LOURAE AVE                                              Contingent
          REEDLEY, CA 93654                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.124    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,797.61      $1,238.42
          GARCIA-ALVAREZ, JUAN M                                     Check all that apply.
          2357 SOUTH MAPLE                                              Contingent
          FRESNO, CA 93725                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.125    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,298.53      $780.07
          GARCIADEMEDRANO, MARIA                                     Check all that apply.
          4069 N FEDORA AVE                                             Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.126    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $981.18      $0.00
          GARIBAY, JUAN ARMANDO                                      Check all that apply.
          330 S GARDEN AVE APT 105                                      Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 32 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 124 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.127    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,387.78      $946.68
          GARZA, ROBERT ANTHONY                                      Check all that apply.
          424 K ST.                                                     Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.128    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,638.49      $0.00
          GILBRETH, JASON ALLEN                                      Check all that apply.
          4347 W. REGENCY APT 102                                       Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.129    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,301.83      $113.23
          GIVENS, LAMONT V                                           Check all that apply.
          2330 E ASHLAN AVE #207                                        Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.130    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,610.12      $231.35
          GIVENS, ROSHAUD MARQUEE                                    Check all that apply.
          1515 E JENSEN AVE APT 219                                     Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 33 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 125 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.131    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,509.48      $1,577.70
          GLASS, DEBBIE G                                            Check all that apply.
          2146 FLORAL AVENUE                                            Contingent
          SELMA, CA 93662                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.132    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,937.95      $3,972.37
          GOMEZ-ACEVEDO, OLIVA                                       Check all that apply.
          4674 E ALTA                                                   Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.133    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,281.30      $79.27
          GONZALES RIOS JR, MARIO                                    Check all that apply.
          2535 N FIRST APT 101                                          Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.134    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $743.36      $0.00
          GONZALES, JENNIFER LOUISE                                  Check all that apply.
          271 MCCABE AVE                                                Contingent
          MENDOTA, CA 93640                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 34 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 126 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.135    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,996.57      $244.90
          GONZALEZ, ANTONIO                                          Check all that apply.
          2424 E PRINCETON AVE                                          Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.136    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,110.28      $0.00
          GONZALEZ, BASILIA                                          Check all that apply.
          1901 PAYAN AVE                                                Contingent
          DINUBA, CA 93618                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.137    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $986.16      $0.00
          GONZALEZ, MARIA                                            Check all that apply.
          830 ROMERO AVE                                                Contingent
          PARLIER, CA 93648                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.138    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,482.91      $39.86
          GONZALEZ, SALLY                                            Check all that apply.
          1432 S GEARHART ST                                            Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 35 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 127 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.139    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,385.95      $1,901.17
          GONZALEZ, VENTURA                                          Check all that apply.
          11809 CIBOLA RD                                               Contingent
          APPLE VALLEY, CA 92308                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.140    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $735.13      $39.86
          GONZALEZVASQUEZ, RIGOBERT                                  Check all that apply.
          5271 E KINGS CANYON #109                                      Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.141    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,551.37      $589.37
          GOODWIN, TAMARA                                            Check all that apply.
          23215 IRONHORSE CANYON RD                                     Contingent
          DIAMOND BAR, CA 91765                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.142    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,458.66      $2,662.48
          Gregorio Torres                                            Check all that apply.
          20739 W AMERICAN                                              Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 36 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 128 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.143    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $652.86      $0.00
          GREGORY, JD                                                Check all that apply.
          5014 E ALTA #104                                              Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.144    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,417.88      $0.00
          GRIMES, ADOLPH R                                           Check all that apply.
          62 W SIERRA #102                                              Contingent
          FRESNO, CA 93704                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.145    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $595.00      $0.00
          GUEL, FABIOLA                                              Check all that apply.
          353 RECREATION                                                Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.146    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,385.04      $2,649.58
          GUTIERREZ, ERNEST HENRY                                    Check all that apply.
          1337 SONORA ST                                                Contingent
          MADERA, CA 93638                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 37 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 129 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.147    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,855.32      $4,930.18
          GUTIERREZ, RUBEN RAMIREZ                                   Check all that apply.
          3053 E CORNELL                                                Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.148    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,205.07      $0.00
          GUZMAN, ANA M                                              Check all that apply.
          990 N PECAN                                                   Contingent
          REEDLEY, CA 93654                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.149    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,086.20      $2,393.91
          HAENSELER, INGEBORG V                                      Check all that apply.
          2371 E DECATUR AVE                                            Contingent
          FRESNO, CA 93720                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.150    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,490.03      $0.00
          HAMILTON, DAVID JAMES                                      Check all that apply.
          4521 E INYO                                                   Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 38 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 130 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.151    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,459.01      $6.81
          HARRIS, JOVAN CHARLES                                      Check all that apply.
          1671 E BULLDOG LN #209                                        Contingent
          FRESNO, CA 93710                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.152    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $12,279.26      $6,838.48
          HARRIS, MICHAEL                                            Check all that apply.
          1334 Mill Street                                              Contingent
          Selma, CA 93622                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.153    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,567.56      $261.78
          HARRIS, RYAN NATHAN                                        Check all that apply.
          6081 N ANGUS ST #137                                          Contingent
          FRESNO, CA 93710                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.154    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $232.00      $0.00
          HARRIS, SHONTA SHERI                                       Check all that apply.
          2232 E TYLER AVE #201                                         Contingent
          FRESNO, CA 93701                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 39 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 131 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.155    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,473.76      $3.35
          HAYER JR, RICARDO                                          Check all that apply.
          5059 E LAMONA                                                 Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.156    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,445.52      $1,440.28
          HENDERSON, GREG                                            Check all that apply.
          6913 Winterberry Way                                          Contingent
          Corona, CA 92880                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.157    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $618.63      $0.00
          HER, KHOU                                                  Check all that apply.
          3464 E JOYCE DR                                               Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.158    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,806.98      $1,453.70
          HERNANDEZ, MARIA P                                         Check all that apply.
          14281 W. B STREET                                             Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 40 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 132 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.159    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,920.72      $2,763.73
          HERNANDEZ, SERGIO                                          Check all that apply.
          2166 S GENEVA                                                 Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.160    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $922.52      $0.00
          HERRERA, BERTHA ALICIA                                     Check all that apply.
          4554 E HUNTINGTON                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.161    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,243.57      $1,949.61
          HERRERADERAMIREZ, C                                        Check all that apply.
          552 S. WOODROW                                                Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.162    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $786.24      $97.35
          HOOPINGARNER, ERIC                                         Check all that apply.
          4680 E MCKENZIE AVE                                           Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 41 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 133 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.163    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,152.58      $7.81
          Isidro Garcia Serrano                                      Check all that apply.
          2226 NORWALK ST                                               Contingent
          DELANO, CA 93215                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.164    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,268.81      $2,764.48
          Ismael Carrasco Sanabria                                   Check all that apply.
          16485 19TH AVE                                                Contingent
          LEMOORE, CA 93245                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.165    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,837.44      $223.23
          Ivan Rodriguez Del angel                                   Check all that apply.
          1199 MARIPOSA AVE                                             Contingent
          SELMA, CA 93212                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.166    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,571.57      $149.86
          Jaime Ramirez                                              Check all that apply.
          PO BOX 103                                                    Contingent
          BIOLA, CA 93606                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 42 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 134 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.167    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,285.96      $2,119.02
          JAIMES-RODRIGUEZ, JOSE                                     Check all that apply.
          649 1/2 E DUDLEY AVE                                          Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.168    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,514.24      $420.16
          Javier De La Cruz                                          Check all that apply.
          556 SOUTH PLACER                                              Contingent
          SAN JOAQUIN, CA 93660                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.169    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,734.00      $4,339.71
          Jerardo R. Leal Espino                                     Check all that apply.
          1505 W-D                                                      Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.170    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,626.64      $1,253.58
          Jesse Esparza                                              Check all that apply.
          2169 W KENNEDY SPC #5                                         Contingent
          MADERA, CA 93637                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 43 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 135 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.171    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,588.11      $3,769.18
          Jorge Calderon                                             Check all that apply.
          2920 W FREELAND ST                                            Contingent
          CARUTHERS, CA 93609                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.172    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,029.41      $2,568.51
          Jose a Meza ansaldo                                        Check all that apply.
          2875 W LAWSON                                                 Contingent
          CARUTHERS, CA 93609                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.173    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,609.30      $0.00
          Jose abel Sotelo Padilla                                   Check all that apply.
          4321 CEDAR AVE #209                                           Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.174    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,734.32      $253.55
          Jose Alfredo Gomez                                         Check all that apply.
          10212 AVE 56                                                  Contingent
          EARLIMART, CA 93219                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 44 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 136 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.175    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $999.96      $243.52
          Jose D. Salamanca Lopez                                    Check all that apply.
          920 S 2ND ST                                                  Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.176    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $921.80      $0.00
          Jose J Saldana                                             Check all that apply.
          2027 CHENAULT AVE                                             Contingent
          CLOVIS, CA 93611                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.177    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,792.19      $4,520.03
          Jose L Granados Zaragoza                                   Check all that apply.
          150 S 1ST ST #154                                             Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.178    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,245.73      $1,080.59
          Jose L Valladares                                          Check all that apply.
          P O BOX 413                                                   Contingent
          ARMONA, CA 93202                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 45 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 137 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.179    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,441.01      $3,978.83
          Jose Luis Navarro                                          Check all that apply.
          14573 W STANISLAUS                                            Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.180    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,755.19      $1,392.94
          Jose R. Morales                                            Check all that apply.
          920 S 2ND STREET                                              Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.181    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,248.80      $1,073.14
          Jose Ramon B Estrada                                       Check all that apply.
          PO BOX 391                                                    Contingent
          ARMONA, CA 93202                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.182    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $14,595.68      $6,569.95
          Jose Urbano                                                Check all that apply.
          21748 PUNJAB ST-POBOX 271                                     Contingent
          SAN JOAQUIN, CA 93660                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 46 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 138 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.183    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,618.29      $1,679.77
          Juan D. Barrios                                            Check all that apply.
          11258 OAK AVE                                                 Contingent
          ARMONA, CA 93202                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.184    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,290.70      $1,003.48
          Juan Flores Flores                                         Check all that apply.
          220 S MADERA AVE #16                                          Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.185    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,785.38      $727.05
          Juan Jose Jimenez                                          Check all that apply.
          2266 LAGUNA WAY                                               Contingent
          LOS BANOS, CA 93635                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.186    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,368.98      $523.36
          Juan Ramirez Avilez                                        Check all that apply.
          14721 W 'C' STREET                                            Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 47 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 139 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.187    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,123.42      $348.38
          Juana Herrera Rojo                                         Check all that apply.
          1745 JENNINGS                                                 Contingent
          MENDOTA, CA 93640                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.188    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,287.91      $0.00
          KAILA, HARJINDER KAUR                                      Check all that apply.
          5684 E ATWOOD                                                 Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.189    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,921.76      $803.15
          KAUR, BAKHSHISH                                            Check all that apply.
          4323 E HAMILTON AVE #107                                      Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.190    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,790.39      $357.53
          KAUR, BALWINDER                                            Check all that apply.
          14047 W F STREET                                              Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 48 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 140 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.191    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,443.54      $903.72
          KAUR, KASHMIR                                              Check all that apply.
          5397 N ROSALIA AVE                                            Contingent
          FRESNO, CA 93723                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.192    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,042.27      $1,008.30
          Kenneth Ray Hatley                                         Check all that apply.
          2567 S HOLLY                                                  Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.193    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,410.60      $276.05
          Kim Diaz                                                   Check all that apply.
          524 N FULTON ST #207                                          Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.194    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,617.92      $4,269.00
          KINDSTROM, MARY E                                          Check all that apply.
          8397 S ELM                                                    Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 49 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 141 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.195    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,296.68      $754.93
          KOENIG, STEVEN THOMAS                                      Check all that apply.
          2339 S. G ST #107                                             Contingent
          FRESNO, CA 93721                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.196    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,311.72      $755.37
          LAIRD, REBECCA LYNN                                        Check all that apply.
          1341 N PALM                                                   Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.197    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,871.21      $1,610.74
          LAMBAYON, EVELYN C                                         Check all that apply.
          12899 CLYDE AVE                                               Contingent
          OROSI, CA 93647                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.198    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,530.95      $617.62
          LARA, LYDIA                                                Check all that apply.
          5444 E KAVILAND                                               Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 50 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 142 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.199    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,890.77      $0.00
          LARA, RAQUEL                                               Check all that apply.
          1252 E WHITTAKER                                              Contingent
          DINUBA, CA 93618                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.200    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,594.72      $2,366.90
          LARA-GARCIA, ARMANDO                                       Check all that apply.
          669 OTERO ST                                                  Contingent
          LEMOORE, CA 93245                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.201    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $307.69      $0.00
          LARIOS, REALITY DEL ROSAR                                  Check all that apply.
          319 N DELNO                                                   Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.202    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,874.83      $0.00
          Leonard Martinez                                           Check all that apply.
          P.O. BOX 1031                                                 Contingent
          EMPIRE, CA 95319                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 51 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 143 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.203    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $860.07      $0.00
          LEONARDO, NEIL S                                           Check all that apply.
          1238 N LUCERNE LN                                             Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.204    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $738.00      $0.00
          Leonel Bravo                                               Check all that apply.
          22079 KAREN-PO BOX 1214                                       Contingent
          SAN JOAQUIN, CA 93660                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.205    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,157.33      $0.00
          LESLIE, DONZEAL DORNAIL                                    Check all that apply.
          2303 S LOTUS                                                  Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.206    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,882.79      $3,170.36
          LIU, ANGELA                                                Check all that apply.
          1776 N HUGHES AVE                                             Contingent
          CLOVIS, CA 93619                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 52 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 144 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.207    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,740.63      $701.51
          LOPEZ, ARTURO                                              Check all that apply.
          944 5TH STREET                                                Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.208    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,901.25      $6,250.93
          LOPEZ, EDWARD                                              Check all that apply.
          1416 W FEDORA                                                 Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.209    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,788.41      $494.88
          LOPEZ, GREGORIO V                                          Check all that apply.
          PO BOX 1494                                                   Contingent
          ARMONA, CA 93202                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.210    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,892.00      $0.00
          LOPEZ, JOSELIA CAMPUZANO                                   Check all that apply.
          4751 E BRALY                                                  Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 53 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 145 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.211    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,134.03      $229.04
          LOPEZ, MARY ELLEN                                          Check all that apply.
          1733 E VASSAR AVE                                             Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.212    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,584.58      $435.39
          LOPEZ, SALVADOR                                            Check all that apply.
          1019 N PEACH #226                                             Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.213    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,517.86      $2,651.73
          LOPEZ, SAMUEL O                                            Check all that apply.
          248 WHITNEY                                                   Contingent
          DINUBA, CA 93618                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.214    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,754.91      $3,507.28
          LOPEZ-GARCIA, MARIA                                        Check all that apply.
          705 W BROWN AVE                                               Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 54 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 146 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.215    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,643.24      $2,162.82
          LOPEZ-HERNANDEZ, SOCORRO                                   Check all that apply.
          1133 W PONTIAC WAY                                            Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.216    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,943.83      $2,358.32
          LOPEZ-LOPEZ, ADAN                                          Check all that apply.
          3338 W GLENDALE                                               Contingent
          VISALIA, CA 93291                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.217    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,836.93      $3,289.79
          LOPEZ-MARTINEZ, CARLOS                                     Check all that apply.
          4639 WEST INDIANAPOLIS                                        Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.218    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,736.00      $2,330.53
          LOPEZDESOTO, SOCORRO                                       Check all that apply.
          1805 W FEDORA AVE                                             Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 55 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 147 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.219    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,235.37      $404.05
          LOWE, KENNETH                                              Check all that apply.
          4849 NORTH GREENWOOD                                          Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.220    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,543.96      $3.23
          Luis E. Magdaleno Reyes                                    Check all that apply.
          605 VINE CT                                                   Contingent
          LEMOORE, CA 93245                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.221    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,343.69      $3,528.40
          LUJAN, MARTHA E                                            Check all that apply.
          4595 W TENAYA                                                 Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.222    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $803.35      $0.00
          LUPERCIO, JASMINE DESTINY                                  Check all that apply.
          423 W ALLUVIAL                                                Contingent
          FRESNO, CA 93650                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 56 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 148 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.223    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $180.00      $0.00
          LYLES, JOHN G                                              Check all that apply.
          409 S SUNNYSIDE AVE                                           Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.224    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,199.06      $2,703.50
          LYON, STEVEN D                                             Check all that apply.
          9074 W KEARNEY BLVD.                                          Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.225    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,754.96      $851.74
          Ma Arredendo                                               Check all that apply.
          9680 SHY STREET                                               Contingent
          GUSTINE, CA 95322                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.226    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $638.34      $0.00
          MADRIGAL TEJEDA, OSCAR                                     Check all that apply.
          2240 E TYLER AVE                                              Contingent
          FRESNO, CA 93701                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 57 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 149 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.227    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,320.75      $0.00
          MADRIGAL, ALEJANDRO                                        Check all that apply.
          912 MERCED ST                                                 Contingent
          MADERA, CA 93638                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.228    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,746.52      $3,779.06
          MAGANA, MARIO                                              Check all that apply.
          20115 DEL ORO RD                                              Contingent
          APPLE VALLEY, CA 92308                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.229    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,307.59      $12,064.30
          MANCHA, FREDDY                                             Check all that apply.
          2410 Stephanie Lane                                           Contingent
          Selma, CA 93662                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.230    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,820.27      $2,867.08
          Manuel Arciniega                                           Check all that apply.
          4673 E EUGENIA                                                Contingent
          FRESNO, CA 93725                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 58 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 150 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.231    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,683.21      $4,999.81
          Manuel Larios Morfin                                       Check all that apply.
          19014 BRAWLEY                                                 Contingent
          RIVERDALE, CA 93656                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.232    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,747.57      $445.66
          Manuel Romero Espinoza                                     Check all that apply.
          159565 EAST AVE                                               Contingent
          CARUTHERS, CA 93609                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.233    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,432.10      $4,880.91
          Marcelino Magana                                           Check all that apply.
          9535 NILES- PO BOX 624                                        Contingent
          CORCORAN, CA 93212                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.234    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,543.82      $499.48
          Maria Baltazar Marcelo                                     Check all that apply.
          11725 S POLK AVE                                              Contingent
          CARUTHERS, CA 93609                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 59 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 151 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.235    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,976.40      $258.61
          Maria G. Pimentel Alonso                                   Check all that apply.
          P O BOX 2                                                     Contingent
          STRATFORD, CA 93266                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.236    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $959.19      $3.23
          MARIN JR, HIGINIO                                          Check all that apply.
          4040 E DAKOTA AVE #12                                         Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.237    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $733.26      $516.49
          MARIN, YESENIA                                             Check all that apply.
          4040 E. DAKOTA APT#12                                         Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.238    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $829.88      $0.00
          Mario Lopez Magana                                         Check all that apply.
          PO BOX 1345-9507 NILES                                        Contingent
          CORCORAN, CA 93212                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 60 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 152 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.239    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $12,121.74      $7,336.04
          MARTINEZ, DOMINGO                                          Check all that apply.
          3538 N VERNAL AVE                                             Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.240    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,016.06      $1,173.19
          MARTINEZ, ENRIQUE                                          Check all that apply.
          1553 N. CARNEGIE                                              Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.241    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,615.25      $226.27
          MARTINEZ, JESSICA                                          Check all that apply.
          3033 E. PLATT APT. F                                          Contingent
          FRESNO, CA 93721                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.242    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,426.40      $424.18
          MARTINEZ, RAMIRO                                           Check all that apply.
          516 W PERALTA WAY                                             Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 61 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 153 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.243    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,444.64      $408.07
          MARTINEZ-ARENAS, LUIS                                      Check all that apply.
          1805 NINTH STREET                                             Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.244    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,331.44      $476.94
          MARTINEZ-DELEON, EPIFANIA                                  Check all that apply.
          2563 S ROWELL ST                                              Contingent
          FRESNO, CA 93725                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.245    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,165.78      $883.48
          Matias Lomeli                                              Check all that apply.
          1167 FITZGERALD LANE                                          Contingent
          HANFORD, CA 93230                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.246    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,646.02      $523.82
          Maximiliano Corona                                         Check all that apply.
          2306 KING AVE                                                 Contingent
          CORCORAN, CA 93212                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 62 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 154 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.247    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,041.81      $2,589.42
          MCCORKLE, JANEEN J                                         Check all that apply.
          P O BOX 692                                                   Contingent
          AUBERRY, CA 93602                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.248    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,328.86      $0.00
          MCDANIELROBINSON, TYRESE                                   Check all that apply.
          5317 N ROSALIA AVE                                            Contingent
          FRESNO, CA 93723                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.249    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,813.27      $6,995.10
          MCDERMOTT, JOYCE L                                         Check all that apply.
          3812 N ARMSTRONG                                              Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.250    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $711.93      $0.00
          MCDOWELL, ISLEY MICHAEL                                    Check all that apply.
          145 S JACKSON AVE                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 63 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 155 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.251    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,596.12      $1,108.21
          MCMILLIN, JAMES TIBERIUS                                   Check all that apply.
          4306 N FIRST #202                                             Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.252    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,311.85      $0.00
          MCPHEARSON, JAMES ALVIN                                    Check all that apply.
          1832 S WOODDROW                                               Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.253    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $757.78      $0.00
          MCTIZIC, SANDRA                                            Check all that apply.
          4977 RECREATION AVE #203                                      Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.254    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,397.23      $1,127.28
          MENDOZA, MARIA ROSALBA                                     Check all that apply.
          809 N BENGSTON AVE                                            Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 64 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 156 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.255    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,586.27      $267.64
          MENDOZA, SALVADOR R                                        Check all that apply.
          5494 N. MILLBROOK AVE                                         Contingent
          FRESNO, CA 93710                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.256    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $839.10      $0.00
          MEZA OJEDA, BRISEIDA                                       Check all that apply.
          5425 E BELMONT #130                                           Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.257    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $319.92      $0.00
          Michael A. Rueda                                           Check all that apply.
          1058 N BRAWLEY                                                Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.258    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,022.90      $1,030.89
          MICHEL, DANIEL                                             Check all that apply.
          6017 E LOWE                                                   Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 65 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 157 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.259    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,634.59      $513.74
          Miguel Gonzales                                            Check all that apply.
          1700 DAIRY AVE APT 159                                        Contingent
          CORCORAN, CA 93212                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.260    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,021.63      $2,351.97
          MILAN, JUAN B                                              Check all that apply.
          4827 E FLORADORA                                              Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.261    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,923.11      $0.00
          MILLER, STACY L                                            Check all that apply.
          6952 E MICHIGAN AVE                                           Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.262    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,546.89      $909.90
          Mohamed B. Rafai                                           Check all that apply.
          4787 W CORNELL AVE.                                           Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 66 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 158 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.263    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,054.43      $1,136.77
          MONTANODEONESTO, AYDA D                                    Check all that apply.
          210 S. HAYSTON AVE                                            Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.264    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,415.78      $3.23
          MONTEJANO, JUAN EVARISTO                                   Check all that apply.
          1010 E MICHIGAN                                               Contingent
          FRESNO, CA 93704                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.265    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $580.00      $0.00
          MONTES, MARIA CARMEN                                       Check all that apply.
          4704 E BELGRAVIA AVE                                          Contingent
          FRESNO, CA 93725                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.266    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,577.19      $1,509.62
          MORA, YOLANDA B                                            Check all that apply.
          1376 N DEL MAR                                                Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 67 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 159 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.267    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,954.52      $2,987.06
          MORELOS, EZEQUIEL P                                        Check all that apply.
          18606 LORDS ROAD                                              Contingent
          HELENDALE, CA 92342                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.268    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,091.11      $499.22
          Nahum Sanchez Ambriz                                       Check all that apply.
          5012 BENTLEY RD.                                              Contingent
          OAKDALE, CA 95361                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.269    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,588.62      $0.00
          NAVARRETE-GUZMAN, BRIAN A                                  Check all that apply.
          2119 6TH ST                                                   Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.270    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,334.90      $676.18
          NAVARRO, SALVADOR GALVAN                                   Check all that apply.
          3843 E HEATON AVE                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 68 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 160 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.271    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $37.96      $0.00
          NEWSOME, RICHARD ALLAN                                     Check all that apply.
          1944 E HARVARD                                                Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.272    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,942.62      $96.31
          NICKEL, BLAKE MALACHI                                      Check all that apply.
          1386 N POPLAR                                                 Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.273    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,359.01      $0.00
          NICKEL, MELISSA TULAY                                      Check all that apply.
          1386 N POPLAR                                                 Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.274    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,892.52      $940.94
          NUNEZ, JOSE                                                Check all that apply.
          901 S CEDAR AVE                                               Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 69 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 161 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.275    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,516.98      $4,554.48
          OCAMPO, FRANCISCO A                                        Check all that apply.
          4044 BELLAIRE WAY                                             Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.276    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,952.00      $5,720.00
          OCHOA, ANTONIO                                             Check all that apply.
          828 E BELGRAVIA APT C                                         Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.277    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,178.58      $0.00
          OLEA, JOSE M                                               Check all that apply.
          3897 MAYWOOD DR N                                             Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.278    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $59.94      $0.00
          OLIVER III, RICHARD ROSEL                                  Check all that apply.
          7634 E FEDORA AVE                                             Contingent
          FRESNO, CA 93737                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 70 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 162 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.279    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,067.50      $921.74
          OROSCO, ALICIA                                             Check all that apply.
          3759 E EUGENIA                                                Contingent
          FRESNO, CA 93725                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.280    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $232.00      $0.00
          ORTEGA, ANNA M                                             Check all that apply.
          4164 E ASHLAN AVE                                             Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.281    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,533.53      $0.00
          Oscar Castellanoz                                          Check all that apply.
          10943 BEVERLY DR                                              Contingent
          HANFORD, CA 93230                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.282    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,971.45      $335.14
          Oscar Rosales                                              Check all that apply.
          10775 WHITE CRANE RD                                          Contingent
          ATWATER, CA 95301                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 71 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 163 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.283    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,046.80      $2,512.88
          OSUNA, HUMBERTO                                            Check all that apply.
          4476 E IOWA AVE                                               Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.284    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,680.15      $253.37
          OVIEDO IV, ABEL                                            Check all that apply.
          5767 W. SAN GABRIEL AVE                                       Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.285    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,134.20      $5,891.85
          PALACIOS, CARLOS M                                         Check all that apply.
          1605 CASUGA CT                                                Contingent
          ORANGE COVE, CA 93646                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.286    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $360.00      $5.29
          PALMA JR, RICK JOE                                         Check all that apply.
          2533 W. MCKINLEY APT 104                                      Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 72 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 164 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.287    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,035.88      $1,970.67
          PALMA, RUDY CARILLO                                        Check all that apply.
          2545 N CECLIA AVE                                             Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.288    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,252.78      $241.53
          PAVON-SOLIS, CRISTINA                                      Check all that apply.
          1535 S 5TH ST                                                 Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.289    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,414.90      $7,882.11
          Pedro P. Blanco Nunez                                      Check all that apply.
          304 MONO STREET                                               Contingent
          AVENAL, CA 93204                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.290    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,887.65      $1,387.32
          PEREZ, EUSTAQUIO SERRANO                                   Check all that apply.
          4109 N CHATEAU                                                Contingent
          FRESNO, CA 93723                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 73 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 165 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.291    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,155.86      $2,251.25
          PEREZ, FAUSTINA M                                          Check all that apply.
          3846 N ATLAS WAY                                              Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.292    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $313.26      $0.00
          PEREZ, JULIAN L                                            Check all that apply.
          4005 E LOWE AVE                                               Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.293    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,184.16      $1,470.06
          PEREZ, MARIA A                                             Check all that apply.
          2468 N CORNELIA                                               Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.294    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,104.92      $853.66
          PEREZ, RODOLFO                                             Check all that apply.
          5548 S PLACER AVE                                             Contingent
          SAN JOAQUIN, CA 93660                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 74 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 166 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.295    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,971.26      $0.00
          PERRY, JERMAINE EARL                                       Check all that apply.
          6 E GARETT                                                    Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.296    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,870.72      $166.89
          PERRY, JOSEPH LOUIS                                        Check all that apply.
          2339 S. G STREET RM #106                                      Contingent
          FRESNO, CA 93721                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.297    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,050.14      $2,553.66
          PHILLIPS, SHAWN M                                          Check all that apply.
          8440 W SHAIN AVE                                              Contingent
          DOS PALOS, CA 93620                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.298    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,286.72      $149.86
          PHRASAVATH, ABBY                                           Check all that apply.
          2426 E NORMAL AVE                                             Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 75 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 167 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.299    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $820.22      $0.00
          PICAZO, AMELIA                                             Check all that apply.
          2816 MCCALL                                                   Contingent
          SELMA, CA 93662                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.300    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,214.46      $4,247.00
          PLATAS, CARMEN                                             Check all that apply.
          4734 E LAURITE AVE                                            Contingent
          FRESNO, CA 93725                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.301    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,131.87      $1,254.42
          PORTILLO, REYMUNDO HERRER                                  Check all that apply.
          1437 CHURCH ST APT D                                          Contingent
          KINGSBURG, CA 93631                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.302    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $73.26      $0.00
          POUNCEY, RYAN LANCE                                        Check all that apply.
          2053 E. FLORAL AVE                                            Contingent
          FRESNO, CA 93723                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 76 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 168 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.303    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,531.46      $2,408.41
          POWERS, DENISE M                                           Check all that apply.
          1658 SUSSEX AVE                                               Contingent
          CLOVIS, CA 93611                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.304    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $253.32      $0.00
          PURKEY, CHRIS ALLAN                                        Check all that apply.
          1015 MINNEWAWA AVE # B                                        Contingent
          CLOVIS, CA 93612                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.305    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,929.06      $2,143.40
          QUITENO, ROSA MAGDALENA                                    Check all that apply.
          3428 E BALCH AVE                                              Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.306    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $42,506.15      $25,881.55
          QUON, IVY                                                  Check all that apply.
          1628 N Timber Ridge                                           Contingent
          Walnut, CA 91789                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 77 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 169 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.307    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,399.80      $443.44
          Rafael E. Alvarez                                          Check all that apply.
          PO BOX 334                                                    Contingent
          SAN JOAQUIN, CA 93660                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.308    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,927.13      $2,352.34
          Rafael Nieto Salgado                                       Check all that apply.
          145 HUNT RD                                                   Contingent
          NEWMAN, CA 95360                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.309    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,041.57      $223.23
          RAMIREZDEMENDOZA, BEATRIZ                                  Check all that apply.
          4430 E BUTLER AVE 203                                         Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.310    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,490.67      $1,485.61
          RAMOS, GREG                                                Check all that apply.
          2427 S. MERIDIAN AVE                                          Contingent
          FRESNO, CA 93725                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 78 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 170 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.311    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,052.78      $2,041.71
          RAMOS, LETY PIMENTEL                                       Check all that apply.
          2427 S. MERIDIAN AVE                                          Contingent
          FRESNO, CA 93725                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.312    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,752.81      $1,755.88
          RANGEL, JESSE SHAWN                                        Check all that apply.
          2258 N PROSPECT AVE                                           Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.313    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,356.92      $149.86
          RATTANAVONG, JAMES BOND                                    Check all that apply.
          2426 E NORMAL AVE                                             Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.314    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $188.26      $0.00
          RAULS, EUGENE LORENZO                                      Check all that apply.
          320 S MERIDIAN AVE                                            Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 79 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 171 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.315    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,808.00      $3,274.08
          RAZO, RAYMUNDO                                             Check all that apply.
          5606 E DAVIS AVE                                              Contingent
          LATON, CA 93242                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.316    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,261.20      $727.64
          REINHARDT, MAVIS J                                         Check all that apply.
          2654 DENNIS AVENUE                                            Contingent
          CLOVIS, CA 93611                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.317    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,249.97      $766.81
          Rene Calderon Rivera                                       Check all that apply.
          1501 AURAND CT                                                Contingent
          CORCORAN, CA 93212                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.318    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,298.39      $259.86
          REYES MARIN, MARIA T                                       Check all that apply.
          3410 E OLIVE AVE                                              Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 80 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 172 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.319    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,179.41      $249.11
          REYES, SAMUEL HERNANDEZ                                    Check all that apply.
          2457 W LANSING WAY                                            Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.320    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,070.09      $410.76
          RICO, JESUS                                                Check all that apply.
          3739 E NEVADA                                                 Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.321    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $36.63      $0.00
          RIGHT, JOSHUA LAMAR                                        Check all that apply.
          1941 N GOLDEN STATE #102                                      Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.322    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,400.27      $16.77
          RIOS, MARIA GUZMAN                                         Check all that apply.
          4728 EAST TURNER AVE                                          Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 81 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 173 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.323    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,109.70      $236.24
          RIPOYLA, JONATHAN M                                        Check all that apply.
          4721 N BENGSTON                                               Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.324    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,077.71      $417.06
          Rita Alvarez                                               Check all that apply.
          25259 SCAGGS-PO BOX 641                                       Contingent
          TRANQUILLITY, CA 93668                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.325    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,459.11      $3,759.18
          RIVAS, SALVADOR                                            Check all that apply.
          4350 E HARVARD                                                Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.326    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,864.00      $5,632.00
          RIVERA, ALFREDO BARRERA                                    Check all that apply.
          714 ESTES AVE                                                 Contingent
          CORCORAN, CA 93212                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 82 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 174 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.327    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,702.04      $6.55
          RIVERA, DAVID RAUL                                         Check all that apply.
          2247 W DAKOTA AVE # 130                                       Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.328    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $581.15      $0.00
          RIVERA, YAMILET                                            Check all that apply.
          4794 E LIBERTY                                                Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.329    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,768.29      $827.14
          Roberto Tejeda                                             Check all that apply.
          9306 E GRAYSON                                                Contingent
          DENAIR, CA 95316                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.330    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,641.25      $117.35
          ROBLES, JESUS JOSE                                         Check all that apply.
          1015 E PRINCETON AVE                                          Contingent
          FRESNO, CA 93704                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 83 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 175 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.331    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $265.96      $41.31
          ROBLES, SANTIAGO ANTONIO                                   Check all that apply.
          2240 S. CHERRY AVE                                            Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.332    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,218.64      $0.00
          ROCHA, MARIO                                               Check all that apply.
          13039 QUINTO CT                                               Contingent
          CUTLER, CA 93615                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.333    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,213.76      $827.14
          Rodolfo arredendo                                          Check all that apply.
          9680 SHY STREET                                               Contingent
          GUSTINE, CA 95322                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.334    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,522.24      $2,775.55
          RODRIGUEZ, IRMA                                            Check all that apply.
          14566 W SAN JOAQUIN                                           Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 84 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 176 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.335    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,026.34      $649.16
          RODRIGUEZ, LOURDES                                         Check all that apply.
          2513 S HOLLY                                                  Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.336    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,334.89      $1,095.57
          RODRIGUEZ, MA ANGELES A                                    Check all that apply.
          2312 S ORINDA                                                 Contingent
          FRESNO, CA 93721                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.337    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $155.90      $0.00
          ROMAN JR, RAUL                                             Check all that apply.
          263 G ST                                                      Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.338    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,356.19      $807.78
          ROSALES, IRENE F                                           Check all that apply.
          953 S 3RD ST                                                  Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 85 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 177 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.339    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,133.12      $291.52
          Rosalva Luque Flores                                       Check all that apply.
          220 S MADERA AVE #16                                          Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.340    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,891.36      $2,483.91
          ROSE, WELDON LEE                                           Check all that apply.
          4366 N HOLT                                                   Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.341    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,208.50      $2,606.45
          RUELAS-BRAVO, EFREN                                        Check all that apply.
          3710 W SAN JOSE AVE # 214                                     Contingent
          FRESNO, CA 93711                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.342    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,152.77      $113.23
          RUIZ JR, RIGOBERTO                                         Check all that apply.
          4380 W SAN JOSE ST #108                                       Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 86 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 178 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.343    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,232.96      $655.54
          RUIZ, KRYSTAL M                                            Check all that apply.
          1165 N DE WOLF AVE                                            Contingent
          FRESNO, CA 93737                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.344    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $17,249.28      $10,830.91
          RUTH, ART                                                  Check all that apply.
          P.O. Box 2661                                                 Contingent
          Clovis, CA 93613-2661                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.345    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,898.15      $6,176.49
          SALAZAR-RODRIGUEZ, FAVIAN                                  Check all that apply.
          2239 W CORNELL                                                Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.346    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,021.11      $615.64
          SALINAS, DANIEL SALINAS                                    Check all that apply.
          1932 W HOMAN                                                  Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 87 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 179 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.347    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,846.78      $247.78
          SALINAS, YSABEL RIOS                                       Check all that apply.
          2615 N. MILLBROOK                                             Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.348    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,623.84      $2,139.06
          SALINAS-FRIAS, JOSE MARIO                                  Check all that apply.
          16469 YUCCA AVE                                               Contingent
          VICTORVILLE, CA 92395                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.349    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,028.30      $288.91
          SANCHEZ, LUPE                                              Check all that apply.
          1330 W ALAMOS                                                 Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.350    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,000.72      $1,515.94
          SANCHEZ, MARCOS ENRIQUE                                    Check all that apply.
          11910 PECOS ROAD                                              Contingent
          APPLE VALLEY, CA 92308                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 88 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 180 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.351    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,586.73      $3,220.83
          SANDHU, SURJIT                                             Check all that apply.
          2626 N JAMESON                                                Contingent
          FRESNO, CA 93723                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.352    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $37.96      $0.00
          SANDOVAL, MIGUEL ANGEL                                     Check all that apply.
          1010 S. THORNE AVE                                            Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.353    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $874.73      $0.00
          SANTANA, ANGELA M                                          Check all that apply.
          865 W GETTYSBURG #707                                         Contingent
          CLOVIS, CA 93612                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.354    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,707.21      $914.52
          SANTANA, ANTHONY PETE                                      Check all that apply.
          865 W. GETTYSBURG APT 707                                     Contingent
          CLOVIS, CA 93612                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 89 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 181 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.355    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $98.40      $0.00
          Santos Rueda                                               Check all that apply.
          1058 N BRAWLEY AVE                                            Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.356    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $22,571.06      $12,953.51
          SCARABELLO, TERI                                           Check all that apply.
          10365 W.Kearney Blvd                                          Contingent
          Fresno, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.357    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $26,311.20      $15,650.14
          SCHEIDT, MARVIN                                            Check all that apply.
          Po Box 931                                                    Contingent
          Fresno, CA 93714                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.358    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $15,123.36      $8,787.08
          SCHEITRUM, WARD                                            Check all that apply.
          6713 E. Amherst Avt                                           Contingent
          Fresno, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 90 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 182 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.359    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,468.88      $1,985.38
          SCHMIDT, EVA                                               Check all that apply.
          7854 N BAIN AVENUE                                            Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.360    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,827.98      $1,931.09
          SHELTON, KATHY L                                           Check all that apply.
          6069 BELLOWS                                                  Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.361    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,537.58      $910.58
          SILSBY, KATHLEEN A                                         Check all that apply.
          4670 E CAMBRIDGE AVE                                          Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.362    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $8,071.80      $4,972.81
          SIM, HELENA HOIYINCHING                                    Check all that apply.
          1227 LONGVIEW DR                                              Contingent
          DIAMOND BAR, CA 91765                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 91 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 183 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.363    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,963.63      $738.68
          SIMPKINS, MICHAEL ANTHONY                                  Check all that apply.
          310 W DAKOTA AVE # 210                                        Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.364    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,142.67      $239.52
          SINGH, LOVEDEEP                                            Check all that apply.
          4626 W. PINE AVE                                              Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.365    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,720.84      $0.00
          SINGH, MAKHAN                                              Check all that apply.
          155 S ARGYLE AVE #234                                         Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.366    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $865.18      $400.11
          SMITH, ROY LEE                                             Check all that apply.
          5175 N FRESNO ST #231                                         Contingent
          FRESNO, CA 93710                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 92 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 184 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.367    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,718.20      $1,405.02
          SOLIS, TERESA P                                            Check all that apply.
          760 POTTLE AVE                                                Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.368    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,600.06      $99.38
          SOTELO, MARIA BARAJAS                                      Check all that apply.
          1905 E PONTIAC WAY #120                                       Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.369    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,192.20      $186.49
          SOTO, ERIKA MEGAN                                          Check all that apply.
          2074 N CECELIA AVE                                            Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.370    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $36.63      $0.00
          SUSTAITA, ANGELA MARIE                                     Check all that apply.
          1733 S. FIFTH ST                                              Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 93 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 185 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.371    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,613.27      $996.52
          THAO, KIA                                                  Check all that apply.
          1237 N 8TH ST #115                                            Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.372    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $366.63      $149.86
          THAO, LEE                                                  Check all that apply.
          4961 N RAISIN ST                                              Contingent
          BIOLA, CA 93606                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.373    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,001.89      $602.72
          THOMAS, STEVEN                                             Check all that apply.
          4851 N CEDAR APT 134                                          Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.374    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,579.92      $341.22
          THURSTON, CODY DONNELL                                     Check all that apply.
          2102 MITCHELL AVE                                             Contingent
          SELMA, CA 93662                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 94 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 186 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.375    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,594.40      $6,237.63
          THURSTON, JEFFERY D                                        Check all that apply.
          1340 MERCED ST                                                Contingent
          SELMA, CA 93662                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.376    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,503.72      $456.06
          TINAJERO, ANGEL E                                          Check all that apply.
          2991 SPENCER AVE                                              Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.377    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,262.41      $0.00
          TOMASZEWSKI, CORY DENNIS                                   Check all that apply.
          5050 E. ASHLAN AVE # 116                                      Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.378    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,232.98      $0.00
          TORRES, MARIA R                                            Check all that apply.
          155 S ARGYLE #110                                             Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 95 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 187 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.379    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,002.27      $413.28
          TORRES-LANDIN, JUVENAL                                     Check all that apply.
          131 WEST LEMON                                                Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.380    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,144.55      $1,043.02
          TREVINO III, RAYMOND                                       Check all that apply.
          3518 E LOWE AVE                                               Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.381    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $793.25      $0.00
          TREVINO, MARIA ELENA                                       Check all that apply.
          794 8TH STREET                                                Contingent
          ORANGE COVE, CA 93646                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.382    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $690.80      $0.00
          TREVINO, RYAN MATTHEW W                                    Check all that apply.
          2904 E BELLGRAVIA #15                                         Contingent
          FRESNO, CA 93721                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 96 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 188 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.383    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,252.16      $1,328.20
          TRUJILLO-CAMACHO, MANUEL                                   Check all that apply.
          4830 E SIMPSON AVENUE                                         Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.384    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,366.96      $0.00
          URIBE, ANDREA                                              Check all that apply.
          144 W FEDORA                                                  Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.385    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,235.05      $3,326.18
          URIBE, MARIA ISIDRA                                        Check all that apply.
          2533 W MCKINLEY SP #39                                        Contingent
          FRESNO, CA 93728                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.386    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,607.03      $3.32
          UY, SANTOMASSO                                             Check all that apply.
          3165 W ASHCROFT AVE                                           Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 97 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 189 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.387    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,155.67      $470.81
          VALDENEGRO, GRACIELA C                                     Check all that apply.
          2439 S PREUSS AVE                                             Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.388    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,110.13      $357.53
          VALDEZ DE MARQUEZ, LETICI                                  Check all that apply.
          2624 E SAGINAW WAY                                            Contingent
          FRESNO, CA 93726                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.389    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $850.72      $0.00
          VALDEZ ROSALES, JOSE D                                     Check all that apply.
          2873 N WEST AVE                                               Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.390    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,379.07      $175.75
          VALDIVIA, FRIEDMAN J                                       Check all that apply.
          5603 W FLORADORA AVE                                          Contingent
          FRESNO, CA 93722                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 98 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 190 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.391    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $8,039.47      $5,122.02
          VALENCIA, ALEX                                             Check all that apply.
          2575 S WILLOW AVE SPC 57                                      Contingent
          FRESNO, CA 93725                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.392    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,652.95      $1,089.32
          VALENCIA, JEMIMA                                           Check all that apply.
          2014 S. WOLTERS AVE                                           Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.393    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $569.02      $0.00
          VALERO, VALENTINE                                          Check all that apply.
          3272 E OLIVE AVE #202                                         Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.394    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,385.40      $2,642.62
          VALLE, AUSENCIO N                                          Check all that apply.
          12530 FIRST STREET                                            Contingent
          CUTLER, CA 93615                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 99 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 191 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.395    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $386.51      $0.00
          VANG, GER                                                  Check all that apply.
          2650 MIAMI AVE                                                Contingent
          CLOVIS, CA 93611                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.396    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,442.50      $0.00
          VANG, JAY                                                  Check all that apply.
          461 S DEARING #203                                            Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.397    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,565.42      $207.72
          VANG, KHOUA                                                Check all that apply.
          4121 E PRINCETON AVE                                          Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.398    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,402.07      $1,057.77
          VANG, NAO HOUA                                             Check all that apply.
          5072 E OSLIN AVE                                              Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 100 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 192 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.399    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,782.65      $894.28
          VANG, TENG                                                 Check all that apply.
          1453 N. ROWELL AVE                                            Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.400    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,842.49      $6.81
          VANG, YOUA                                                 Check all that apply.
          2368 MARTIN L KING # A                                        Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.401    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,063.46      $357.53
          VASQUEZ, LUCIA                                             Check all that apply.
          250 S. CLOVIS AVE                                             Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.402    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,789.72      $2,342.85
          VELASCO, ROBERT                                            Check all that apply.
          3429 EAST LIBERTY AVENUE                                      Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 101 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 193 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.403    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,674.15      $4,041.88
          VENEGAS, JUAN                                              Check all that apply.
          6533 W OLIVE                                                  Contingent
          FRESNO, CA 93723                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.404    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,974.02      $3,074.98
          VERBURG, JOSHUA W R                                        Check all that apply.
          2588 S BRAWLEY                                                Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.405    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,911.80      $1,977.08
          VERDUZCO, DANIEL R                                         Check all that apply.
          476 WEST SWIFT AVENUE                                         Contingent
          CLOVIS, CA 93612                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.406    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,536.04      $76.49
          Vicenta Rosasdemondragon                                   Check all that apply.
          14230 W G STREET                                              Contingent
          KERMAN, CA 93630                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 102 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 194 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.407    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,871.28      $368.80
          Victor Vargas Moreno                                       Check all that apply.
          1911 AZALEA STREET                                            Contingent
          CORCORAN, CA 93212                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.408    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,234.38      $2,011.55
          VIDALES-BOLANOS, MARISOL                                   Check all that apply.
          3843 E HEATON AVE                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.409    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $250.17      $0.00
          VILLA, FRANCISCO ODILON                                    Check all that apply.
          2345 E. OLIVE AVE                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.410    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,275.88      $304.58
          VILLAGRAN, CLAUDIA LORENA                                  Check all that apply.
          PO BOX 602                                                    Contingent
          SAN JOAQUIN, CA 93660                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 103 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 195 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.411    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,048.00      $4,982.79
          VONGSA, KHAMAI                                             Check all that apply.
          2122 E SAWGRASS AVE                                           Contingent
          FRESNO, CA 93730                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.412    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $11,017.52      $6,150.36
          WILLIAMS, IRVIN D                                          Check all that apply.
          2574 CHEROKEE CT                                              Contingent
          TURLOCK, CA 95380                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.413    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,206.37      $3,430.67
          WOODS, JACQUELINE D                                        Check all that apply.
          553 E EL PASO #202                                            Contingent
          FRESNO, CA 93720                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.414    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,755.59      $3,144.31
          XIONG, LEE S                                               Check all that apply.
          5252 E GEARY ST                                               Contingent
          FRESNO, CA 93727                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 104 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 196 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.415    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,509.97      $394.08
          XIONG, MAI VUE                                             Check all that apply.
          11295 E KINGS CANYON RD                                       Contingent
          SANGER, CA 93657                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.416    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,270.05      $936.88
          XIONG, SUE                                                 Check all that apply.
          4054 E DWIGHT WAY APT 109                                     Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.417    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,140.68      $523.82
          Yadira Barrera                                             Check all that apply.
          5012 BENTLEY RD.                                              Contingent
          OAKDALE, CA 95361                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.418    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,679.63      $780.07
          YANEZ, ANGELICA                                            Check all that apply.
          1546 N. ROWELL AVE                                            Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 105 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 197 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.419    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,680.26      $780.07
          YANEZ, TERESA                                              Check all that apply.
          1546 N. ROWELL AVE                                            Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.420    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,314.67      $981.21
          YANG, SOUA                                                 Check all that apply.
          4121 E YALE AVE                                               Contingent
          FRESNO, CA 93703                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.421    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,463.05      $163.41
          YANG, THAI                                                 Check all that apply.
          2070 S. CHANCE AVE # 204                                      Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.422    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,227.33      $316.07
          YOUS, KOSAL                                                Check all that apply.
          4331 E HAMILTON #202                                          Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 106 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 198 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.423    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $793.23      $0.00
          YZAGUIRRE, JOSE                                            Check all that apply.
          3848 N. CHERYL AVE                                            Contingent
          FRESNO, CA 93705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.424    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,363.44      $2,672.44
          ZACKY, JOE                                                 Check all that apply.
          29097 Bonneyview Rd                                           Contingent
          Tollhouse, CA 93667-9744                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.425    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $13,307.35      $5,064.35
          ZACKY, LEO                                                 Check all that apply.
          1010 Moraga Drive                                             Contingent
          Los Angeles, CA 90049                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.426    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $41,629.44      $26,139.34
          ZACKY, LILLIAN                                             Check all that apply.
          1010 Moraga Drive                                             Contingent
          Los Angeles, CA 90049                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 107 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 199 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)   2:18-bk-23361-RK
              Name

 2.427    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $64,615.68      $40,572.52
          ZACKY, SCOTT                                               Check all that apply.
          1482 E. Valley Road, Suite 718                                Contingent
          Santa Barbara, CA 93108                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.428    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,378.34      $1,109.74
          ZAMBRANO, ELIZABETH                                        Check all that apply.
          417 NORTH FRUIT AVE                                           Contingent
          FRESNO, CA 93706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.429    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,814.48      $7,605.62
          ZAMUDIO-ISLAS, GABRIEL                                     Check all that apply.
          149 N CALAVERAS                                               Contingent
          FRESNO, CA 93701                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.430    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $907.76      $84.07
          ZAPATA, GERARDO EMILIO                                     Check all that apply.
          4508 E WASHINGTON                                             Contingent
          FRESNO, CA 93702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 108 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:18-bk-23361-RK                           Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                                         Desc
                                                            Main Document   Page 200 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                       Case number (if known)          2:18-bk-23361-RK
              Name

 2.431     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $3,325.92    $629.80
           ZAPATA, RAMIRO SAUL                                       Check all that apply.
           2515 N FIRST                                                 Contingent
           FRESNO, CA 93703                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.432     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $1,025.67    $6.81
           ZUNIGA, SILVIA RIOS                                       Check all that apply.
           522 S.CEDAR AVE #8                                           Contingent
           FRESNO, CA 93702                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $85,150.40
           15956 S. EAST AVE, CARUTHERS LLC                                            Contingent
                                                                                       Unliquidated
           149 S. BARRINGTON AVE #720                                                  Disputed
           LOS ANGELES, CA 90049
                                                                                   Basis for the claim:     Lease
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $50,674.52
           18606 LORDS ROAD, HELENDALE LLC                                             Contingent
           1010 MORAGA DRIVE                                                           Unliquidated
           LOS ANGELES, CA 90049                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Lease
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,525.00
           1ST SOURCE HEALTH &                                                         Contingent
           SAFETY TRAINING SERVICES                                                    Unliquidated
           PO BOX 911241                                                               Disputed
           LOS ANGELES, CA 90091
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 109 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 201 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          1WORLDSYNC, INC                                                       Contingent
          DEPARTMENT 781341                                                     Unliquidated
          PO BOX 78000                                                          Disputed
          DETROIT, MI 48278
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $44,646.01
          20115 DEL ORO ROAD,                                                   Contingent
          APPLE VALLEY, LLC                                                     Unliquidated
          1010 MORAGA DRIVE                                                     Disputed
          LOS ANGELES, CA 90049
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          2290TAX.COM                                                           Contingent
          540 E. FOOTHILL BLVD #100G                                            Unliquidated
          SAN DIMAS, CA 91773-1251                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          3M COMPANY                                                            Contingent
          PO BOX 844127                                                         Unliquidated
          DALLAS, TX 75284                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,880.21
          7915 DEEP CREEK ROAD,                                                 Contingent
          APPLE VALLEY I, LLC                                                   Unliquidated
          1010 MORAGA DRIVE                                                     Disputed
          LOS ANGELES, CA 90049
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,224.30
          8020 CONSULTING LLC                                                   Contingent
          6303 OWENSMOUTH AVE., 10TH FL.                                        Unliquidated
          WOODLAND HILLS, CA 91367                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          A & A PORTABLES, INC.                                                 Contingent
          201 ROSCOE ROAD                                                       Unliquidated
          MODESTO, CA 95357-1828                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 110 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 202 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,866.25
          AAA QUALITY SERVICES INC.                                             Contingent
          P.O. BOX 535                                                          Unliquidated
          FARMERSVILLE, CA 93223                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,380.00
          AAA TRUCK WASH LLC                                                    Contingent
          11 W.15TH STREET                                                      Unliquidated
          MERCED, CA 95340                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $369,866.35
          AB AG SERVICE INC.                                                    Contingent
          2020 S EAST AVE                                                       Unliquidated
          FRESNO, CA 93721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,477.23
          AB AG SERVICES                                                        Contingent
          2020 S EAST AVE                                                       Unliquidated
          FRESNO, CA 93721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ABC Interpreting                                                      Contingent
          PO Box 26510                                                          Unliquidated
          Fresno, CA 93729                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,185.51
          AC PALLETS, INC.                                                      Contingent
          2959 S. ELM AVE                                                       Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,995.00
          ACCESS INDUSTRIAL                                                     Contingent
          AUTOMATION, INC.                                                      Unliquidated
          1990 FOUNDRY COURT                                                    Disputed
          CERES, CA 95307
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 111 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 203 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Acclamation Ins Management Services                                   Contingent
          Ms. Jennifer Dutra                                                    Unliquidated
          P.O. Box 28100                                                        Disputed
          Fresno, CA 93729
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $87,368.12
          ACCLAMATION INS MGMT                                                  Contingent
          SERVICES INC                                                          Unliquidated
          10445 OLD PLACERVILLE RD                                              Disputed
          SACRAMENTO, CA 95827
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ACCOUNTEMPS                                                           Contingent
          5250 N. PALM AVE #305                                                 Unliquidated
          FRESNO, CA 93704                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ACE CASH EXPRESS                                                      Contingent
          2425 E. MCKINLEY AVENUE                                               Unliquidated
          FRESNO, CA 93703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $315.29
          ADP, LLC                                                              Contingent
          5355 ORANGETHORPE AVE.                                                Unliquidated
          LA PALMA, CA 90623                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $487.24
          ADVANCE DISPOSAL CO. INC.                                             Contingent
          P.O. BOX 400725                                                       Unliquidated
          HESPERIA, CA 92340-0097                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,897.88
          ADVANCED CHEMICAL                                                     Contingent
          TRANSPORT INC                                                         Unliquidated
          265 RIGGS AVENUE                                                      Disputed
          MERCED, CA 95341
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 112 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 204 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AEI CONSULTANTS                                                       Contingent
          2500 CAMINO DIABLO                                                    Unliquidated
          WALNUT CREEK, CA 94597                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AFCO                                                                  Contingent
          5600 N. RIVER ROAD #400                                               Unliquidated
          ROSEMONT, IL 60018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $126.33
          AFFINITY TRUCK CENTER                                                 Contingent
          2707 S. EAST AVE                                                      Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIMS                                                                  Contingent
          Ms. Jennifer Dutra                                                    Unliquidated
          PO Box 28100                                                          Disputed
          Fresno, CA 93729
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,464.10
          AIRGAS USA, LLC                                                       Contingent
          2320 E. CHURCH AVE                                                    Unliquidated
          FRESNO, CA 91109-7423                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIRGAS USA, LLC                                                       Contingent
          17052 SEQUOIA AVE.                                                    Unliquidated
          HESPERIA, CA 91109-7423                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $67,068.98
          AIRGAS USA, LLC                                                       Contingent
          PO BOX 7423                                                           Unliquidated
          PASADENA, CA 91109-7423                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 113 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 205 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AIRTECH VACUUM                                                        Contingent
          42 DIGITAL DRIVE #9                                                   Unliquidated
          NOVATO, CA 94949                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,790.00
          ALBERT'S MOBILE REPAIR                                                Contingent
          21150 MINNETONKA RD                                                   Unliquidated
          APPLE VALLEY, CA 92308                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $952.66
          ALERT-O-LITE                                                          Contingent
          2379 S. 'G' STREET                                                    Unliquidated
          P.O. BOX 12224                                                        Disputed
          FRESNO, CA 93777-2224
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $40.49
          ALHAMBRA                                                              Contingent
          6750 DISCOVERY BLVD                                                   Unliquidated
          MABLETON, GA 30126                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,535.38
          ALKAR-RAPID PAK, INC.                                                 Contingent
          135 S. LASALLE, DEPT 4012                                             Unliquidated
          CHICAGO, IL 60674                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $874.00
          ALL FIRE PROTECTION                                                   Contingent
          SERVICE, INC                                                          Unliquidated
          2339 W. HAMMER LANE, STE C180                                         Disputed
          STOCKTON, CA 95209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,500.00
          ALL VALLEY ENVIRONMENTAL                                              Contingent
          P.O. BOX 11006                                                        Unliquidated
          FRESNO, CA 93771                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 114 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 206 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALL-PHASE ELECTRIC SUPPLY                                             Contingent
          1359 E STREET                                                         Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alliance Surgery Center                                               Contingent
          1725 Pacific Ave.                                                     Unliquidated
          Long Beach, CA 90813-2000                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $37.33
          ALLIED ELECTRIC                                                       Contingent
          4690 E JENSEN AVE                                                     Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ALLIED UNIVERSAL SECURITY                                             Contingent
          SERVICES                                                              Unliquidated
          P.O. BOX 31001-2374                                                   Disputed
          PASADENA, CA 91110-2374
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,200.00
          ALPHA INC.                                                            Contingent
          P.O. BOX 2939                                                         Unliquidated
          TURLOCK, CA 95381                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $323.21
          AM & PM PLUMBING ROOTER                                               Contingent
          1383 N. ABBY                                                          Unliquidated
          FRESNO, CA 93703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AM&PM PLUMBING ROOTER                                                 Contingent
          1383 N. ABBY                                                          Unliquidated
          FRESNO, CA 93703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 115 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 207 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,153.02
          AMERICAN COMPACTOR EQUIP                                              Contingent
          SALES                                                                 Unliquidated
          PO BOX 2459                                                           Disputed
          CLOVIS, CA 93619
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $670,700.00
          AMERICAN HUNTSMAN, LLC                                                Contingent
          1010 MORAGA DRIVE                                                     Unliquidated
          LOS ANGELES, CA 90049                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,121.26
          AMERICAN PRESS                                                        Contingent
          3685 W. GETTYSBURG AVE.                                               Unliquidated
          SUITE 102                                                             Disputed
          FRESNO, CA 93722
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,100.00
          AMERICAN PROFICIENCY                                                  Contingent
          GROUP INC                                                             Unliquidated
          1159 BUSINESS PARK DRIVE                                              Disputed
          TRAVERSE CITY, MI 49686
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $148,400.00
          AMERICAN SURVEYING &                                                  Contingent
          MAPPING, INC.                                                         Unliquidated
          3191 MAGUIRE BLVD., STE 200                                           Disputed
          ORLANDO, FL 32803
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,075.21
          AMERICAN SYSTEMS CONTROLS                                             Contingent
          AND INTEGRATION, INC.                                                 Unliquidated
          510 GREGER ST                                                         Disputed
          OAKDALE, CA 95361
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AMERIGAS                                                              Contingent
          P.O. BOX 7155                                                         Unliquidated
          PASADENA, CA 91109-7155                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 116 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 208 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $183.02
          AMFEC                                                                 Contingent
          21040 FORBES ST.                                                      Unliquidated
          HAYWARD, CA 94545                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANGLIA AUTOFLOW, LTD                                                  Contingent
          WORTHAM LING, DISS, NORFOLK                                           Unliquidated
          IP22, 1SR                                                             Disputed
          ENGLAND IP22,1SR
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ANYWAY LOGISTICS, INC                                                 Contingent
          3021 S. GOLDEN STATE                                                  Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          APEX INVESTIGATION SVCS                                               Contingent
          2424 K STREET                                                         Unliquidated
          SACRAMENTO, CA 95816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,645.00
          APOLLO MEDICAL                                                        Contingent
          PO BOX 748                                                            Unliquidated
          CLOVIS, CA 93613-0748                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $88,753.50
          APPLIED INDUSTRIAL TECH.                                              Contingent
          3190 S. BAGLEY AVE.                                                   Unliquidated
          FRESNO, CA 91189-0538                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,961.86
          APPLIED INDUSTRIAL TECH.                                              Contingent
          202 VAL DERVIN PARKWAY                                                Unliquidated
          STOCKTON, CA 95206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 117 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 209 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,943.01
          ARCHIMEDES HYDRAULIC SERV                                             Contingent
          7820 ANDERSON STREET                                                  Unliquidated
          LOT 703                                                               Disputed
          VALLEY SPRINGS, CA 95252-8525
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARCTIC GLACIER USA                                                    Contingent
          2003 S. CHERRY AVE                                                    Unliquidated
          FRESNO, CA 93721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ARIES TEK LLC                                                         Contingent
          2050 E. FREMONT ST                                                    Unliquidated
          SUITE B                                                               Disputed
          STOCKTON, CA 95205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASCEND SHIPPING SERVICES                                              Contingent
          1799 BAYSHORE HWY.                                                    Unliquidated
          SUITE 127                                                             Disputed
          BURLINGAME, CA 94010
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASSOCIATED BAG COMPANY                                                Contingent
          400 W. BODEN ST.                                                      Unliquidated
          MILWAUKEE, WI 53207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,175.34
          ASSOCIATED COMPRESSOR &                                               Contingent
          EQUIPMENT INC                                                         Unliquidated
          P.O. BOX 2716                                                         Disputed
          FRESNO, CA 93745
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ASSOCIATED DESIGN &                                                   Contingent
          ENGINEERING                                                           Unliquidated
          351 W. CROMWELL AVE., STE 108                                         Disputed
          FRESNO, CA 93711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 118 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 210 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,943.34
          AT&T                                                                  Contingent
          P.O. BOX 5025                                                         Unliquidated
          CAROL STREAM, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AT&T                                                                  Contingent
          P.O. BOX 105068                                                       Unliquidated
          ATLANTA, GA 30348                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,911.00
          AT&T                                                                  Contingent
          P.O. BOX 5019                                                         Unliquidated
          CAROL STREAM, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $595.66
          AT&T LONG DISTANCE                                                    Contingent
          P.O. BOX 5017                                                         Unliquidated
          CAROL STREAM, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $272.41
          AT&T LONG DISTANCE                                                    Contingent
          P.O. BOX 5025                                                         Unliquidated
          CAROL STREAM, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,176.78
          AT&T MOBILITY                                                         Contingent
          NATIONAL BUSINESS SERV.                                               Unliquidated
          P.O. BOX 9004                                                         Disputed
          CAROL STREAM, IL 60197
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,308.24
          AT&T PAYMENT CENTER                                                   Contingent
          P.O. BOX 5025                                                         Unliquidated
          CAROL STREAM, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 119 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 211 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,798.21
          ATLAS COPCO USA HOLDINGS                                              Contingent
          ATLAS COPCO COMPRESSORS                                               Unliquidated
          48434 MILMONT DRIVE                                                   Disputed
          FREMONT, CA 94538
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $42.00
          ATOMIC ENERGY INDUSTRIAL                                              Contingent
          LABORATORIES                                                          Unliquidated
          9315 KIRBY DRIVE                                                      Disputed
          HOUSTON, TX 77054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $510.21
          AVCO DISPOSAL INC                                                     Contingent
          BURRTEC WASTE INDUSTRIES                                              Unliquidated
          17080 STODDARD WELLS RD                                               Disputed
          VICTORVILLE, CA 92394
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $310.48
          AXCO ADHESIVE                                                         Contingent
          SYSTEMS CO., INC.                                                     Unliquidated
          2401 EASTMAN AVE #27                                                  Disputed
          OXNARD, CA 93030
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,950.00
          AZAM, MOHAMMAD DR.                                                    Contingent
          5137 DOVERTON DRIVE                                                   Unliquidated
          STOCKTON, CA 95219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $170.00
          B & A RAMOS CONTRACT                                                  Contingent
          4059 E BUTLER AVE                                                     Unliquidated
          FRESNO, CA 93702                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAADER-LINCO INC.                                                     Contingent
          2955 FAIRFAX TRAFFICWAY                                               Unliquidated
          KANSAS CITY, KS 66115                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 120 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 212 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,099.00
          BAKER COMMODITIES INC                                                 Contingent
          16801 W. JENSEN AVE.                                                  Unliquidated
          KERMAN, CA 93630                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $60,526.62
          BAKER PETERSON & FRANKLI                                              Contingent
          CPA LLP                                                               Unliquidated
          970 W ALLUVIAL, STE 101                                               Disputed
          FRESNO, CA 93711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,496.41
          BANKDIRECT CAPITAL FINANCE                                            Contingent
          TWO CONWAY PARK                                                       Unliquidated
          150 N FIELD DRIVE #190                                                Disputed
          LAKE FOREST, IL 60045
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $721.48
          BARTELL REFRIGERATION                                                 Contingent
          AMERICAN INCORPORATED                                                 Unliquidated
          1345 N. AMERICAN STREET                                               Disputed
          VISALIA, CA 93291
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BARTON OVERHEAD DOOR                                                  Contingent
          1132 N. CARPENTER ROAD                                                Unliquidated
          MODESTO, CA 95351                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,900.00
          BATORY FOODS                                                          Contingent
          1700 E. HIGGINS RD                                                    Unliquidated
          SUITE 300                                                             Disputed
          DES PLAINES, IL 60018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BAXTER DUNN, SHERIFF                                                  Contingent
          SAN JOAQUIN COUNTY                                                    Unliquidated
          7000 S. MICHAEL CANUS                                                 Disputed
          FRENCH CAMP, CA 95231
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 121 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 213 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,218.50
          BAYLOR SERVICES INC                                                   Contingent
          P.O. BOX 499                                                          Unliquidated
          LOCKEFORD, CA 95237-0499                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BEESON,HOFFMAN &                                                      Contingent
          SIDDALL, INC.                                                         Unliquidated
          500 CENTRAL AVE-#325                                                  Disputed
          GLENDALE, CA 91203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $51.93
          BELL-MARK CORP                                                        Contingent
          PO BOX 2007                                                           Unliquidated
          PINE BROOK, NJ 07058                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Berry Smith & Bartell                                                 Contingent
          Wm. Todd Berry                                                        Unliquidated
          6715 N. Palm Ave., Suite 214                                          Disputed
          Fresno, CA 93704
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,870.08
          BEST WEIGH SCALE CO. INC.                                             Contingent
          2728 N. SUNNYSIDE, #101                                               Unliquidated
          FRESNO, CA 93727                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,568.67
          BETTCHER INDUSTRIES INC                                               Contingent
          P.O. BOX 336                                                          Unliquidated
          VERMILION, OH 44089                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $719.60
          BIG SAVER                                                             Contingent
          4260 CHARTER STREET                                                   Unliquidated
          VERNON, CA 90058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 122 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 214 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,476.15
          BIO-MERIEUX VITEK INC.                                                Contingent
          595 ANGLUM DRIVE                                                      Unliquidated
          HAZELWOOD, MO 63042                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BIRD-IN-HAND FARMS INC.                                               Contingent
          1708 COLUMBIA AVE.                                                    Unliquidated
          LANCASTER, PA 17603                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,533.00
          BLAND, MARK C                                                         Contingent
          DVM & MS                                                              Unliquidated
          3562 JOMAR DRIVE                                                      Disputed
          NAPA, CA 94558
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,245.71
          BLUELINE RENTAL LLC                                                   Contingent
          2670 S. EAST AVE                                                      Unliquidated
          FRESNO, CA 93703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,901.03
          BN RANCH                                                              Contingent
          3151 REGATTA AVE #D-40                                                Unliquidated
          RICHMOND, CA 94804-6411                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BOGIE'S PUMP SYSTEMS                                                  Contingent
          4916 E. ASHLAN AVE.                                                   Unliquidated
          FRESNO, CA 93726                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,506.02
          BORGA INC.                                                            Contingent
          300 W. PEACH ST.                                                      Unliquidated
          P.O. BOX 35                                                           Disputed
          FOWLER, CA 93625
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 123 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 215 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          BOY SCOUTS OF AMERICA                                                 Contingent
          ORANGE COUNTY COUNCIL, IN                                             Unliquidated
          1211 E. DYER RD                                                       Disputed
          SANTA ANA, CA 92705-5605
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,828.52
          BPS SUPPLY GROUP                                                      Contingent
          4620 EAST VINE AVE                                                    Unliquidated
          FRESNO, CA 90060-0006                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRIGHT COOP COMPANY                                                   Contingent
          803 W. SEALE STREET                                                   Unliquidated
          NACOGDOCHES, TX 75964                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BRUNING, ROBERT C.                                                    Contingent
          EXPENSE REPORT                                                        Unliquidated
          3335 E. FIRST STREET                                                  Disputed
          LONG BEACH, CA 90803
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $79.41
          BRUNING, ROBERT C.                                                    Contingent
          CONSULTING                                                            Unliquidated
          3335 E. FIRST STREET                                                  Disputed
          LONG BEACH, CA 90803
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          BSK ANALYTICAL                                                        Contingent
          LABORATORIES                                                          Unliquidated
          1414 STANISLAUS STREET                                                Disputed
          FRESNO, CA 93706-1623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,253.62
          BUCKEYE BUSINESS PRODUCTS                                             Contingent
          3830 KELLEY AVE                                                       Unliquidated
          CLEVELAND, OH 44114                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 124 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 216 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $5.29
          BUNZL PROCESSOR DIVISION                                              Contingent
          12246 COLLECTION CNTR DR.                                             Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,499.20
          BUY LOW MARKET                                                        Contingent
          522 E. VERMONT AVE                                                    Unliquidated
          ANAHEIM, CA 92805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,842.36
          CAHFS                                                                 Contingent
          CA ANIMAL HEALTH & FOOD SAFETY                                        Unliquidated
          P.O. BOX 1770                                                         Disputed
          DAVIS, CA 95616
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CA EXECUTIVE PROTECTION                                               Contingent
          1951 N. GATEWAY BLVD                                                  Unliquidated
          SUITE 106                                                             Disputed
          FRESNO, CA 93727
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALDERON, ALVARO                                                      Contingent
          2210 SANDY STREET                                                     Unliquidated
          CARUTHERS, CA 93609                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALIF. DEPT. OF PUBLIC                                                Contingent
          HEALTH FOOD & DRUG                                                    Unliquidated
          POB 997435, CASHIER MS 7602                                           Disputed
          SACRAMENTO, CA 95899-7435
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALIFORNIA AIR RESOURCES                                              Contingent
          BOARD COMPLIANCE DIVISION                                             Unliquidated
          P.O. BOX 1436                                                         Disputed
          SACRAMENTO, CA 95812
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 125 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 217 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALIFORNIA BOILER                                                     Contingent
          7341 W. GOSHEN AVE                                                    Unliquidated
          VISALIA, CA 93291                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALIFORNIA CHECK CASHING                                              Contingent
          STORE                                                                 Unliquidated
          330 EAST BULLARD AVE                                                  Disputed
          FRESNO, CA 93710
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALIFORNIA DEPARTMENT OF                                              Contingent
          TAX & FEE ADMINISTRATION                                              Unliquidated
          PO BOX 942879                                                         Disputed
          SACRAMENTO, CA 94279-6001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALIFORNIA GROCER'S ASSOC                                             Contingent
          EDUCATIONAL FOUNDATION                                                Unliquidated
          1215 K. STREET, SUITE 700                                             Disputed
          SACRAMENTO, CA 95814
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,055.16
          CALIFORNIA INDUSTRIAL                                                 Contingent
          RUBBER CO.                                                            Unliquidated
          2539 S. CHERRY AVE.                                                   Disputed
          FRESNO, CA 93706
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,412.91
          CALIFORNIA POULTRY                                                    Contingent
          FEDERATION                                                            Unliquidated
          4640 SPYRES WAY SUITE 4                                               Disputed
          MODESTO, CA 95356
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CALIFORNIA POULTRY HEALTH                                             Contingent
          4640 SPYRES WAY, SUITE 4                                              Unliquidated
          MODESTO, CA 95356                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 126 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 218 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,847.24
          CALIFORNIA POULTRY INDUST                                             Contingent
          FEDERATION                                                            Unliquidated
          4640 SPYRES WAY, SUITE 4                                              Disputed
          MODESTO, CA 95356
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,961.14
          CALIFORNIA WATER SERVICE                                              Contingent
          P.O. BOX 940001                                                       Unliquidated
          SAN JOSE, CA 95194-0001                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $72,126.59
          CALIFORNIA WOOD SHAVINGS                                              Contingent
          4560 SKYWAY DRIVE                                                     Unliquidated
          OLIVEHURST, CA 95961                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $167.42
          CANTRELL                                                              Contingent
          P.O. BOX 757                                                          Unliquidated
          GAINSVILLE, GA 30503                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAPITOL COLLECTIONS LLC                                               Contingent
          PO BOX 289                                                            Unliquidated
          FRESNO, CA 93708                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,000.00
          CAPLINKED, INC.                                                       Contingent
          3770 HIGHLAND AVE #101                                                Unliquidated
          MANHATTAN BEACH, CA 90266                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,592.00
          CARDENAS MARKETS                                                      Contingent
          2501 E. GUASTI RD,                                                    Unliquidated
          ONTARIO, CA 91761                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 127 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 219 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,000.00
          CAREERBUILDER.COM                                                     Contingent
          13047 COLLECTION CENTER                                               Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $700.00
          CAREERSINFOOD.COM                                                     Contingent
          710 W. SUNSHINE                                                       Unliquidated
          SUITE 110                                                             Disputed
          SPRINGFIELD, MO 65804
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,357.84
          CARGILL INCORPORATED                                                  Contingent
          9380 EXCELSIOR BLVD                                                   Unliquidated
          HOPKINS, MN 55343                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $275,004.07
          CARGILL MEAT SOLUTIONS                                                Contingent
          CORPORATION                                                           Unliquidated
          151 N. MAIN STREET                                                    Disputed
          WICHITA, KS 67202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARGO BARN                                                            Contingent
          2109 W. BULLARD                                                       Unliquidated
          SUITE 101                                                             Disputed
          FRESNO, CA 93711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carlos Calles                                                         Contingent
          268 N. Poplar Avenue                                                  Unliquidated
          Fresno, CA 93701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CARLTON INDUSTRIES INC.                                               Contingent
          P.O. BOX 280                                                          Unliquidated
          LA GRANGE, TX 78945                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 128 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 220 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $478,129.74
          CASCADE SPECIALTY PROD GRP                                            Contingent
          404 MARIE-VICTORIN                                                    Unliquidated
          KINGSEY FALLS, QUEBEC                                                 Disputed
          CANADA JOA 1
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $702.75
          CASCO EQUIPMENT                                                       Contingent
          CORPORATION                                                           Unliquidated
          1400 ENTERPRISE BLVD. #40                                             Disputed
          WEST SACRAMENTO, CA 95691
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,284.80
          CASH & CARRY                                                          Contingent
          SMART FOODSERVICE                                                     Unliquidated
          P.O. BOX 22008                                                        Disputed
          PORTLAND, OR 97269
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,000.00
          CCEJ/CALIFORNIA CONF.                                                 Contingent
          FOR EQUALITY & JUSTICE                                                Unliquidated
          3711 LONG BEACH BLVD #1017                                            Disputed
          LONG BEACH, CA 90807
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CCH INCORPORATED                                                      Contingent
          P.O. BOX 4307                                                         Unliquidated
          CAROL STREAM, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CDFA 90361                                                            Contingent
          DEPT OF FOOD& AGRICULTURE                                             Unliquidated
          P.O. BOX 942872                                                       Disputed
          SACRAMENTO, CA 94271-2872
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CDFA ORGANIC PRGRAM 41110                                             Contingent
          P.O. BOX 942872                                                       Unliquidated
          SACRAMENTO, CA 94271-2872                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 129 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 221 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,908.86
          CDW COMPUTER CENTERS, INC                                             Contingent
          P.O.BOX 75723                                                         Unliquidated
          CHICAGO, IL 60675                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CENTER FOR HEARING HEALTH                                             Contingent
          2945 BELL RD. #122                                                    Unliquidated
          AUBURN, CA 95603                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,651.10
          CENTRAL CALIFORNIA EHS                                                Contingent
          6368 N. FIGARDEN DRIVE                                                Unliquidated
          SUITE 104                                                             Disputed
          FRESNO, CA 93722
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,445.18
          CENTRAL PALLETS                                                       Contingent
          1881 E. MARKET STREET                                                 Unliquidated
          STOCKTON, CA 95206-5673                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,102.89
          CENTRAL SANITARY SUPPLY                                               Contingent
          416 N. 9TH ST                                                         Unliquidated
          MODESTO, CA 95350                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CENTRAL SUPPLY CO.                                                    Contingent
          P.O. BOX 1085                                                         Unliquidated
          FRESNO, CA 93714-1085                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $166,947.58
          CENTRAL VALLEY TRAILER                                                Contingent
          REPAIR                                                                Unliquidated
          P.O. BOX 12427                                                        Disputed
          FRESNO, CA 93777
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 130 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 222 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $44,010.00
          CES CLEANING CNTRCTR, LLC                                             Contingent
          1448 N. SHAW ROAD                                                     Unliquidated
          STOCKTON, CA 95215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CFX INC                                                               Contingent
          P.O. BOX 8466                                                         Unliquidated
          FRESNO, CA 93747                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHARM SCIENCES INC.                                                   Contingent
          659 ANDOVER ST.                                                       Unliquidated
          LAWRENCE, MA 01843-1032                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $35.42
          CHASE CHEVROLET GEO                                                   Contingent
          P.O. BOX 8349                                                         Unliquidated
          STOCKTON, CA 95208                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $164.51
          CHEMICAL WASTE                                                        Contingent
          MANAGEMENT, INC.                                                      Unliquidated
          P. O. BOX 471                                                         Disputed
          KETTLEMAN CITY, CA 90054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $145,978.17
          CHEMSTATION                                                           Contingent
          1448 N. SHAW ROAD                                                     Unliquidated
          STOCKTON, CA 95215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $368.96
          CHICKMASTER INCUBATOR CO.                                             Contingent
          P.O. BOX 704                                                          Unliquidated
          MEDINA, OH 44258                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 131 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 223 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHIPPONERI, TIM                                                       Contingent
          6189 N. HULTBERG RD                                                   Unliquidated
          HILMAR, CA 95324                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CHOPTANK TRANSPORT, INC.                                              Contingent
          3601 CHOPTANK ROAD                                                    Unliquidated
          PRESTON, MD 21655                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CIRCLE SIX                                                            Contingent
          3105 E. VENTURA AVE                                                   Unliquidated
          FRESNO, CA 93702                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CISCO AIR SYSTEMS                                                     Contingent
          214 27TH ST.                                                          Unliquidated
          SACRAMENTO, CA 95816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $160,550.93
          CITY OF FRESNO                                                        Contingent
          UTILITIES                                                             Unliquidated
          P.O. BOX 2069                                                         Disputed
          FRESNO, CA 93764
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CITY OF FRESNO                                                        Contingent
          BUSINESS TAX                                                          Unliquidated
          P.O. BOX 45017                                                        Disputed
          FRESNO, CA 93718-5017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,392.10
          CITY OF KERMAN                                                        Contingent
          850 S. MADERA                                                         Unliquidated
          KERMAN, CA 93630                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 132 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 224 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,325.09
          CITY OF STOCKTON                                                      Contingent
          FINANCE DEPARTMENT                                                    Unliquidated
          425 N. EL DORADO ST.                                                  Disputed
          STOCKTON, CA 95202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,027.21
          CITY OF STOCKTON                                                      Contingent
          P.O. BOX 1571                                                         Unliquidated
          STOCKTON, CA 95201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,236.26
          CITY OF STOCKTON                                                      Contingent
          425 EL DORADO STREET                                                  Unliquidated
          STOCKTON, CA 95202                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CITY OF VERNON                                                        Contingent
          4305 SANTA FE AVE.                                                    Unliquidated
          VERNON, CA 90058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,739.98
          CITY WASH LLC                                                         Contingent
          3451 W. SHAW AVE                                                      Unliquidated
          SUITE 105                                                             Disputed
          FRESNO, CA 93711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $453.72
          CITY/BULLDOG/YELLOW/                                                  Contingent
          CHECKER CAB COMPANY                                                   Unliquidated
          1356 N. ABBY STREET                                                   Disputed
          FRESNO, CA 93703
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CLAY LACY AVIATION, INC.                                              Contingent
          7435 VALJEAN AVE                                                      Unliquidated
          VAN NUYS, CA 91406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 133 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 225 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,036.87
          CLEAR VIEW ENTERPRISES                                                Contingent
          451 AGNES DRIVE                                                       Unliquidated
          P.O. BOX 1330                                                         Disputed
          TONTITOWN, AR 72770
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CMI                                                                   Contingent
          CHOUINARD & MYHRE, INC                                                Unliquidated
          P.O. BOX 636                                                          Disputed
          COTATI, CA 94931
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,069.28
          CMS, INC                                                              Contingent
          PO BOX 751011                                                         Unliquidated
          CHARLOTTE, NC 28275                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COAST PACKAGING                                                       Contingent
          PO BOX 248                                                            Unliquidated
          MIRA LOMA, CA 91752                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COAST TO COAST BUSINESS                                               Contingent
          EQUIPMENT, INC.                                                       Unliquidated
          8 VANDERBILT, P.O. BOX 57077                                          Disputed
          IRVINE, CA 92619
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COAST TO COAST EXPRESS                                                Contingent
          4460 W. SHAW #588                                                     Unliquidated
          FRESNO, CA 93722                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,671.00
          COCHRAN CONSTRUCTION                                                  Contingent
          7315 S. KINGS RIVER ROAD                                              Unliquidated
          PARLIER, CA 93648                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 134 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 226 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,266.44
          COKER PUMP                                                            Contingent
          AND EQUIPMENT                                                         Unliquidated
          1055 THIRD ST.                                                        Disputed
          OAKLAND, CA 94607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COLBECK CAPITAL                                                       Contingent
          MANAGEMENT                                                            Unliquidated
          515 S. FLOWER STREET                                                  Disputed
          LOS ANGELES, CA 90071
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Cole, Fisher, Cole & O'Keefe                                          Contingent
          Rachel Mahoney, Esq.                                                  Unliquidated
          PO Box 391                                                            Disputed
          Fresno, CA 93708
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,274.17
          COMDATA                                                               Contingent
          P.O. BOX #500544                                                      Unliquidated
          ST. LOUIS, MO 63150                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,350.09
          COMPUTERWAY                                                           Contingent
          2700 WESTCHESTER DRIVE                                                Unliquidated
          HIGH POINT, NC 27262                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $224.05
          CONTROLCO                                                             Contingent
          210 VAN NESS ST.                                                      Unliquidated
          FRESNO, CA 93701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COOPER CONTROLS, INC.                                                 Contingent
          3233 LANCE DRIVE                                                      Unliquidated
          SUITE B                                                               Disputed
          STOCKTON, CA 95205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 135 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 227 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,400.39
          COUNTRY WIDE BLDG MTRL'S                                              Contingent
          19 FRESNO STREET                                                      Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COUNTY OF FRESNO                                                      Contingent
          TREASURER                                                             Unliquidated
          1730 S. MAPLE                                                         Disputed
          FRESNO, CA 93702
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COUNTY OF KINGS                                                       Contingent
          ENVIRONMENTAL HEALTH                                                  Unliquidated
          330 CAMPUS DRIVE                                                      Disputed
          HANFORD, CA 93230
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          COURT ORDERED DEBT.                                                   Contingent
          COLLECTIONS, CALIF. - FTB                                             Unliquidated
          P.O. BOX 1328                                                         Disputed
          RANCHO CORDOVA, CA 95741
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CR ENGLAND, INC.                                                      Contingent
          4701 WEST 2100 SOUTH                                                  Unliquidated
          SALT LAKE CITY, UT 84120                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CREDITSAFE USA INC                                                    Contingent
          4635 CRACKERSPORT RD                                                  Unliquidated
          ALLENTOWN, PA 18104                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRESCO RESTAURANT EQUIPME                                             Contingent
          SUPPLY                                                                Unliquidated
          2018 SOUTH VAN NESS AVENU                                             Disputed
          FRESNO, CA 93721
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 136 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 228 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,088.32
          CROMER EQUIPMENT                                                      Contingent
          WAREHOUSE SYSTEMS                                                     Unliquidated
          PO BOX 14338                                                          Disputed
          OAKLAND, CA 94614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,215.90
          CROSSROADS PARCEL 4                                                   Contingent
          13191 CROSSROADS PKWY NO                                              Unliquidated
          SIXTH FLOOR                                                           Disputed
          CITY OF INDUSTRY, CA 91746
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,635.96
          CRYOVAC, INC                                                          Contingent
          SEALED AIR CORPORATION                                                Unliquidated
          100 ROGERS BRIDGE RD, BLDG A                                          Disputed
          DUNCAN, SC 29334
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CRYOVAC, INC                                                          Contingent
          SEALED AIR CORPORATION                                                Unliquidated
          26081 NETWORK PLACE                                                   Disputed
          CHICAGO, IL 60673
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,279,500.75
          CUDDY FARMS INC.                                                      Contingent
          28429 CENTER RD. RR#5                                                 Unliquidated
          STRATHROY, ONTARIO                                                    Disputed
          CANADA N7G3H6
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,028.22
          CULLIGAN                                                              Contingent
          2479 S. ORANGE AVE                                                    Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $447.99
          CUSTOM SHACKLES                                                       Contingent
          1220 INDUSTRIAL BLVD.                                                 Unliquidated
          GAINESVILLE, GA 30501                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 137 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 229 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,950.78
          CVT LEASING & RENTAL                                                  Contingent
          P.O. BOX 12427                                                        Unliquidated
          FRESNO, CA 93777                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CYBERVERSE                                                            Contingent
          600 W. 7TH STREET                                                     Unliquidated
          SUITE 510                                                             Disputed
          LOS ANGELES, CA 90017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,109.85
          D&D WATER TREATMENT                                                   Contingent
          3631 RUBLE RD                                                         Unliquidated
          TURLOCK, CA 95380                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,624.40
          DAIRY ENGINEERING CO.                                                 Contingent
          5783 N. SHERIDAN                                                      Unliquidated
          ARVADA, CO 80002                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DALENA FARMS                                                          Contingent
          7636 ROAD 34                                                          Unliquidated
          MADERA, CA 93638                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARLING INGREDIENTS, INC.                                             Contingent
          P.O. BOX 880006                                                       Unliquidated
          SAN FRANCISCO, CA 94188                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DARLING INT'L (TURLOCK)                                               Contingent
          P.O. BOX 1608                                                         Unliquidated
          TURLOCK, CA 48255-2210                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 138 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 230 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,607.53
          DATA-CODE, INC                                                        Contingent
          P.O. BOX 865                                                          Unliquidated
          TUSTIN, CA 92781                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,727.00
          DATAVAULT                                                             Contingent
          P.O. BOX 12725                                                        Unliquidated
          FRESNO, CA 93779-2725                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DDBC OF SOUTHERN                                                      Contingent
          CALIFORNIA                                                            Unliquidated
          P.O. BOX 1872                                                         Disputed
          WHITTIER, CA 90609-1872
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELLAVALLE LABORATORY                                                 Contingent
          1910 W. MCKINLEY STE 110                                              Unliquidated
          FRESNO, CA 93728                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELONGS GIZZARD EQUIPMENT                                             Contingent
          P.O. BOX 2139                                                         Unliquidated
          GRAY, GA 31032                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $37,566.07
          DELRAY TIRE & RETREADING                                              Contingent
          2544 S. CHERRY AVE.                                                   Unliquidated
          FRESNO, CA 93706-5008                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DELTA FOOD MARKET INC                                                 Contingent
          549 W. CHARTER WAY                                                    Unliquidated
          STOCKTON, CA 95206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 139 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 231 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,359.22
          DELTATRAK                                                             Contingent
          P.O. BOX 4115                                                         Unliquidated
          MODESTO, CA 95352                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,017.45
          DENHAM RESOURCES                                                      Contingent
          567 WEST SHAW, STE C1                                                 Unliquidated
          FRESNO, CA 93704                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEPT OF IND RELATIONS                                                 Contingent
          DOSH PRESSURE VESSEL UNIT                                             Unliquidated
          1515 CLAY STREET, STE 1622A                                           Disputed
          OAKLAND, CA 94612
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DEPT OF INDUSTRIAL RELATI                                             Contingent
          OFFICE OF SELF INS PLANS                                              Unliquidated
          11050 OLSON DRIVE, STE 230                                            Disputed
          RANCHO CORDOVA, CA 95670
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          DHILLON BROS TRUCKING,INC                                             Contingent
          3736 SNYDER STREET                                                    Unliquidated
          SELMA, CA 93662                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DIESTEL TURKEY RANCH                                                  Contingent
          22200 LYONS BALD MTN. RD                                              Unliquidated
          P.O. BOX 576                                                          Disputed
          SONORA, CA 95370
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DINUBA UNITED MARKET                                                  Contingent
          1665 E. EL MONTE WAY                                                  Unliquidated
          DINUBA, CA 93618                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 140 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 232 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $169.00
          DMV                                                                   Contingent
          415 1ST AVE., MAIL STATION F101                                       Unliquidated
          SACRAMENTO, CA 95818-2606                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DMV                                                                   Contingent
          MTR CARRIER PERMITS-G875                                              Unliquidated
          BOX 932370                                                            Disputed
          SACRAMENTO, CA 94232
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $35.00
          DMV                                                                   Contingent
          P.O. BOX 825339                                                       Unliquidated
          SACRAMENTO, CA 74232                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DMV RENEWAL                                                           Contingent
          P.O. BOX 942897                                                       Unliquidated
          SACRAMENTO, CA 94294                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $305.92
          DOBIS, JASON                                                          Contingent
          4929 N. HOLLOW LANE                                                   Unliquidated
          BOISE, ID 83702                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOERKSEN TRUCKING INC                                                 Contingent
          1477 N. BIRCH                                                         Unliquidated
          REEDLEY, CA 93654                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,471.44
          DORNS GAS INC.                                                        Contingent
          1865 HERNDON AVE                                                      Unliquidated
          SUITE K, BOX 576                                                      Disputed
          CLOVIS, CA 93611
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 141 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 233 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DOWNEY GRINDING                                                       Contingent
          12323 BELLFLOWER BLVD                                                 Unliquidated
          DOWNEY, CA 90241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $172,592.00
          DREISBACH ENTERPRISES INC                                             Contingent
          2530 E. 11TH STREET                                                   Unliquidated
          OAKLAND, CA 94601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DRITSAS, GROOM                                                        Contingent
          MCCORMICK LLP                                                         Unliquidated
          7511 N. REMINGTON AVE #101                                            Disputed
          FRESNO, CA 93711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $682.50
          DTSC                                                                  Contingent
          P.O. BOX 1288                                                         Unliquidated
          SACRAMENTO, CA 95812-1288                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $38,312.37
          DURANGO FARM MGT, INC.                                                Contingent
          7683 E. AMERICAN AVE                                                  Unliquidated
          FOWLER, CA 93625                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DURO-FLEX RUBBER                                                      Contingent
          PRODUCTS INC.                                                         Unliquidated
          13215 LAKELAND ROAD                                                   Disputed
          SANTA FE SPRINGS, CA 90670
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,737.00
          DYNAMIC COATINGS                                                      Contingent
          5629 E. WESTOVER, STE A                                               Unliquidated
          FRESNO, CA 93727                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 142 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 234 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,352.19
          EAGLE FOOD REGISTRATIONS                                              Contingent
          INC.                                                                  Unliquidated
          123 WEBSTER STREET, STE 300                                           Disputed
          DAYTON, OH 45402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,844.00
          EAGLE TRANSPORTATION LLC                                              Contingent
          63 NINETY EIGHT PL.BLVD.                                              Unliquidated
          HATTIESBURG, MS 39402                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,071.07
          EAST BAY TIRE CO.                                                     Contingent
          2955 S. ORANGE AVE                                                    Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,000.00
          ECHO GLOBAL LOGISTICS                                                 Contingent
          600 W. CHICAGO AVE                                                    Unliquidated
          SUITE 725                                                             Disputed
          CHICAGO, IL 60654
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $701.79
          ELECTRIC MOTOR SHOP                                                   Contingent
          P.O. BOX 446                                                          Unliquidated
          FRESNO, CA 93709                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $441.80
          ELEMENTAR AMERICAS INC.                                               Contingent
          520 FELLOWSHIP RD.                                                    Unliquidated
          SUITE D-408                                                           Disputed
          MT. LAUREL, NJ 08054-3408
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ELITE AG MANAGEMENT INC                                               Contingent
          12487 CONRAD ST. #112                                                 Unliquidated
          MADERA, CA 93637                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 143 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 235 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $463.33
          ELITE SPICE INC.                                                      Contingent
          7151 MONTEVIDEO ROAD                                                  Unliquidated
          JESSUP, MD 20794                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $109,720.26
          ELITE SUPPLY SOURCE, INC.                                             Contingent
          3374 MONIER CIRCLE #1                                                 Unliquidated
          RANCHO CORDOVA, CA 95742                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMA GROUP                                                             Contingent
          ENTERPRISE MANAGEMENT                                                 Unliquidated
          601 S. FIGUEROA ST. #4050                                             Disputed
          LOS ANGELES, CA 90017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $229.54
          EMEDCO INC                                                            Contingent
          P.O. BOX 369                                                          Unliquidated
          BUFFALO, NY 14240                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $17.76
          EMERY WORLDWIDE                                                       Contingent
          BOX 371232M                                                           Unliquidated
          PITTSBURG, PA 15250                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMJ APPAREL GROUP                                                     Contingent
          1526 S BROADWAY                                                       Unliquidated
          LOS ANGELES, CA 90015                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,227.09
          EMPIRE DISTRIBUTORS                                                   Contingent
          11383 NEWPORT DRIVE                                                   Unliquidated
          RANCHO CUCAMONGA, CA 91730                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 144 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 236 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMPLOYMENT DEVELOPMENT                                                Contingent
          DEPT - PAYROLL TAXES                                                  Unliquidated
          P.O. BOX 826880, MIC 83                                               Disputed
          SACRAMENTO, CA 94280-0001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EMPLOYMENT DEVELOPMENT DE                                             Contingent
          WAGE GARNISHMENT                                                      Unliquidated
          PO BOX 989056                                                         Disputed
          WEST SACRAMENTO, CA 95798-9056
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Employment Development Department                                     Contingent
          Bankruptcy Group MIC 92E                                              Unliquidated
          P.O. Box 826880                                                       Disputed
          Sacramento, CA 94280-0001
                                                                             Basis for the claim:    For Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,274.24
          ENERGY RESOURCES CORP                                                 Contingent
          P.O. BOX 27854                                                        Unliquidated
          FRESNO, CA 93729                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,619.08
          ENVIRO TECH CHEMICALS                                                 Contingent
          SERVICE INC                                                           Unliquidated
          500 WINMOORE WAY                                                      Disputed
          MODESTO, CA 95358
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENVIRO-PAK                                                            Contingent
          15450 SE FOR MOR CT                                                   Unliquidated
          CLACKAMAS, OR 97015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENVIRONMENT CONTROL                                                   Contingent
          1849 N. HELM #105                                                     Unliquidated
          FRESNO, CA 93727                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 145 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 237 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENVIRONMENT CONTROL                                                   Contingent
          1849 N. HELM SUITE 105                                                Unliquidated
          FRESNO, CA 93727                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,183.00
          ENVIRONMENTAL HEALTH DEPT                                             Contingent
          SAN JOAQUIN COUNTY                                                    Unliquidated
          1868 E. HAZELTON AVE                                                  Disputed
          STOCKTON, CA 95205-6232
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ENVIRONMENTAL LIGHTING                                                Contingent
          FOR ARCHITECTURE, INC.                                                Unliquidated
          17891 ARENTH AVE                                                      Disputed
          CITY OF INDUSTRY, CA 91748
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $911.53
          ERIEZ MAGNETICS CO.                                                   Contingent
          2200 ASBURY RD                                                        Unliquidated
          ERIE, PA 16506                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ESHA RESEARCH                                                         Contingent
          4747 SKYLINE RD S, STE 100                                            Unliquidated
          SALEM, OR 97306                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          EULER HERMES                                                          Contingent
          NORTH AMERICA INS CO                                                  Unliquidated
          800 RED BROOK BLVD                                                    Disputed
          OWINGS MILLS, MO 21117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $121.36
          EVODC, LLC                                                            Contingent
          600 W. 7TH STREET                                                     Unliquidated
          SUITE 510                                                             Disputed
          LOS ANGELES, CA 90017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 146 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 238 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,082.98
          EVOQUA WATER TECHNOLOGIES                                             Contingent
          5654 E. WESTOVER AVE.                                                 Unliquidated
          SUITE 103                                                             Disputed
          FRESNO, CA 93727
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,452.23
          EXPRESS SERVICES, INC                                                 Contingent
          P.O. BOX 844277                                                       Unliquidated
          LOS ANGELES, CA 90084-4277                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,100.00
          EXTREME INDUSTRIAL                                                    Contingent
          COATINGS                                                              Unliquidated
          703 N ABBY ST.                                                        Disputed
          FRESNO, CA 93701
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          F & M PACKAGING MACHINERY                                             Contingent
          CO., INC.                                                             Unliquidated
          5151 OCEANUS DRV,STE 104                                              Disputed
          HUNTINGTON BEACH, CA 92649
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $136.33
          F.R. DRAKE COMPANY                                                    Contingent
          1410 GENICOM DRIVE                                                    Unliquidated
          WAYNESBORO, VA 22980                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $674.47
          FACT AUTOMATED ENTRANCES,                                             Contingent
          INC.                                                                  Unliquidated
          1819 EAST LAMONA, SUITE A                                             Disputed
          FRESNO, CA 93703
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $36,690.50
          FALCON PRIVATE SECURITY,                                              Contingent
          INC.                                                                  Unliquidated
          130 W. SHAW AVE, STE 105                                              Disputed
          CLOVIS, CA 93612
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 147 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 239 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARMER'S QUICK STOP                                                   Contingent
          17017 BRANNON AVENUE                                                  Unliquidated
          DOS PALOS, CA 93620                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARMERS LUMBER SUPPLY CO.                                             Contingent
          2190 SO. EAST AVE.                                                    Unliquidated
          FRESNO, CA 93721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARMERS MARKET POULTRY                                                Contingent
          6333 W. 3RD ST #216                                                   Unliquidated
          LOS ANGELES, CA 90036                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FARMERS RICE COOPERATIVE                                              Contingent
          P.O. BOX 15223                                                        Unliquidated
          SACRAMENTO, CA 95851-0223                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FAST N ESY #21                                                        Contingent
          225 N. 'H' STREET                                                     Unliquidated
          FRESNO, CA 93701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $573.10
          FED EX                                                                Contingent
          P.O. BOX 7221                                                         Unliquidated
          PASADENA, CA 91109-7221                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FED EX FREIGHT WEST                                                   Contingent
          DEPT LA, P.O. BOX 21415                                               Unliquidated
          PASADENA, CA 91185-1415                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 148 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 240 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $574.85
          FED EX OFFICE                                                         Contingent
          CUSTOMER ADMIN SERVICES                                               Unliquidated
          PO BOX 672085                                                         Disputed
          DALLAS, TX 75267
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $249.00
          FEED ADDITIVE COMPENDIUM                                              Contingent
          PO BOX 87439                                                          Unliquidated
          CHICAGO, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,625.00
          FHI, LLC                                                              Contingent
          PO BOX 546                                                            Unliquidated
          FUQUAY VARINA, NC 27526                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FIDELITY INVESTMENTS                                                  Contingent
          INSTITUTIONAL OP CO. INC                                              Unliquidated
          P.O. BOX 73307                                                        Disputed
          CHICAGO, IL 60673
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,635.70
          FIRST LEGAL NETWORK LLC                                               Contingent
          PO BOX 743451                                                         Unliquidated
          LOS ANGELES, CA 90074-3451                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FISK CONSTRUCTION                                                     Contingent
          & ROOFING                                                             Unliquidated
          738 W. HERITAGE AVE.                                                  Disputed
          CLOVIS, CA 93619
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FISMC                                                                 Contingent
          P.O. Box 3602                                                         Unliquidated
          ORANGE, CA 92857                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 149 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 241 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FLYERS ENERGY, LLC                                                    Contingent
          2360 LINDBERGH ST.                                                    Unliquidated
          AUBURN, CA 95206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FOOD & DRINK                                                          Contingent
          #233015                                                               Unliquidated
          3015 MOMENTUM PLACE                                                   Disputed
          CHICAGO, IL 60689
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,095.31
          FOOD PROCESSING EQUIPMENT                                             Contingent
          13623 PUMICE STREET                                                   Unliquidated
          SANTA FE SPRINGS, CA 90621                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FOOD SAFETY NET                                                       Contingent
          SERVICES                                                              Unliquidated
          186 S. WEST AVE. STE 104                                              Disputed
          FRESNO, CA 93706
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $27,443.10
          FOODCRAFT INC                                                         Contingent
          15180 KEEL STREET                                                     Unliquidated
          PLYMOUTH, MI 48170                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCHISE TAX BOARD                                                   Contingent
          P.O. BOX 942867                                                       Unliquidated
          SACRAMENTO, CA 94267-0011                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRANCHISE TAX BOARD                                                   Contingent
          P.O. BOX 942867                                                       Unliquidated
          SACRAMENTO, CA 94267-0651                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 150 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 242 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Franchise Tax Board Chief Counsel                                     Contingent
          c/o General Counsel Section                                           Unliquidated
          PO Box 1720, MS:A-260                                                 Disputed
          Rancho Cordova, CA 95741-1720
                                                                             Basis for the claim:    For Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRESCO COMMUNITY MKT LLC                                              Contingent
          5914 MONTEREY ROAD                                                    Unliquidated
          LOS ANGELES, CA 90042                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRESNO COMMUNITY MARKET                                               Contingent
          178 NORTH BLACKSTONE                                                  Unliquidated
          FRESNO, CA 93701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRESNO COUNTY                                                         Contingent
          SHERIFF DEPT.                                                         Unliquidated
          P.O. BOX 1788                                                         Disputed
          FRESNO, CA 93717
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRESNO COUNTY CLERK                                                   Contingent
          2221 KERN STREET                                                      Unliquidated
          FRESNO, CA 93721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRESNO COUNTY TAX COLLECT                                             Contingent
          P.O. BOX 1192                                                         Unliquidated
          FRESNO, CA 93715                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRESNO COUNTY TREASURER                                               Contingent
          COMMUNITY HEALTH DEPT.                                                Unliquidated
          P.O. BOX 11800                                                        Disputed
          FRESNO, CA 93775-1800
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 151 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 243 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $94.00
          FRESNO FIRE DEPARTMENT                                                Contingent
          911 H STREET                                                          Unliquidated
          FRESNO, CA 85011                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRESNO MOBILE 2-WAY                                                   Contingent
          2755 WEST BARSTOW                                                     Unliquidated
          FRESNO, CA 93711                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRESNO OXYGEN                                                         Contingent
          2825 S ELM #101                                                       Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,511.91
          FRESNO PIPE & SUPPLY INC.                                             Contingent
          P.O. BOX 2760                                                         Unliquidated
          FRESNO, CA 93745-2767                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,840.00
          FRESNO ROTO ROOTER                                                    Contingent
          2141 INDUSTRIAL CT. STE B                                             Unliquidated
          VISTA, CA 92081                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $880.00
          FRESNO TRUCK WASH                                                     Contingent
          4170 SO. BAGLEY                                                       Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,829.83
          FRONTIER                                                              Contingent
          PO BOX 5157                                                           Unliquidated
          TAMPA, FL 33675                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 152 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 244 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FRONTIER COMMUNICATIONS                                               Contingent
          P.O. BOX 7000                                                         Unliquidated
          HAYDEN, ID 83835                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FROST LINKS INC.                                                      Contingent
          2900 NORTHRIDGE DRIVE N.W                                             Unliquidated
          GRAND RAPIDS, MI 49544                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $171.50
          FRS MARKING DEVICES                                                   Contingent
          4317 N. GOLDEN STATE BLVD                                             Unliquidated
          FRESNO, CA 93722                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $59,725.20
          FULL STEAM STAFFING                                                   Contingent
          2121 S. HAVEN AVE                                                     Unliquidated
          ONTARIO, CA 91761                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,107.00
          FURNISH, THEODORE                                                     Contingent
          2361 N. HUMBOLDT AVE                                                  Unliquidated
          KERMAN, CA 93630                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          G & G PEPPERS                                                         Contingent
          P.O. BOX 326                                                          Unliquidated
          ORESTES, IN 46063                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $58,734.34
          G.V. BURROWS, INC.                                                    Contingent
          P.O. BOX 546                                                          Unliquidated
          LEMOORE, CA 93245                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 153 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 245 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,083.90
          GAMCO SUPPLY                                                          Contingent
          17788 US HWY 69 SOUTH                                                 Unliquidated
          TYLER, TX 75703                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,726.82
          GARCIA'S PALLETS, INC.                                                Contingent
          4125 S. GOLDEN STATE BLVD                                             Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $46.20
          GARDNER ROSSI                                                         Contingent
          4831 ESMAR ROAD                                                       Unliquidated
          CERES, CA 95307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,557.81
          GARTON TRACTOR INC.                                                   Contingent
          P.O. BOX 1849                                                         Unliquidated
          TURLOCK, CA 95381                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GC SERVICES, LC                                                       Contingent
          FOR ECMC                                                              Unliquidated
          PO BOX 32500                                                          Disputed
          COLUMBUS, OH 43232
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GELSONS/MAYFAIR                                                       Contingent
          GELSONS MARKETS                                                       Unliquidated
          PO BOX 512256                                                         Disputed
          LOS ANGELES, CA 90051-2256
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GEMCAP LENDING 1, LLC                                                 Contingent
          24955 PACIFIC COAST HWY                                               Unliquidated
          SUITE A202                                                            Disputed
          MALIBU, CA 90265
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 154 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 246 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $118,913.30
          GENE HULL TRUCKING                                                    Contingent
          2145 E. CONEJO AVE                                                    Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GENERAL FILMS, INC.                                                   Contingent
          645 S. HIGH ST.                                                       Unliquidated
          COVINGTON, OH 45318                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,662.89
          GEORGE W. LOWRY INC.                                                  Contingent
          P.O. BOX 176                                                          Unliquidated
          4612 KIERNAN                                                          Disputed
          SALIDA, CA 95368
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          GHAZARIAN WELDING INC.                                                Contingent
          P.O. BOX 27375                                                        Unliquidated
          FRESNO, CA 93729                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $252.27
          GHX INDUSTRIAL LLC                                                    Contingent
          DEPT. 207                                                             Unliquidated
          P.O. BOX 4346                                                         Disputed
          HOUSTON, TX 77210
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $232.46
          GILKEY FIVE                                                           Contingent
          P.O. BOX #426                                                         Unliquidated
          CORCORAN, CA 93212                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $470.18
          GILTON SOLID WASTE                                                    Contingent
          MANAGEMENT                                                            Unliquidated
          755 S. YOSEMITE AVENUE                                                Disputed
          OAKDALE, CA 95361-4991
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 155 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 247 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,230.11
          GLEIM CROWN PUMP INC                                                  Contingent
          P.O. BOX 12585                                                        Unliquidated
          FRESNO, CA 93778                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GLOBAL EQUIPMENT CO.                                                  Contingent
          1070 NORTHBROOK PKWY.                                                 Unliquidated
          SUWANEE, GA 30174                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GOLDEN BOWL SUPERMARKET                                               Contingent
          1221 NORTH FIRST STREET                                               Unliquidated
          FRESNO, CA 93703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GONG'S MARKET OF SANGER                                               Contingent
          NORTHGATE                                                             Unliquidated
          1825 ACADEMY                                                          Disputed
          SANGER, CA 93657
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,377.23
          GOODALL TRUCKING                                                      Contingent
          P.O. BOX 3481                                                         Unliquidated
          PINEDALE, CA 93650                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GORDON B. FORD                                                        Contingent
          STANISLAUS COUNTY TAX COL                                             Unliquidated
          PO BOX 859                                                            Disputed
          MODESTO, CA 95353
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $766.03
          GORDON INDUSTRIAL SUPPLY                                              Contingent
          P.O. BOX 11610                                                        Unliquidated
          FRESNO, CA 93774                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 156 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 248 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,564.35
          GRAINGER, INC.                                                        Contingent
          1335 TUOLUMNE STREET                                                  Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $215.82
          GRAPHIC PRODUCTS INC.                                                 Contingent
          PO BOX 4030                                                           Unliquidated
          BEAVERTON, OR 97076                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREAT ROCK CAPITAL                                                    Contingent
          PARTERNS FUND 1, LLC                                                  Unliquidated
          285 RIVERSIDE AVE, STE 335                                            Disputed
          WESTPORT, CT 06880
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $73,922.68
          GREEN EGG AGRITECH                                                    Contingent
          22 LYNDHURST                                                          Unliquidated
          NEWPORT BEACH, CA 92660-9000                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $100.00
          GREEN VALLEY RECYCLING                                                Contingent
          2365 E. NORTH AVE                                                     Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREG MARKARIAN                                                        Contingent
          AG ENTERPRISES, INC.                                                  Unliquidated
          6772 S. ORANGE AVE                                                    Disputed
          FRESNO, CA 93725
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          GREGG INDUSTRIES, INC                                                 Contingent
          5048 VIENNA DRIVE                                                     Unliquidated
          WAUNAKEE, WI 53597                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 157 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 249 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Grossman Law Offices                                                  Contingent
          Tola Yang, Esq.                                                       Unliquidated
          7161 N. Howard Street, Suite 202                                      Disputed
          Fresno, CA 93720
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,842.89
          GRW SERVICES                                                          Contingent
          2953 BEYER BLVD, PMB 169                                              Unliquidated
          SAN DIEGO, CA 92154                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,500.00
          GXS, INC.                                                             Contingent
          9711 WASHINGTONIAN BLVD                                               Unliquidated
          SUITE 700                                                             Disputed
          GAITHERSBURG, MD 20878
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HACH COMPANY                                                          Contingent
          2207 COLLECTIONS CENTER                                               Unliquidated
          CHICAGO, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,527.20
          HALAL TRANSACTION                                                     Contingent
          P.O. BOX 4546                                                         Unliquidated
          OMAHA, NE 68104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $50,172.24
          HAMMER HEAD PROTECTION                                                Contingent
          2321 W. WASHINGTON ST.                                                Unliquidated
          SUITE L                                                               Disputed
          STOCKTON, CA 95203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARBOR FREIGHT TOOLS                                                  Contingent
          1349 N. BLACKSTONE AVE.                                               Unliquidated
          FRESNO, CA 93703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 158 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 250 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,945.42
          HARDY DIAGNOSTICS                                                     Contingent
          1430 WEST MCCOY LANE                                                  Unliquidated
          SANTA MARIA, CA 93455                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARPAK-ULMA PACKAGING LLC                                             Contingent
          3035 TORRINGTON DRIVE                                                 Unliquidated
          BALL GROUND, GA 30107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HARTFORD FIRE                                                         Contingent
          INSURANCE COMPANY                                                     Unliquidated
          PO BOX 731178                                                         Disputed
          DALLAS, TX 75373
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $486.83
          HAVEN'S FOR TOTAL                                                     Contingent
          SECURITY, INC.                                                        Unliquidated
          459 N. BLACKSTONE AVE                                                 Disputed
          FRESNO, CA 93701
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HCVT LLP                                                              Contingent
          100 OCEANGATE, 9TH FLOOR                                              Unliquidated
          LONG BEACH, CA 90802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $270.00
          HEALTH COMP TPA                                                       Contingent
          P.O. BOX 45018                                                        Unliquidated
          FRESNO, CA 93708-5018                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HEILBRICE RETAIL                                                      Contingent
          ADVERTISING, INC.                                                     Unliquidated
          ONE CORPORATE PLAZA                                                   Disputed
          NEWPORT BEACH, CA 92660
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 159 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 251 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HELPSYSTEMS,LLC                                                       Contingent
          6455 CITY WEST PARKWAY                                                Unliquidated
          EDEN PRAIRIE, MN 55344                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,724.79
          HENRY & SONS INC.                                                     Contingent
          P.O. BOX 3146                                                         Unliquidated
          PASO ROBLES, CA 93447                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $45,508.54
          HERC RENTALS, INC                                                     Contingent
          3057 S. GOLDEN STATE FRONTAGE                                         Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hernandez Law Offices                                                 Contingent
          David Hernandez, Esq.                                                 Unliquidated
          6103 N First St., Ste 102                                             Disputed
          Fresno, CA 93710
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $5.64
          HILL BROTHERS                                                         Contingent
          CHEMICAL CO.                                                          Unliquidated
          410 CHARCOT AVE                                                       Disputed
          SAN JOSE, CA 95131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HILL PARTS CO.                                                        Contingent
          211 HOGAN POND LANE                                                   Unliquidated
          BALL GROUND, GA 30107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,034.15
          HIRESAFE                                                              Contingent
          EMPLOYMENT SCREENING                                                  Unliquidated
          2228 LONGPORT CT, STE 130                                             Disputed
          ELK GROVE, CA 95756
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 160 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 252 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,152.63
          HITEC FOOD EQUIPMENT, INC                                             Contingent
          818 LIVELY BLVD.                                                      Unliquidated
          WOOD DALE, IL 60191                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HMS Dept of Health Care                                               Contingent
          P.O. Box 167807                                                       Unliquidated
          Irving, TX 75016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HOME DEPOT                                                            Contingent
          STORE 6615 - VISALIA                                                  Unliquidated
          3500 S. DEMAREE ST.                                                   Disputed
          VISALIA, CA 93277
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,502.32
          HOSE & FITTINGS ETC.                                                  Contingent
          3667 S. BAGLEY #102 .                                                 Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HUMBERT, DABY                                                         Contingent
          778 W. POLSON AVE                                                     Unliquidated
          CLOVIS, CA 93612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HYDRAULIC CONTROLS, INC.                                              Contingent
          2537 E. JENSEN AVENUE                                                 Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          HYGIENA LLC                                                           Contingent
          941 AVENIDA ACASO                                                     Unliquidated
          CAMARILLO, CA 93012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 161 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 253 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          I SPY VISION                                                          Contingent
          586 COMMERCE CRT                                                      Unliquidated
          MANTECA, CA 95336                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,154.51
          IBM CORPORATION                                                       Contingent
          1701 NORTH STREET                                                     Unliquidated
          ENDICOTT, NY 13760                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $445.00
          ICB-GREENLINE, LLC                                                    Contingent
          5808 LONG CREEK PARK DR.                                              Unliquidated
          SUITE Q                                                               Disputed
          CHARLOTTE, NC 28269
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,408.89
          ID TECHNOLOGY-MARKOR                                                  Contingent
          7447 N. PALM BLUFFS AVE                                               Unliquidated
          FRESNO, CA 93711                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,149.62
          IDEXX LAB CORP.                                                       Contingent
          P.O. BOX 101327                                                       Unliquidated
          ATLANTA, GA 30392                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $871.11
          IDVILLE                                                               Contingent
          5376 52ND STREET SE                                                   Unliquidated
          GRAND RAPIDS, MI 49512                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $655.60
          IFM EFECTOR INC.                                                      Contingent
          1100 ATWATER DRIVE                                                    Unliquidated
          MALVERN, PA 19355                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 162 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 254 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ILLUMINATORS EDUCATIONAL                                              Contingent
          FOUNDATION                                                            Unliquidated
          3 PARK PLAZA, STE 600                                                 Disputed
          IRVINE, CA 92614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INCUBATION SYSTEMS INC.                                               Contingent
          116 FOREST PARK DRIVE                                                 Unliquidated
          HERRIN, IL 62948                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,153.60
          INDUSTRIAL CASTER & WHEEL                                             Contingent
          459 VAN NESS AVE                                                      Unliquidated
          FRESNO, CA 93721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,564.97
          INDUSTRIAL ELECTRICAL CO.                                             Contingent
          1417 COLDWELL AVE                                                     Unliquidated
          MODESTO, CA 95350                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $820.00
          INDUSTRIAL HEALTH CARE                                                Contingent
          1850 WHITSON                                                          Unliquidated
          SELMA, CA 93662                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $496.27
          INSULATION CONTRACTING                                                Contingent
          & SUPPLY                                                              Unliquidated
          2706 S. RAILROAD AVE                                                  Disputed
          FRESNO, CA 93745-2336
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INTEGRATED OFFICE                                                     Contingent
          TECHNOLOGY                                                            Unliquidated
          12150 MORA DR, STE 2                                                  Disputed
          SANTA FE SPRINGS, CA 90670
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 163 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 255 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INTERNAL REVENUE SERVICE                                              Contingent
          P.O. Box 7346                                                         Unliquidated
          Philadelphia, PA 19101-7346                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For Notice Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          INTERNATIONAL PAPER                                                   Contingent
          1000 MUSCAT AVENUE                                                    Unliquidated
          SANGER, CA 93657                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,917.78
          IRON MOUNTAIN                                                         Contingent
          P.O. BOX 601002                                                       Unliquidated
          PASADENA, CA 91189-1002                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ISLAMIC SERVICE CENTER                                                Contingent
          OF AMERICA                                                            Unliquidated
          P.O. BOX 3335                                                         Disputed
          CLOVIS, CA 93613
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ITRAK                                                                 Contingent
          800 RESEARCH DR.SUITE 240                                             Unliquidated
          WOODLAND PARK, CO 80863                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,170.30
          IWS                                                                   Contingent
          P.O. BOX 446                                                          Unliquidated
          FRESNO, CA 93709                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $297.50
          J DURAN TRUCKING                                                      Contingent
          JOSE DURAN                                                            Unliquidated
          12448 SHEEP CREEK ROAD                                                Disputed
          PHELAN, CA 92371
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 164 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 256 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,881.83
          J'S COMMUNICATIONS, INC                                               Contingent
          3733 S. BAGLEY AVE                                                    Unliquidated
          SUITE C                                                               Disputed
          FRESNO, CA 93725
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $402.55
          J2 SCIENTIFIC                                                         Contingent
          1901 PENNSYLVANIA DRIVE                                               Unliquidated
          SUITE C                                                               Disputed
          COLUMBIA, MO 65202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $88.68
          JACK C ARBUCKLE CO                                                    Contingent
          2050 H STREET                                                         Unliquidated
          FRESNO, CA 93721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $342.00
          JACOB RANCHO WATER CO.                                                Contingent
          877 W IONA AVE                                                        Unliquidated
          LEMOORE, CA 93245                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,965.18
          JAMES G. PARKER & ASSOC.                                              Contingent
          P.O. BOX 3947                                                         Unliquidated
          FRESNO, CA 93650                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JB HUNT TRANSPORT, INC                                                Contingent
          615 JB HUNT CORPORATE DR.                                             Unliquidated
          LOWELL, AR 72745                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,149.20
          JBT CAT                                                               Contingent
          1090 ATLANTIC DRIVE                                                   Unliquidated
          RUSSELVILLE, AR 72811                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 165 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 257 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $135,780.24
          JCF FARM LABOR                                                        Contingent
          CONTRACTOR                                                            Unliquidated
          P.O. BOX 2843                                                         Disputed
          FRESNO, CA 93745
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,000.00
          JEAR LOGISTICS, LLC                                                   Contingent
          3409 SALTERBECK STREET                                                Unliquidated
          MT. PLEASANT, SC 29466                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $368,087.56
          JENNIE-O TURKEY STORE,INC                                             Contingent
          2505 WILLMAR AVE SO/WEST                                              Unliquidated
          WILMAR, MN 56201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JERICO FIRE PROTECTION CO                                             Contingent
          1380 N. HULBERT AVE.                                                  Unliquidated
          FRESNO, CA 93728                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,446.00
          JETNET CORPORATION                                                    Contingent
          505 NORTH DRIVE                                                       Unliquidated
          SEWICKLEY, PA 15143                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JKC TRUCKING CO. INC.                                                 Contingent
          5450 S. CENTER AVE.                                                   Unliquidated
          SUMMIT, IL 60501                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,960.00
          JM SWANK, LLC                                                         Contingent
          395 HERKY STREET                                                      Unliquidated
          NORTH LIBERTY, IA 52317                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 166 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 258 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $275.49
          JMP BUSINESS SYSTEMS                                                  Contingent
          P.O. BOX 25250                                                        Unliquidated
          FRESNO, CA 93724-5250                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JOBPLEX, INC.                                                         Contingent
          121 N. JEFFERSON                                                      Unliquidated
          CHICAGO, IL 60661                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JOHN'S WELDING & MFG.                                                 Contingent
          5295 S. CLOVIS AVE.                                                   Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          JONATHAN NEIL & ASSOC,INC                                             Contingent
          BOX 7000                                                              Unliquidated
          TARZANA, CA 91357                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,441.45
          JONS MARKETPLACE                                                      Contingent
          5315 SANTA MONICA BLVD.                                               Unliquidated
          LOS ANGELES, CA 90029                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,993.99
          JORGENSEN & CO.                                                       Contingent
          2467 FOUNDRY PARK AVE                                                 Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jose Campos                                                           Contingent
          340 Adams Avenue, #20                                                 Unliquidated
          Fowler, CA 93625                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 167 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 259 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Joy Thompson                                                          Contingent
          10565 Civic Center Dr., Ste 165                                       Unliquidated
          Rancho Cucamonga, CA 91730                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,746.50
          JS WEST, INC.                                                         Contingent
          501 NINTH STREET                                                      Unliquidated
          MODESTO, CA 95354                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Julian Perez                                                          Contingent
          4005 Lowe Avenue                                                      Unliquidated
          Fresno, CA 93702                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,876.55
          JUNGBUNZLAUER                                                         Contingent
          7 WELLS AVE                                                           Unliquidated
          NEWTON CENTRE, MA 02459                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,717.00
          KALLE USA INC                                                         Contingent
          5750 B CENTERPOINT COURT                                              Unliquidated
          GURNEE, IL 60031                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,401.46
          KAMAN INDUSTRIAL TECH. CO                                             Contingent
          2561 S. SARAH                                                         Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          KEMIN FOOD TECHNOLOGIES,                                              Contingent
          2100 MAURY ST.                                                        Unliquidated
          BOX 70                                                                Disputed
          DES MOINES, IA 50306
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 168 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 260 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,183.50
          KENNEDY ENTERPRISES INC.                                              Contingent
          4910 RENT-WORTH DRIVE                                                 Unliquidated
          LINCOLN, NE 68516                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,270.00
          KENYON, CAROL M.                                                      Contingent
          DBA: KENYON ORGANIC SVCS                                              Unliquidated
          PO BOX 1507                                                           Disputed
          EMPIRE, CA 95319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,807.30
          KERRY INGREDIENTS & FLVRS                                             Contingent
          3400 MILLINGTON ROAD                                                  Unliquidated
          BELOIT, WI 53511                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,410.34
          KEY INDUSTRIAL                                                        Contingent
          997 ENTERPRISE WAY                                                    Unliquidated
          NAPA, CA 94558                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Khakshour Freeman                                                     Contingent
          Benjamin Khakshour, Esq.                                              Unliquidated
          5455 Wilshire Blvd., #2111                                            Disputed
          Los Angeles, CA 90036
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          KINGS COUNTY TAX COLLECTO                                             Contingent
          GOVERNMENT CENTER                                                     Unliquidated
          HANFORD, CA 93230                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          KISCO INFORMATION SYSTEMS                                             Contingent
          89 CHURCH STREET                                                      Unliquidated
          SARANAC LAKE, NY 12983                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 169 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 261 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          KISCO SALES CO                                                        Contingent
          301 SUMNER ST                                                         Unliquidated
          BAKERSFIELD, CA 93305                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51,698.00
          KLEE, TUCHIN, BOGDANOFF &                                             Contingent
          STERN LLP                                                             Unliquidated
          1999 AVE OF THE STARS, 39TH FL.                                       Disputed
          LOS ANGELES, CA 90067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,143.51
          KOFFLER ELECTRICAL                                                    Contingent
          527 WHITNEY STREET                                                    Unliquidated
          SAN LEANDRO, CA 94577                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,750.00
          KOPPLE & KLINGER, LLP                                                 Contingent
          10866 WILSHIRE BLVD                                                   Unliquidated
          SUITE 1500                                                            Disputed
          LOS ANGELES, CA 90024-4357
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          KRAZAN & ASSOCIATES INC.                                              Contingent
          215 W. DAKOTA                                                         Unliquidated
          CLOVIS, CA 93612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,409.00
          KSB INC                                                               Contingent
          19234 FLIGHTPATH WAY                                                  Unliquidated
          BAKERSFIELD, CA 93308                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $204,750.00
          KTEC, INC                                                             Contingent
          PO BOX 746                                                            Unliquidated
          MIAMI, OK 74355                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 170 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 262 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $451.80
          KWIK LOK                                                              Contingent
          P.O. BOX 9548                                                         Unliquidated
          YAKIMA, WA 98909                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          L-DURADO TRUCKING, LLC                                                Contingent
          PO BOX 605                                                            Unliquidated
          LA CENTER, WA 98629                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LA ESPERANSA                                                          Contingent
          3985 EAST JENSEN AVENUE                                               Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,428.43
          LA NOTTE REFRIGERATION                                                Contingent
          1835 S VAN NESS AVE                                                   Unliquidated
          FRESNO, CA 93721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LA TAPATIA MEXICAN MARKET                                             Contingent
          2606 EAST MAIN STREET                                                 Unliquidated
          STOCKTON, CA 95205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,385.66
          LABEL TECHNOLOGY INC.                                                 Contingent
          2050 WARDROBE AVENUE                                                  Unliquidated
          MERCED, CA 95341                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,471.07
          LABORATORY CORPORATION                                                Contingent
          OF AMERICA HOLDINGS                                                   Unliquidated
          PO BOX 12140                                                          Disputed
          BURLINGTON, NC 27216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 171 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 263 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,827.76
          LANDSBERG/EPS                                                         Contingent
          3816 S. WILLOW AVE #102                                               Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LARRY'S BACKFLOW                                                      Contingent
          PREVENTION SERVICE                                                    Unliquidated
          P.O. BOX 618                                                          Disputed
          MANTECA, CA 95336
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LATINO LIQUOR                                                         Contingent
          3331 E. BUTLER AVE                                                    Unliquidated
          FRESNO, CA 93702-4105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LATITUDE LTD                                                          Contingent
          37 WEST SHORE ROAD                                                    Unliquidated
          HUNTINGTON, NY 11743                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Law Office of William R. Delaney                                      Contingent
          William R. Delaney, Esq.                                              Unliquidated
          1514 Shaw Avenue                                                      Disputed
          Clovis, CA 93611
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LAW OFFICES OF MICHAEL P.                                             Contingent
          MARTIN, P.C.                                                          Unliquidated
          1925 CENTURY PARK EAST #2050                                          Disputed
          LOS ANGELES, CA 90067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,092.37
          LE FIELL COMPANY LLC                                                  Contingent
          5601 ECHO AVE                                                         Unliquidated
          RENO, NV 89506                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 172 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 264 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,853.99
          LEWIS MACHINE CO.                                                     Contingent
          241 TWIN RIVER RD                                                     Unliquidated
          DEMOREST, GA 30535                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LIBERTY MUTUAL INSURANCE                                              Contingent
          PO BOX 9502                                                           Unliquidated
          DOVER, NH 03821                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LIL BROWN JUG                                                         Contingent
          957 CLOVIS AVENUE                                                     Unliquidated
          CLOVIS, CA 93612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,659.79
          Lillian Zacky                                                         Contingent
          1010 Moraga Drive                                                     Unliquidated
          Los Angeles, CA 90049                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unreimbursed Employee Expenses of
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $112,175.00
          LILLIAN ZACKY, TRUSTEE                                                Contingent
          1010 MORAGA DRIVE                                                     Unliquidated
          LOS ANGELES, CA 90049                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $106,105.50
          LILLIAN ZACKY, TRUSTEE                                                Contingent
          1010 MORAGA DRIVE                                                     Unliquidated
          LOS ANGELES, CA 90049                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,985.96
          LINDE, INC                                                            Contingent
          731 W. CUTTING                                                        Unliquidated
          RICHMOND, CA 94804                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 173 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 265 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LKP GLOBAL LAW, LLP                                                   Contingent
          1901 AVENUE OF THE STARS                                              Unliquidated
          LOS ANGELES, CA 90067                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,339.00
          LMS INTELLIBOUND INC                                                  Contingent
          6525 THE CORNERS PARKWAY                                              Unliquidated
          SUITE 520                                                             Disputed
          NORCROSS, GA 30092
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,137.91
          LOGIC POWER COAST INC.                                                Contingent
          96 SHAW AVE, STE #212                                                 Unliquidated
          CLOVIS, CA 93612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LOS ANGELES COUNTY                                                    Contingent
          SHERIFF'S DEPT                                                        Unliquidated
          11234 EAST VALLEY BLVD #114                                           Disputed
          EL MONTE, CA 91731
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LOS ANGELES COUNTY TAX                                                Contingent
          COLLECTOR                                                             Unliquidated
          P.O. BOX 54027                                                        Disputed
          LOS ANGELES, CA 90054-0027
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,420.64
          LOS ANGELES REGIONAL                                                  Contingent
          1734 E 41ST STREET                                                    Unliquidated
          LOS ANGELES, CA 90058                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,436.13
          LOWE'S COMPANIES INC                                                  Contingent
          12189 APPLE VALLEY RD                                                 Unliquidated
          APPLE VALLEY, CA 92308                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 174 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 266 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LOWE'S COMPANIES, INC.                                                Contingent
          3303 ENTERTAINMENT WAY                                                Unliquidated
          TURLOCK, CA 95380                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,026.54
          LUBRICATION ENGINEERS                                                 Contingent
          300 BAILEY AVE                                                        Unliquidated
          FORTWORTH, TX 76107                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LUCKY'S TRUCK WASH                                                    Contingent
          15120 TORREY PINES CIR                                                Unliquidated
          CHOWCILLA, CA 93610                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LYNX ELECTRICAL &                                                     Contingent
          TELECOMMUNICATIONS, INC.                                              Unliquidated
          5595 DANIELS STREET, STE E                                            Disputed
          CHINO, CA 91710
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          M & R MARKET                                                          Contingent
          3394 E. BUTLER AVENUE                                                 Unliquidated
          FRESNO, 29882 93702-0000                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          M-I-C, INC                                                            Contingent
          486 LINDBERGH AVE                                                     Unliquidated
          LIVERMORE, CA 94551                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          M-TEK                                                                 Contingent
          1675 TODD FARM DR                                                     Unliquidated
          ELGIN, IL 60123                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 175 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 267 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,888.50
          M.W. WALDROP CO.                                                      Contingent
          8125 KEMPWOOD DRIVE                                                   Unliquidated
          HOUSTON, TX 77055                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,752.28
          MAC'S EQUIPMENT REPAIR                                                Contingent
          3690 S. MADERA AVE.                                                   Unliquidated
          KERMAN, CA 93630                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $160.93
          MACS EQUIPMENT INC                                                    Contingent
          5586 S JAMES ROAD                                                     Unliquidated
          P.O. BOX 265                                                          Disputed
          TRANQUILLITY, CA 93668
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,833.88
          MAINTENANCE ALTERNATIVES                                              Contingent
          2886 STONY POINT ROAD                                                 Unliquidated
          PETALUMA, CA 94952                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,774.33
          MALEKO PERSONNEL, INC.                                                Contingent
          5070 6TH ST.                                                          Unliquidated
          SUITE #144                                                            Disputed
          FRESNO, CA 93710
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $111.30
          MAREL, INC.                                                           Contingent
          8145 FLINT ST                                                         Unliquidated
          LENEXA, KS 66214                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Maria Delia Alvarez                                                   Contingent
          360 N. Roosevelt Ave., Apt. 102                                       Unliquidated
          Fresno, CA 93701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 176 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 268 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Mario Torres                                                          Contingent
          P.O. Box 56                                                           Unliquidated
          Kerman, CA 93630                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $660.00
          MARK-EASE PRODUCTS INC.                                               Contingent
          P.O. BOX 607                                                          Unliquidated
          STOCKTON, CA 95201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $301.00
          MARTIN PRODUCE INC.                                                   Contingent
          P.O. BOX 861509                                                       Unliquidated
          LOS ANGELES, CA 90086                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MARTINEZ LANDSCAPE                                                    Contingent
          AND LAWN SERVICE                                                      Unliquidated
          3275 W. ASHLAN #3364                                                  Disputed
          FRESNO, CA 93722
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MASUCCI, LOUIS                                                        Contingent
          9955 BLUEGILL DRIVE                                                   Unliquidated
          PASO ROBLES, CA 93446                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $649.67
          MATSON ALARM CO., INC.                                                Contingent
          581 W. FALLBROOK AVE                                                  Unliquidated
          SUITE 100                                                             Disputed
          FRESNO, CA 93711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MATTCO INDUSTRIAL                                                     Contingent
          PRODUCTS, LLC                                                         Unliquidated
          6277 DENVER INDUSTRIAL PARK RD                                        Disputed
          DENVER, NC 28037
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 177 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 269 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Maximum Medical                                                       Contingent
          18011 Mitchell St., Ste A                                             Unliquidated
          Irvine, CA 92614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,517.51
          MCDONALD FOOD EQUIPMENT                                               Contingent
          100 MAIN STREET                                                       Unliquidated
          CALPINE, CA 96124                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,857.02
          MCKESSON MEDICAL SURGICAL                                             Contingent
          2800 E. PHILADELPHIA ST.                                              Unliquidated
          ONTARIO, CA 91761                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MCKINLEY MARKET                                                       Contingent
          3249 EAST MCKINLEY AVE.                                               Unliquidated
          FRESNO, CA 93703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,184.05
          MCMASTER-CARR SUPPLY CO.                                              Contingent
          P.O. BOX 54960                                                        Unliquidated
          LOS ANGELES, CA 60680                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MD HYDRAULIC                                                          Contingent
          PO BOX 1264                                                           Unliquidated
          MONROVIA, CA 91017                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MECHANICS TRLR & LIFT                                                 Contingent
          GATE REPAIRS                                                          Unliquidated
          4360 E WASHINGTON BLVD                                                Disputed
          COMMERCE, CA 90023
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 178 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 270 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MERCED COUNTY SUPERIOR                                                Contingent
          COURT                                                                 Unliquidated
          720 W. 20TH ST                                                        Disputed
          MERCED, CA 95340
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MERCED COUNTY TAX                                                     Contingent
          COLLECTOR                                                             Unliquidated
          2222 M STREET                                                         Disputed
          MERCED, CA 95340
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,461.04
          MERCURY PLASTICS, INC.                                                Contingent
          14825 SALT LAKE AVE.                                                  Unliquidated
          CITY OF INDUSTRY, CA 91746                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $616.04
          MERIAL SELECT INC.                                                    Contingent
          1168 AIRPORT PARKWAY                                                  Unliquidated
          GAINESVILLE, GA 30501                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,118.20
          METROPOLITAN LIFE INS CO                                              Contingent
          METLIFE SMALL BUSINESS                                                Unliquidated
          P.O. BOX 804466                                                       Disputed
          KANSAS CITY, MO 64180
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $320.88
          METTLER-TOLEDO HI-SP                                                  Contingent
          5 BARR ROAD                                                           Unliquidated
          ITHACA, NY 22673                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $74.25
          MEYHEN INTERNATIONAL CORP                                             Contingent
          5350 ESMAR RD                                                         Unliquidated
          CERES, CA 95307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 179 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 271 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MEYN AMERICA, LLC                                                     Contingent
          1000 EVENFLO DR                                                       Unliquidated
          BALLGROUND, GA 30107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Michael Rueda                                                         Contingent
          1058 N. Brawley Avenue                                                Unliquidated
          Fresno, CA 93722                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,786.70
          MID STATE SCALE                                                       Contingent
          651 STONERIDGE COURT                                                  Unliquidated
          LATHROP, CA 95330                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $956.86
          MID VALLEY DISPOSAL                                                   Contingent
          P.O. BOX 12146                                                        Unliquidated
          FRESNO, CA 93776                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,573.41
          MID VALLEY DISPOSAL INC.                                              Contingent
          P.O BOX 12227                                                         Unliquidated
          FRESNO, CA 93777                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,751.69
          MID VALLEY DISTRIBUTORS I                                             Contingent
          3886 EAST JENSEN AVE                                                  Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,218.64
          MID VALLEY PACKAGING                                                  Contingent
          P.O. BOX 96                                                           Unliquidated
          FOWLER, CA 93625                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 180 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 272 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $440.78
          MID VALLEY WATER DISTRICT                                             Contingent
          286 W. CROMWELL AVE.                                                  Unliquidated
          FRESNO, CA 93711                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MISS WEST COAST                                                       Contingent
          PRODUCTIONS, INC.                                                     Unliquidated
          25522 WHARTON DRIVE                                                   Disputed
          STEVENSON RANCH, CA 91381
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MISSION PROPERTY                                                      Contingent
          ADVISORS, INC.                                                        Unliquidated
          8570 CORY COURT                                                       Disputed
          RIVERSIDE, CA 92508
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $154.57
          MOCON                                                                 Contingent
          7500 MENDELSSOHN AVE. N.                                              Unliquidated
          MINNEAPOLS, MN 55428                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $202.16
          MODESTO DISPOSAL                                                      Contingent
          730 INDUSTRY WAY                                                      Unliquidated
          ATWATER, CA 95301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MONSTER WORLDWIDE, INC.                                               Contingent
          7800 W. BROWN DEER RD.                                                Unliquidated
          SUITE 200                                                             Disputed
          MILWAUKEE, WI 53223
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,009.56
          MORRIS & ASSOCIATES                                                   Contingent
          803 MORRIS DR                                                         Unliquidated
          GARNER, NC 27529                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 181 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 273 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MPI LABEL SYSTEMS OF CA                                               Contingent
          CHUCK HATTEN                                                          Unliquidated
          2315 STATION DRIVE                                                    Disputed
          STOCKTON, CA 95215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MSC INDSTRL SUPPLY CO                                                 Contingent
          3848 BAY CENTER PLACE                                                 Unliquidated
          HAYWARD, CA 94545                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MULTISOURCE INC.                                                      Contingent
          3836 WACKER DRIVE                                                     Unliquidated
          JURUPA VALLEY, CA 91752                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,750.40
          MULTIVAC INC.                                                         Contingent
          11021 N.W. POMONA AVE.                                                Unliquidated
          KANSAS CITY, MO 64153                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          N & N TRACTO COMIOMES                                                 Contingent
          DEL NORTE                                                             Unliquidated
          2399 S. GOLDEN STATE BLVD                                             Disputed
          FRESNO, CA 93725
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NWBOC                                                                 Contingent
          1001 W. JASMINE DRIVE                                                 Unliquidated
          SUITE G                                                               Disputed
          LAKE PARK, FL 33403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NATIONWIDE POWER                                                      Contingent
          SOLUTIONS, INC.                                                       Unliquidated
          1060 MARY CREST RD                                                    Disputed
          HENDERSON, NV 89074
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 182 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 274 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NATL MOTOR TRAFFIC                                                    Contingent
          FREIGHT ASSOC INC                                                     Unliquidated
          1001 NO FAIRFAX ST-#600                                               Disputed
          ALEXANDRIA, VA 22314
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NEOGEN CORPORATION                                                    Contingent
          620 LESHER PLACE                                                      Unliquidated
          LANSING, MI 48912                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NEOPOST POSTAGE-ON CALL                                               Contingent
          CMRS - POC                                                            Unliquidated
          P.O. BOX 504715                                                       Disputed
          THE LAKES, NV 88905
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NEOPOST USA, INC.                                                     Contingent
          P.O. BOX 13206                                                        Unliquidated
          NEWARK, NJ 07101                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NEUTEC GROUP, INC                                                     Contingent
          1 LENOX AVE                                                           Unliquidated
          FARMINGDALE, NY 11735                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NEVADA DEPART OF TAXATION                                             Contingent
          PO BOX 7165                                                           Unliquidated
          SAN FRANCISCO, CA 94120                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NEVADA DEPT OF EMPLOYMENT                                             Contingent
          SECURITY DIVISION                                                     Unliquidated
          500 EAST THIRD STREET                                                 Disputed
          CARSON CITY, NV 89713
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 183 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 275 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $56,966.40
          NEWLY WEDS FOODS INC.                                                 Contingent
          4849 N. MILWAUKEE AVE                                                 Unliquidated
          SUITE 700                                                             Disputed
          CHICAGO, IL 60680
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NEXT FREIGHT, INC.                                                    Contingent
          7700 INDUSTRY AVE                                                     Unliquidated
          PICO RIVERA, CA 90660                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NEXTGEN COMPUTER                                                      Contingent
          SOLUTIONS                                                             Unliquidated
          1822 A E ROUTE 66 #200                                                Disputed
          GLENDORA, CA 91740
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NH3-PLUS, INC.                                                        Contingent
          5382 S. PEACH AVE.                                                    Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $6.89
          NORDSON CORPORATION                                                   Contingent
          11475 LAKEFIELD DRIVE                                                 Unliquidated
          DULUTH, GA 30097                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,155.63
          NORMED, INC.                                                          Contingent
          P.O. BOX 3644                                                         Unliquidated
          SEATTLE, WA 98124                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,258.60
          NORTH STAR ICE EQUIP CORP                                             Contingent
          P.O. 80277                                                            Unliquidated
          SEATTLE, WA 98108-0227                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 184 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 276 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $144,246.07
          NORTHERN PRIDE INC.                                                   Contingent
          401 S. CONLEY AVE                                                     Unliquidated
          THIEF RIVERFALLS, MN 56701                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,381.20
          NORTHERN REFRIGERATED                                                 Contingent
          TRANSPORTATION                                                        Unliquidated
          2700 WEST MAIN STREET                                                 Disputed
          TURLOCK, CA 95380
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,111.68
          NOVA TECH                                                             Contingent
          360 NORTHWEST 45TH ST.                                                Unliquidated
          WILMAR, MN 56201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,000.00
          NTA                                                                   Contingent
          PO BOX 831                                                            Unliquidated
          HURON, SD 57350                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          NUTEC MANUFACTURING                                                   Contingent
          908 GARNET COURT                                                      Unliquidated
          NEW LENOX, IL 60451                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $612.16
          O'REILLY AUTO PARTS                                                   Contingent
          510 W. OLIVE AVE.                                                     Unliquidated
          FRESNO, CA 93728                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,865.72
          OCCUPATIONAL HEALTH CTR                                               Contingent
          OF CALIF, A MEDICAL CORP.                                             Unliquidated
          6042 N. FRESNO ST., STE 201                                           Disputed
          FRESNO, CA 93710
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 185 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 277 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,239.59
          OFFICE DEPOT                                                          Contingent
          BUSINESS SERVICE                                                      Unliquidated
          5405 E. HOME #109                                                     Disputed
          FRESNO, CA 93727
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          OFFICETEAM                                                            Contingent
          5250 N. PALM                                                          Unliquidated
          SUITE 305                                                             Disputed
          FRESNO, CA 93704
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,936.17
          OHI COMPANY INC.                                                      Contingent
          820 S. PERSHING AVENUE                                                Unliquidated
          P.O. BOX 622                                                          Disputed
          STOCKTON, CA 95201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          OMEGA INDUSTRIAL SUPPLY                                               Contingent
          101 GROBRIC CT UNIT 1                                                 Unliquidated
          FAIRFIELD, CA 94534                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $700.00
          ONE NETWORK ENTERPRISES                                               Contingent
          4055 VALLEY VIEW LANE                                                 Unliquidated
          SUITE 1000                                                            Disputed
          DALLAS, TX 75244-5069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $455.94
          ONTRAC                                                                Contingent
          2501 SO. PRICE ROAD                                                   Unliquidated
          SUITE 201                                                             Disputed
          CHANDLER, AZ 85286
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,150.00
          OREGON TILTH                                                          Contingent
          CERTIFIED ORGANIC                                                     Unliquidated
          2525 SE 3RD STREET                                                    Disputed
          CORVALLIS, OR 97333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 186 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 278 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,062.32
          OSSID CORP                                                            Contingent
          4000 COLLEGE ROAD                                                     Unliquidated
          BATTLEBORO, NC 27809                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          OSTS - OCCUPATIONAL                                                   Contingent
          SAFETY TRAINING SYSTEMS                                               Unliquidated
          14650 CENTRAL AVE.                                                    Disputed
          CHINO, CA 91710
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $252,010.22
          PACIFIC GAS & ELECTRIC                                                Contingent
          P.O. BOX 997300                                                       Unliquidated
          SACRAMENTO, CA 95899                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $113,998.18
          PACIFIC GAS AND ELECTRIC                                              Contingent
          1745 2ND STREET                                                       Unliquidated
          SELMA, CA 93662                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,977.68
          PACIFIC GAS AND ELECTRIC                                              Contingent
          705 P STREET                                                          Unliquidated
          FRESNO, CA 93760                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,286.00
          PACIFIC LOGISTICS                                                     Contingent
          SERVICES, INC.                                                        Unliquidated
          225 W. HOSPITALITY LN #201N                                           Disputed
          SAN BERNARDINO, CA 92408
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PACIFIC MATERIAL HANDLING                                             Contingent
          SOLUTIONS                                                             Unliquidated
          2331 STAGECOACH ROAD                                                  Disputed
          STOCKTON, CA 95215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 187 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 279 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PACIFIC STORAGE COMPANY                                               Contingent
          PO BOX 334                                                            Unliquidated
          STOCKTON, CA 95201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PACKAGING MACHINERY                                                   Contingent
          SERVICES, INC.                                                        Unliquidated
          4217 E. JEFFERSON AVENUE                                              Disputed
          FRESNO, CA 93725
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PACKAGING SPECIALTIES,INC                                             Contingent
          P.O. BOX 360                                                          Unliquidated
          FAYETTEVILLE, AR 72702                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $613,587.54
          PACKERS SANITATION                                                    Contingent
          SERVICES INC                                                          Unliquidated
          P.O. BOX 340                                                          Disputed
          KIELER, WI 53812
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          PACON NETTING DIVISON                                                 Contingent
          4249 N. PUENTE AVE.                                                   Unliquidated
          BALDWIN PARK, CA 91706                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PALMETTO ADHESIVES CO                                                 Contingent
          112 GUESS STREET                                                      Unliquidated
          GREENVILLE, SC 29605                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,270.15
          PAPE MATERIAL HANDLING                                                Contingent
          3732 S. BAGLEY AVE                                                    Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 188 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 280 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PAPPY'S FINE FOODS                                                    Contingent
          5663 E. FOUNTAIN WAY                                                  Unliquidated
          FRESNO, CA 93727                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,360.00
          PARKS CHICK SEXING, INC.                                              Contingent
          872 S. 8TH ST.                                                        Unliquidated
          KERMAN, CA 93630                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,804.16
          PAUL HASTINGS LLP                                                     Contingent
          200 PARK AVENUE                                                       Unliquidated
          NEW YORK, NY 10166                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PCA CENTRAL CALIFORNIA                                                Contingent
          CORRUGATED, LLC                                                       Unliquidated
          4841 URBAN AVE.                                                       Disputed
          MCCLELLAN, CA 95652
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,346.15
          PENSKE TRUCK LEASING                                                  Contingent
          3080 E. MALAGA AVE                                                    Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,346.89
          PERFORMANCE MECHANICAL                                                Contingent
          701 WILLOW PASS ROAD                                                  Unliquidated
          SUITE 2                                                               Disputed
          PITTSBURG, CA 94565
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PERKER, KERN, NARD & WNZEL                                            Contingent
          7112 Fresno St., Suite 300                                            Unliquidated
          Fresno, CA 93720                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Svc
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 189 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 281 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,898.83
          PERMACOLD ENGINEERING,INC                                             Contingent
          2945 NE ARGYLE STREET                                                 Unliquidated
          PORTLAND, OR 97211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $578.30
          PHENIX EQUIPMENT, INC.                                                Contingent
          P.O. BOX 2427                                                         Unliquidated
          LODI, CA 95241                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PHILADELPHIA IND INS CO                                               Contingent
          FLOOD INS PROCESSING CTR                                              Unliquidated
          555 CORPORATE DRIVE                                                   Disputed
          KALISPELL, MT 59901
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $61,608.00
          PILGRIM'S PRIDE CORP.                                                 Contingent
          1770 PROMONTORY CIRCLE                                                Unliquidated
          GREELEY, CO 80634                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,581.77
          PINA BROTHERS SERVICE                                                 Contingent
          13474 W. CENTRAL                                                      Unliquidated
          KERMAN, CA 93630                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PIONEER CREDIT RECOVERY                                               Contingent
          INC.                                                                  Unliquidated
          PO BOX 92                                                             Disputed
          ARCADE, NY 14009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,802.75
          PIPER JAFFRAY & CO                                                    Contingent
          ATTN: TREASURY, J09STR                                                Unliquidated
          800 NICOLLET AVE #1000                                                Disputed
          MINNEAPOLIS, MN 55402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 190 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 282 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $339.40
          PIPESTREAM INDSTRL SUPPLY                                             Contingent
          2501 N. BUSINESS PARK AVE                                             Unliquidated
          SUITE A                                                               Disputed
          FRESNO, CA 93727
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PLEX-ART INC                                                          Contingent
          13010 S BROADWAY                                                      Unliquidated
          LOS ANGELES, CA 90061                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          POINT SERVICE                                                         Contingent
          30524 UNION CITY BLVD.                                                Unliquidated
          UNION CITY, CA 94587                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,620.00
          POINT SERVICES PACKAGING                                              Contingent
          30530 UNION CITY BLVD                                                 Unliquidated
          UNION CITY, CA 94587                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          POLY CLIP SYSTEM                                                      Contingent
          CORPORATION                                                           Unliquidated
          1000 TOWER ROAD                                                       Disputed
          MUNDELEIN, IL 60060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          POSS DESIGN LIMITED                                                   Contingent
          2940 PORTLAND DRIVE                                                   Unliquidated
          OAKVILLE, ONTARIO                                                     Disputed
          CANADA L6H 5
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,093.67
          POULTRY PAC CALIF. POULTR                                             Contingent
          INDUSTRY FEDERATION                                                   Unliquidated
          4640 SPYRES WAY, STE 4                                                Disputed
          MODESTO, CA 95356
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 191 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 283 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,523.47
          PPS PACKAGING COMPANY                                                 Contingent
          P.O. BOX 427                                                          Unliquidated
          FOWLER, CA 93625                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,756.79
          PRAXAIR                                                               Contingent
          2701 E. JENSEN AVENUE                                                 Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $226.00
          PRECISION ENVIRO-TECH                                                 Contingent
          3935 N. CORONADO AVE.                                                 Unliquidated
          STOCKTON, CA 95204                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PRECISION PLASTICS                                                    Contingent
          998 N TEMPERANCE AVE                                                  Unliquidated
          CLOVIS, CA 93611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PREMIER AG APPRAISAL                                                  Contingent
          4635 W. SPRUCE                                                        Unliquidated
          FRESNO, CA 93722                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,202.00
          PRESIDIO SYSTEMS, INC                                                 Contingent
          159 WRIGHT BROTHERS AVE                                               Unliquidated
          LIVERMORE, CA 94551                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PRIMEDGE, INC.                                                        Contingent
          1281 ARTHUR AVE                                                       Unliquidated
          ELK GROVE VILLAG, IL 60007                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 192 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 284 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PRINT DEPOT                                                           Contingent
          3606 W. WASHINGTON BLVD                                               Unliquidated
          LOS ANGELES, CA 90018                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PROFORMA                                                              Contingent
          2125 WRIGHT AVE                                                       Unliquidated
          SUITE C3-B                                                            Disputed
          LA VERNE, CA 90051
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,498.57
          PROVOST & PRITCHARD                                                   Contingent
          286 WEST CROMWELL AVE                                                 Unliquidated
          FRESNO, CA 93711                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,263.51
          PRUDENTIAL OVERALL SUPPLY                                             Contingent
          1260 E. NORTH AVE.                                                    Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PUBLIC STORAGE #00302                                                 Contingent
          2050 WORKMAN MILL ROAD                                                Unliquidated
          WHITTIER, CA 90601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PUMPING SOLUTIONS INC.                                                Contingent
          1906 S QUAKER RIDGE PLACE                                             Unliquidated
          ONTARIO, CA 91761                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,008.84
          PURE-CHEM PRODUCTS CO                                                 Contingent
          8371 MONROE AVENUE                                                    Unliquidated
          STANTON, CA 90680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 193 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 285 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,323.19
          QUALITY CASING CO., INC.                                              Contingent
          2431 WRIGHT BLVD                                                      Unliquidated
          HEBRON, KY 41048                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Quinlan, Kershaw & Fanuccchi                                          Contingent
          Rene F. Zuzuarregui, Esq.                                             Unliquidated
          2125 Merced St.                                                       Disputed
          Fresno, CA 93721
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,441.55
          QUINN COMPANY                                                         Contingent
          P.O. BOX 12625                                                        Unliquidated
          FRESNO, CA 93778                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          R & S ERECTION OF STOCKTON                                            Contingent
          1705 MARTIN LUTHER KING BLVD                                          Unliquidated
          SUITE 4                                                               Disputed
          STOCKTON, CA 95205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          R A JONES & CO.                                                       Contingent
          2701 CRESCENT SPRINGS RD                                              Unliquidated
          COVINGTON, KY 41017                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $633.00
          R RANCH MARKET                                                        Contingent
          13985 E. LIVE OAK AVE.                                                Unliquidated
          IRWINDALE, CA 91706                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          R&S ERECTION TRI- COUNTY                                              Contingent
          FRESNO DIVISION                                                       Unliquidated
          3051 E CARTRIGHT                                                      Disputed
          FRESNO, CA 93725
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 194 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 286 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,351.54
          RADWELL INTERNATIONAL INC                                             Contingent
          111 MOUNT HOLLY BYPASS                                                Unliquidated
          LUMBERTON, NJ 08048                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $139.55
          RAND MACHINE WORKS                                                    Contingent
          1955 S. MARY                                                          Unliquidated
          FRESNO, CA 93721                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          RAYMOND HANDLING CONCEPTS                                             Contingent
          CORP.                                                                 Unliquidated
          41400 BOYCE ROAD                                                      Disputed
          FREMONT, CA 94538
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          REDLANDS FORD                                                         Contingent
          1122 W COLTON AVE                                                     Unliquidated
          REDLANDS, CA 92374                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,124.27
          RELEVANT SOLUTIONS LLC                                                Contingent
          12610 W. AIRPORT BLVD                                                 Unliquidated
          SUITE 1000                                                            Disputed
          SUGAR LAND, TX 77478
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,309.71
          RENTOKIL NORTH AMERICA                                                Contingent
          INC                                                                   Unliquidated
          PO BOX 472127                                                         Disputed
          CHARLOTTE, NC 28247
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Resolution Management                                                 Contingent
          1107 E. Chapman Ave., Ste 102                                         Unliquidated
          Orange, CA 92866                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 195 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 287 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,800.00
          RESOURCE COMPLIANCE, INC                                              Contingent
          PO BOX 305                                                            Unliquidated
          DINUBA, CA 93618                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,005.55
          RESTEK CORPORATION                                                    Contingent
          110 BENNER CIRCLE                                                     Unliquidated
          BELLEFONTE, PA 16823                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          REXEL                                                                 Contingent
          2455 N TEEPEE DR                                                      Unliquidated
          STOCKTON, CA 95205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,450.63
          REXEL USA, INC                                                        Contingent
          DBA PLATT ELECTRIC SUPPLY                                             Unliquidated
          10605 SW ALLEN BLVD                                                   Disputed
          BEAVERTON, OR 97005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,436.66
          RF MACDONALD CO.                                                      Contingent
          4912 W. JACQUELYN AVE.                                                Unliquidated
          FRESNO, CA 93722                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          RICO, RACHEL                                                          Contingent
          3739 E. NEVADA AVE                                                    Unliquidated
          FRESNO, CA 93702                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,485.37
          RING CENTRAL, INC                                                     Contingent
          20 DAVIS DRIVE                                                        Unliquidated
          BELMONT, CA 94002                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 196 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 288 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          RIVER CITY FIRE EQUIPMENT                                             Contingent
          COMPANY, INC.                                                         Unliquidated
          2419 SELLERS WAY                                                      Disputed
          WEST SACRAMENTO, CA 95691
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          RIVER VALLEY TRADING                                                  Contingent
          PO BOX 57                                                             Unliquidated
          RUSSELVILLE, AR 72811                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ROBERT HALF MANAGEMENT                                                Contingent
          RESOURCES                                                             Unliquidated
          P.O. BOX 743295                                                       Disputed
          LOS ANGELES, CA 90074
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $169.46
          ROBERT REISER & CO INC                                                Contingent
          725 DEDHAM STREET                                                     Unliquidated
          CANTON, MA 02021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,476.14
          ROMER LABS INC.                                                       Contingent
          130 SANDY DRIVE                                                       Unliquidated
          NEWARK, DE 19713                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          RON LIND POULTRY FARMS                                                Contingent
          14190 N. DAVIS RD.                                                    Unliquidated
          LODI, CA 95242                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Rosa Gallegos                                                         Contingent
          936 Klette Avenue                                                     Unliquidated
          Fresno, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 197 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 289 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ROSS INDUSTRIES INC.                                                  Contingent
          5321 MIDLAND ROAD                                                     Unliquidated
          MIDLAND, VA 22728                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          ROTO ROOTER-STOCKTON                                                  Contingent
          4228 NEWTON RD SUITE A                                                Unliquidated
          STOCKTON, CA 95205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          RR&C DEVELOPMENT CO.                                                  Contingent
          AND REDLANDS JOINT VENTURE LLC                                        Unliquidated
          13191 Crossroads Parkway North, 6 F                                   Disputed
          City of Industry, CA 91746
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,477.33
          RYAN HERCO PRODUCTS CORP                                              Contingent
          2084 LAPHAM DRIVE                                                     Unliquidated
          BUILDING A                                                            Disputed
          MODESTO, CA 95354
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,736.51
          RYTEC CORP                                                            Contingent
          ONE CEDAR PARKWAY                                                     Unliquidated
          P.O. BOX 403                                                          Disputed
          JACKSON, WI 53037-0403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SABUAYN WILD MEAT MARKET                                              Contingent
          944 WATERLOO ROAD                                                     Unliquidated
          STOCKTON, CA 95205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SACRAMENTO CONTAINER CORP                                             Contingent
          909 UNION STREET                                                      Unliquidated
          KINGSBURG, CA 93631                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 198 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 290 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,408.69
          SAFETY KLEEN                                                          Contingent
          ATTN: JANA                                                            Unliquidated
          3561 S. MAPLE AVE.                                                    Disputed
          FRESNO, CA 91109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,590.85
          SAGASER,WATKINS & WIELAND                                             Contingent
          5260 N. PALM AVE STE 400                                              Unliquidated
          FRESNO, CA 93704                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SAHUAYO MEAT MRKT & MEAT                                              Contingent
          1020 SOUTH CENTER STREET                                              Unliquidated
          STOCKTON, CA 95206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,106.65
          SAI GLOBAL                                                            Contingent
          2 SUMMIT PARK DRIVE                                                   Unliquidated
          SUITE 425                                                             Disputed
          INDEPENDENCE, OH 44131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SAN BERNARDINO COUNTY                                                 Contingent
          DEPT OF PUBLIC HEALTH                                                 Unliquidated
          385 N. ARROWHEAD AVE.                                                 Disputed
          SAN BERNARDINO, CA 92415
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SAN BERNARDINO COUNTY                                                 Contingent
          TREASURER TAX COLLECTOR                                               Unliquidated
          268 W HOSPITALITY LN, 1ST FL.                                         Disputed
          SAN BERNARDINO, CA 92415
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SAN BERNARDINO COUNTY                                                 Contingent
          FIRE DEPARTMENT                                                       Unliquidated
          157 W. FIFTH STREET, 2ND FL.                                          Disputed
          SAN BERNARDINO, CA 92415
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 199 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 291 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          San Joaquin Anes Medical Group                                        Contingent
          PO Box 2029                                                           Unliquidated
          Bakersfield, CA 93303                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          San Joaquin County                                                    Contingent
          Offc of the Treasurer-Tax Collector                                   Unliquidated
          44 N San Joaquin St #150                                              Disputed
          Stockton, CA 95202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SAN JOAQUIN UNIFIED AIR                                               Contingent
          4800 ENTERPRISE WAY                                                   Unliquidated
          MODESTO, CA 95356                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SAN JOAQUIN VALLEY AIR                                                Contingent
          POLLUTION CONTROL DIST. 2                                             Unliquidated
          1990 E. GETTYSBURG AVE.                                               Disputed
          FRESNO, CA 93726
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SANDERSON FARMS                                                       Contingent
          P.O. BOX 988                                                          Unliquidated
          LAUREL, MS 39441-0988                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,700.00
          SANDOVAL TRUCKING LLC                                                 Contingent
          201 S MADERA AVE                                                      Unliquidated
          SUITE 202                                                             Disputed
          KERMAN, CA 93630
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Santa Teresa Medical Clinic                                           Contingent
          PO Box 3899                                                           Unliquidated
          Fresno, CA 93650                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 200 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 292 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SCHWABENLAND, NANCY                                                   Contingent
          10465 S. WESTLAWN                                                     Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,514.00
          SCOTLYNN COMMODITIES, INC                                             Contingent
          15671 SAN CARLOS BLVD                                                 Unliquidated
          FORT MYERS, FL 33908                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SEATTLE SPECIALITY                                                    Contingent
          INSURANCE SERVICES, INC.                                              Unliquidated
          PO BOX 1108                                                           Disputed
          EVERETT, WA 98206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,601.56
          SEBASTIAN                                                             Contingent
          P.O. BOX 245                                                          Unliquidated
          KERMAN, CA 93630                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,008.44
          SENSIENT COLORS LLC                                                   Contingent
          2526 BALDWIN STREET                                                   Unliquidated
          ST. LOUIS, MO 63106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $150.00
          SENSITECH                                                             Contingent
          800 CUMMINGS CENTER                                                   Unliquidated
          SUITE 258X                                                            Disputed
          BEVERLY, MA 01915
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SFB PLASTICS                                                          Contingent
          1819 W. HARRY ST.                                                     Unliquidated
          WICHITA, KS 67213                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 201 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 293 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SHABBIR A KHAN                                                        Contingent
          SAN JOAQUIN COUNTY TAX COLL                                           Unliquidated
          P.O. BOX 2169                                                         Disputed
          STOCKTON, CA 95201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SHELBY PUBLISHING                                                     Contingent
          517 GREEN STREET                                                      Unliquidated
          GAINESVILLE, GA 30501                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42,367.83
          SHELL ENERGY NORTH                                                    Contingent
          AMERICA (US)L.P.                                                      Unliquidated
          6601 KOLL CENTER PKWY, STE 245                                        Disputed
          PLEASANTON, CA 94566
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $234,441.97
          SHELL ENERGY NORTH                                                    Contingent
          AMERICA US LP                                                         Unliquidated
          909 FANIN ST., STE 700                                                Disputed
          HOUSTON, TX 77010
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,512.07
          SHEPARD BROS., INC.                                                   Contingent
          503 S. CYPRESS ST.                                                    Unliquidated
          LA HABRA, CA 90631                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $761.63
          SHRED-IT USA LLC                                                      Contingent
          11821 WAKEMAN ST                                                      Unliquidated
          SANTA FE SPRINGS, CA 90670                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,575.00
          SIEGFRIED ENGINEERING INC                                             Contingent
          3244 BROOKSIDE RD. STE100                                             Unliquidated
          STOCKTON, CA 95219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 202 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 294 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SIEMENS INDUSTRY, INC                                                 Contingent
          4273 W. RICHERT AVE                                                   Unliquidated
          SUITE 110                                                             Disputed
          FRESNO, CA 93722
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SIERRA PACKAGING                                                      Contingent
          & SUPPLY , INC.                                                       Unliquidated
          2475 AVE 400                                                          Disputed
          KINGSBURG, CA 93631
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Sierra Valley Medico Inc.                                             Contingent
          7780 N. Fresno St., Suite 102                                         Unliquidated
          Fresno, CA 93720                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $418.41
          SIGN MAX                                                              Contingent
          5852 E BROWN                                                          Unliquidated
          FRESNO, CA 93727                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $955.95
          SIGNET MARKING DEVICES                                                Contingent
          3121 RED HILL AVE                                                     Unliquidated
          COSTA MESA, CA 92626                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $37,138.75
          SILLIKER LABORATORIES                                                 Contingent
          OF CALIFORNIA GROUP                                                   Unliquidated
          1139 EAST DOMINGUEZ, STE 1                                            Disputed
          CARSON, CA 90746
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SIMMONS ENGINEERING CO.                                               Contingent
          P.O. BOX 546                                                          Unliquidated
          DALLAS, GA 30132                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 203 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 295 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $146.65
          SIMPLY MANUFACTURING                                                  Contingent
          1800 PRAIRIE STREET                                                   Unliquidated
          PRAIRIE DU SAC, WI 53578                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,232.00
          SL MACHINE SHOP&FABRICATE                                             Contingent
          5612 PIRONNE ROAD UNIT A6                                             Unliquidated
          SALIDA, CA 95368                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $179.33
          SMITHWAY, INC.                                                        Contingent
          P.O. BOX 188                                                          Unliquidated
          FAIRVIEW, NC 28730                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SNYDER INDUSTRIES, INC.                                               Contingent
          6940 O STREET, STE. 100                                               Unliquidated
          LINCOLN, NE 68510                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SOLOMON WELL DRILLING                                                 Contingent
          & PUMP SERVICE, INC.                                                  Unliquidated
          37558 HOUSTON ST                                                      Disputed
          LUCERNE VALLEY, CA 92356
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SONITROL OF FRESNO                                                    Contingent
          3621 W. BEECHWOOD AVE.                                                Unliquidated
          FRESNO, CA 93711                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,583.45
          SONOCO PROTECTIVE SOLUTIO                                             Contingent
          3930 VENTURA DRIVE                                                    Unliquidated
          SUITE 450                                                             Disputed
          ARLINGTONHEIGHTS, IL 60004
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 204 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 296 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SOSLAND PUBLISHING CO.                                                Contingent
          4801 MAIN ST.                                                         Unliquidated
          SUITE 650                                                             Disputed
          KANSAS CITY, MO 64112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SOUTHERN CALIF. EDISON CO                                             Contingent
          P.O. BOX 600                                                          Unliquidated
          ROSEMEAD, CA 92771                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $446.96
          SOUTHWEST GAS CORP.                                                   Contingent
          P.O.BOX 98890                                                         Unliquidated
          LAS VEGAS, NV 89193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,693.88
          SPARKLETTS                                                            Contingent
          MCKESSON WATER PRODUCTS                                               Unliquidated
          5377 E. HOME AVE                                                      Disputed
          FRESNO, CA 93727
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,595.00
          SPEEDY TRUCK WASH LLC                                                 Contingent
          3846 S FRONT AVE                                                      Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $818.16
          SPRINT                                                                Contingent
          4643 S. ULSTER                                                        Unliquidated
          SUITE 500                                                             Disputed
          DENVER, CO 80237
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SPS COMMERCE, INC.                                                    Contingent
          333 SOUTH SEVENTH STREET                                              Unliquidated
          SUITE 1000                                                            Disputed
          MINNEAPOLIS, MN 55402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 205 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 297 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,832.47
          SPX FLOW US, LLC                                                      Contingent
          C/O MILTON S. FRANK CO                                                Unliquidated
          180 A MASON CIRCLE                                                    Disputed
          CONCORD, CA 94520
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SQF INSTITUTE                                                         Contingent
          FOOD MARKETING INST.(FMI)                                             Unliquidated
          2345 CRYSTAL DRIVE, STE 800                                           Disputed
          ARLINGTON, VA 22202-4813
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $480.00
          SSA TERMINALS OAKLAND                                                 Contingent
          11814 ELECTION ROAD                                                   Unliquidated
          SUITE 210                                                             Disputed
          DRAPER, UT 84020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          STAPLES BUSINESS ADVANTGE                                             Contingent
          500 STAPLES DRIVE                                                     Unliquidated
          FRAMINGHAM, MA 01702                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          State Board of Equalization                                           Contingent
          Acct. Analysis & Control MIC 29                                       Unliquidated
          POB 942879                                                            Disputed
          Sacramento, CA 94279
                                                                             Basis for the claim:    For Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          STATE COLLECTIONS &                                                   Contingent
          DISBURSEMENT UNIT                                                     Unliquidated
          PO BOX 98950                                                          Disputed
          LAS VEGAS, NV 89193
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,569.89
          STATE DISBURSEMENT UNIT                                               Contingent
          P.O. BOX 989067                                                       Unliquidated
          WEST SACRAMENTO, CA 95798                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 206 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 298 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          STATE OF CA DEPT OF HOUSING                                           Contingent
          & COMMUNITY DEVELOPMENT                                               Unliquidated
          P.O. BOX 1979                                                         Disputed
          SACRAMENTO, CA 95812
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          STATE OF CALIFORNIA                                                   Contingent
          REGISTRATION COLLECTION U                                             Unliquidated
          P.O. BOX 419001                                                       Disputed
          RANCHO CORDOVA, CA 95741
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,318.36
          STOCKTON PIPE & SPPLY INC                                             Contingent
          3811 N. WILCOX ROAD                                                   Unliquidated
          STOCKTON, CA 95215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,298.32
          STOCKTON SCAVENGER                                                    Contingent
          1240 NAVY DRIVE                                                       Unliquidated
          STOCKTON, CA 95206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,086.69
          STRAND AG SUPPLY                                                      Contingent
          5350 ESMAR ROAD                                                       Unliquidated
          CERES, CA 95307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SUBWAY SANDWICH SHOP                                                  Contingent
          2619 S. EAST AVE                                                      Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,578.04
          SUN LIFE OF CANADA                                                    Contingent
          6991 E CAMELBACK RD                                                   Unliquidated
          SUITE C340                                                            Disputed
          SCOTTSDALE, AZ 85251
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 207 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 299 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          SUN M. KIM                                                            Contingent
          100 EAGLE TRACE DRIVE                                                 Unliquidated
          HALFMOON BAY, CA 94019                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SUPER A FOODS INC.                                                    Contingent
          7200 DOMINION CIRCLE                                                  Unliquidated
          COMMERCE, CA 90040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SUPERIOR COURT-MERCED CO                                              Contingent
          TRAFFIC DIVISION                                                      Unliquidated
          1159 "G" STREET                                                       Disputed
          LOS BANOS, CA 93635
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SUPERIOR PIPE & STAINLESS                                             Contingent
          SUPPLY, INC.                                                          Unliquidated
          2611 E. CHURCH AVE                                                    Disputed
          FRESNO, CA 93706
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SUPPLY CHAIN SERVICES                                                 Contingent
          7800 THIRD STREET NORTH                                               Unliquidated
          SUITE 920                                                             Disputed
          OAKDALE, MN 55128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SWECO                                                                 Contingent
          M-I LLC                                                               Unliquidated
          2919 JOYCLIFF ROAD                                                    Disputed
          MACON, GA 31211
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SWRCB ACCOUNTING OFFICE                                               Contingent
          ATTN: ANNVAL FEES                                                     Unliquidated
          P.O. BOX 1888                                                         Disputed
          SACRAMENTO, CA 95812
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 208 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 300 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,797.00
          SYSTEMS & SOLUTIONS                                                   Contingent
          5198 ARLINGTON AVE                                                    Unliquidated
          SUITE 687                                                             Disputed
          RIVERSIDE, CA 92504
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,478.82
          TAYLOR COMMUNICATIONS                                                 Contingent
          3225 S. ORANGE AVE                                                    Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          TCS EXPRESS, INC                                                      Contingent
          P.O. BOX 77492                                                        Unliquidated
          CORONA, CA 92877                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          TEL-TECH                                                              Contingent
          1295 N. WISHON SUITE 206                                              Unliquidated
          FRESNO, CA 93728                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,620.00
          TERENCE SEAN MCGEE, M.D.                                              Contingent
          P.O. BOX 2767                                                         Unliquidated
          MALIBU, CA 90265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          TEXAS CHILD SUPPORT SDU                                               Contingent
          P.O. BOX 659791                                                       Unliquidated
          SAN ANTONIO, TX 78265-9791                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          THE GOLDEN 1 CREDIT UNION                                             Contingent
          PAYROLL DEPT.                                                         Unliquidated
          P.O. BOX 15966                                                        Disputed
          SACRAMENTO, CA 95852
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 209 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 301 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          THE ILLUMINATORS, INC.                                                Contingent
          C/O ANGELA TYE                                                        Unliquidated
          10606 TRADEMARK PKWY N #203                                           Disputed
          RANCHO CUCAMONGA, CA 91730
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $554.76
          THE PAIGE COMPANY                                                     Contingent
          PO BOX 443                                                            Unliquidated
          ELWOOD PARK, NJ 07407                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $60,225.00
          THE SAMUEL LLC                                                        Contingent
          1482 EAST VALLEY ROAD                                                 Unliquidated
          SUITE 718                                                             Disputed
          MONTECITO, CA 93108
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $118,446.00
          THE SAMUEL LLC, AND                                                   Contingent
          LILLIAN ZACKY, TRUSTEE                                                Unliquidated
          1010 MORAGA DRIVE                                                     Disputed
          LOS ANGELES, CA 90049
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          THE SAVE MART COMPANIES                                               Contingent
          CARES FOUNDATION                                                      Unliquidated
          PO BOX 4278                                                           Disputed
          MODESTO, CA 95352
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,063.94
          THE SHERWIN WILLIAMS CO.                                              Contingent
          6584 N. BLACKSTONE AVE                                                Unliquidated
          FRESNO, CA 93710                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,900.00
          THE SPECTRUM GROUP                                                    Contingent
          208 W. MAIN STREET                                                    Unliquidated
          SUITE 5                                                               Disputed
          VISALIA, CA 93291
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 210 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 302 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,415.66
          THE STELLAR GROUP                                                     Contingent
          1035 RENO AVENUE                                                      Unliquidated
          MODESTO, CA 95351                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $45,000.00
          THE YUCAIPA COMPANIES LLC                                             Contingent
          9130 WEST SUNSET BLVD                                                 Unliquidated
          LOS ANGELES, CA 90069                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,701.39
          THERMO FISHER SCIENTIFIC,                                             Contingent
          INC.                                                                  Unliquidated
          2170 MARTIN AVENUE                                                    Disputed
          SANTA CLARA, CA 95050
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,661.30
          THERMO KING OF CENTRAL                                                Contingent
          CALIFORNIA                                                            Unliquidated
          2410 S RAILROAD AV                                                    Disputed
          FRESNO, CA 93706
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $153.99
          THERMOWORKS, INC                                                      Contingent
          741 E. UTAH VALLEY DR                                                 Unliquidated
          AMERICAN FORK, UT 84003                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,258.78
          THIELE TECHNOLOGIES                                                   Contingent
          P.O. BOX # 548                                                        Unliquidated
          REEDLEY, CA 93654                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          TIPPER TIE INC                                                        Contingent
          200 LUFKIN ROAD                                                       Unliquidated
          P.O. BOX 866                                                          Disputed
          CHICAGO, IL 27502
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 211 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 303 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,323.29
          TITAN INJECTION PARTS &                                               Contingent
          SERVICE, INC.                                                         Unliquidated
          319 E. VAN EMMON ROAD                                                 Disputed
          YORKVILLE, IL 60560
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          TKJ TRUCKING                                                          Contingent
          P.O. BOX 3345                                                         Unliquidated
          PINEDALE, CA 93650                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          TOLLESON GOLF CART CORP.                                              Contingent
          3363 S. GOLDEN STATE BLVD                                             Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,286.28
          TOSHIBA FINANCIAL SERVICE                                             Contingent
          1310 MADRID ST. STE 100                                               Unliquidated
          MARSHALL, MN 56258                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,518.07
          TOTAL FILTRATION SERVICES                                             Contingent
          5405 E. HOME AVE. #101                                                Unliquidated
          FRESNO, CA 93727                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,975.00
          TOTAL QUALITY LOGISTICS                                               Contingent
          PO BOX 799                                                            Unliquidated
          MILFORD, OH 45150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          TOTAL SEAL                                                            Contingent
          19424 PARK ROW DRIVE                                                  Unliquidated
          SUITE 165                                                             Disputed
          HOUSTON, TX 77084
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 212 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 304 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $415.15
          TOWN OF APPLE VALLEY                                                  Contingent
          14955 DALE EVANSPARKWAY                                               Unliquidated
          APPLE VALLEY, CA 92307                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $813.15
          TOYOTA MATERIAL HANDLING                                              Contingent
          6999 SOUTHFRONT ROAD                                                  Unliquidated
          LIVERMORE, CA 94551                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $281.88
          TRAVEL SHOPPE                                                         Contingent
          7461 N. FIRST ST                                                      Unliquidated
          SUITE 102                                                             Disputed
          FRESNO, CA 93720
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,038.00
          TREBRON COMPANY, INC.                                                 Contingent
          5506 - 35TH AVE., N.E.                                                Unliquidated
          SEATTLE, WA 98105                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          TRI-COUNTY WATER                                                      Contingent
          AUTHORITY                                                             Unliquidated
          944 WHITLEY AVE, STE E                                                Disputed
          CORCORAN, CA 93212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          TRIUMPH BUSINESS CAPITAL                                              Contingent
          FOR ANYWAY LOGISTICS                                                  Unliquidated
          PO BOX 610028                                                         Disputed
          DALLAS, TX 75261-0028
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,131.14
          TRU HONE CORP.                                                        Contingent
          1721 N.E. 19TH AVE.                                                   Unliquidated
          OCALA, FL 34470                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 213 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 305 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          TRUCKER EXAM, INC.                                                    Contingent
          6725 N. GOLDEN STATE BLVD                                             Unliquidated
          FRESNO, CA 93772                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $905.56
          TURLOCK IRRIGATION                                                    Contingent
          DISTRICT                                                              Unliquidated
          P.O. BOX 819007                                                       Disputed
          TURLOCK, CA 95381
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          TURLOCK SCAVENGER COMPANY                                             Contingent
          1200 S. WALNUT ROAD                                                   Unliquidated
          TURLOCK, CA 95380                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,436.00
          TW SERVICES, INC.                                                     Contingent
          P. O. BOX 784                                                         Unliquidated
          PLACENTIA, CA 92870                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,074.11
          TYCO INTEGRATED SECURITY                                              Contingent
          P.O. BOX 371967                                                       Unliquidated
          PITTSBURGH, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          UFCW 8 GOLDEN STATE                                                   Contingent
          3485 W. SHAW AVE.                                                     Unliquidated
          SUITE 101                                                             Disputed
          FRESNO, CA 93711
                                                                             Basis for the claim:    Collective Bargaining Agreement
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          UFCW 8 GOLDEN STATE                                                   Contingent
          P.O. BOX 619021                                                       Unliquidated
          ROSEVILLE, CA 95661                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 214 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 306 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,223.01
          ULINE                                                                 Contingent
          ATTN: ACCTS RECEIVABLE                                                Unliquidated
          PO BOX 88741                                                          Disputed
          CHICAGO, IL 60680
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          UNDER ARMOUR                                                          Contingent
          2510 W. WALNUT                                                        Unliquidated
          RIALTO, CA 92376                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          UNITED LOCAL CREDIT                                                   Contingent
          UNION                                                                 Unliquidated
          3650 E ASHLAN                                                         Disputed
          FRESNO, CA 93726
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $66.15
          UNIVAR USA INC.                                                       Contingent
          12522 LOS NIETOS ROAD                                                 Unliquidated
          SANTA FE SPRINGS, CA 90670                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          UNWIRED BROADBAND, INC                                                Contingent
          215 W. FALLBROOK AVE                                                  Unliquidated
          SUITE 203                                                             Disputed
          FRESNO, CA 93711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $460.13
          UPS                                                                   Contingent
          P.O. BOX 894820                                                       Unliquidated
          LOS ANGELES, CA 90189                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          URNER BARRY MARKET INFORM                                             Contingent
          INC.                                                                  Unliquidated
          P.O. BOX 666                                                          Disputed
          TOMS RIVER, NJ 08754
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 215 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 307 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          US DEPT OF EDUCATION                                                  Contingent
          NATIONAL PAYMENT CENTER                                               Unliquidated
          P.O. BOX 105081                                                       Disputed
          ATLANTA, GA 30348
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          US HEALTHWORKS                                                        Contingent
          MEDICAL GROUP, PC                                                     Unliquidated
          P.O. BOX 50042                                                        Disputed
          LOS ANGELES, CA 90074
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          US PERISHABLES                                                        Contingent
          3732 MT. DIABLO BLVD.                                                 Unliquidated
          SUITE 395                                                             Disputed
          LAFAYETTE, CA 94549
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $143.00
          US POSTMASTER                                                         Contingent
                                                                                Unliquidated
          FRESNO, CA 93706-9998                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          USC MARSHALL EXEC ED                                                  Contingent
          3660 TROUSDALE PKWY                                                   Unliquidated
          ACC 216                                                               Disputed
          LOS ANGELES, CA 90089
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          USDA                                                                  Contingent
          APHIS, VS, NVSL                                                       Unliquidated
          P.O. BOX 844                                                          Disputed
          AMES, IA 50010
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,138.68
          USDA FOOD SAFETY &                                                    Contingent
          INSPECTION SVCS. (FSIS)                                               Unliquidated
          P.O. BOX 979001                                                       Disputed
          ST. LOUIS, MO 63197
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 216 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 308 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,830.99
          USDA, AMS POULTRY DIVISIO                                             Contingent
          GRADING BRANCH                                                        Unliquidated
          P.O. BOX 790338                                                       Disputed
          ST. LOUIS, MO 63179
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $438.30
          USDA/APHIS                                                            Contingent
          P.O.BOX 979039                                                        Unliquidated
          ST. LOUIS, MO 63197                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          VAC-AIR INC                                                           Contingent
          5254 N. 124TH STREET                                                  Unliquidated
          MILWAUKEE, WI 53225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $170.00
          VALLARTA MARKETS                                                      Contingent
          12881 BRADLEY AVE.                                                    Unliquidated
          SYLMAR, CA 91342                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,324.89
          VALLEY AG, INC.                                                       Contingent
          7205 AKERS ROAD                                                       Unliquidated
          BAKERSFIELD, CA 93313                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,491.96
          VALLEY FLEET CLEAN                                                    Contingent
          P. O. BOX 9854                                                        Unliquidated
          FRESNO, CA 93794                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          VALLEY ICE ONE                                                        Contingent
          2635 S. TEMPERANCE AVE.                                               Unliquidated
          FOWLER, CA 93625                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 217 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 309 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          VALLEY ICE PRODUCTS                                                   Contingent
          2635 S. TEMPERANCE AVE.                                               Unliquidated
          FOWLER, CA 93625                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          VALLEY IRON INC.                                                      Contingent
          3114 S. CHERRY                                                        Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.59
          VALLEY LUMBER                                                         Contingent
          PO BOX 6157                                                           Unliquidated
          STOCKTON, CA 95206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          VALLEY NETWORK                                                        Contingent
          SOLUTIONS                                                             Unliquidated
          364 WEST FALLBROOK AVE. #101                                          Disputed
          FRESNO, CA 93711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,269.48
          VALLEY PACIFIC PETROLEUM                                              Contingent
          SERVICES, INC.                                                        Unliquidated
          188-A FRANK WEST CIRCLE                                               Disputed
          STOCKTON, CA 95206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,589.24
          VALLEY PIPE AND SUPPLY CO                                             Contingent
          P.O. BOX 551                                                          Unliquidated
          FRESNO, CA 93709                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,637.23
          VALLEY PRINTING &                                                     Contingent
          PROMOTIONAL MARKETING INC                                             Unliquidated
          340 W. FALLBROOK AVE #108                                             Disputed
          FRESNO, CA 93711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 218 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 310 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $488.58
          VALLEY TRANSPORT                                                      Contingent
          REFRIGERATION                                                         Unliquidated
          2696 S. WILLOW #3                                                     Disputed
          FRESNO, CA 93725
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $125,994.69
          VERITIV CORP.                                                         Contingent
          2325 S. CEDAR AVE.                                                    Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $586.03
          VERIZON WIRELESS                                                      Contingent
          P. O. BOX 660108                                                      Unliquidated
          DALLAS, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,466.46
          VETERINARY SERVICE, INC.                                              Contingent
          2892 S. ORANGE AVE                                                    Unliquidated
          FRESNO, CA 73725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          VICENTE FOODS                                                         Contingent
          12027 SAN VICENTE BLVD                                                Unliquidated
          WEST LOS ANGELES, CA 90049                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,724.16
          VICTORY PACKAGING                                                     Contingent
          2000 CHABOT CT                                                        Unliquidated
          SUITE 200                                                             Disputed
          TRACY, CA 95304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $205,796.86
          VISCOFAN USA, INC                                                     Contingent
          50 COUNTY COURT                                                       Unliquidated
          MONTGOMERY, AL 36105                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 219 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 311 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Vision Quest Industries, Inc.                                         Contingent
          18011 Mitchell St., Ste A                                             Unliquidated
          Irvine, CA 92614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,991.60
          VISKASE SALES CORPORATION                                             Contingent
          333 E. BUTTERFIELD ROAD                                               Unliquidated
          SUITE 400                                                             Disputed
          LOMBARD, IL 60148
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          VOLK'S HOK-LOK CO.                                                    Contingent
          618 S. KILROY RD.                                                     Unliquidated
          TURLOCK, CA 95380                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          VOLKMAN SEED FACTORY, INC                                             Contingent
          P.O. BOX 245                                                          Unliquidated
          CERES, CA 95307                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $360.00
          VORTEX INDUSTRIES, INC.                                               Contingent
          2546 N. BUSINESS PARK AVE                                             Unliquidated
          FRESNO, CA 93727                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,993.91
          VWR SCIENTIFIC                                                        Contingent
          P.O. BOX 7900                                                         Unliquidated
          SAN FRANCISCO, CA 94120                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WAFC CONVENTION                                                       Contingent
          C/O MONTROSE TRAVEL                                                   Unliquidated
          2355 HONOLULU AVENUE                                                  Disputed
          MONTROSE, CA 91020
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 220 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 312 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WAGNER PROCESS EQUIPMENT,                                             Contingent
          3727 METRO DRIVE, STE B                                               Unliquidated
          STOCKTON, CA 95215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WALTON'S INC                                                          Contingent
          3639 N. COMOTARA ST.                                                  Unliquidated
          WICHITA, KS 67226                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WANGERIEN, ROBERT                                                     Contingent
          11 LONE HOLLOW DRIVE                                                  Unliquidated
          SANDY, UT 84092                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WAREMART/WINCO FOODS                                                  Contingent
          ATTN: RETURNED CHECKS DPT                                             Unliquidated
          1004 SOUTH PEACH AVENUE                                               Disputed
          FRESNO, CA 93727
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,762.42
          WASTE MANAGEMENT                                                      Contingent
          4333 E. JEFFERSON                                                     Unliquidated
          FRESNO, CA 93725                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,310.89
          WATER TECH SPECIALTIES,                                               Contingent
          INC                                                                   Unliquidated
          P.O. BOX 32846                                                        Disputed
          SAN JOSE, CA 95152
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,413.80
          WATER TECHNOLOGY OF                                                   Contingent
          FRESNO                                                                Unliquidated
          P.O. BOX 2867                                                         Disputed
          FRESNO, CA 93745
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 221 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 313 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,222.17
          WATTS EQUIPMENT CO., INC.                                             Contingent
          P. O. BOX 2570                                                        Unliquidated
          MANTECA, CA 95336                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,813.18
          WEBER INCORPORATED                                                    Contingent
          10701 N. AMBASSADOR DRIVE                                             Unliquidated
          KANSAS CITY, MO 64153                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WELLS FARGO                                                           Contingent
          260 CHARLES LINDBERGH                                                 Unliquidated
          SALT LAKE CITY, UT 84116                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WELLS FARGO BANK N.A.                                                 Contingent
          Z&S NOTE PAYABLE                                                      Unliquidated
          420 MONTGOMERY STREET                                                 Disputed
          SAN FRANCISCO, CA 94104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.792    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WELLS FARGO INS SVS USA                                               Contingent
          PO BOX 39000                                                          Unliquidated
          DEPT 33667                                                            Disputed
          SAN FRANCISCO, CA 94139
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.793    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,150.00
          WERNER ENTERPRISES INC                                                Contingent
          PO BOX 45308                                                          Unliquidated
          OMAHA, NE 68145                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.794    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WEST SIDE MARKET                                                      Contingent
          2498 SOUTH ELM                                                        Unliquidated
          FRESNO, CA 93706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 222 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 314 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.795    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $52.91
          WESTAIR GASES &                                                       Contingent
          EQUIPMENT, INC.                                                       Unliquidated
          2929 E. DOROTHY AVES.                                                 Disputed
          FRESNO, CA 93706
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.796    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          WESTCO CHEMICALS, INC                                                 Contingent
          12551-61 SATICOY ST SOUTH                                             Unliquidated
          NORTH HOLLYWOOD, CA 91605                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.797    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,169.32
          WESTERN BUILDING MATERIAL                                             Contingent
          4620 E. OLIVE AVE                                                     Unliquidated
          FRESNO, CA 93702                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $7,593,954.97
          WESTERN MILLING                                                       Contingent
          31120 NUTMEG ROAD                                                     Unliquidated
          31120 WEST STREET                                                     Disputed
          GOSHEN, CA 93227
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.799    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WESTERN REFRIGERATED                                                  Contingent
          FREIGHT SYSTEM INC.                                                   Unliquidated
          8238 W. HARRISON ST                                                   Disputed
          TOLLESON, AZ 85353
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.800    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WESTERN RESEARCH                                                      Contingent
          1012 PRESSMEN'S HOME RD                                               Unliquidated
          P.O. BOX 907                                                          Disputed
          ROGERSVILLE, TN 37857
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.801    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,114.87
          WESTERN SHIELD LABEL CO                                               Contingent
          2146 E. GLADWICK ST.                                                  Unliquidated
          RANCHO DOMINGUEZ, CA 90220                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 223 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                           Desc
                                                            Main Document   Page 315 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.802    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $400.00
          WHITBECK LABORATORIES,INC                                             Contingent
          441 REINERT DRIVE                                                     Unliquidated
          SPRINGDALE,, AR 72764                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.803    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $92,054.95
          WHOLESALE EQUIP OF FRESNO                                             Contingent
          P.O. BOX 2637                                                         Unliquidated
          FRESNO, CA 93745                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,283.60
          WILLE ELECTRIC                                                        Contingent
          P.O. BOX 3246                                                         Unliquidated
          MODESTO, CA 95353                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WILSHIRE BLVD TEMPLE                                                  Contingent
          3663 WILSHIRE BLVD                                                    Unliquidated
          LOS ANGELES, CA 90010                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.806    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WINPAK, DIVISION                                                      Contingent
          100 SAULTEAUX CRESCENT                                                Unliquidated
          WINNIPEG, MB                                                          Disputed
          CANADA MB R3J 3
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.807    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          WOLFF INDUSTRIES                                                      Contingent
          107 INTERSTATE PARK                                                   Unliquidated
          SPARTANBURG, SC 29303                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.808    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,636.91
          WPL TECHNOLOGIES, INC.                                                Contingent
          3756 N. 7TH STREET                                                    Unliquidated
          FRESNO, CA 93726                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 224 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:18-bk-23361-RK                           Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                               Desc
                                                            Main Document   Page 316 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                               Case number (if known)            2:18-bk-23361-RK
              Name

 3.809     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $59,467.27
           YORKE ENGINEERING LLC                                                Contingent
           31726 RANCHO VIEJO RD                                                Unliquidated
           SUITE 218                                                            Disputed
           SAN JUAN CAPISTRANO, CA 92675
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.810     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           ZEE MEDICAL SERVICE CO.                                              Contingent
           4221 W. SIERRA MADRE #104                                            Unliquidated
           FRESNO, CA 93722                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.811     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $81,259.05
           ZENITH INSURANCE CO.                                                 Contingent
           AGRIBUSINESS SOLUTIONS                                               Unliquidated
           21255 CALIFA STREET                                                  Disputed
           WOODLAND HILLS,, CA 91367
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.812     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $4,947.92
           ZM TECHNOLOGIES                                                      Contingent
           1010 SHAW RD                                                         Unliquidated
           STOCKTON, CA 95215                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.813     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $3,419.28
           ZOOM IMAGING SOLUTIONS                                               Contingent
           4603 W. JENNIFER                                                     Unliquidated
           FRESNO, CA 93722                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                    1,603,224.84
 5b. Total claims from Part 2                                                                            5b.   +    $                   18,262,589.71

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      19,865,814.55




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 225 of 225
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                Desc
                                                            Main Document   Page 317 of 368
 Fill in this information to identify the case:

 Debtor name         Zacky & Sons Poultry, LLC

                                                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)         2:18-bk-23361-RK
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Lease of 15956 S. East
             lease is for and the nature of               Ave., Caruthers, CA
             the debtor's interest

                  State the term remaining                03/31/13 to 02/28/21
                                                                                       15956 S. EAST AVENUE CARUTHERS LLC
             List the contract number of any                                           149 South Barrington, # 720
                   government contract                                                 Los Angeles, CA 90049


 2.2.        State what the contract or                   Lease of 18606 Lords
             lease is for and the nature of               Road, Helendale, CA
             the debtor's interest

                  State the term remaining                03/31/13 to 02/28/21
                                                                                       18606 LORDS ROAD, HELLENDALE, LLC
             List the contract number of any                                           1010 Moraga Drive
                   government contract                                                 Los Angeles, CA 90049


 2.3.        State what the contract or                   Lease of 20115 Del Oro
             lease is for and the nature of               Road, Apple Valley, CA
             the debtor's interest

                  State the term remaining                03/31/13 to 02/28/21         20115 DEL ORO ROAD,
                                                                                       APPLE VALLEY, LLC
             List the contract number of any                                           1010 Moraga Drive
                   government contract                                                 Los Angeles, CA 90049


 2.4.        State what the contract or                   Lease of 7915 Deep
             lease is for and the nature of               Creek Road, Apple
             the debtor's interest                        Valley, CA

                  State the term remaining                                             7915 DEEP CREEK ROAD,
                                                                                       APPLE VALLEY 1, LLC
             List the contract number of any                                           1010 Moraga Drive
                   government contract       03/31/13 to 02/28/21                      Los Angeles, CA 90049




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                             Desc
                                                            Main Document   Page 318 of 368
 Debtor 1 Zacky & Sons Poultry, LLC                                                              Case number (if known)   2:18-bk-23361-RK
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or                   Single Lease of:
             lease is for and the nature of               (1) 8479 South Madera
             the debtor's interest                        Ave., Fresno, CA
                                                          (2) 5556 S. Placer Ave.,
                                                          San Juaquin, CA
                                                          (3) 5546 S. Placer Ave.,
                                                          San Juaquin, CA
                                                          (4) 20739 W. American
                                                          Ave., Kerman, CA
                  State the term remaining                03/31/13 to 02/28/21
                                                                                         AMERICAN HUNTSMAN LLC
             List the contract number of any                                             1010 Moraga Driv
                   government contract                                                   Los Angeles, CA 90049


 2.6.        State what the contract or                   CDW CSO - MSFT
             lease is for and the nature of               Online Services
             the debtor's interest

                  State the term remaining                Auto Renewals
                                                                                         CDW Computer Centers
             List the contract number of any                                             PO Box 75723
                   government contract                                                   Chicago, IL 60675-5723


 2.7.        State what the contract or                   Lease of 9507 Niles
             lease is for and the nature of               Ave. , Corcoran, CA
             the debtor's interest

                  State the term remaining
                                                                                         Lillian Zacky, Trustee
             List the contract number of any                                             1010 Moraga Drive
                   government contract       03/31/13 to 02/28/21                        Los Angeles, CA 90049


 2.8.        State what the contract or                   Lease of 25765 W.
             lease is for and the nature of               Whitebridge Rd.,
             the debtor's interest                        Mendota, CA

                  State the term remaining                03/31/13 to 02/28/21
                                                                                         Lillian Zacky, Trustee
             List the contract number of any                                             1010 Moraga Drive
                   government contract                                                   Los Angeles, CA 90049


 2.9.        State what the contract or                   Lease of 13200
             lease is for and the nature of               Crossroads Parkway
             the debtor's interest                        North, City of Industry,
                                                          CA
                  State the term remaining                04/01/18 to 11/30/18           RR&C DEVELOPMENT CO.
                                                                                         AND REDLANDS JOINT VENTURE LLC
             List the contract number of any                                             13191 Crossroads Parkway North, 6 F
                   government contract                                                   City of Industry, CA 91746




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                           Desc
                                                            Main Document   Page 319 of 368
 Debtor 1 Zacky & Sons Poultry, LLC                                                            Case number (if known)   2:18-bk-23361-RK
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.10.       State what the contract or                   Lease of 11005 Nevada
             lease is for and the nature of               Ave., Hanford, CA
             the debtor's interest

                  State the term remaining                03/31/13 to 02/28/21
                                                                                       THE SAMUEL LLC
             List the contract number of any                                           1482 East Valley Rd., # 718
                   government contract                                                 Santa Barbara, CA 93108


 2.11.       State what the contract or                   Lease of 5606 E. Davis
             lease is for and the nature of               Ave., Laton, CA
             the debtor's interest

                  State the term remaining                03/31/13 to 02/28/21         THE SAMUEL LLC AND
                                                                                       LILLIAN ZACKY, TRUSTEE
             List the contract number of any                                           1010 Moraga Drive
                   government contract                                                 Los Angeles, CA 90049


 2.12.       State what the contract or                   Lease of Toshiba
             lease is for and the nature of               E-Studio 502
             the debtor's interest

                  State the term remaining                Ends 9/13/21
                                                                                       Toshiba Financial Services
             List the contract number of any                                           5241 California Avenue, Suite 100
                   government contract                                                 Irvine, CA 92617


 2.13.       State what the contract or                   Collective Bargaining
             lease is for and the nature of               Agreements
             the debtor's interest

                  State the term remaining                Expired Post-Petition        UFCW 8 GOLDEN STATE
                                                          on 11/19/18                  3485 W. SHAW AVE.
             List the contract number of any                                           SUITE 101
                   government contract                                                 FRESNO, CA 93711




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                              Desc
                                                            Main Document   Page 320 of 368
 Fill in this information to identify the case:

 Debtor name         Zacky & Sons Poultry, LLC

                                                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)         2:18-bk-23361-RK
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      LILLIAN ZACKY                     1010 MORAGA DRIVE                                 Wells Fargo                        D
                                               LOS ANGELES, CA 90049                                                                E/F
                                               Potential personal guaranty of amounts                                               G
                                               owed on Wells Fargo Letter of Credit
                                               issued to fund the Debtor's self-insured
                                               workers' compensation insurance
                                               obligations to the State of California




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 2:18-bk-23361-RK                           Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                Desc
                                                            Main Document   Page 321 of 368



 Fill in this information to identify the case:

 Debtor name         Zacky & Sons Poultry, LLC

                                                    CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)         2:18-bk-23361-RK
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                   $76,357,772.00
       From 1/01/2018 to Filing Date
                                                                                                   Other    Gross Revenues


       For prior year:                                                                             Operating a business                   $90,585,667.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other    Gross Revenues


       For year before that:                                                                       Operating a business                   $96,644,136.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other    Gross Revenues

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                   Gift Certificate Revenues
       From 1/01/2018 to Filing Date                                                           and Interest Income                               $1,128.00


       For prior year:                                                                         Gift Certificate Revenues
       From 1/01/2017 to 12/31/2017                                                            and Interest Income                              $11,274.00


       For year before that:                                                                   Gift Certificate Revenues
       From 1/01/2016 to 12/31/2016                                                            and Interest Income                               $4,031.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 2:18-bk-23361-RK                           Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                            Desc
                                                            Main Document   Page 322 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                 Case number (if known) 2:18-bk-23361-RK




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Exhibit SOFA 3                                          See Exhibit                 $28,702,488.72                 Secured debt
                                                                           SOFA 3                                                     Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other Various



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Exhibit SOFA 4                                          See Exhibit                   $3,400,775.71           See Exhibit SOFA 4
                                                                           SOFA 4

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23               Desc
                                      Main Document   Page 323 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount

CITY OF FRESNO                                              09/12/18    273456     $     69,048.20
UTILITIES
P.O. BOX 2069
FRESNO, CA 93764



PACIFIC GAS AND ELECTRIC                                    08/17/18    273184     $       839.01
1745 2ND STREET                                             08/22/18    273242     $     11,303.94
SELMA, CA 93662                                             09/17/18    273549     $        57.63
                                                            09/17/18    273582     $     51,289.87
                                                            10/27/18    274016     $          8.73
                                                                                   $     63,499.18



AT&T PAYMENT CENTER                                         08/21/18    273236     $     14,014.44
P.O. BOX 5025
CAROL STREAM, IL 60197



UNIVAR USA INC.                                             08/30/18    273328     $      9,642.09
12522 LOS NIETOS ROAD
SANTA FE SPRINGS, CA 90670



PRUDENTIAL OVERALL SUPPLY                                   09/21/18    273609     $      4,544.85
1260 E. NORTH AVE.                                          10/25/18    273933     $      6,162.38
FRESNO, CA 93725                                                                   $     10,707.23



CENTRAL VALLEY TRAILER                                      09/21/18    273655     $     18,000.00
REPAIR
P.O. BOX 12427
FRESNO, CA 93777




                         EXHIBIT SOFA 3
                                                                                                     Page 1 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23               Desc
                                      Main Document   Page 324 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount
G.V. BURROWS, INC.                                          09/13/18    273512     $     14,911.26
P.O. BOX 546                                                10/04/18    273827     $      2,482.20
LEMOORE, CA 93245                                           10/26/18    274009     $      9,534.89
                                                                                   $     26,928.35



USDA FOOD SAFETY &                                          09/13/18    273513     $     19,670.68
INSPECTION SVCS. (FSIS)
P.O. BOX 979001
ST. LOUIS, MO 63197

USDA, AMS POULTRY DIVISIO                                   09/05/18    273398     $     18,221.38
GRADING BRANCH                                              10/30/18    274035     $     40,961.70
P.O. BOX 790338                                                                    $     59,183.08
ST. LOUIS, MO 63179



CALIFORNIA WATER SERVICE                                    08/21/18    273221     $        91.36
P.O. BOX 940001                                             08/21/18    273237     $     23,385.89
SAN JOSE, CA 95194‐0001                                     09/17/18    273553     $        91.36
                                                            09/17/18    273583     $     22,120.25
                                                                                   $     45,688.86



PACIFIC GAS & ELECTRIC                                      08/23/18    273250     $     91,080.05
P.O. BOX 997300
SACRAMENTO, CA 95899



SILLIKER LABORATORIES                                       09/21/18    273656     $     12,982.87
OF CALIFORNIA GROUP
1139 EAST DOMINGUEZ, STE 1
CARSON, CA 90746

DARLING INT'L (TURLOCK)                                     11/09/18    274161     $      6,471.29
P.O. BOX 1608
TURLOCK, CA 48255‐2210



                                                                                                     Page 2 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23               Desc
                                      Main Document   Page 325 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount

ASSOCIATED FEED & SUPPLY                                    08/16/18    273166     $    100,927.65
P.O. BOX 2367                                               08/24/18    273265     $     28,349.18
TURLOCK, CA 95381                                                                  $    129,276.83




PENSKE TRUCK LEASING                                        08/20/18    982324     $     29,867.62
3080 E. MALAGA AVE
Fresno, CA 93725



SHELL ENERGY NORTH                                          08/20/18    273215     $     52,705.11
AMERICA (US)L.P.
6601 KOLL CENTER PKWY, STE 245
PLEASANTON, CA 94566

BEESON,HOFFMAN &                                            09/05/18    273391     $     24,900.00
SIDDALL, INC.
500 CENTRAL AVE‐#325
GLENDALE, CA 91203

METROPOLITAN LIFE INS CO                                    09/21/18    273659     $     10,036.60
METLIFE SMALL BUSINESS                                      10/25/18    273918     $      5,029.00
P.O. BOX 804466                                                                    $     15,065.60
KANSAS CITY, MO 64180



JS WEST, INC.                                               09/13/18    273515     $     24,152.00
501 NINTH STREET                                            10/25/18    273998     $     11,072.91
MODESTO, CA 95354                                                                  $     35,224.91




CITY OF STOCKTON                                            09/21/18    273660     $     15,783.12
FINANCE DEPARTMENT                                          09/21/18    273620     $      1,027.62
425 N. EL DORADO ST.                                                               $     16,810.74
STOCKTON, CA 95202


                                                                                                     Page 3 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23               Desc
                                      Main Document   Page 326 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount



DENHAM RESOURCES                                            09/13/18    273481     $      3,976.99
567 WEST SHAW, STE C1                                       10/02/18    273776     $      3,306.88
FRESNO, CA 93704                                            10/08/18    273844     $      3,329.08
                                                                                   $     10,612.95



DREISBACH ENTERPRISES INC                                   08/31/18    273348     $     34,672.21
2530 E. 11TH STREET                                         09/13/18    273465     $     20,655.20
OAKLAND, CA 94601                                           09/21/18    273662     $     20,177.71
                                                            10/02/18    273795     $     16,464.27
                                                            10/25/18    273936     $     13,043.01
                                                            11/06/18    274118     $     50,000.00
                                                                                   $    155,012.40



JAMES G. PARKER & ASSOC.                                    10/01/18    273758     $     12,729.65
P.O. BOX 3947
FRESNO, CA 93650



VALLARTA MARKETS                                            09/13/18    273486     $      6,679.26
12881 BRADLEY AVE.
SYLMAR, CA 91342



NOVA TECH                                                   08/16/18    273162     $      7,479.98
360 NORTHWEST 45TH ST.                                      09/21/18    273623     $      7,372.20
WILMAR, MN 56201                                                                   $     14,852.18



EXPRESS SERVICES, INC                                       09/13/18    273517     $     12,956.97
P.O. BOX 844277                                             09/21/18    273624     $      5,399.21
LOS ANGELES, CA 90084‐4277                                                         $     18,356.18




                                                                                                     Page 4 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23               Desc
                                      Main Document   Page 327 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount
CARDENAS MARKETS                                            09/13/18    273518     $     13,987.10
2501 E. GUASTI RD,                                          10/25/18    273937     $     13,987.10
ONTARIO, CA 91761                                                                  $     27,974.20



WESTERN MILLING                                             08/14/18    273153     $     83,242.67
31120 NUTMEG ROAD                                           08/15/18    273156     $    127,924.29
31120 WEST STREET                                           08/16/18    273168     $     89,341.38
GOSHEN, CA 93227                                            08/17/18    273182     $     82,156.91
                                                            08/20/18    273213     $    111,151.20
                                                            08/21/18    273241     $     81,069.41
                                                            08/23/18    273245     $     51,421.60
                                                            08/23/18    273246     $     74,018.74
                                                            08/24/18    273266     $     62,408.98
                                                            08/27/18    273270     $    111,151.20
                                                            08/27/18    273272     $     85,145.84
                                                            08/28/18    273320     $     91,148.42
                                                            08/29/18    273323     $     86,107.57
                                                            08/30/18    273332     $    125,426.81
                                                            09/04/18    273359     $     73,465.58
                                                            09/05/18    273393     $     65,539.71
                                                            09/06/18    273410     $     54,797.61
                                                            09/07/18    273421     $     62,684.12
                                                            09/10/18    273452     $     59,107.36
                                                            09/11/18    273454     $     81,371.09
                                                            09/12/18    273458     $     79,429.60
                                                            09/13/18    273462     $     73,465.58
                                                            09/14/18    273525     $     78,451.54
                                                            09/14/18    273532     $     93,034.47
                                                            09/17/18    273585     $     66,933.95
                                                            09/18/18    273591     $     83,527.64
                                                            09/20/18    273598     $     61,705.54
                                                            09/20/18    273599     $     56,319.71
                                                            09/20/18    273601     $     85,395.29
                                                            09/20/18    273602     $     51,060.66
                                                            09/21/18    273664     $     84,608.04
                                                            09/24/18    273669     $    131,204.22
                                                            09/25/18    273718     $    131,448.82



                                                                                                     Page 5 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                Desc
                                      Main Document   Page 328 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount
                                                            09/26/18    273726     $    106,695.53
                                                            09/27/18    273734     $     95,284.53
                                                            09/27/18    273735     $     56,124.95
                                                            10/01/18    273759     $     67,963.20
                                                            10/01/18    273760     $     62,109.65
                                                            10/01/18    273761     $     75,818.55
                                                            10/01/18    273762     $     46,489.00
                                                            10/01/18    273763     $     89,161.95
                                                            10/01/18    273764     $     92,756.12
                                                            10/04/18    273825     $     80,159.38
                                                            10/05/18    273835     $    140,530.45
                                                            10/08/18    273863     $     94,803.53
                                                            10/09/18    273865     $     76,015.14
                                                            10/09/18    273866     $     96,199.35
                                                            10/11/18    273867     $     84,867.03
                                                            10/11/18    273868     $     65,804.11
                                                            10/12/18    273877     $     27,828.86
                                                            10/17/18    273885     $    290,062.62
                                                            10/19/18    273896     $    241,490.76
                                                            10/25/18    273938     $    160,403.37
                                                            10/26/18    273980     $    141,092.76
                                                            10/30/18    274039     $    322,810.48
                                                            11/02/18    274057     $         37.26
                                                            11/02/18    274099     $    260,290.10
                                                            11/06/18    274119     $    146,324.08
                                                            11/07/18    274142     $    133,389.04
                                                            11/09/18    274162     $     20,000.00
                                                            11/12/18    274196     $    148,081.28
                                                                                   $   5,957,858.63



SUN LIFE OF CANADA                                          08/14/18    273152     $       2,630.47
6991 E CAMELBACK RD                                         09/07/18    273418     $       4,914.75
SUITE C340                                                  09/07/18    273419     $       1,920.56
SCOTTSDALE, AZ 85251                                        09/07/18    273420     $        644.60
                                                                                   $     10,110.38




                                                                                                      Page 6 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23               Desc
                                      Main Document   Page 329 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount
CHEMSTATION                                                 09/07/18    273425     $      2,282.65
1448 N. SHAW ROAD                                           09/21/18    273677     $      3,215.51
STOCKTON, CA 95215                                          10/02/18    273804     $      3,215.51
                                                                                   $      8,713.67



AT&T                                                        08/16/18    273251     $     10,293.08
P.O. BOX 5019                                               08/21/18    273230     $       112.29
CAROL STREAM, IL 60197                                                             $     10,405.37



ACCLAMATION INS MGMT                                        10/02/18    273796     $     24,962.32
SERVICES INC                                                10/02/18    273797     $     12,481.16
10445 OLD PLACERVILLE RD                                                           $     37,443.48
SACRAMENTO, CA 95827



SHELL ENERGY NORTH                                          08/23/18    273254     $     94,326.07
AMERICA US LP
909 FANIN ST., STE 700
HOUSTON, TX 77010

PACKERS SANITATION                                          09/14/18    273540     $     26,744.00
SERVICES INC                                                10/02/18    273805     $     26,744.00
P.O. BOX 340                                                                       $     53,488.00
KIELER, WI 53812



AZAM, MOHAMMAD DR.                                          08/21/18    273232     $      5,100.00
5137 DOVERTON DRIVE                                         09/21/18    273633     $      3,400.00
STOCKTON, CA 95219                                                                 $      8,500.00



FLYERS ENERGY, LLC                                          08/24/18    273264     $     36,385.35
2360 LINDBERGH ST.
AUBURN, CA 95206




                                                                                                     Page 7 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23               Desc
                                      Main Document   Page 330 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount
SAGASER,WATKINS & WIELAND                                   10/08/18    273864     $      7,733.50
5260 N. PALM AVE STE 400
FRESNO, CA 93704



FALCON PRIVATE SECURITY,                                    08/17/18    273181     $     12,852.00
INC.                                                        09/13/18    273520     $     18,037.00
130 W. SHAW AVE, STE 105                                                           $     30,889.00
CLOVIS, CA 93612



JCF FARM LABOR                                              08/31/18    273343     $     15,274.87
CONTRACTOR                                                  09/13/18    273521     $     15,081.70
P.O. BOX 2843                                               09/21/18    273666     $     13,142.95
FRESNO, CA 93745                                            10/01/18    273765     $     15,214.09
                                                                                   $     58,713.61



HCVT LLP                                                    09/05/18    273392     $     18,897.50
100 OCEANGATE, 9TH FLOOR
LONG BEACH, CA 90802



CES CLEANING CNTRCTR, LLC                                   09/21/18    273680     $     16,204.00
1448 N. SHAW ROAD                                           10/02/18    273810     $     16,204.00
STOCKTON, CA 95215                                                                 $     32,408.00



RENTOKIL NORTH AMERICA                                      09/21/18    273650     $      6,263.58
INC                                                         10/24/18    273992     $      6,742.08
PO BOX 472127                                                                      $     13,005.66
CHARLOTTE, NC 28247



PHILADELPHIA IND INS CO                                     09/07/18    273417     $     79,752.00
FLOOD INS PROCESSING CTR                                    09/13/18    273508     $      5,673.00
555 CORPORATE DRIVE                                                                $     85,425.00
KALISPELL, MT 59901


                                                                                                     Page 8 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                 Desc
                                      Main Document   Page 331 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date     Ck Number        Amount



FULL STEAM STAFFING                                         09/13/18     273509      $      3,346.59
2121 S. HAVEN AVE                                           09/18/18     273593      $     11,150.61
ONTARIO, CA 91761                                           10/02/18     273791      $      5,583.19
                                                            10/04/18     273822      $      5,190.46
                                                                                     $     25,270.85



HAMMER HEAD PROTECTION                                      10/02/18     273792      $      6,438.00
2321 W. WASHINGTON ST.
SUITE L
STOCKTON, CA 95203



AIRGAS USA, LLC                                             09/14/18     273546      $     44,351.67
PO BOX 7423
PASADENA, CA 91109‐7423


CLOVIS COMMUNITY MEDICAL CENTER                             08/15/18        161275 $        4,147.00
                                                            08/22/18        161314 $          16.80
                                                            08/29/18        161398   $        478.14
                                                            09/05/18        161464   $      4,619.28
                                                            09/26/18        161619   $         16.80
                                                            09/26/18        161621   $        550.40
                                                            10/10/18        161726   $        267.78
                                                            10/17/18        161768   $         16.80
                                                            10/24/18        161821   $        214.72
                                                                                     $     10,327.72



COMMUNITY FOUNDATION MEDICAL                                  8/15/18       161279 $         673.31
                                                              8/15/18       161285 $         127.26
                                                              8/29/18       161355   $        93.58
                                                              8/29/18       161360   $       125.81
                                                              8/29/18       161361   $        26.79
                                                              8/29/18       161365   $        73.38
                                                              8/29/18       161378   $        61.42
                                                              8/29/18       161379   $        61.42
                                                              8/29/18       161380   $       180.24


                                                                                                       Page 9 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                  Desc
                                      Main Document   Page 332 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number        Amount
                                                              9/5/18     47862751   $         61.62
                                                              9/5/18     47862779   $        516.91
                                                             9/12/18     48294963   $      1,411.15
                                                             9/12/18     48294967   $        100.16
                                                             9/12/18     48294977   $        222.74
                                                             9/12/18     48294978   $        273.12
                                                             9/12/18     48294979   $        251.45
                                                             9/19/18     48737683   $         62.11
                                                             9/26/18     49200770   $      2,203.22
                                                             9/26/18     49200794   $         73.38
                                                             10/3/18     49685840   $         80.83
                                                             10/3/18     49685845   $        186.01
                                                             10/3/18     49685863   $        552.08
                                                             10/3/18     49685867   $        873.80
                                                            10/10/18     50156196   $         91.73
                                                            10/10/18     50156197   $        490.97
                                                            10/10/18     50156219   $        178.21
                                                            10/10/18     50156220   $        125.20
                                                            10/17/18     50647119   $        443.33
                                                            10/17/18     50647127   $        157.60
                                                            10/17/18     50647160   $         74.53
                                                            10/17/18     50647162   $        100.16
                                                            10/24/18     51104761   $        153.17
                                                            10/24/18     51104774   $        106.26
                                                            10/24/18     51104792   $        100.16
                                                            10/31/18     51571600   $         73.38
                                                            10/31/18     51571615   $         73.38
                                                            10/31/18     51571620   $        411.20
                                                             11/7/18     52057932   $        652.51
                                                             11/7/18     52057933   $        699.04
                                                             11/7/18     52057934   $        103.62
                                                             11/7/18     52057937   $        204.24
                                                             11/7/18     52057942   $         47.38
                                                             11/7/18     52057959   $         71.21
                                                             11/7/18     52057965   $      1,067.43
                                                             11/7/18     52057979   $        204.83
                                                                                    $     13,921.33



COMMUNITY REGIONAL MEDICAL CENTER FRESNO                     8/15/18       161254 $        6,007.61
                                                             8/15/18       161278 $        2,699.00
                                                             8/22/18       161310   $        214.72
                                                             8/29/18       161366   $        214.72
                                                             8/29/18       161430   $        519.20
                                                             9/12/18       161515   $      1,612.55


                                                                                                      Page 10 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                   Desc
                                      Main Document   Page 333 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number         Amount
                                                             9/12/18       161529    $         13.44
                                                             9/19/18       161567    $      2,699.00
                                                             9/26/18       161600    $         13.44
                                                             9/26/18       161633    $      3,239.20
                                                             9/26/18       161641    $         37.60
                                                             10/3/18       161688    $         16.80
                                                             10/3/18       161692    $        519.20
                                                            10/17/18       161771    $        238.14
                                                            10/24/18       161811    $        124.58
                                                            10/24/18       161830    $         37.60
                                                                                     $     18,206.80

HEALTHCOMP INC UM                                            8/15/18       E 368 $           121.50
                                                             8/15/18       E 369 $          1,336.50
                                                             8/22/18       E   370   $         81.00
                                                             8/22/18       E   371   $        120.62
                                                             8/22/18       E   373   $      1,066.50
                                                              9/5/18       E   376   $        121.50
                                                              9/5/18       E   377   $        270.00
                                                              9/6/18       E   378   $        121.50
                                                             9/12/18       E   379   $        796.50
                                                             9/12/18       E   380   $      1,296.00
                                                             9/26/18       E   387   $        120.62
                                                             9/26/18       E   388   $         40.50
                                                             10/3/18       E   390   $        918.00
                                                            10/10/18       E   392   $        121.50
                                                            10/11/18       E   396   $        324.00
                                                            10/17/18       E   397   $        270.00
                                                            10/31/18       E   407   $         13.50
                                                             11/8/18       E   408   $        270.00
                                                                                     $      7,409.74



JOANNE KARLA GABOT HEYMAN DDS INC                             9/5/18       161437 $           72.00
                                                              9/5/18       161438 $          171.00
                                                             9/19/18       161553    $        272.00
                                                             10/3/18       161658    $      4,194.00
                                                            10/10/18       161718    $      1,250.00
                                                            10/10/18       161719    $        755.00
                                                            10/17/18       161754    $         49.00
                                                                                     $      6,763.00




                                                                                                       Page 11 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                 Desc
                                      Main Document   Page 334 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount

KCI USA INCORPORATED                                         8/22/18   47052606    $      3,600.00
                                                             9/19/18   48737668    $      3,600.00
                                                             10/3/18   49685843    $        120.00
                                                            10/10/18   50156223    $      2,160.00
                                                                                   $      9,480.00



KWPH ENT AMERICAN AMBULANCE                                  9/12/18   48294941    $      1,730.23
                                                             9/12/18   48294946    $      1,969.50
                                                             9/12/18   48294947    $      1,844.96
                                                             9/12/18   48294948    $      2,430.80
                                                             9/12/18   48294973    $      2,009.00
                                                            10/10/18   50156225    $        120.00
                                                                                   $     10,104.49



OPTUM RX INC                                                 8/22/18       161323 $      15,122.91
                                                              9/5/18       161461 $      23,147.33
                                                              9/5/18       161462 $          90.00
                                                             9/19/18       161579 $      13,086.24
                                                             10/3/18       161693 $      11,983.06
                                                            10/24/18       161823 $      17,861.03
                                                             11/7/18       161944 $          90.00
                                                             11/7/18       161945 $      17,773.22
                                                                                  $      99,153.79



SATELLITE HEALTHCARE NORT                                    8/15/18       161271 $       5,850.00
                                                             8/22/18       161311 $       5,850.00
                                                             9/26/18       161625 $       6,300.00
                                                            10/24/18       161816 $       5,400.00
                                                                                  $      23,400.00




                                                                                                     Page 12 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                  Desc
                                      Main Document   Page 335 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number        Amount
ST AGNES MEDICAL CENTER                                      8/29/18       161396 $        1,892.80
                                                             9/12/18       161495 $          37.64
                                                             9/12/18       161522   $     32,733.70
                                                             9/19/18       161576   $      1,794.17
                                                             9/26/18       161602   $         40.34
                                                            10/31/18       161874   $         77.62
                                                             11/7/18       161955   $      2,488.25
                                                                                    $     39,064.52



ST JOSEPHS MEDICAL CENTER OF STOCKTON                        9/12/18   48294943     $     35,441.12




TOTAL RENAL CARE INC                                         8/29/18       161373 $        3,080.00
                                                             8/29/18       161374 $        2,310.00
                                                             9/19/18       161565 $        2,310.00
                                                             9/19/18       161566 $        2,310.00
                                                             9/26/18       161618 $        3,080.00
                                                                                  $       13,090.00



UC DAVIS MEDICAL CENTER                                      8/20/18       161300 $        2,464.78
                                                             8/20/18       161301 $         222.41
                                                             8/29/18       161382   $     10,393.94
                                                             8/30/18       161432   $        153.94
                                                             8/30/18       161433   $      1,160.15
                                                            10/24/18       161810   $      6,750.00
                                                                                    $     21,145.22



UCD PROFESSIONAL BILLING GROUP                               8/20/18    161298      $      5,649.27
                                                             8/20/18    161299      $      5,518.44
                                                             8/30/18    161431      $        96.79
                                                              9/6/18    161472      $        27.46
                                                              9/6/18    161473      $       150.18
                                                             9/12/18    161487      $        52.21
                                                             9/20/18    161599      $       334.64
                                                             10/1/18    161655      $       699.83
                                                            10/11/18    161745      $       296.90



                                                                                                      Page 13 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                 Desc
                                      Main Document   Page 336 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount
                                                            10/11/18    161746     $       247.91
                                                            10/11/18    161747     $        40.22
                                                            10/22/18    161792     $       384.40
                                                            10/29/18    161842     $       670.38
                                                             11/5/18    161882     $       669.98
                                                                                   $     14,838.61



Corvel Corporation                                           8/16/18     86897     $       590.00
                                                             8/16/18     86898     $          9.34
                                                             8/16/18     86961     $      1,315.38
                                                             8/23/18     86967     $        90.00
                                                             8/23/18     86968     $        90.00
                                                             8/23/18     86969     $        90.00
                                                             8/23/18     86970     $        90.00
                                                             8/23/18     86971     $        90.00
                                                             8/23/18     86972     $        10.10
                                                             8/23/18     86973     $        11.78
                                                             8/23/18     86974     $        20.06
                                                             8/23/18     86975     $        20.83
                                                             8/23/18     86978     $        32.06
                                                             8/30/18     87010     $        90.00
                                                             8/30/18     87038     $       702.86
                                                              9/6/18     87055     $        90.00
                                                              9/6/18     87056     $        90.00
                                                              9/6/18     87057     $        25.18
                                                              9/6/18     87058     $         9.81
                                                              9/6/18     87059     $        12.88
                                                              9/6/18     87112     $       523.79
                                                             9/12/18     87136     $       290.00
                                                             9/12/18     87137     $       290.00
                                                             9/12/18     87138     $        20.06
                                                             9/12/18     87139     $        13.16
                                                             9/12/18     87140     $        60.21
                                                             9/12/18     87171     $       262.21
                                                             9/20/18     87203     $        61.74
                                                             9/20/18     87206     $        90.00
                                                             9/27/18     87228     $        12.81
                                                             9/27/18     87229     $        15.59
                                                             9/27/18     87246     $        68.63
                                                             10/4/18     87259     $        90.00
                                                             10/4/18     87260     $       290.00
                                                             10/4/18     87261     $        25.18



                                                                                                     Page 14 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                Desc
                                      Main Document   Page 337 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount
                                                             10/4/18     87275     $       119.23
                                                            10/11/18     87306     $        90.00
                                                            10/11/18     87307     $        13.15
                                                            10/11/18     87358     $       602.55
                                                            10/18/18     87368     $        12.57
                                                            10/18/18     87385     $       294.59
                                                            10/25/18     87405     $        90.00
                                                            10/25/18     87438     $       203.19
                                                             11/1/18     87445     $        24.00
                                                             11/1/18     87447     $       290.00
                                                             11/1/18     87448     $        90.00
                                                             11/1/18     87449     $        90.00
                                                             11/1/18     87450     $       290.00
                                                             11/1/18     87451     $       290.00
                                                             11/1/18     87452     $        90.00
                                                             11/1/18     87453     $        90.00
                                                             11/1/18     87454     $        11.61
                                                             11/1/18     87455     $        50.34
                                                             11/1/18     87456     $        25.18
                                                             11/1/18     87457     $        30.52
                                                             11/8/18     87481     $        90.00
                                                             11/8/18     87482     $        11.89
                                                             11/8/18     87483     $         9.39
                                                             11/8/18     87498     $        16.00
                                                                                   $     8,517.87



Occupational Health Centers of                               8/16/18     86911     $       221.42
                                                             8/16/18     86912     $        99.37
                                                             8/16/18     86913     $       134.43
                                                             8/16/18     86914     $       257.63
                                                             8/16/18     86917     $        12.21
                                                             8/16/18     86919     $       254.22
                                                             8/30/18     87023     $       134.43
                                                             8/30/18     87024     $       293.50
                                                             8/30/18     87025     $       134.43
                                                             8/30/18     87026     $       134.43
                                                             8/30/18     87027     $       113.81
                                                             8/30/18     87029     $       101.35
                                                             8/30/18     87030     $       131.77
                                                              9/6/18     87080     $       107.29
                                                              9/6/18     87081     $       102.79
                                                              9/6/18     87082     $       111.58
                                                              9/6/18     87085     $        97.15
                                                              9/6/18     87087     $         8.09


                                                                                                    Page 15 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                Desc
                                      Main Document   Page 338 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount
                                                              9/6/18     87088     $       119.79
                                                              9/6/18     87089     $       291.15
                                                              9/6/18     87092     $       111.58
                                                              9/6/18     87093     $       111.58
                                                              9/6/18     87094     $       152.07
                                                             9/12/18     87152     $       111.58
                                                             9/12/18     87153     $       223.16
                                                             9/12/18     87154     $        94.85
                                                             9/12/18     87155     $       117.31
                                                             9/12/18     87156     $       134.43
                                                             9/12/18     87157     $       111.58
                                                             9/12/18     87160     $       134.43
                                                             9/20/18     87194     $       106.15
                                                             9/20/18     87195     $         6.92
                                                             9/20/18     87196     $       134.43
                                                             9/20/18     87197     $       117.31
                                                             9/20/18     87198     $       200.72
                                                             9/20/18     87199     $       111.58
                                                             9/20/18     87200     $       364.09
                                                            10/11/18     87319     $       134.43
                                                            10/11/18     87320     $       146.34
                                                            10/11/18     87321     $        12.21
                                                            10/11/18     87322     $       175.93
                                                            10/11/18     87323     $       227.02
                                                            10/11/18     87324     $       102.79
                                                            10/11/18     87325     $       102.79
                                                            10/11/18     87326     $       134.43
                                                            10/11/18     87327     $       134.43
                                                            10/11/18     87328     $       134.43
                                                            10/11/18     87329     $       275.09
                                                            10/11/18     87330     $       104.33
                                                            10/25/18     87414     $       129.04
                                                            10/25/18     87415     $       147.88
                                                            10/25/18     87416     $       131.77
                                                            10/25/18     87417     $       147.88
                                                            10/25/18     87418     $       131.77
                                                            10/25/18     87419     $       200.29
                                                            10/25/18     87420     $       119.79
                                                            10/25/18     87421     $       224.47
                                                            10/25/18     87422     $       104.33
                                                            10/25/18     87423     $       102.79
                                                            10/25/18     87424     $       134.43
                                                            10/25/18     87426     $       102.79
                                                            10/25/18     87427     $       111.53
                                                            10/25/18     87428     $       117.31



                                                                                                    Page 16 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                  Desc
                                      Main Document   Page 339 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number       Amount
                                                            10/25/18     87429     $        237.56
                                                                                   $      9,032.46



GREAT ROCK CAPITAL PARTNERS FUND 1, LLC                      8/30/18      EFT      $    125,000.00
285 RIVERSIDE AVE, STE 335                                    9/4/18      EFT      $    532,862.39
WESTPORT, CT 06880                                           10/1/18      EFT      $    622,221.15
                                                                                   $   1,280,083.54



GEMCAP LENDING 1, LLC                                        8/14/18      EFT      $    300,024.93
24955 PACIFIC COAST HWY                                      8/15/18      EFT      $    234,359.46
SUITE A202                                                   8/16/18      EFT      $    240,003.28
MALIBU, CA 90265                                             8/17/18      EFT      $      86,376.23
                                                             8/20/18      EFT      $     439,305.68
                                                             8/21/18      EFT      $   1,018,766.04
                                                             8/22/18      EFT      $     159,507.97
                                                             8/23/18      EFT      $     210,465.97
                                                             8/24/18      EFT      $      37,140.77
                                                             8/27/18      EFT      $     623,075.07
                                                             8/28/18      EFT      $     361,329.08
                                                             8/29/18      EFT      $     105,163.20
                                                             8/30/18      EFT      $     131,677.03
                                                             8/31/18      EFT      $      59,988.22
                                                              9/4/18      EFT      $     512,230.98
                                                              9/4/18      EFT      $      68,422.65
                                                              9/5/18      EFT      $     737,739.38
                                                              9/6/18      EFT      $     157,696.53
                                                              9/7/18      EFT      $      54,906.44
                                                             9/10/18      EFT      $     304,682.86
                                                             9/10/18      EFT      $      69,817.25
                                                             9/11/18      EFT      $     243,881.50
                                                             9/12/18      EFT      $     142,686.30
                                                             9/13/18      EFT      $     166,276.73
                                                             9/14/18      EFT      $     235,128.89
                                                             9/17/18      EFT      $     449,111.24
                                                             9/18/18      EFT      $     226,210.00
                                                             9/19/18      EFT      $     639,907.18
                                                             9/20/18      EFT      $     120,294.34
                                                             9/21/18      EFT      $     143,514.55
                                                             9/24/18      EFT      $     626,752.15
                                                             9/25/18      EFT      $     283,698.36
                                                             9/26/18      EFT      $     216,384.21
                                                             9/27/18      EFT      $     221,825.94


                                                                                                      Page 17 of 18
    Case 2:18-bk-23361-RK             Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                 Desc
                                      Main Document   Page 340 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 3 ‐ Payments to Creditors within 90 Days of Filing



Vendor                                                      Ck Date    Ck Number      Amount
                                                             9/28/18      EFT      $    213,398.90
                                                             10/1/18      EFT      $    519,767.97
                                                             10/1/18      EFT      $     68,422.65
                                                             10/2/18      EFT      $    215,996.70
                                                             10/3/18      EFT      $    182,947.14
                                                             10/4/18      EFT      $    184,252.48
                                                             10/5/18      EFT      $    170,928.92
                                                             10/9/18      EFT      $    584,902.47
                                                             10/9/18      EFT      $    125,233.44
                                                            10/10/18      EFT      $    852,162.46
                                                            10/11/18      EFT      $     36,326.52
                                                            10/12/18      EFT      $    370,512.17
                                                            10/15/18      EFT      $    635,612.03
                                                            10/16/18      EFT      $    804,017.38
                                                            10/17/18      EFT      $    301,865.77
                                                            10/18/18      EFT      $    149,050.97
                                                            10/19/18      EFT      $     26,095.61
                                                            10/22/18      EFT      $    481,671.86
                                                            10/23/18      EFT      $    396,283.62
                                                            10/24/18      EFT      $    218,507.54
                                                            10/25/18      EFT      $    107,138.64
                                                            10/26/18      EFT      $    116,558.84
                                                            10/29/18      EFT      $    390,671.00
                                                            10/30/18      EFT      $    390,741.17
                                                            10/31/18      EFT      $    133,639.84
                                                             11/1/18      EFT      $    162,679.93
                                                             11/5/18      EFT      $    356,143.60
                                                             11/6/18      EFT      $    282,211.79
                                                             11/7/18      EFT      $     72,890.31
                                                             11/8/18      EFT      $    221,830.00
                                                             11/9/18      EFT      $    131,217.51
                                                            11/13/18      EFT      $ 1,014,311.15
                                                                                   $ 19,546,340.79




                                                                                                     Page 18 of 18
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                         Desc
                                                     Main Document   Page 341 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                       Date          Amount       Ck No.      Invoice

DAHLEN, TOM                                               11/17/17   $     4,490.51   240737   EMP101717
9929 LAUREL SPRINGS AVE                                   12/26/17   $     2,458.55   241475   EMP110917
LAS VEGAS, NV 89134                                       12/26/17   $     3,599.00   241475   EMP113017
CEO                                                       01/19/18   $     3,623.41   241706   EMP122817
                                                          02/09/18   $     2,745.71   241949   EMP010518
                                                          02/09/18   $     2,050.04   241949   EMP011118
                                                          02/09/18   $     2,631.43   241949    EMP 11818
                                                          02/09/18   $       435.18   241949   EMP012518
                                                          02/09/18   $     3,056.52   241949   EMP012518.
                                                          02/09/18   $     2,138.77   241949   EMP013118
                                                          03/16/18   $     1,965.07   242581   EMP020818
                                                          03/16/18   $     2,400.91   242581   EMP022218
                                                          03/16/18   $       173.19   242581   EMP022418
                                                          03/16/18   $     3,019.60   242581   EMP030118
                                                          04/20/18   $     1,973.53   243257   EMP030918
                                                          04/20/18   $     2,427.93   243257   EMP031518
                                                          04/20/18   $       344.30   243257   EMP032518
                                                          04/20/18   $     1,785.11   243257   EMP032918
                                                          05/18/18   $       819.81   243544   EMP041918
                                                          05/18/18   $     2,021.75   243544   EMP042618
                                                          05/18/18   $       249.51   243544   EMP050418
                                                          06/08/18   $     3,092.29   243990   EMP051018
                                                          06/08/18   $     1,856.20   243990   EMP051718
                                                          06/08/18   $       313.12   243990   EMP052418
                                                          06/08/18   $     2,197.51   243990   EMP053118
                                                          08/13/18   $     2,797.99   273135   EMP062118
                                                          08/13/18   $       388.73   273135   EMP062418
                                                          08/13/18   $     3,104.66   273135   EMP062918
                                                          08/28/18   $     1,903.28   273302   EMP072018
                                                          08/28/18   $       275.10   273302   EMP072418
                                                          08/28/18   $     1,705.89   273302   EMP072518
                                                          09/17/18   $     1,746.04   273571   EMP080218
                                                          09/25/18   $     1,147.69   273702   EMP080718
                                                          09/25/18   $       710.42   273702   EMP082218
                                                          09/17/18   $       267.11   273571   EMP082818
                                                          10/26/18   $     1,990.47   273961   EMP090518
                                                          10/26/18   $       860.14   273961   EMP092118
                                                          10/26/18   $       168.54   273961   EMP092418
                                                          11/12/18   $       201.15   274186   EMP102418
                                                          11/12/18   $     1,062.07   274186   EMP102818
                                                                     $    70,198.23                           Expense Reimb
                                                          11/15/17                             Compensation
                                                          11/30/17                             Compensation
                                                          12/15/17                             Compensation
                                                          12/31/17                             Compensation
                                                          01/15/18                             Compensation
                                                          01/31/18                             Compensation
                                                          02/15/18                             Compensation
                                                          02/28/18                             Compensation
                                                          03/15/18                             Compensation
                                                          03/31/18                             Compensation
                                                          04/15/18                             Compensation
                                                          04/30/18                             Compensation
                                                          05/15/18                             Compensation
                                                          05/31/18                             Compensation
                                                          06/15/18                             Compensation
                                                          06/30/18                             Compensation
                                                          07/15/18                             Compensation
                                                          07/31/18                             Compensation



                                             EXHIBIT SOFA 4                                                                   Page 1 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                         Desc
                                                     Main Document   Page 342 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                        Date         Amount       Ck No.      Invoice
                                                          08/15/18                             Compensation
                                                          08/31/18                             Compensation
                                                          09/15/18                             Compensation
                                                          09/30/18                             Compensation
                                                          10/15/18                             Compensation
                                                          10/31/18                             Compensation

                                                                     $   368,000.00                           Compensation
                                                                     $   438,198.23



SCHEIDT, MARVIN                                           07/13/18 $         93.85 244497       EMP032118
P.O. BOX 931                                              11/29/18 $        601.73 274275       EMP111718
FRESNO, CA 93714                                                   $        695.58                            Expense Reimb
CFO                                                       11/15/17                             Compensation
                                                          11/30/17                             Compensation
                                                          12/15/17                             Compensation
                                                          12/31/17                             Compensation
                                                          01/15/18                             Compensation
                                                          01/31/18                             Compensation
                                                          02/15/18                             Compensation
                                                          02/28/18                             Compensation
                                                          03/15/18                             Compensation
                                                          03/31/18                             Compensation
                                                          04/15/18                             Compensation
                                                          04/30/18                             Compensation
                                                          05/15/18                             Compensation
                                                          05/31/18                             Compensation
                                                          06/15/18                             Compensation
                                                          06/30/18                             Compensation
                                                          07/15/18                             Compensation
                                                          07/31/18                             Compensation
                                                          08/15/18                             Compensation
                                                          08/31/18                             Compensation
                                                          09/15/18                             Compensation
                                                          09/30/18                             Compensation
                                                          10/15/18                             Compensation
                                                          10/31/18                             Compensation

                                                                     $   162,656.25                           Compensation
                                                                     $   163,351.83



ZACKY, JOE                                                12/08/17   $       280.54   241133    EMP111717
29097 BONNEYVIEW RD                                       01/19/18   $       292.11   241678    EMP011318
TOLLHOUSE, CA 93667‐9744                                  03/30/18   $       129.56   242839    EMP031518
Systems Analyst, Technical                                05/04/18   $        40.00   243416    EMP042118
                                                          05/18/18   $       283.18   243529    EMP050418
                                                          06/01/18   $        10.00   243780   EMP050418A
                                                          06/01/18   $       264.49   243780    EMP053018
                                                                     $     1,299.88                           Expense Reimb
                                                          11/15/17                             Compensation
                                                          11/30/17                             Compensation
                                                          12/15/17                             Compensation
                                                          12/31/17                             Compensation
                                                          01/15/18                             Compensation
                                                          01/31/18                             Compensation
                                                          02/15/18                             Compensation
                                                          02/28/18                             Compensation
                                                          03/15/18                             Compensation



                                                                                                                              Page 2 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                        Desc
                                                     Main Document   Page 343 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                        Date         Amount       Ck No.      Invoice
                                                          03/31/18                             Compensation
                                                          04/15/18                             Compensation
                                                          04/30/18                             Compensation
                                                          05/15/18                             Compensation
                                                          05/31/18                             Compensation
                                                          06/15/18                             Compensation
                                                          06/30/18                             Compensation
                                                          07/15/18                             Compensation
                                                          07/31/18                             Compensation
                                                          08/15/18                             Compensation
                                                          08/31/18                             Compensation
                                                          09/15/18                             Compensation
                                                          09/30/18                             Compensation
                                                          10/15/18                             Compensation
                                                          10/31/18                             Compensation

                                                                     $    82,465.40                           Compensation
                                                                     $    83,765.28



ZACKY, LEO                                                11/15/17                             Compensation
1010 MORAGA DRIVE                                         11/30/17                             Compensation
LOS ANGELES, CA 90049                                     12/15/17                             Compensation
VP Trade Relations                                        12/31/17                             Compensation
                                                          01/15/18                             Compensation
                                                          01/31/18                             Compensation
                                                          02/15/18                             Compensation
                                                          02/28/18                             Compensation
                                                          03/15/18                             Compensation
                                                          03/31/18                             Compensation
                                                          04/15/18                             Compensation
                                                          04/30/18                             Compensation
                                                          05/15/18                             Compensation
                                                          05/31/18                             Compensation
                                                          06/15/18                             Compensation
                                                          06/30/18                             Compensation
                                                          07/15/18                             Compensation
                                                          07/31/18                             Compensation
                                                          08/15/18                             Compensation
                                                          08/31/18                             Compensation
                                                          09/15/18                             Compensation
                                                          09/30/18                             Compensation
                                                          10/15/18                             Compensation
                                                          10/31/18                             Compensation

                                                                     $   115,000.00                           Compensation


ZACKY, LILLIAN                                            03/29/18 $       1,402.40 242831      EMP090616
1010 MORAGA DRIVE                                         03/29/18 $       1,280.22 242831      EMP011217
LOS ANGELES, CA 90049                                     03/29/18 $       1,849.43 242831      EMP011817




                                                                                                                             Page 3 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                            Desc
                                                     Main Document   Page 344 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                        Date         Amount       Ck No.       Invoice
Founder/Manager                                           03/29/18   $       865.52   242831     EMP012617
                                                          03/29/18   $       981.47   242831     EMP021217
                                                          03/29/18   $    11,846.50   242831     EMP021617
                                                          03/23/18   $     5,419.78   242707     EMP021717
                                                          03/23/18   $     1,681.45   242707     EMP032017
                                                          03/29/18   $     1,401.47   242831     EMP041817
                                                          03/29/18   $     2,798.90   242831     EMP042017
                                                          04/05/18   $     1,537.86   242915     EMP042117
                                                          04/05/18   $     2,590.84   242915     EMP051217
                                                          05/18/18   $     8,245.25   243555     EMP051917
                                                          07/07/17   $       463.60   238136     EMP070417
                                                          03/23/18   $     2,036.85   242707     EMP 72017
                                                          08/08/17   $     1,104.39   238532     EMP072017
                                                          04/05/18   $     3,426.04   242915     EMP080417
                                                          03/23/18   $     1,072.73   242707     EMP100517
                                                          04/05/18   $     2,823.73   242915     EMP120717
                                                          05/18/18   $     2,253.22   243555     EMP020518
                                                          05/17/18   $     3,331.40   243524     EMP051418
                                                          06/01/18   $       586.24   243803     EMP053018
                                                          06/08/18   $     1,055.90   243984     EMP060418
                                                          09/17/18   $       896.74   273568     EMP090618
                                                          10/26/18   $       606.15   273957    EMP0101018
                                                                     $    61,558.08                          Expense Reimb

                                                           8/15/18   $       921.13   161297   Medical Payment
                                                           8/22/18   $     6,792.87   161335   Medical Payment
                                                           8/22/18   $        80.73   161336   Medical Payment
                                                           9/19/18   $        40.00   161596   Medical Payment
                                                          10/10/18   $       936.95   161744   Medical Payment
                                                          10/24/18   $       292.29   161840   Medical Payment
                                                                     $     9,063.97                           Medical Payments
                                                          11/15/17                             Compensation
                                                          11/30/17                             Compensation
                                                          12/15/17                             Compensation
                                                          12/31/17                             Compensation
                                                          01/15/18                             Compensation
                                                          01/31/18                             Compensation
                                                          02/15/18                             Compensation
                                                          02/28/18                             Compensation
                                                          03/15/18                             Compensation
                                                          03/31/18                             Compensation
                                                          04/15/18                             Compensation
                                                          04/30/18                             Compensation
                                                          05/15/18                             Compensation
                                                          05/31/18                             Compensation
                                                          06/15/18                             Compensation
                                                          06/30/18                             Compensation
                                                          07/15/18                             Compensation
                                                          07/31/18                             Compensation
                                                          08/15/18                             Compensation
                                                          08/31/18                             Compensation
                                                          09/15/18                             Compensation
                                                          09/30/18                             Compensation
                                                          10/15/18                             Compensation
                                                          10/31/18                             Compensation

                                                                     $   216,104.32                          Compensation
                                                                     $   286,726.37




                                                                                                                                 Page 4 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                         Desc
                                                     Main Document   Page 345 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                        Date         Amount       Ck No.      Invoice
ZACKY, SCOTT                                              11/15/17                             Compensation
1482 EAST VALLEY ROAD                                     11/30/17                             Compensation
SUITE #718                                                12/15/17                             Compensation
SANTA BARBARA, CA 93108                                   12/31/17                             Compensation
Sr. VP of Customer Relations                              01/15/18                             Compensation
                                                          01/31/18                             Compensation
                                                          02/15/18                             Compensation
                                                          02/28/18                             Compensation
                                                          03/15/18                             Compensation
                                                          03/31/18                             Compensation
                                                          04/15/18                             Compensation
                                                          04/30/18                             Compensation
                                                          05/15/18                             Compensation
                                                          05/31/18                             Compensation
                                                          06/15/18                             Compensation
                                                          06/30/18                             Compensation
                                                          07/15/18                             Compensation
                                                          07/31/18                             Compensation
                                                          08/15/18                             Compensation
                                                          08/31/18                             Compensation
                                                          09/15/18                             Compensation
                                                          09/30/18                             Compensation
                                                          10/15/18                             Compensation
                                                          10/31/18                             Compensation

                                                                     $   335,416.82                           Compensation


AMERICAN HUNTSMAN, LLC                                    06/04/18 $      35,300.00 243869     STMT060118
1010 MORAGA DRIVE                                         07/23/18 $      35,300.00 244615     STMT070118
LOS ANGELES      CA 90049                                          $      70,600.00                           Lease Payment
Landlord, Owned by Insider


LILLIAN ZACKY, TRUSTEE                                    06/04/18 $       5,584.50 243873     STMT060118
1010 MORAGA DRIVE                                         07/23/18 $       5,584.50 244618     STMT070118
LOS ANGELES       CA 90049                                         $      11,169.00                           Lease Payment
Landlord, Owned by Insider


THE SAMUEL LLC, AND                                       06/04/18 $       6,234.00 243871     STMT060118
LILLIAN ZACKY, TRUSTEE                                    07/23/18 $       6,234.00 244616     STMT070118
1010 MORAGA DRIVE                                                  $      12,468.00                           Lease Payment
LOS ANGELES       CA 90049
Landlord, Owned by Insider


15956 S. EAST AVE CARUTHERS LLC                           06/04/18 $       4,481.60 243874     STMT060118
149 S. BARRINGTON AVE #720                                07/23/18 $       4,481.60 244619     STMT070118
LOS ANGELES       CA 90049                                         $       8,963.20                           Lease Payment
Landlord, Owned by Insider


LILLIAN ZACKY, TRUSTEE                                    06/04/18 $       5,904.00 243872     STMT060118
10943 WATLON AVE                                          07/23/18 $       5,904.00 244617     STMT070118
VICTORVILLE LLCQ                                                   $      11,808.00                           Lease Payment
1010 MORAGA DRIVE
LOS ANGELES       CA 90049
Landlord, Owned by Insider




                                                                                                                              Page 5 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                       Desc
                                                     Main Document   Page 346 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                       Date          Amount       Ck No.     Invoice

THE SAMUEL LLC                                            12/01/17   $    20,075.00   240926   STMT120117
1482 EAST VALLEY ROAD                                     01/02/18   $    20,075.00   241567   STMT010118
SUITE #718                                                02/01/18   $    20,075.00   241806   STMT020118
MONTECITO        CA 93108                                 03/01/18   $    20,075.00   242294   STMT030118
Landlord, Owned by Insider                                04/04/18   $    20,075.00   242898   STMT040118
                                                          05/03/18   $    20,075.00   243403   STMT050118
                                                          06/04/18   $    20,075.00   243867   STMT060118
                                                          07/13/18   $    20,075.00   244533   STMT070118
                                                                     $   160,600.00                         Lease Payment


AB AGRICULTURAL SERVICES                                  11/17/17   $    20,364.90   240606     50102117
2020 S EAST AVE                                           11/22/17   $     8,427.45   240849     51102117
FRESNO          CA 93721                                  11/17/17   $       130.69   240606    51102117R
Owned by insider                                          11/17/17   $        69.19   240606   51102117R1
                                                          11/17/17   $       281.26   240606   51102117R2
                                                          11/17/17   $       501.77   240606   51102117R3
                                                          11/17/17   $        96.98   240606   51102117R4
                                                          11/22/17   $     8,797.50   240849    36102817B
                                                          11/22/17   $       612.44   240849    37102817C
                                                          11/17/17   $    22,579.80   240606     50102817
                                                          11/22/17   $     7,674.69   240849     51102817
                                                          11/22/17   $       181.94   240849    51102817B
                                                          11/22/17   $       652.81   240849   51102817B1
                                                          11/22/17   $       515.26   240849   51102817R2
                                                          11/22/17   $       704.68   240849   51102817R3
                                                          11/22/17   $     8,329.22   240849    36110417B
                                                          11/22/17   $       621.66   240849    37110417C
                                                          12/01/17   $    23,322.30   240922     50110417
                                                          11/22/17   $     7,128.46   240849     51110417
                                                          11/22/17   $       739.13   240849    51110417B
                                                          11/22/17   $       603.21   240849    51110417T
                                                          12/01/17   $     7,360.92   240922    36111117B
                                                          12/01/17   $       274.09   240922    37111117C
                                                          12/11/17   $    28,735.50   241221     50111117
                                                          12/11/17   $       211.14   241221   50111117A
                                                          12/01/17   $     6,644.66   240922     51111117
                                                          12/01/17   $     1,355.56   240922   51111117B1
                                                          12/11/17   $     1,309.64   241221   51111117R2
                                                          12/11/17   $     1,293.79   241221   51111117R3
                                                          12/01/17   $       347.16   240922    51111117T
                                                          12/01/17   $     6,689.78   240922    36111817B
                                                          12/11/17   $       679.78   241221    37111817C
                                                          12/15/17   $    27,369.00   241348     50111817
                                                          12/11/17   $       774.18   241221   50111817A
                                                          12/15/17   $     6,752.28   241348     51111817
                                                          12/11/17   $     1,014.35   241221   51111817B1
                                                          12/11/17   $       455.91   241221   51111817R2
                                                          12/11/17   $       638.02   241221   51111817R3
                                                          12/11/17   $       596.35   241221    51111817T
                                                          12/15/17   $     6,689.32   241348    36112517B
                                                          12/29/17   $       678.75   241502    37112517C
                                                          12/22/17   $    10,788.00   241443     50112517
                                                          12/29/17   $       806.62   241502   50112517A
                                                          12/15/17   $     4,490.03   241348     51112517
                                                          12/29/17   $       693.51   241502   51112517B1
                                                          12/29/17   $       462.08   241502   51112517R1
                                                          12/29/17   $       467.40   241502   51112517R2
                                                          12/29/17   $     1,393.20   241502   51112517R3



                                                                                                                            Page 6 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23        Desc
                                                     Main Document   Page 347 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                        Date         Amount        Ck No.      Invoice
                                                          12/29/17   $     8,470.44    241502    36120217B
                                                          12/29/17   $       562.73    241502    37120217C
                                                          12/22/17   $    24,936.30    241443     50120217
                                                          01/04/18   $     1,165.66    241576   50120217A
                                                          12/29/17   $     5,650.94    241502     51120217
                                                          12/29/17   $       358.75    241502    51120217B
                                                          12/29/17   $        82.00    241502    51120217R
                                                          12/29/17   $       802.06    241502   51120217R1
                                                          01/04/18   $       148.63    241576   51120217R2
                                                          01/04/18   $       783.72    241576   51120217R3
                                                          12/29/17   $       528.39    241502    51120217T
                                                          01/04/18   $     8,454.80    241576    36120917B
                                                          01/04/18   $       542.23    241576    37120917C
                                                          12/29/17   $    19,475.10    241502     50120917
                                                          01/04/18   $     1,589.77    241576   50120917A
                                                          01/04/18   $     6,303.44    241576     51120917
                                                          01/04/18   $       215.25    241576    51120917B
                                                          01/04/18   $       116.54    241576    51120917R
                                                          01/04/18   $        84.56    241576   51120917R2
                                                          01/04/18   $        61.50    241576   51120917R4
                                                          01/04/18   $       138.38    241576   51120917R5
                                                          01/04/18   $       337.43    241576    51120917T
                                                          01/04/18   $     6,733.94    241576    36121617B
                                                          01/04/18   $       590.91    241576    37121617C
                                                          01/12/18   $    20,466.60    241644     50121617
                                                          01/04/18   $     4,964.06    241576     51121617
                                                          01/04/18   $       138.38    241576    51121617B
                                                          01/04/18   $        74.09    241576    51121617R
                                                          01/04/18   $       180.81    241576   51121617R1
                                                          01/04/18   $        49.39    241576   51121617R2
                                                          01/04/18   $       211.20    241576   51121617R3
                                                          01/04/18   $        56.38    241576   51121617R4
                                                          01/04/18   $       710.94    241576    51121617T
                                                          01/12/18   $     8,188.00    241644    36122317B
                                                          01/12/18   $       581.38    241644    37122317C
                                                          01/12/18   $    18,734.40    241644     50122317
                                                          01/12/18   $     7,405.21    241644     51122317
                                                          01/12/18   $       458.38    241644    51122317B
                                                          01/12/18   $        82.00    241644    51122317R
                                                          01/12/18   $       143.50    241644   51122317R2
                                                          01/12/18   $     7,322.74    241644    36123017B
                                                          01/19/18   $       425.38    241666    37123017C
                                                          01/19/18   $    12,372.90    241666     50123017
                                                          01/19/18   $       805.19    241666   50123017A
                                                          01/19/18   $     6,355.11    241666     51123017
                                                          01/19/18   $       205.00    241666    51123017B
                                                          01/19/18   $        71.75    241666    51123017R
                                                          01/19/18   $        56.38    241666   51123017R1
                                                          01/19/18   $        78.75    241666   51123017R2
                                                          01/19/18   $       807.90    241666    51123017T
                                                          01/19/18   $     8,989.32    241666    36010618B
                                                          01/26/18   $       613.05    241756    37010618C
                                                          01/19/18   $    12,397.80    241666     50010618
                                                          01/26/18   $     5,234.70    241756     51010618
                                                          01/26/18   $       112.75    241756    51010618R
                                                          01/26/18   $        82.00    241756   51010618R1
                                                          01/19/18   $      (391.68)   241666    50120917B
                                                          01/26/18   $     9,211.04    241756    36011318B
                                                          02/02/18   $       574.51    241833    37011318C
                                                          01/26/18   $    15,439.20    241756     50011318



                                                                                                             Page 7 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23        Desc
                                                     Main Document   Page 348 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                        Date         Amount        Ck No.      Invoice
                                                          02/02/18   $       864.55    241833    50011318A
                                                          01/26/18   $     5,601.16    241756     51011318
                                                          02/02/18   $       425.72    241833    51011318P
                                                          02/02/18   $       241.49    241833   51011318P1
                                                          02/02/18   $        47.06    241833    51011318R
                                                          02/02/18   $       192.29    241833   51011318R1
                                                          02/02/18   $        50.59    241833   51011318R2
                                                          02/02/18   $       691.68    241833    51011318T
                                                          02/02/18   $     6,982.80    241833    36012018B
                                                          02/09/18   $       580.66    241951    37012018C
                                                          02/02/18   $    14,374.50    241833     50012018
                                                          02/09/18   $     1,204.01    241951    50012018A
                                                          02/02/18   $     6,728.08    241833     51012018
                                                          02/09/18   $       344.32    241951    51012018P
                                                          02/09/18   $      (580.66)   241951   51012018PA
                                                          02/09/18   $       929.99    241951   51012018P1
                                                          02/09/18   $     7,581.72    241951    36012718B
                                                          02/09/18   $       945.35    241951    37012718C
                                                          02/09/18   $    14,843.70    241951     50012718
                                                          02/09/18   $     5,548.60    241951     51012718
                                                          02/09/18   $       417.38    241951    51012718R
                                                          02/09/18   $        61.50    241951   51012718R1
                                                          02/09/18   $       902.81    241951    51012718T
                                                          02/16/18   $     7,028.80    242072    36020318B
                                                          02/16/18   $     1,193.49    242072    37020318C
                                                          02/16/18   $    14,257.80    242072     50020318
                                                          02/16/18   $     5,698.55    242072     51020318
                                                          02/16/18   $       713.92    242072    51020318P
                                                          02/16/18   $       306.58    242072   51020318P1
                                                          02/16/18   $       414.16    242072    51020318R
                                                          02/16/18   $        82.00    242072   51020318R1
                                                          02/16/18   $       164.00    242072   51020318R2
                                                          02/16/18   $       492.00    242072    51020318T
                                                          02/23/18   $     8,504.94    242135    36021018B
                                                          02/23/18   $       602.39    242135    37021018C
                                                          02/23/18   $    17,561.40    242135     50021018
                                                          02/23/18   $     5,779.50    242135     51021018
                                                          02/23/18   $       729.30    242135    51021018P
                                                          02/23/18   $       491.69    242135   51021018P1
                                                          02/23/18   $       123.00    242135    51021018R
                                                          02/23/18   $        57.05    242135   51021018R1
                                                          02/23/18   $        62.73    242135   51021018R2
                                                          02/23/18   $       778.80    242135    51021018T
                                                          03/02/18   $     8,723.90    242347    36021718B
                                                          03/02/18   $       543.86    242347    37021718C
                                                          03/02/18   $    13,343.40    242347     50021718
                                                          03/02/18   $     4,647.10    242347     51021718
                                                          03/02/18   $       689.70    242347    51021718P
                                                          03/02/18   $       187.16    242347   51021718P1
                                                          03/02/18   $        52.16    242347    51021718R
                                                          03/02/18   $        56.38    242347   51021718R1
                                                          03/02/18   $        92.25    242347   51021718R2
                                                          03/02/18   $       110.90    242347   51021718R3
                                                          03/02/18   $       226.69    242347    51021718T
                                                          03/09/18   $     7,439.58    242451    36022418B
                                                          03/09/18   $       534.03    242451    37022418C
                                                          03/09/18   $    13,514.10    242451     50022418
                                                          03/09/18   $     4,494.18    242451     51022418
                                                          03/09/18   $        27.50    242451    51022418R
                                                          03/09/18   $       123.25    242451   51022418R1



                                                                                                             Page 8 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23       Desc
                                                     Main Document   Page 349 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                        Date         Amount       Ck No.      Invoice
                                                          03/09/18   $       648.83   242451    51022418T
                                                          03/16/18   $    10,491.60   242598    36030318B
                                                          03/16/18   $       542.23   242598    37030318C
                                                          03/16/18   $    19,616.00   242598     50030318
                                                          03/16/18   $     4,260.38   242598     51030318
                                                          03/16/18   $     1,124.20   242598    51030318P
                                                          03/16/18   $       549.40   242598   51030318P1
                                                          03/23/18   $       834.03   242744     60022418
                                                          03/23/18   $     8,766.60   242744    36031018B
                                                          03/23/18   $       547.35   242744    37031018C
                                                          03/23/18   $    15,266.80   242744     50031018
                                                          03/23/18   $     6,470.60   242744     51031018
                                                          03/23/18   $        92.25   242744    51031018B
                                                          03/23/18   $       977.74   242744    51031018T
                                                          04/02/18   $    10,079.40   242875    36031718B
                                                          04/02/18   $       557.60   242875    37031718C
                                                          03/30/18   $    18,122.00   242855     50031718
                                                          04/02/18   $     4,497.60   242875     51031718
                                                          04/02/18   $       343.06   242875    51031718B
                                                          04/02/18   $        62.73   242875    51031718R
                                                          04/02/18   $       144.53   242875   51031718R2
                                                          04/09/18   $    10,918.80   243091    36032418B
                                                          04/06/18   $       537.10   242921    37032418C
                                                          04/06/18   $    15,047.20   242921     50032418
                                                          04/06/18   $     4,393.33   242921     51032418
                                                          04/06/18   $        81.18   242921    51032418B
                                                          04/06/18   $        94.71   242921    51032418R
                                                          04/06/18   $        84.56   242921   51032418R1
                                                          04/06/18   $       638.68   242921    51032418T
                                                          04/13/18   $    10,908.00   243173    36033118B
                                                          04/16/18   $       340.71   243193    37033118C
                                                          04/16/18   $    19,652.80   243193     50033118
                                                          04/13/18   $     4,697.54   243173     51033118
                                                          04/13/18   $       107.63   243173    51033118R
                                                          04/13/18   $       121.15   243173   51033118R1
                                                          04/13/18   $       271.41   243173    51033118T
                                                          04/27/18   $    10,048.80   243330    36040718B
                                                          04/27/18   $       689.11   243330    37040718C
                                                          04/20/18   $    19,969.60   243274     50040718
                                                          04/20/18   $       549.17   243274   50040718A
                                                          04/24/18   $     5,157.46   243312     51040718
                                                          04/27/18   $        96.25   243330   51040718R1
                                                          04/27/18   $       445.05   243330    51040718T
                                                          05/03/18   $    10,303.80   243396    36041418B
                                                          05/04/18   $       618.28   243447    37041418C
                                                          05/04/18   $    17,805.20   243447     50041418
                                                          05/04/18   $     1,582.22   243447   50041418A
                                                          05/04/18   $     2,035.64   243447    50041418B
                                                          05/04/18   $     4,881.01   243447     51041418
                                                          05/04/18   $       144.29   243447    51041418R
                                                          05/04/18   $        37.04   243447    51041418T
                                                          05/04/18   $       442.78   243447     60033118
                                                          05/04/18   $    11,706.60   243447    36042118B
                                                          05/14/18   $       726.31   243497    37042118C
                                                          05/14/18   $    18,651.60   243497     50042118
                                                          05/14/18   $       810.56   243497   50042118A
                                                          05/14/18   $     1,099.42   243497    50042118B
                                                          05/14/18   $     5,024.63   243497     51042118
                                                          05/14/18   $        87.49   243497    51042118R
                                                          05/14/18   $        34.38   243497   51042118R1



                                                                                                            Page 9 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23        Desc
                                                     Main Document   Page 350 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                        Date         Amount        Ck No.      Invoice
                                                          05/14/18   $       543.04    243497    51042118T
                                                          05/18/18   $    11,774.40    243558    36042818B
                                                          05/18/18   $       544.79    243558    37042818C
                                                          05/18/18   $    17,045.60    243558     50042818
                                                          05/18/18   $     1,236.24    243558   50042818A
                                                          05/18/18   $     5,767.54    243558     51042818
                                                          05/18/18   $       346.26    243558    51042818R
                                                          05/18/18   $        65.31    243558   51042818R1
                                                          05/18/18   $       259.53    243558   51042818R2
                                                          05/18/18   $       285.06    243558   51042818R3
                                                          05/18/18   $    10,009.80    243558    36050518B
                                                          05/25/18   $       433.78    243657    37050518C
                                                          05/25/18   $    14,768.40    243657     50050518
                                                          05/25/18   $     1,226.27    243657   50050518A
                                                          05/25/18   $     5,298.30    243657     51050518
                                                          05/25/18   $        85.94    243657   51050518R3
                                                          05/25/18   $       558.63    243657    51050518T
                                                          05/25/18   $    10,773.00    243657    36051218B
                                                          05/29/18   $       539.56    243714    37051218C
                                                          05/29/18   $    19,225.60    243714     50051218
                                                          06/01/18   $     1,418.48    243829   50051218A
                                                          06/01/18   $     5,695.59    243829     51051218
                                                          05/29/18   $       115.31    243714    51051218B
                                                          05/29/18   $       777.70    243714    51051218P
                                                          05/29/18   $       339.18    243714   51051218P1
                                                          05/29/18   $        55.00    243714   51051218R3
                                                          05/29/18   $        35.88    243714    51051218T
                                                          06/07/18   $    10,153.80    243954    36051918B
                                                          06/07/18   $       570.41    243954    37051918C
                                                          06/01/18   $    17,252.80    243829     50051918
                                                          06/01/18   $       581.54    243829   50051918A
                                                          06/01/18   $      (267.20)   243829    50051918C
                                                          06/07/18   $     6,080.26    243954     51051918
                                                          06/01/18   $       768.90    243829    51051918P
                                                          06/07/18   $       513.11    243954   51051918P1
                                                          06/07/18   $        20.63    243954    51051918R
                                                          06/07/18   $        34.38    243954   51051918R1
                                                          06/07/18   $        45.79    243954   51051918R2
                                                          06/07/18   $        83.18    243954   51051918R3
                                                          06/07/18   $       567.85    243954    51051918T
                                                          06/07/18   $    11,776.80    243954    36052618B
                                                          06/07/18   $       585.79    243954    37052618C
                                                          06/12/18   $    14,615.60    244060     50052618
                                                          06/12/18   $     1,309.14    244060   50052618A
                                                          06/07/18   $     6,286.20    243954     51052618
                                                          06/07/18   $        97.38    243954    51052618B
                                                          06/07/18   $       336.81    243954   51052618B1
                                                          06/07/18   $       754.60    243954    51052618P
                                                          06/07/18   $       469.05    243954   51052618P1
                                                          06/07/18   $        40.63    243954   51052618R1
                                                          06/07/18   $       109.26    243954   51052618R2
                                                          06/22/18   $        (2.40)   244290     36060218
                                                          06/22/18   $       647.40    244290   36060218A
                                                          06/15/18   $     8,616.60    244107    36060218B
                                                          06/15/18   $       546.43    244107    37060218C
                                                          06/15/18   $    15,627.20    244107     50060218
                                                          06/15/18   $       816.00    244107   50060218A
                                                          06/12/18   $     5,786.05    244060     51060218
                                                          06/15/18   $       125.93    244107    51060218B
                                                          06/15/18   $       805.22    244107    51060218P



                                                                                                             Page 10 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23        Desc
                                                     Main Document   Page 351 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                        Date         Amount        Ck No.      Invoice
                                                          06/15/18   $       763.93    244107   51060218P1
                                                          06/15/18   $       488.51    244107    51060218T
                                                          06/29/18   $       189.00    244393   CKRQ061118
                                                          06/22/18   $    11,836.20    244290    36060918B
                                                          06/22/18   $       580.66    244290    37060918C
                                                          06/22/18   $    13,975.20    244290     50060918
                                                          06/22/18   $     1,328.72    244290    50060918A
                                                          06/29/18   $    12,352.40    244393     50061618
                                                          06/22/18   $     5,452.73    244290     51060918
                                                          06/22/18   $       279.83    244290    51060918B
                                                          06/22/18   $      (601.99)   244290    51060918C
                                                          06/22/18   $       264.65    244290    51060918R
                                                          06/22/18   $       108.39    244290   51060918R1
                                                          06/22/18   $       104.44    244290   51060918R2
                                                          06/22/18   $       129.76    244290    51060918T
                                                          06/29/18   $    10,557.60    244393    36061618B
                                                          06/29/18   $       735.34    244393    37061618C
                                                          06/29/18   $     1,090.18    244393    50061618A
                                                          06/29/18   $     5,799.43    244393     51061618
                                                          06/29/18   $       129.76    244393    51061618B
                                                          06/29/18   $       414.81    244393    51061618T
                                                          07/06/18   $    11,388.00    244410    36062318B
                                                          07/06/18   $       609.78    244410    37062318C
                                                          06/29/18   $    18,753.60    244393     50062318
                                                          07/06/18   $       858.97    244410    50062318A
                                                          07/06/18   $     5,689.14    244410     51062318
                                                          07/06/18   $       140.74    244410    51062318R
                                                          07/06/18   $       280.03    244410   51062318R1
                                                          07/06/18   $       394.83    244410    51062318T
                                                          07/13/18   $    11,420.40    244529    36063018B
                                                          07/13/18   $       802.96    244529    37063018C
                                                          07/13/18   $     7,788.80    244529     50063018
                                                          07/13/18   $     1,415.76    244529    50063018A
                                                          07/13/18   $     6,845.96    244529     51063018
                                                          07/13/18   $        63.96    244529    51063018B
                                                          07/13/18   $        66.63    244529   51063018B1
                                                          07/13/18   $        98.34    244529    51063018R
                                                          07/13/18   $        65.31    244529   51063018R1
                                                          07/13/18   $       899.24    244529    51063018T
                                                          07/20/18   $    11,511.00    244599    36070718B
                                                          07/20/18   $       698.35    244599    37070718C
                                                          07/27/18   $    11,199.60    244710     50070718
                                                          07/20/18   $     1,118.74    244599    50070718A
                                                          07/20/18   $     6,318.24    244599     51070718
                                                          07/20/18   $       241.38    244599    51070718R
                                                          07/20/18   $       145.45    244599   51070718R1
                                                          07/20/18   $       961.85    244599    51070718T
                                                          08/03/18   $       290.51    244748     60063018
                                                          07/27/18   $     9,601.56    244710    36071418B
                                                          07/27/18   $       483.29    244710    37071418C
                                                          07/27/18   $    11,668.00    244710     50071418
                                                          07/27/18   $     1,046.66    244710    50071418A
                                                          07/27/18   $     5,673.15    244710     51071418
                                                          07/27/18   $        82.00    244710    51071418B
                                                          07/27/18   $       127.19    244710    51071418R
                                                          07/27/18   $       125.48    244710   51071418R1
                                                          07/27/18   $       705.20    244710    51071418T
                                                          08/08/18   $     5,341.96    273095    36072118B
                                                          08/10/18   $     4,855.04    273110   36072118BA
                                                          07/27/18   $       544.79    244710    37072118C



                                                                                                             Page 11 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23       Desc
                                                     Main Document   Page 352 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                        Date         Amount       Ck No.      Invoice
                                                          08/03/18   $    14,360.00   244748     50072118
                                                          08/03/18   $     1,578.14   244748    50072118A
                                                          07/27/18   $     5,341.96   244710     51072118
                                                          07/27/18   $       513.01   244710    51072118T
                                                          08/10/18   $     9,685.80   273110    36072818B
                                                          08/08/18   $       425.38   273095    37072818C
                                                          08/10/18   $    13,756.80   273110     50072818
                                                          08/08/18   $     1,079.30   273095    50072818A
                                                          08/03/18   $     6,144.24   244748     51072818
                                                          08/08/18   $       371.56   273095    51072818B
                                                          08/08/18   $       958.22   273095    51072818P
                                                          08/08/18   $       415.13   273095   51072818P1
                                                          08/08/18   $       717.29   273095    51072818T
                                                          08/20/18   $    12,835.20   273214    36080418B
                                                          08/31/18   $       606.39   273344    37080418C
                                                          08/20/18   $    15,885.50   273214     50080418
                                                          08/10/18   $     2,059.52   273110    50080418A
                                                          08/24/18   $     5,874.45   273263     51080418
                                                          08/20/18   $       112.75   273214    51080418B
                                                          08/20/18   $     1,270.26   273214    51080418P
                                                          08/20/18   $       649.95   273214   51080418P1
                                                          08/10/18   $     1,772.98   273110    51080418T
                                                          10/12/18   $     1,188.84   273889    36080418A
                                                          08/20/18   $     3,832.50   273214    36081118B
                                                          08/24/18   $     7,220.50   273263   36081118BA
                                                          08/31/18   $       531.26   273344    37081118C
                                                          08/24/18   $    17,133.00   273263     50081118
                                                          08/31/18   $     1,923.00   273344    50081118A
                                                          08/31/18   $     5,418.11   273344     51081118
                                                          08/31/18   $     1,225.95   273344    51081118P
                                                          09/10/18   $       682.45   273453   51081118P1
                                                          09/10/18   $       799.60   273453    51081118T
                                                          08/31/18   $    14,267.40   273344    36081818B
                                                          09/10/18   $       699.15   273453    37081818C
                                                          08/31/18   $    15,817.00   273344     50081818
                                                          09/10/18   $     2,296.50   273453    50081818A
                                                          09/10/18   $     5,653.25   273453     51081818
                                                          09/10/18   $        51.19   273453   51081818CO
                                                          09/10/18   $       607.20   273453    51081818P
                                                          09/10/18   $       589.16   273453   51081818P1
                                                          08/31/18   $       172.98   273344    51081818R
                                                          08/31/18   $        89.58   273344   51081818R1
                                                          09/10/18   $       637.25   273453    51081818T
                                                          09/14/18   $    12,592.30   273536    36082518B
                                                          09/10/18   $       585.59   273453    37082518C
                                                          09/10/18   $    13,445.50   273453     50082518
                                                          09/10/18   $     2,387.50   273453    50082518A
                                                          09/14/18   $     6,927.03   273536     51082518
                                                          09/21/18   $        82.50   273670    51082518R
                                                          09/10/18   $     1,811.08   273453    51082518T
                                                          09/14/18   $    13,010.90   273536    36090118B
                                                          09/21/18   $       587.43   273670    37090118C
                                                          09/21/18   $    16,940.50   273670     50090118
                                                          09/14/18   $     2,922.00   273536    50090118A
                                                          09/28/18   $     7,424.45   273737     51090118
                                                          09/21/18   $       232.26   273670    51090118T
                                                          09/21/18   $       260.37   273670     52090118
                                                          09/21/18   $    16,615.20   273670    36090818B
                                                          09/28/18   $       529.41   273737    37090818C
                                                          09/28/18   $    19,727.00   273737     50090818



                                                                                                            Page 12 of 13
      Case 2:18-bk-23361-RK                          Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                            Desc
                                                     Main Document   Page 353 of 368

ZACKY & SONS POULTRY, LLC
Case #2:18‐bk‐23361‐RK
SOFA # 4 ‐ Payments to Insiders within 1 Year of Filing

Name                                                        Date        Amount        Ck No.      Invoice
                                                          09/28/18   $     1,921.50   273737   50090818A
                                                          09/28/18   $     6,125.95   273737     51090818
                                                          10/12/18   $       796.40   273889    51090818P
                                                          10/12/18   $       436.96   273889   51090818P1
                                                          10/12/18   $       395.14   273889    51090818T
                                                          10/02/18   $    12,926.90   273800   36091518B
                                                          10/02/18   $       541.81   273800   37091518C
                                                          10/02/18   $    16,151.75   273800     50091518
                                                          10/02/18   $     1,930.00   273800   50091518A
                                                          10/12/18   $     6,245.55   273889     51091518
                                                          10/02/18   $     2,261.55   273800    51091518P
                                                          10/02/18   $     1,241.89   273800   51091518P1
                                                          10/02/18   $        75.63   273800   51091518R
                                                          10/02/18   $       734.16   273800     52091518
                                                                     $ 1,702,708.98                         Load/Haul Services




                                                                                                                                 Page 13 of 13
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                    Desc
                                                            Main Document   Page 354 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                 Case number (if known) 2:18-bk-23361-RK



               Case title                                       Nature of case             Court or agency's name and          Status of case
               Case number                                                                 address
       7.1.    Kirk Vander Geest v. Zacky &                     Employment                 California Department of               Pending
               Sons Poultry, LLC                                Discrimination             Fair Housing &                         On appeal
               201804-01783703                                                             Employment
                                                                                                                                  Concluded
                                                                                           2218 Kausen Drive, Suite
                                                                                           100
                                                                                           Elk Grove, CA 95758

       7.2.    Timothy Rooters v. Zacky &                       Employment                 California Department of               Pending
               Sons Poultry, LLC                                Discrimination             Fair Housing &                         On appeal
               201806-02609015                                                             Employment
                                                                                                                                  Concluded

       7.3.    Griselda Munoz Martin, as an                     Wage & Hour                Superior Court of the State            Pending
               individual and on behalf of all                  Violations                 of                                     On appeal
               others similarly situated v.                                                California for the County of
                                                                                                                                  Concluded
               Zacky & Sons Poultry, LLC                                                   LA
               BC697972                                                                    312 N. Spring St., Dept. 10
                                                                                           Los Angeles, CA 90012

       7.4.    Carlos Calles v. Zacky & Sons                    Workers'                   Workers' Compensation                  Pending
               Poultry, LLC et al.                              Compensation               Appeals Board                          On appeal
               ADJ9866912, ADJ10310560                                                     2550 Mariposa St., Rm 4078
                                                                                                                                  Concluded
                                                                                           Fresno, CA 93721

       7.5.    Jose Campos v. Zacky &                           Workers'                   Workers' Compensation                  Pending
               Sons Poultry, LLC et al.                         Compensation               Appeals Board                          On appeal
               ADJ9935513                                                                  2550 Mariposa St., Rm 4078
                                                                                                                                  Concluded
                                                                                           Fresno, CA 93721

       7.6.    Julian Perez v. Zacky & Sons                     Workers'                   Workers' Compensation                  Pending
               Poultry, LLC et al.                              Compensation               Appeals Board                          On appeal
               ADJ10797389, ADJ10797388                                                    2550 Mariposa St., Rm 4078
                                                                                                                                  Concluded
                                                                                           Fresno, CA 93721

       7.7.    Maria Delia Alvarez v. Zacky &                   Workers'                   Workers' Compensation                  Pending
               Sons Poultry, LLC et al.                         Compensation               Appeals Board                          On appeal
               ADJ10671548, ADJ10668192                                                    2550 Mariposa St., Rm 4078
                                                                                                                                  Concluded
                                                                                           Fresno, CA 93721

       7.8.    Rosa Gallegos v. Zacky &                         Workers'                   Workers' Compensation                  Pending
               Sons Poultry, LLC et al.                         Compensation               Appeals Board                          On appeal
               ADJ10839195                                                                 2550 Mariposa St., Rm 4078
                                                                                                                                  Concluded
                                                                                           Fresno, CA 93721

       7.9.    Senorina Ortiz Reyes v. Zacky                    Workers'                   Workers' Compensation                  Pending
               & Sons Poultry, LLC et al.                       Compensation               Appeals Board                          On appeal
               ADJ4184623, ADJ2806498                                                      2550 Mariposa St., Rm 4078
                                                                                                                                  Concluded
                                                                                           Fresno, CA 93721

       7.10 Mario Torres v. Zacky & Sons                        Workers'                   Workers' Compensation                  Pending
       .    Poultry, LLC et al.                                 Compensation               Appeals Board                          On appeal
               ADJ10724387                                                                 2550 Mariposa St., Rm 4078
                                                                                                                                  Concluded
                                                                                           Fresno, CA 93721

       7.11 Michael Rueda v. Zacky &                            Workers'                   Workers' Compensation                  Pending
       .    Sons Poultry, LLC et al.                            Compensation               Appeals Board                          On appeal
               ADJ10568673                                                                 2550 Mariposa St., Rm 4078
                                                                                                                                  Concluded
                                                                                           Fresno, CA 93721


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                     Desc
                                                            Main Document   Page 355 of 368
 Debtor       Zacky & Sons Poultry, LLC                                                                    Case number (if known) 2:18-bk-23361-RK




8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                        Value

       9.1.    City of Fresno                                   Poultry Products
               2600 Fresno Street                                                                                        12/12/16,
               Fresno, CA 93721                                                                                          11/21/17                     $1,125.57

               Recipients relationship to debtor



       9.2.    Fresno Rescue Mission                                                                                     12/14/16,
                                                                Poultry Products
               263 G Street                                                                                              4/3/17, 4/18/17,
               Fresno, CA 93706                                                                                          10/19/17,
                                                                                                                         12/20/17,
                                                                                                                         1/4/18, 8/10/18             $31,463.55

               Recipients relationship to debtor



       9.3.    California Poultry Federation                    Cash, Sponsor CPF Annual Conference -
               4640 Spryres Way, Suite 4                        $1,000
               Modesto, CA 95356                                Cash, Board Meeting Reception - $200                     8/14/17,
                                                                Cash, UC Poultry Professor - $3,000                      4/24/17, 9/20/17             $4,200.00

               Recipients relationship to debtor



       9.4.    Bristol Farms                                    Cash, Charity Golf Tournment - City of
               915 E. 230th Street                              Hope
               Carson, CA 90745                                                                                                                       $3,330.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                  Desc
                                                            Main Document   Page 356 of 368
 Debtor        Zacky & Sons Poultry, LLC                                                                Case number (if known) 2:18-bk-23361-RK




11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

          None.

                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.    Klee, Tuchin, Bogdanoff &
                Stern
                1999 Avenue of the Stars
                Suite 3900
                Los Angeles, CA 90067                                                                                          8/23/2018          $150,000.00

                Email or website address


                Who made the payment, if not debtor?




       11.2.    Levene, Neale, Bender, Yoo
                & Brill L.L.P.
                10250 Constellation Blvd. #
                1700
                Los Angeles, CA 90067                                                                                          10/17/2018          $25,000.00

                Email or website address


                Who made the payment, if not debtor?




       11.3.    Levene, Neale, Bender, Yoo
                & Brill L.L.P.
                10250 Constellation Blvd. #
                1700
                Los Angeles, CA 90067                                                                                          11/9/2018           $25,000.00

                Email or website address


                Who made the payment, if not debtor?




       11.4.    Levene, Neale, Bender, Yoo
                & Brill L.L.P.
                10250 Constellation Blvd. #
                1700
                Los Angeles, CA 90067                                                                                          11/13/2018         $250,000.00

                Email or website address


                Who made the payment, if not debtor?
                Great Rock Capital Partners
                Management, LLC




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 2:18-bk-23361-RK                           Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                     Desc
                                                            Main Document   Page 357 of 368
 Debtor        Zacky & Sons Poultry, LLC                                                                 Case number (if known) 2:18-bk-23361-RK



                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.5.    GlassRatner Advisory &
                Capital Group, LLC
                555 W. 5th Street
                Los Angeles, CA 90013                                                                                          11/13/2018          $200,000.00

                Email or website address


                Who made the payment, if not debtor?
                Great Rock Capital Partners
                Management, LLC



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange              was made                        value
       13.1 Meza Electric, Inc.
       .    6188 N Marty Ave.                                   Commercial Property at 245 N H Street,
               Fresno, CA 93711                                 Fresno, CA 93701                                         3/5/2018                  $200,000.00

               Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    149 S. Barrington, Ste 720                                                                                 Only in Articles of Organization
                Los Angeles, CA 90049

       14.2.    245 N. H Street                                                                                            February 2013 - March 2018
                Fresno, CA 93701

       14.3.    THE DEBTOR HAS ALSO USED ADDRESS
                SET FORTH IN SCHEDULE A AT VARIOUS TIMES

 Part 8:       Health Care Bankruptcies


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:18-bk-23361-RK                           Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                      Desc
                                                            Main Document   Page 358 of 368
 Debtor      Zacky & Sons Poultry, LLC                                                                  Case number (if known) 2:18-bk-23361-RK



15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Zacky & Sons Poultry [401(k)]                                                              EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:18-bk-23361-RK                           Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                  Desc
                                                            Main Document   Page 359 of 368
 Debtor      Zacky & Sons Poultry, LLC                                                                  Case number (if known) 2:18-bk-23361-RK




          None

       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       Dreisbach Enterprises Inc.                                    N/A                                  Frozen Poultry Products                 No
       2530 East 11th Street                                                                                                                      Yes
       Oakland, CA 94601

       Datavault                                                     Art Ruth                             Backup Computer Files                   No
       710 W Lyman Ave                                                                                                                            Yes
       Fresno, CA 93706

       Public Storage                                                N/A                                  Single Hot Dog Cart                     No
       2050 Workman Mill Road                                                                                                                     Yes
       Whittier, CA 90601-1416



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Lawrence Wholesale                                            2950 E. California Ave.              1843 Cases of Miscellaneous               Unknown
       PO Box 58307                                                  Fresno, CA 93721                     Product
       Los Angeles, CA 90058

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Devon Trading                                                 2950 E California Ave.               833 Cases of Miscellaneous                Unknown
       1321 Enslen Ave.                                              Fresno, CA 93721                     Product
       Modesto, CA 95350

       Owner's name and address                                      Location of the property             Describe the property                           Value
       BHJ USA                                                       2950 E California Ave.               763 Cases of Miscellaneous                Unknown
       3902 E Calwa Street                                           Fresno, CA 93721                     Product
       Fresno, CA 93725


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 2:18-bk-23361-RK                           Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                             Desc
                                                            Main Document   Page 360 of 368
 Debtor      Zacky & Sons Poultry, LLC                                                                  Case number (if known) 2:18-bk-23361-RK



23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Ivy Quon                                                                                                                   February 2013 -
                    1628 N Timber Ridge                                                                                                        Present
                    Walnut, CA 91789
       26a.2.       Marvin Scheidt                                                                                                             February 2013 -
                    PO Box 931                                                                                                                 Present
                    Fresno, CA 93714
       26a.3.       Kirk Vandergeest                                                                                                           February 2013 -
                    2491 Poe Ave                                                                                                               January 2018
                    Clovis, CA 93611
       26a.4.       Stacy L. Miller                                                                                                            July 2018 -
                    6952 E. Michigan Ave.                                                                                                      November 2018
                    Fresno, CA 93727
       26a.5.       Chris Hoag                                                                                                                 February 2013 - July
                    5155 N. Channing Ave.                                                                                                      2018
                    Fresno, CA 93711

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                    Desc
                                                            Main Document   Page 361 of 368
 Debtor      Zacky & Sons Poultry, LLC                                                                  Case number (if known) 2:18-bk-23361-RK



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Baker, Peterson & Franklin                                                                                          Audited 2016
                    970 W Alluvial Ave.                                                                                                 Financial
                    Fresno, CA 93711                                                                                                    Statements

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Marvin Scheidt
                    PO Box 931
                    Fresno, CA 93714

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       GemCap Lending 1, LLC
                    24955 PACIFIC COAST HWY
                    SUITE A202
                    Malibu, CA 90265
       26d.2.       Great Rock Capital Partners
                    Fund 1, LLC
                    285 RIVERSIDE AVE, STE 335
                    Westport, CT 06880
       26d.3.       NORTHERN PRIDE INC.
                    PO BOX 598
                    Thief River Falls, MN 56701
       26d.4.       WESTERN MILLING
                    31120 NUTMEG ROAD
                    Goshen, CA 93227
       26d.5.       EULER HERMES NORTH AMERICA INS CO
                    800 RED BROOK BLVD
                    Owings Mills, MD 21117
       26d.6.       JAMES G. PARKER & ASSOC.
                    1753 E FIR AVE
                    Fresno, CA 93720

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                      Desc
                                                            Main Document   Page 362 of 368
 Debtor      Zacky & Sons Poultry, LLC                                                                  Case number (if known) 2:18-bk-23361-RK



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Michael Harris                                                                                           Only Packaging Supplies
       .
                                                                                                                     12/31/16 - $1,524,788
                                                                                                                     12/31/17 - $1,763,289
                                                                                            12/31/16 and
                                                                                            12/31/17                 Lower of Cost or Market (LCM)

               Name and address of the person who has possession of
               inventory records
               Marvin Scheidt
               2020 S. East Ave.
               Fresno, CA 93721


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Tom Dahlen                                     2020 S. East Ave.                                   Chief Executive Officer                N/A
                                                      Fresno, CA 93721

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Marvin Scheidt                                 2020 S. East Ave.                                   Chief Financial Officer                N/A
                                                      Fresno, CA 93721

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       Lillian Zacky                                  1010 Moraga Drive                                   Managing Member                        100%
                                                      Los Angeles, CA 90049



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates               Reason for
                                                                property                                                                     providing the value
       30.1 See Exhibit SOFA 4                                                                                           See Exhibit         See Exhibit SOFA
       .                                                        See Exhibit SOFA 4                                       SOFA 4              4

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
Case 2:18-bk-23361-RK   Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23   Desc
                        Main Document   Page 363 of 368
            Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                               Desc
                                                             Main Document   Page 364 of 368
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                    Central District of California - Los Angeles Division
 In re       Zacky & Sons Poultry, LLC                                                                                               Case No.   2:18-bk-23361-RK
                                                                                             Debtor(s)                               Chapter    11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept.....................................................................[1] $               300,000
             Prior to the filing of this statement I have received                                                       [1] $                       0.00
             Balance Due                                                                                                 [1] $                       0.00

2.     $    1,717       of the filing fee has been paid.

3.     The source of the compensation paid to me was: [1]
                  Debtor                  Other (specify):
            10/17/18 - $25,000 paid by the Debtor.
            11/9/18 - $25,000 paid by the Debtor.
            10/13/18 - $250,000 paid by the Great Rock Capital Partners Management, LLC

4.     The source of compensation to be paid to me is: [1]
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Advising the Debtor with regard to the requirements of the Bankruptcy Court, Bankruptcy Code, Bankruptcy
                 Rules and the Office of the United States Trustee as they pertain to the Debtor; advising the Debtor with regard to
                 certain rights and remedies of its bankruptcy estate and the rights, claims and interests of creditors;
                 representing the Debtor in any proceeding or hearing in the Bankruptcy Court involving its estate unless the
                 Debtor is represented in such proceeding or hearing by other special counsel; conducting examinations of
                 witnesses, claimants or adverse parties and representing the Debtor in any adversary proceeding except to the
                 extent that any such adversary proceeding is in an area outside of LNBYB's expertise or which is beyond
                 LNBYB's staffing capabilities; preparing and assisting the Debtor in the preparation of reports, applications,
                 pleadings and orders including, but not limited to, applications to employ professionals, interim statements and
                 operating reports, initial filing requirements, schedules and statement of financial affairs, lease pleadings, cash
                 collateral pleadings, financing pleadings, and pleadings with respect to the Debtor's use, sale or lease of
                 property outside the ordinary course of business; representing the Debtor with regard to obtaining use of debtor
                 in possession financing and/or cash collateral including, but not limited to, negotiating and seeking Bankruptcy
                 Court approval of any debtor in possession financing and/or cash collateral pleading or stipulation and preparing
                 any pleadings relating to obtaining use of debtor in possession financing and/or cash collateral; assisting the
                 Debtor in the negotiation, formulation, preparation and confirmation of a plan of reorganization and the
                 preparation and approval of a disclosure statement in respect of the plan; and performing any other services
                 which may be appropriate in LNBYB's representation of the Debtor during its bankruptcy case.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Matters which are outside of LNBYB's specialization




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 2:18-bk-23361-RK                            Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                          Desc
                                                            Main Document   Page 365 of 368
 In re       Zacky & Sons Poultry, LLC                                                                Case No.    2:18-bk-23361-RK
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

      December 13, 2018                                                         /s/ Ron Bender
      Date                                                                      Ron Bender 143364
                                                                                Signature of Attorney
                                                                                Levene, Neale, Bender, Yoo & Brill LLP
                                                                                10250 Constellation Blvd.
                                                                                Suite 1700
                                                                                Los Angeles, CA 90067
                                                                                (310) 229-1234 Fax: (310) 229-1244
                                                                                rb@lnbyb.com
                                                                                Name of law firm


________________________
1
    The $300,000 was for the payment of a pre-petition retainer and the filing fee. The $300,000 was paid to
      LNBYB set set forth in Item 1 hereof. Great Rock Capital Partners Management, LLC may provide an
      addtional carve-out of $725,000 for the payment of various administrative expenses, including LNBYB's
      unpaid professional fees and expenses. In consideration of the foregoing, LNBYB expects that any unpaid
      balance will be paid from the estate or a carve-out from Great Rock Capital Partners Management, LLC.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
    Case 2:18-bk-23361-RK                       Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                                    Desc
                                                Main Document   Page 366 of 368


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &        FOR COURT USE ONLY
Email Address
Ron Bender 143364
10250 Constellation Blvd.
Suite 1700
Los Angeles, CA 90067
(310) 229-1234 Fax: (310) 229-1244
California State Bar Number: 143364 CA
rb@lnbyb.com




    Attorney for: Debtor and Debtor in Possession
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.: 2:18-bk-23361-RK
         Zacky & Sons Poultry, LLC                                            ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I, Marvin Scheidt                                                             , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 2:18-bk-23361-RK   Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23   Desc
                        Main Document   Page 367 of 368
    Case 2:18-bk-23361-RK                       Doc 142 Filed 12/13/18 Entered 12/13/18 22:59:23                                                    Desc
                                                Main Document   Page 368 of 368



                     Addendum to Corporate Ownership Statement Pursuant to
                  F.R.B.P. 1007(a)(1) and 7007.1, and Local Bankruptcy Rule 1002-5
The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
class of the corporation’s(s’) equity interests:
 Lillian Zacky
 1010 Moraga Drive
 Los Angeles, CA 90049




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
